EXHIBIT 10.6
EXECUTION VERSION
AMENDMENT NO. 2
AMENDMENT NO. 2, dated as of September 25, 2020 (this “Amendment”), in respect
of that certain Term Loan Credit Agreement, dated as of December 15, 2017 (as
amended by that certain Amendment No. 1, dated as of June 18, 2018 and as
further amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement”), among Avaya Inc., a
Delaware corporation (the “Borrower”), Avaya Holdings Corp., a Delaware
corporation (“Holdings”), the Lenders from time to time party thereto, Goldman
Sachs Bank USA, as the Administrative Agent and the Collateral Agent, and the
other parties from time to time party thereto. Capitalized terms used but not
defined in this Amendment shall have the meanings assigned to them in the Credit
Agreement.
RECITALS
WHEREAS, the Borrower intends, on the date hereof, to issue senior secured notes
in an aggregate principal amount equal to $1,000,000,000 (the “New Secured
Notes”);
WHEREAS, the Borrower, the Consenting Lenders (as defined below), which
collectively constitute the Required Lenders as of the date hereof, and the
Administrative Agent desire to amend the Credit Agreement as hereinafter set
forth;
WHEREAS, each Lender under the Credit Agreement immediately prior to the Second
Amendment Effective Date (as defined below) (collectively, the “Existing
Lenders” and the Term Loans of the Existing Lenders, the “Existing Term Loans”)
that executes and delivers a consent to this Amendment in the form of the
“Lender Consent” attached hereto as Annex I (each, a “Lender Consent”) and
selects Option A thereunder (the “Continuing Consenting Lenders”) thereby agrees
to the amendments to the Credit Agreement set forth in Section 1 of this
Amendment, to the extent such consent is required under the Credit Agreement;
WHEREAS, each Existing Lender that executes and delivers a Lender Consent and
selects Option B thereunder or Option C1 thereunder (but, solely with respect to
such Lender’s Non-Extended Term Loans (as defined below)) (the “Non-Continuing
Consenting Lenders” and, together with the Continuing Consenting Lenders, the
“Non-Extending Consenting Lenders”) thereby agrees to the amendments to the
Credit Agreement set forth in Section 1 of this Amendment to the extent such
consent is required under the Credit Agreement and agrees that it shall, upon
the Second Amendment Effective Date, be deemed to have executed a counterpart of
the Master Assignment and Assumption Agreement substantially in the form
attached hereto as Annex II (the “Master Assignment”) and shall in accordance
therewith and with Section 13.6(b)(ii) of the Credit Agreement, sell and assign
all of its aggregate outstanding principal amount of its Existing Term Loans
(or, in the case of a Lender selecting Option C1 on its Lender Consent, its
Non-Extended Term Loans) or, if less, all of its Assigned Term Loans (as defined
below) to the Borrower as assignee (in such capacity, the “Borrower Assignee”),
as further set forth in this Amendment;
WHEREAS, the Borrower desires, pursuant to Section 2.15(a) of the Credit
Agreement, to extend the scheduled maturity date of the 2020 Extended Term Loans
(as defined below);



--------------------------------------------------------------------------------



WHEREAS, each Existing Lender that executes and delivers a Lender Consent and
selects Option C thereunder (the “Extending Consenting Lenders” and, together
with the Non-Extending Consenting Lenders, the “Consenting Lenders”) thereby
agrees (i) to extend the maturity of an aggregate principal amount of its
Existing Term Loans equal to its pro rata share (calculated solely by reference
to it and the other Extending Consenting Lenders) of $800,000,000 (with respect
to such Extending Consenting Lender, its “2020 Extended Term Loans”; the Term
Loans held by Extending Consenting Lenders in excess of its pro rata share of
$800,000,000, its “Non-Extended Term Loans”) and to the other amendments to the
Credit Agreement set forth in Section 1 of this Amendment to effectuate such
maturity extension and (ii) to the other amendments to the Credit Agreement set
forth in Section 1 of this Amendment with respect to all of the 2020 Extended
Term Loans held by such Existing Lender on the Second Amendment Effective Date;
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
SECTION 1. Amendments to Credit Agreement.
(a) The Credit Agreement is, effective as of the Second Amendment Effective
Date, and subject to the satisfaction (or waiver) of the conditions precedent
set forth in Section 3 below, hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto. With effect from the
effectiveness from the Second Amendment Effective Date, (i) each of the
Extending Consenting Lenders shall (x) with respect to its 2020 Extended Term
Loans, constitute a Lender, an Extending Lender and a Tranche B-1 Term Lender
(as defined in the Credit Agreement as amended by this Amendment) and (y) with
respect to its Existing Term Loans that are not extended pursuant to this
Amendment, a Lender and a Tranche B Term Lender and (ii) each 2020 Extended Term
Loan shall constitute a Term Loan, an Extended Term Loan and a Tranche B-1 Term
Loan (as defined in the Credit Agreement as amended by this Amendment).
SECTION 2. Continuation of Existing Loans; Non-Continuing Consenting Lenders;
Other Terms and Agreements.
(a) Assignment of Tranche B Term Loans of Non-Continuing Consenting Lenders.
(i) Each Non-Continuing Consenting Lender hereby consents and agrees (subject to
the effectiveness of the assignment referred to in the following clause (ii)) to
sell and assign the entire principal amount of its Existing Term Loans (or, in
the case of a Lender selecting Option C1 on its Lender Consent, its Non-Extended
Term Loans) (or such other amount constituting its Assigned Term Loans as set
forth in clause (ii) below) to the Borrower Assignee on the earlier to occur of
(x) 5:00 pm New York City time on the date hereof and (y) the Second Amendment
Effective Date at the sale price indicated on its applicable Lender Consent
pursuant to the Master Assignment. By executing a Lender Consent and selecting
Option B or Option C1, each Non-
2

--------------------------------------------------------------------------------



Continuing Consenting Lender shall be deemed to have executed a counterpart to
the Master Assignment to give effect, solely upon the consent and acceptance by
the Borrower Assignee, to the assignment described in the immediately preceding
sentence.
(ii) Adjustment of Assigned Term Loans. In the event that the aggregate
outstanding principal amount of the Term Loans of the Non-Continuing Consenting
Lenders (calculated, in the case of Lenders selecting Option C1 on their Lender
Consents solely by reference to such Lenders’ Non-Extended Term Loans) (the
“Non-Continuing Consenting Term Loans”) exceeds the net cash proceeds from the
issuance of the New Secured Notes (the “New Secured Notes Net Proceeds”), the
Term Loans of each Non-Continuing Consenting Lender assigned to the Borrower
Assignee pursuant to the Master Assignment shall be reduced to such
Non-Continuing Consenting Lender’s pro rata share (calculated, in the case of
Lenders selecting Option C1 on their Lender Consents solely by reference to such
Lenders’ Non-Extended Term Loans) of the New Secured Notes Net Proceeds. The
Term Loans of such Non-Continuing Consenting Lender in such amount representing
the pro rata share of the New Secured Net Proceeds assigned to the Borrower
Assignee pursuant to the Master Assignment are referred to herein as the
“Assigned Term Loans”. The Lead Arranger (as defined below) shall provide
written notice to each Non-Continuing Consenting Lender of the aggregate
principal amount of its Assigned Term Loans as calculated pursuant to this
paragraph (ii).
(iii) The Assigned Term Loans shall be deemed retired and cancelled on the
Second Amendment Effective Date, immediately upon acquisition thereof by the
Borrower Assignee.
(iv) The Borrower Assignee represents and warrants to the Administrative Agent
and each of the Non-Continuing Consenting Lenders that (x) no proceeds of any
ABL Loans shall be used to purchase the Assigned Term Loans and (y) no Event of
Default has occurred or is continuing under the Credit Agreement as of the date
of the assignment effected pursuant to this Section 2 and the Master Assignment.
(b) Mandatory Prepayment of Tranche B Term Loans. To the extent that the New
Secured Notes Net Proceeds exceed the aggregate outstanding principal amount of
the Non-Continuing Consenting Term Loans of the Non-Continuing Consenting
Lenders, then the Borrower hereby notifies the Administrative Agent (and the
Administrative Agent is hereby deemed to have notified each Lender) that such
excess Indebtedness shall be deemed incurred pursuant to Section 10.1(v)(i) of
the Credit Agreement and the Net Cash Proceeds of such excess shall be the
subject of a mandatory prepayment in respect of the Term Loans pursuant to
Section 5.2(a)(iii)(A) of the Credit Agreement. Each of the Continuing
Consenting Lenders and each of the Extending Consenting Lenders hereby rejects
(and this Amendment is deemed notification to the Administrative Agent and
Borrower of such rejection) its respective pro rata share of such prepayment.
Each Non-Continuing Consenting Lender hereby rejects (and this Amendment is
deemed notification to the Administrative Agent and Borrower of such rejection)
such prepayment with respect to the amount of its Assigned Term Loans. The
Borrower shall redirect such Declined Proceeds to prepay the Tranche B Term
Loans of the other Lenders and the Tranche B Term Loans of the Non-Continuing
Consenting Lenders not constituting Assigned Term Loans on a pro rata basis.
3

--------------------------------------------------------------------------------



SECTION 3. Conditions of Second Amendment Effective Date. The effectiveness of
this Amendment is subject to the satisfaction (or waiver) of the following
conditions (the date of satisfaction of such conditions being referred to herein
as the “Second Amendment Effective Date”):
(a) this Amendment shall have been duly executed by the Borrower and the other
Credit Parties and the Administrative Agent (which may include a copy
transmitted by facsimile or other electronic method), and delivered to the
Administrative Agent, and the Administrative Agent shall have received (x)
solely with respect to such provisions that would only require the consent of
the Extending Consenting Lenders under the Credit Agreement, the consent of such
Extending Consenting Lenders and (y) with respect to any other provision that
would require the consent of the Required Lenders under the Credit Agreement,
Lender Consents from Consenting Lenders constituting Required Lenders
immediately prior to giving effect to the assignment of Assigned Term Loans to
the Borrower Assignee pursuant to Section 2(a) and the Master Assignment (and,
for the avoidance of doubt, immediately after giving effect to the mandatory
prepayment of Tranche B Term Loans (if any) pursuant to Section 2(b));
(b) the representations and warranties set forth in Section 4 are true and
correct.
(c) the Administrative Agent and the Lead Arranger shall have received all fees
separately agreed with the Lead Arranger and all payment for all reasonable and
documented costs and expenses to the extent required to be paid or reimbursed by
the Borrower under Section 13.5 of the Credit Agreement or that certain
Engagement Letter, dated as of September 14, 2020 (the “Engagement Letter”)
among the Borrower and JPMorgan Chase Bank, N.A. (the “Lead Arranger”), in each
case, for which invoices have been presented a reasonable period of time prior
to the Second Amendment Effective Date;
(d) the Lead Arranger shall have received payment from or on behalf of the
Borrower for the account of (x) each Non-Continuing Consenting Lender of an exit
fee for each such Non-Continuing Consenting Lender in an amount equal to 0.25%
of the aggregate principal amount of the Assigned Term Loans of such
Non-Continuing Consenting Lender as of the Second Amendment Effective Date and
(y) each Extending Consenting Lender of an extension fee for each such Extending
Consenting Lender in an amount equal to 2.00% of the aggregate principal amount
of the 2020 Extended Term Loans of such Extending Consenting Lender as of the
Second Amendment Effective Date.
(e) the Lead Arranger shall have received:
(i) a certificate of each Credit Party, dated the Second Amendment Effective
Date, substantially consistent with the certificates delivered on the Closing
Date pursuant to Section 6.4 of the Credit Agreement or otherwise reasonably
acceptable to the Lead Arranger;
(ii) a certificate of good standing (to the extent such concept exists) from the
applicable secretary of state of the state of organization of each Credit Party;
and
4

--------------------------------------------------------------------------------



(iii) a legal opinion of Kirkland & Ellis LLP, counsel to Holdings, the Borrower
and its Subsidiaries, in form and substance reasonably satisfactory to the Lead
Arranger.
SECTION 4. Representations of Credit Parties. Each of the Credit Parties hereby
represents and warrants that immediately prior to and immediately after giving
effect to the transactions contemplated by this Amendment:
(a) this Amendment has been duly executed and delivered by the Borrower and the
Credit Agreement, as amended by this Amendment, constitutes a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy insolvency, reorganization, receivership, moratorium or other Laws
affecting creditors’ rights generally and by general principles of equity;
(b) all representations and warranties made by any Credit Party contained herein
or in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the Second Amendment Effective Date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date and except where such representations
and warranties are qualified by materiality, Material Adverse Effect, or similar
language, in which case such representation or warranty shall be true and
correct in all respects after giving effect to such qualification); and
(c) no Default or Event of Default shall have occurred and be continuing.
SECTION 5. Effect of Amendment; Reaffirmation; Etc.    
(a) Except as expressly set forth herein or in the Credit Agreement, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or under any other Credit Document and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other provision of the Credit Agreement or of any other Credit Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Without limiting the foregoing, (i) each Credit Party acknowledges
and agrees that (A) each Credit Document to which it is a party is hereby
confirmed and ratified and shall remain in full force and effect according to
its respective terms (in the case of the Credit Agreement, as amended hereby)
and (B) the Security Documents do, and all of the Collateral does, and in each
case shall continue to, secure the payment of all First Lien Obligations (or
equivalent terms in the Security Documents) (including, for the avoidance of
doubt, the 2020 Extended Term Loans) on the terms and conditions set forth in
the Security Documents, and hereby confirms and, to the extent necessary,
ratifies the security interests granted by it pursuant to the Security Documents
to which it is a party and (ii) each Guarantor hereby confirms and ratifies its
continuing unconditional
5

--------------------------------------------------------------------------------



obligations as Guarantor under the Guarantee with respect to all of the First
Lien Obligations (including, for the avoidance of doubt, the 2020 Extended Term
Loans).
(b) This Amendment constitutes an “Extension Amendment”, a “Credit Document” and
an “Extension Request” (each as defined in the Credit Agreement).
SECTION 6. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 7. Miscellaneous. Sections 13.1, 13.2, 13.5, 13.9, 13.10, 13.11, 13.13
and 13.15 of the Credit Agreement are incorporated herein by reference and apply
mutatis mutandis.
SECTION 8. Counterparts. This Amendment (and the Lender Consents) may be
executed by one or more of the parties to this Amendment on any number of
separate counterparts (including by facsimile or other electronic transmission
(e.g., a “pdf” or “tif”)), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.
SECTION 9. No Novation.    Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Credit
Agreement or instruments securing the same, which shall remain in full force and
effect, except to any extent modified hereby or by instruments executed
concurrently herewith and except to the extent repaid as provided herein.
Nothing implied in this Amendment or in any other document contemplated hereby
shall discharge or release the Lien or priority of any Security Document or any
other security therefor or otherwise be construed as a release or other
discharge of any of the Credit Parties under any Credit Document from any of its
obligations and liabilities as a borrower, guarantor or pledgor under any of the
Credit Documents, except, in each case, to any extent modified hereby and except
to the extent repaid as provided herein.
[Remainder of page intentionally left blank.]


6


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
AVAYA INC.
AVAYA HOLDINGS CORP.


By:    _____/s/Kieran J. McGrath_____
Name: Kieran J. McGrath
Title: Executive Vice President and Chief Financial
Officer                        




AVAYA MANAGEMENT, L.P.


By: Avaya Inc.
Its: General Partner


By:    _____/s/Kieran J. McGrath_____
Name: Kieran J. McGrath
Title: Executive Vice President and Chief Financial Officer








































[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------



AVAYA CALA INC.
AVAYA CLOUD INC.
AVAYA EMEA LTD.
AVAYA FEDERAL SOLUTIONS, INC.
AVAYA HOLDINGS LLC
AVAYA HOLDINGS TWO, LLC
AVAYA INTEGRATED CABINET SOLUTIONS LLC
AVAYA MANAGEMENT SERVICES INC.
AVAYA SERVICES INC.
AVAYA WORLD SERVICES INC.
CAAS TECHNOLOGIES, LLC
HYPERQUALITY II, LLC
HYPERQUALITY, INC.
INTELLISIST, INC.
OCTEL COMMUNICATIONS LLC
SIERRA ASIA PACIFIC INC.
TECHNOLOGY CORPORATION OF AMERICA, INC.
UBIQUITY SOFTWARE CORPORATION
VPNET TECHNOLOGIES, INC.
By:    /s/ Kieran J. McGrath
                        Name: Kieran J. McGrath
                        Title: Vice President








































[Signature Page to Amendment No. 2]

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as Administrative Agent
By:/s/ Thomas Manning
Name: Thomas Manning
Title: Authorized Signatory
[Signature Page to Amendment No. 2]


--------------------------------------------------------------------------------



ANNEX I
LENDER CONSENT TO
AMENDMENT NO. 2 TO CREDIT AGREEMENT


[NAME OF LENDER], as a Lender


By    
Name:
Title:


[For Lenders requiring a second signature block]


By    
Name:
Title:]


PROCEDURE FOR LENDERS:


The above-named Lender elects to:


OPTION A – CONSENT TO AMENDMENT AND CONTINUATION OF EXISTING LOANS: ☐ (i)
Consent and agree to the amendments to the Credit Agreement set forth in Section
1 of this Amendment and continue as a Tranche B Term Lender under the Credit
Agreement holding Tranche B Term Loans after giving effect to this Amendment and
pursuant to Section 5.2(c) of the Credit Agreement and (ii) reject its pro rata
share of the mandatory prepayment in respect of the Tranche B Term Loans (if
any) pursuant to Section 2(b) of the Amendment.
OPTION B – CONSENT TO AMENDMENT AND NON-CONTINUATION OF EXISTING LOANS: ☐ (i)
Consent and agree to the amendments to the Credit Agreement set forth in Section
1 of this Amendment and agree to sell all of its existing Term Loans to the
Borrower Assignee pursuant to Section 2(a) of this Amendment and the Master
Assignment at a sale price equal to 99.75% of par (it is understood and agreed
that, in the event that the aggregate outstanding principal amount of the Term
Loans of Lenders selecting this Option B and Non-Extended Term Loans of Lenders
selecting Option C1 below exceeds the New Secured Notes Net Proceeds, the Term
Loans of each such Lender assigned to the Borrower Assignee pursuant to the
Master Assignment shall be reduced to such Lenders’ pro rata share of the New
Secured Notes Net Proceeds) and (ii) reject its pro rata share of the mandatory
prepayment in respect of its Assigned Term Loans pursuant to Section 2(b) of the
Amendment.
OPTION C – CONSENT TO AMENDMENT AND EXTENSION OF MATURITY IN RESPECT OF TERM
LOANS: ☐ (i) Consent and agree to the amendments to the Credit Agreement set
forth in Sections 1 of this Amendment with respect to its 2020 Extended Term
Loans, (ii) continue (x) with respect to its 2020 Extended Term Loans, as a
Annex I

--------------------------------------------------------------------------------



Tranche B-1 Term Lender under the Credit Agreement holding Tranche B-1 Term
Loans after giving effect to this Amendment and (y) with respect to its Existing
Term Loans that are not extended pursuant to this Amendment, as a Tranche B Term
Lender under the Credit Agreement holding Tranche B Term Loans after giving
effect to this Amendment and (iii) agree, pursuant to Section 5.2(c) of the
Credit Agreement, to waive its pro rata share of the mandatory prepayment in
respect of the Tranche B Term Loans and Tranche B-1 Term Loans (if any) pursuant
to Section 2(b) of the Amendment.
OPTION C1 – CONSENT TO AMENDMENT AND NON-CONTINUATION OF NON-EXTENDED LOANS: ☐
(i) Consent and agree to the amendments to the Credit Agreement set forth in
Section 1 of this Amendment with respect its Non-Extended Term Loans and agrees
to sell all of its Non-Extended Term Loans to the Borrower Assignee pursuant to
Section 2(a) of this Amendment and the Master Assignment at a sale price equal
to 99.75% of par (it is understood and agreed that, in the event that the
aggregate outstanding principal amount of the Term Loans of Lenders selecting
Option B above and Non-Extended Term Loans of Lenders selecting this Option C1
exceeds the New Secured Notes Net Proceeds, the Term Loans of each such Lender
assigned to the Borrower Assignee pursuant to the Master Assignment shall be
reduced to such Lenders’ pro rata share of the New Secured Notes Net Proceeds)
and (ii) reject its pro rata share of the mandatory prepayment in respect of its
Assigned Term Loans pursuant to Section 2(b) of the Amendment. Any Lender that
selects this Option C1 will be deemed to have also selected the preceding Option
C.


Annex I


--------------------------------------------------------------------------------



ANNEX II
FORM OF MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT
FOR CREDIT AGREEMENT


[Attached]


Annex II


--------------------------------------------------------------------------------



[FORM OF] MASTER ASSIGNMENT AND ASSUMPTION
This Master Assignment and Assumption (the “Master Assignment”) is dated as of
the Effective Date set forth below and is entered into by and between each
Assignor identified in item 1 below (each, an “Assignor”) and the Assignee
identified in item 2 below (the “Assignee”). It is understood and agreed that
the rights and obligations of the Assignors hereunder are several and not joint.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Credit Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, including by that certain
Amendment No. 1 to Term Loan Credit Agreement, dated as of June 18, 2018 and
that certain Amendment No. 2 to Term Loan Credit Loan Agreement, dated as of
September 25, 2020, among Avaya Holdings Corp., a Delaware corporation, the
Borrower, the lending institutions from time to time parties thereto and Goldman
Sachs Bank USA, as Administrative Agent and Collateral Agent, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Master Assignment as if set forth herein in
full.
For an agreed consideration, each Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the respective Assignors, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the respective
Assignors’ rights and obligations in their respective capacities as Lenders
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
respective Assignors under the respective facilities identified below
(including, without limitation, any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the respective Assignors (in
their respective capacities as Lenders) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by the Assignors to the Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interests”). Each such sale and assignment is without recourse to any
Assignor and, except as expressly provided in this Master Assignment, without
representation or warranty by any Assignor.
1.    Assignors:                         
2.    Assignee: The Borrower
3.    Borrower: Avaya Inc., a Delaware corporation



--------------------------------------------------------------------------------



4.    Administrative Agent: Goldman Sachs Bank USA, as the Administrative Agent
under the Credit Agreement
5.    Credit Agreement: as defined above.
6.    Assigned Interests:

Assignors1AssigneeFacility
AssignedAggregate
Amount of Commitment/Loans for all LendersAmount of Commitment/Loans
AssignedPercentage Assigned of Commitment/ LoansCUSIP Number$$%$$%$$%

7.    Trade Date: [___], 2020


[Remainder of this page intentionally left blank]



1     List each Assignor, as appropriate.




--------------------------------------------------------------------------------



Effective Date: _________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Master Assignment are hereby agreed to:
ASSIGNORS
[NAME OF ASSIGNOR]


By:                            
Name:
Title:
ASSIGNEE
AVAYA INC.,


By:                            
Name:
Title:
Consented to and Accepted:
GOLDMAN SACHS BANK USA, as Administrative Agent
By:                             
Name:
Title:


[Signature Page to Assignment and Acceptance]


--------------------------------------------------------------------------------



ANNEX 1 TO MASTER ASSIGNMENT
STANDARD TERMS AND CONDITIONS FOR
MASTER ASSIGNMENT
1.    Representations and Warranties.
1.1    Assignors. Each Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the relevant Assigned Interest, (ii) such Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Master Assignment and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document, (v) it is sophisticated with respect to decisions to acquire assets of
the type represented by such Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire such Assigned Interest,
is experienced in acquiring assets of such type and (vi) it acknowledges that
each Assignor is an Affiliated Lender and may possess material non-public
information with respect to Holdings and its Subsidiaries or the securities of
any of them that has not been disclosed to the Lenders.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Master Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 13.6(b)(ii) and (iii) and (v) of
the Credit Agreement (subject to such consents, if any, as may be required under
Section 13.6(b)(i) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interests, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interests
and either it, or the Person exercising discretion in making its decision to
acquire the Assigned Interests, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 9.1 of the Credit Agreement, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Master Assignment
and to purchase the Assigned Interests, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Master Assignment and to purchase the
Assigned Interests, (vii) it is not a natural person or an investment vehicle
established primarily



--------------------------------------------------------------------------------



for the benefit of a natural person and (viii) it is not a Disqualified
Institution; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, any Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Documents are required
to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interests (including payments
of principal, interest, fees and other amounts) to the relevant Assignor for
amounts, which have accrued to but excluding the Effective Date.
3.    General Provisions. This Master Assignment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Master Assignment may be executed in any number of counterparts,
which together shall constitute one instrument. Delivery of an executed
counterpart of a signature page of this Master Assignment by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Master Assignment. This Master Assignment, and the rights
and obligations of the parties hereunder, shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York.






--------------------------------------------------------------------------------



EXHIBIT A
TERM LOAN CREDIT AGREEMENT


[Attached]


Exhibit A


--------------------------------------------------------------------------------

EXECUTION VERSION
Exhibit A


Deal CUSIP:05349UAW2Facility CUSIP:05349UAX0






TERM LOAN CREDIT AGREEMENT
Dated as of December 15, 2017,
as amended by
Amendment No. 1, dated as of June 18, 2018 and
Amendment No. 2, dated as of September 25, 2020


among
AVAYA HOLDINGS CORP.,
as Holdings,
AVAYA INC.,
as the Borrower,
The Several Lenders
from Time to Time Parties Hereto,
GOLDMAN SACHS BANK USA,
as Administrative Agent and Collateral Agent,


GOLDMAN SACHS BANK USA
CITIGROUP GLOBAL MARKETS INC.
BARCLAYS BANK PLC
CREDIT SUISSE SECURITIES (USA) LLC
and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Bookrunners,
and
BLACKSTONE HOLDINGS FINANCE CO. L.L.C.
and
BENEFIT STREET PARTNERS LLC
as Co-Managers









--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
SECTION 1
Definitions..............................................................................................................
2
1.1 Defined
Terms........................................................................................................
2
1.2 Other Interpretive
Provisions..............................................................................
717
1.3 Accounting
Terms...............................................................................................
738
1.4
Rounding.............................................................................................................
749
1.5 References to Agreements, Laws,
Etc................................................................ 749
1.6 Times of
Day.....................................................................................................
7480
1.7 Timing of Payment or
Performance..................................................................
7480
1.8 Currency Equivalents
Generally.......................................................................
7480
1.9 Classification of Loans and
Borrowings........................................................... 7580
1.10 Unrestricted Escrow
Subsidiary........................................................................
7580
1.11 Limited Condition
Transactions.......................................................................
7581
SECTION 2 Amount and Terms of
Credit.........................................................................
7682
2.1 Initial Term Loan
Borrowing............................................................................
7682
2.2 Minimum Amount of Each Borrowing; Maximum Number of
Borrowings........................................................................................................
7682
2.3 Notice of Borrowing; Determination of Class of Term
Loans......................... 7682
2.4 Disbursement of
Funds.....................................................................................
7883
2.5 Repayment of Term Loans; Evidence of
Debt................................................. 7984
2.6 Conversions and
Continuations..........................................................................
806
2.7
[Reserved]...........................................................................................................
817
2.8
Interest.................................................................................................................
817
2.9 Interest
Periods....................................................................................................
828
2.10 Increased Costs, Illegality, LIBOR Discontinuation,
Etc................................... 829
2.11
Compensation...................................................................................................
8591
2.12 Change of Lending
Office................................................................................
8592
2.13 Notice of Certain
Costs.....................................................................................
8692
2.14 Incremental
Facilities........................................................................................
8692
2.15 Extensions of Term Loans; Refinancing
Facilities.................................…...... 8995
2.16 Defaulting
Lenders..........................................................................................
95102
2.17 Permitted Debt
Exchanges..............................................................................
95102
SECTION 3
[Reserved]......................................................................................................
97104
SECTION 4 Fees;
Commitments......................................................................................
97104
4.1
Fees.................................................................................................................
97104
4.2 Mandatory Termination or Reduction of
Commitments................................ 98104
SECTION 5
Payments........................................................................................................
98105
5.1 Voluntary
Prepayments...................................................................................
98105
5.2 Mandatory
Prepayments.................................................................................
99105
5.3 Method and Place of
Payment..........................................................................
1029
5.4 Net
Payments..................................................................................................
10310
5.5 Computations of Interest and
Fees.................................................................. 10714
5.6 Limit on Rate of
Interest.................................................................................
10714
SECTION 6 Conditions Precedent to the Closing
Date.................................................. 10815
6.1 Credit
Documents...........................................................................................
10815
6.2
Collateral.........................................................................................................
10815
i

--------------------------------------------------------------------------------



6.3 Legal
Opinions................................................................................................
10916
6.4 Closing
Certificates.........................................................................................
10916
6.5 Authorization of Proceedings of Each Credit
Party........................................ 10916
6.6
Fees..................................................................................................................10917
6.7 Representations and
Warranties........................................................................
1107
6.8 Company Material Adverse
Change................................................................. 1107
6.9 Solvency
Certificate..........................................................................................
1107
6.10 Financial
Statements.........................................................................................
1107
6.11 Plan
Consummation..........................................................................................
1108
6.12
Refinancing.......................................................................................................
1119
6.13 PBGC
Settlement..............................................................................................
1129
6.14 Patriot
Act.........................................................................................................
1129
SECTION 7
[Reserved]......................................................................................................
11220
SECTION 8 Representations and
Warranties.................................................................
11220
8.1 Corporate Status; Compliance with
Laws....................................................... 11220
8.2 Corporate Power and
Authority......................................................................
11320
8.3 No
Violation....................................................................................................
11320
8.4
Litigation.........................................................................................................
11321
8.5 Margin
Regulations.........................................................................................
11421
8.6 Governmental
Approvals................................................................................
11421
8.7 Investment Company
Act...............................................................................
11421
8.8 True and Complete
Disclosure........................................................................
11421
8.9 Financial Condition; Financial
Statements..................................................... 11422
8.10 Tax
Matters.....................................................................................................
11522
8.11 Compliance with
ERISA.................................................................................
11522
8.12
Subsidiaries.....................................................................................................
11523
8.13 Intellectual
Property........................................................................................
11623
8.14 Environmental
Laws.......................................................................................
11623
8.15
Properties........................................................................................................
11624
8.16
Solvency..........................................................................................................
11724
8.17 Security
Interests.............................................................................................
11724
8.18 Labor
Matters..................................................................................................
11725
8.19 Sanctioned Persons; Anti-Corruption Laws; Patriot
Act.................................11825
8.20 Use of
Proceeds...............................................................................................
11825
SECTION 9 Affirmative
Covenants..................................................................................
11825
9.1 Information
Covenants....................................................................................
11826
9.2 Books, Records and
Inspections........................................................................1219
9.3 Maintenance of
Insurance..........................................................................…
12230
9.4 Payment of
Taxes............................................................................................
12331
9.5 Consolidated Corporate
Franchises...........................................................… 12331
9.6 Compliance with Statutes, Regulations,
Etc................................................... 12331
9.7 Lender
Calls....................................................................................................
12331
9.8 Maintenance of
Properties..............................................................................
12431
9.9 Transactions with
Affiliates............................................................................
12432
9.10 End of Fiscal
Years.........................................................................................
12633
9.11 Additional Guarantors and
Grantors............................................................... 12634
9.12 Further
Assurances..........................................................................................
12634
ii

--------------------------------------------------------------------------------



9.13 Use of
Proceeds...............................................................................................
12836
9.14 Maintenance of
Ratings..................................................................................
12836
9.15 Changes in
Business.......................................................................................
12937
SECTION 10 Negative
Covenants.......................................................................................
12937
10.1 Limitation on
Indebtedness.............................................................................
12937
10.2 Limitation on
Liens.........................................................................................
13442
10.3 Limitation on Fundamental
Changes.............................................................. 13745
10.4 Limitation on
Disposition...............................................................................
13847
10.5 Limitation on
Investments..............................................................................
14251
10.6 Limitation on Restricted
Payments................................................................. 14655
10.7 Limitations on Debt Prepayments and
Amendments...................................…15160
10.8 Limitation on Subsidiary
Distributions........................................................... 15261
10.9 Amendment of Organizational
Documents.................................................... 15463
10.10 Permitted
Activities........................................................................................
15563
SECTION 11 Events of
Default...........................................................................................
15564
11.1
Payments.........................................................................................................
15564
11.2 Representations,
Etc........................................................................................
15564
11.3
Covenants........................................................................................................
15665
11.4 Default Under Other
Agreements...................................................................
15665
11.5
Bankruptcy......................................................................................................
15766
11.6
ERISA.............................................................................................................
15766
11.7
Guarantee.......................................................................................................
15867
11.8 Security
Agreement........................................................................................
15867
11.9
Judgments.......................................................................................................
15867
11.10 Change of
Control...........................................................................................
15867
11.11 Application of
Proceeds..................................................................................
15968
SECTION 12 The
Agents.......................................................................................................
1609
12.1
Appointment.....................................................................................................
1609
12.2 Delegation of
Duties.......................................................................................
16170
12.3 Exculpatory
Provisions...................................................................................
16170
12.4 Reliance by
Agents.........................................................................................
16271
12.5 Notice of
Default.............................................................................................
16372
12.6 Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders............................................................................................................
16372
12.7
Indemnification...............................................................................................
16473
12.8 Agents in their Individual
Capacities.............................................................. 16574
12.9 Successor
Agents............................................................................................
16574
12.10 Withholding
Tax.............................................................................................
16675
12.11 Administrative Agent May File Proofs of
Claim............................................ 16676
12.12 Intercreditor
Agreements................................................................................
16776
12.13 Security Documents and Guarantee; Agents under Security Documents
and
Guarantee.................................................................................................
16777
SECTION 13
Miscellaneous.................................................................................................
16979
13.1 Amendments, Waivers and
Releases.............................................................. 16979
13.2
Notices............................................................................................................
17382
13.3 No Waiver; Cumulative
Remedies................................................................. 17383
13.4 Survival of Representations and
Warranties................................................... 17383
iii

--------------------------------------------------------------------------------



13.5 Payment of Expenses;
Indemnification.......................................................... 17483
13.6 Successors and Assigns; Participations and
Assignments...............................17585
13.7 Replacements of Lenders under Certain
Circumstances................................ 18292
13.8 Adjustments;
Set-off.......................................................................................
18393
13.9 Counterparts; Electronic
Execution................................................................ 18494
13.10
Severability.....................................................................................................
18494
13.11
INTEGRATION.............................................................................................
18494
13.12 GOVERNING
LAW.......................................................................................
18595
13.13 Submission to Jurisdiction;
Waivers............................................................... 18595
13.14
Acknowledgments...........................................................................................
18696
13.15 WAIVERS OF JURY
TRIAL........................................................................
18797
13.16
Confidentiality................................................................................................
18797
13.17 Direct Website
Communications....................................................................
18898
13.18 USA PATRIOT
Act.......................................................................................190200
13.19 Payments Set
Aside........................................................................................190200
13.20 Judgment
Currency........................................................................................190200
13.21 Cashless
Rollovers.........................................................................................191201
13.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions......................................................................................................191201




















































SCHEDULES
iv

--------------------------------------------------------------------------------



Schedule 1.1(a)    Commitments of Lenders
Schedule 1.1(b)    Mortgaged Properties
Schedule 8.4        Litigation
Schedule 8.12        Subsidiaries
Schedule 8.15        Property Matters
Schedule 9.9        Closing Date Affiliate Transactions
Schedule 10.1        Closing Date Indebtedness
Schedule 10.2        Closing Date Liens
Schedule 10.4        Scheduled Dispositions
Schedule 10.5        Closing Date Investments
Schedule 13.2        Notice Addresses
EXHIBITS
Exhibit A    Form of Notice of Borrowing/Notice of Conversion or Continuation
Exhibit B    Form of Promissory Note
Exhibit C    Form of Guarantee
Exhibit D    Form of Security Agreement
Exhibit E    Form of Perfection Certificate
Exhibit F    Form of ABL Intercreditor Agreement
Exhibit G    Form of First Lien Intercreditor Agreement
Exhibit H    Form of Junior Lien Intercreditor Agreement
Exhibit I    Form of Assignment and Assumption
Exhibit J 1-4    Form of Non-U.S. Lender Certification
Exhibit K    Dutch Auction Procedures




v


--------------------------------------------------------------------------------



TERM LOAN CREDIT AGREEMENT (as amended by the First Amendment (as defined
below), and as further amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”), dated as of December 15, 2017, among AVAYA
HOLDINGS CORP., a Delaware corporation (“Avaya Holdings”), in its capacity as
Holdings, AVAYA INC., a Delaware corporation (the “Borrower”), the lending
institutions from time to time parties hereto (each a “Lender” and,
collectively, the “Lenders”) and GOLDMAN SACHS BANK USA, as Administrative Agent
and Collateral Agent.
RECITALS:
WHEREAS, capitalized terms used and not defined in the preamble and these
recitals shall have the respective meanings set forth for such terms in Section
1.1 hereof;
WHEREAS, on January 19, 2017, Avaya Holdings, the Borrower and certain of the
Borrower’s Domestic Subsidiaries (collectively, the “Avaya Debtors”) filed
voluntary petitions for relief under Chapter 11 in the United States Bankruptcy
Court for the Southern District of New York (such court, together with any other
court having exclusive jurisdiction over the Case from time to time and any
Federal appellate court thereof, the “Bankruptcy Court”) and commenced cases,
jointly administered under Case No. 17-10089 (collectively, the “Case”), and
have continued in the possession and operation of their assets and in the
management of their businesses pursuant to sections 1107 and 1108 of the
Bankruptcy Code;
WHEREAS, the Avaya Debtors are parties to the certain Superpriority Secured
Debtor-In-Possession Credit Agreement, dated as of January 24, 2017 (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing DIP Agreement”), by and among the Avaya Debtors, Citibank N.A., as
administrative agent and collateral agent and the lending institutions from time
to time parties thereto;
WHEREAS, the Avaya Debtors filed the Second Amended Joint Chapter 11 Plan of
Reorganization of Avaya Inc. and its Debtor Affiliates in the Bankruptcy Court
on October 24, 2017 [Docket No. 1372] (together with all schedules, documents
and exhibits contained therein, as amended, supplemented, modified or waived
from time to time, the “Plan”);
WHEREAS, on November 28, 2017, the Bankruptcy Court entered an order confirming
the Plan with respect to the Avaya Debtors (the “Confirmation Order”) [Docket
No. 1579];
WHEREAS, the Lenders agree, upon the satisfaction (or waiver) of certain
conditions precedent set forth in Section 6, to extend credit to the Borrower in
the form of term loans in an aggregate principal amount of $2,925,000,000, on
the terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------



SECTION 1    Definitions
1.1    Defined Terms
As used herein, the following terms shall have the meanings specified in this
Section 1.1 unless the context otherwise requires:
“ABL Administrative Agent” shall mean Citibank, N.A. in its capacity as the
administrative agent under the ABL Credit Agreement and/or any successor agent
under the ABL Credit Documents.
“ABL Credit Agreement” shall mean the ABL Credit Agreement dated as of December
15, 2017 among Holdings, the Borrower, the other borrowers party thereto, the
ABL Administrative Agent and the several banks and other financial institutions
from time to time parties thereto, as such agreement may be amended, modified,
supplemented, substituted, replaced, restated or refinanced, in whole or in
part, from time to time, in each case to the extent permitted hereunder and
under the Applicable Intercreditor Agreements (unless such agreement, instrument
or document expressly provides that it is not intended to be and is not an ABL
Credit Agreement).
“ABL Collateral Agent” shall mean Citibank, N.A. in its capacity as the
collateral agent under the ABL Credit Agreement and/or any successor agent under
the ABL Credit Documents.
“ABL Credit Documents” shall mean, collectively, (a) the ABL Credit Agreement
and (b) the security documents, intercreditor agreements (including the ABL
Intercreditor Agreement and the Junior Lien Intercreditor Agreement),
guarantees, joinders and other agreements or instruments executed in connection
therewith or such other agreements, in each case to the extent permitted
hereunder and under the Applicable Intercreditor Agreements, as amended,
modified, supplemented, substituted, replaced, restated or refinanced, in whole
or in part, from time to time.
“ABL Financial Covenant” shall mean the financial covenant set forth in Section
10.11 of the ABL Credit Agreement.
“ABL Intercreditor Agreement” shall mean the ABL Intercreditor Agreement
substantially in the form of Exhibit F, among the Collateral Agent, the ABL
Collateral Agent and the representatives for holders of one or more other
classes of Indebtedness, the Borrower and the other parties thereto, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof and of this Agreement, and which shall also
include any replacement intercreditor agreement entered into in accordance with
the terms hereof.
“ABL Loans” shall mean “ABL Loans” under and as defined in the ABL Credit
Agreement.
2

--------------------------------------------------------------------------------



“ABL Obligations” shall mean “Obligations” under and as defined in the ABL
Credit Agreement.
“ABL Priority Collateral” shall mean the “ABL Priority Collateral” under and as
defined in the ABL Intercreditor Agreement.
“ABR” shall mean for any day a fluctuating rate per annum equal to the greatest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by the Wall
Street Journal as the “U.S. prime rate” and (c) the LIBOR Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, for purposes of calculating the LIBOR Rate pursuant to clause (c), the
LIBOR Rate for any day shall be based on the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on such day by
reference to the ICE Benchmark Administration (or any successor organization)
LIBOR Rate (the “Relevant LIBOR Rate”) for deposits in Dollars (as published by
Reuters or any other commonly available source providing quotations of the
Relevant LIBOR Rate as designated by the Administrative Agent) for a period
equal to one month. If the Administrative Agent is unable to ascertain the
Federal Funds Effective Rate due to its inability to obtain sufficient
quotations in accordance with the definition thereof, after notice is provided
to the Borrower, the ABR shall be determined without regard to clause (a) above
until the circumstances giving rise to such inability no longer exist. Any
change in the ABR due to a change in such rate announced by the Administrative
Agent or in the Federal Funds Effective Rate shall take effect at the opening of
business on the day specified in the public announcement of such change or on
the effective date of such change in the Federal Funds Effective Rate or the
Relevant LIBOR Rate, as applicable.
“ABR Loan” shall mean each Term Loan (including any Tranche B Term Loan and
Tranche B-1 Term Loan) bearing interest based on the ABR.
“Acceptable Reinvestment Commitment” shall mean a binding commitment of the
Borrower or any Restricted Subsidiary entered into at any time prior to the end
of the Reinvestment Period to reinvest the proceeds of an Asset Sale Prepayment
Event or a Recovery Prepayment Event.
“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to the Borrower
and the Restricted Subsidiaries therein were to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity in a manner not inconsistent with GAAP.
“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.
3

--------------------------------------------------------------------------------



“Additional Lender” shall mean any Person (other than (x) a natural person, (y)
any investment vehicle established primarily for the benefit of a natural person
or (z) a Disqualified Institution) that is not an existing Lender and that has
agreed to provide Incremental Commitments pursuant to Section 2.14 or
Refinancing Commitments pursuant to Section 2.15(b).
“Administrative Agent” shall mean Goldman Sachs Bank USA, as the administrative
agent for the Lenders under this Agreement and the other Credit Documents, or
any successor administrative agent pursuant to Section 12.9.
“Administrative Agent’s Office” shall mean the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 13.2, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.
“Advisors” shall mean legal counsel, financial advisors and third-party
appraisers and consultants advising the Agents, the Lenders and their Related
Parties in connection with this Agreement, the other Credit Documents and the
consummation of the Transactions, limited in the case of legal counsel to one
primary counsel for the Agents (as of the Closing Date, Davis Polk & Wardwell
LLP) and, if necessary, one firm of local counsel in each appropriate
jurisdiction (and, in the case of an actual or perceived conflict of interest
where the Person affected by such conflict informs the Borrower of such conflict
and thereafter, retains its own counsel, of another firm of counsel for all such
affected Persons (taken as a whole)).
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities or by contract. The terms “controlling” and
“controlled” shall have meanings correlative thereto.
“Affiliated Lender” shall mean any Affiliated Parent Company or Subsidiary of
Holdings or the Borrower (or any Lender that is a direct or indirect holding
company of any Permitted Acquiror) that purchases or acquires Term Loans
pursuant to Section 13.6(g).
“Affiliated Parent Company” shall mean a direct or indirect parent entity of
Holdings and the Borrower that (a) owns, directly or indirectly, 100% of the
Stock of the Borrower, and (b) operates as a “passive holding company”, subject
to customary exceptions of the type described in Section 10.10.
“Agent Parties” shall have the meaning provided in Section 13.17(d).
“Agents” shall mean the Administrative Agent, the Collateral Agent, each Joint
Lead Arranger and each Co-Manager.
4

--------------------------------------------------------------------------------



“Agreement” shall have the meaning provided in the introductory paragraph
hereto.
“Agreement Currency” shall have the meaning provided in Section 13.20.
“AHYDO Catch-Up Payment” shall mean any payment or redemption of Indebtedness,
including any Junior Indebtedness, to avoid the application of Code Section
163(e)(5) thereto or that are necessary to prevent any such Indebtedness from
being treated as an “applicable high yield discount obligation” within the
meaning of Section 163(i)(1) of the Code.
“Anti-Corruption Laws” shall have the meaning provided in Section 8.19.
“Applicable ABR Margin” shall mean at any date, with respect to each ABR Loan,
3.25% per annum.
“Applicable Intercreditor Agreements” shall mean (a) to the extent executed in
connection with the incurrence of any Indebtedness secured by Liens on the
Collateral that (i) are intended to rank senior in priority to the Liens on the
ABL Priority Collateral securing the Obligations and (ii) are intended to rank
junior in priority to the Liens on the Term Priority Collateral securing the
Obligations, the ABL Intercreditor Agreement and the Junior Lien Intercreditor
Agreement, (b) to the extent executed in connection with the incurrence of any
Indebtedness secured by Liens on the Collateral that are intended to rank equal
in priority to the Liens on the Collateral securing the Obligations (but without
regard to control of remedies), each of the ABL Intercreditor Agreement, the
First Lien Intercreditor Agreement and the Junior Lien Intercreditor Agreement,
(c) to the extent executed in connection with the incurrence of any Indebtedness
secured by Liens on the Collateral which are intended to rank junior in priority
to the Liens on the Collateral securing the Obligations and the ABL Obligations,
an intercreditor agreement substantially consistent with the form of the Junior
Lien Intercreditor Agreement and otherwise in form and substance reasonably
acceptable to the Borrower and the Collateral Agent and (d) any other
intercreditor agreement entered into to implement the intercreditor arrangements
set forth in Section 10.2 in form and substance reasonably acceptable to the
Borrower and the Collateral Agent.
“Applicable Laws” shall mean, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding on such Person or any of its property or
assets or to which such Person or any of its property or assets is subject.
“Applicable LIBOR Margin” shall mean at any date, with respect to each LIBOR
Loan, 4.25% per annum.
“Approval Order” shall mean the Order (I) Authorizing (A) Entry into the Exit
Financing Letters and Related Exit ABL/Term Loan Fee Letter and (B) Payment of
Associated
5

--------------------------------------------------------------------------------



Fees and Expenses and (II) Granting Related Relief entered by the Bankruptcy
Court on November 1, 2017 [Docket No. 1430].
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Asset Sale Prepayment Event” shall mean any Disposition under and pursuant to
Section 10.4(b).
“Assignment and Assumption” shall mean (a) an assignment and assumption
substantially in the form of Exhibit I, or such other form as may be approved by
the Administrative Agent and the Borrower and (b) in the case of any assignment
of Term Loans in connection with a Permitted Debt Exchange conducted in
accordance with Section 2.17, such form of assignment (if any) as may have been
requested by the Administrative Agent in accordance with Section 2.17(a).
“Auction Agent” shall mean (a) the Administrative Agent or (b) any other
financial institution or advisor designated by Holdings, the Borrower or any
Subsidiary thereof (whether or not an Affiliate of the Administrative Agent) to
act as an arranger in connection with any Permitted Debt Exchange pursuant to
Section 2.17 or a Dutch auction pursuant to Section 13.6(g); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).
“Authorized Officer” shall mean the President, the Chief Executive Officer, the
Chief Financial Officer, the Chief Operating Officer, the Treasurer, any
Assistant Treasurer, the Controller, any Senior Vice President, with respect to
certain limited liability companies or partnerships that do not have officers,
any manager, managing member or general partner thereof, any other senior
officer of Holdings, the Borrower or any other Credit Party designated as such
in writing to the Administrative Agent by Holdings, the Borrower or such other
Credit Party, as applicable from time to time, and, with respect to any document
delivered on the Closing Date or the First Amendment Effective Date, the
Secretary or any Assistant Secretary of any Credit Party. Any document delivered
hereunder that is signed by an Authorized Officer shall be conclusively presumed
to have been authorized by all necessary corporate, limited liability company,
partnership and/or other action on the part of Holdings, the Borrower or any
other Credit Party and such Authorized Officer shall be conclusively presumed to
have acted on behalf of such Person. Notwithstanding the foregoing, the solvency
certificate required to be delivered on the Closing Date shall be delivered by
the Chief Financial Officer of Holdings.
“Available Amount” shall mean, at any time (the “Available Amount Reference
Time”), an amount equal to (a) the sum, without duplication, of:
(i)    the greater of (x) $240,000,000 and (y) 30% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis);
6

--------------------------------------------------------------------------------



(ii)    50% of Cumulative Consolidated Net Income (which amount, if less than
zero, shall be deemed to be zero for such period) of the Borrower and the
Restricted Subsidiaries for the period from the first day of the first fiscal
quarter commencing after the Closing Date until the last day of the then-most
recent fiscal quarter or Fiscal Year, as applicable, for which Section 9.1
Financials have been delivered;
(iii)    all cash repayments of principal received by the Borrower or any
Restricted Subsidiary from any Minority Investments or Unrestricted Subsidiaries
on account of loans made by the Borrower or any Restricted Subsidiary pursuant
to Section 10.5(v)(y) to such Minority Investments or Unrestricted Subsidiaries
during the period from and including the Business Day immediately following the
Closing Date through and including the Available Amount Reference Time;
(iv)    100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary in cash and the fair market value of marketable securities or other
property received by the Borrower or any Restricted Subsidiary by means of (A)
the sale or other Disposition (other than to the Borrower or a Restricted
Subsidiary) of Investments made pursuant to Section 10.5(v)(y) by the Borrower
or any Restricted Subsidiary and repurchases and redemptions (other than by the
Borrower or any Restricted Subsidiary) of such Investments from the Borrower or
any Restricted Subsidiary and repayments of loans or advances, and releases of
guarantees constituting such Investments made by the Borrower or any Restricted
Subsidiary, in each case, after the Closing Date; and (B) the sale (other than
to the Borrower or a Restricted Subsidiary) of the stock or other ownership
interest of Minority Investments or any Unrestricted Subsidiary received
pursuant to Section 10.5(v)(y), in each case, after the Closing Date;
(v)    in the case of the redesignation of an Unrestricted Subsidiary as, or
merger, consolidation or amalgamation of an Unrestricted Subsidiary with or
into, a Restricted Subsidiary after the Closing Date, the fair market value of
the Investment in such Unrestricted Subsidiary at the time of the redesignation
of such Unrestricted Subsidiary as, or merger, consolidation or amalgamation of
such Unrestricted Subsidiary with or into, a Restricted Subsidiary;
(vi)    100% of the aggregate Net Cash Proceeds and the fair market value of
marketable securities or other property received by the Borrower since
immediately after the Closing Date from the issue or sale of Indebtedness or
Disqualified Stock of the Borrower or a Restricted Subsidiary that has been
converted into or exchanged for Stock or Stock Equivalent of the Borrower or any
direct or indirect parent of the Borrower; provided that this clause (vi) shall
not include the proceeds from (A) Stock or Stock Equivalents or Indebtedness
that has been converted or exchanged for Stock or Stock Equivalents of the
Borrower sold to a Restricted Subsidiary, as the case may be, (B) Disqualified
Stock or Indebtedness that has been converted or exchanged into Disqualified
Stock or (C) any contribution or issuance that increases the Available Equity
Amount;
7

--------------------------------------------------------------------------------



(vii)    without duplication of any amounts above, any returns, profits,
distributions and similar amounts received on account of the Investments
initially made pursuant to Section 10.5(v)(y) (except to the extent increasing
Consolidated Net Income); and
(viii)    the aggregate amount of Retained Declined Proceeds retained by the
Borrower during the period from and including the Business Day immediately
following the Closing Date through and including the Available Amount Reference
Time;
minus (b) the sum, without duplication, of:
(i)    the aggregate amount of Investments made pursuant to Section 10.5(v)(y)
following the Closing Date and prior to the Available Amount Reference Time;
(ii)    the aggregate amount of Restricted Payments pursuant to Section
10.6(c)(y) following the Closing Date and prior to the Available Amount
Reference Time; and
(iii)    the aggregate amount of prepayments, repurchases, redemptions and
defeasances made pursuant to Section 10.7(a)(iii)(3) following the Closing Date
and prior to the Available Amount Reference Time.
Notwithstanding the foregoing, in making any calculation or other determination
under this Agreement involving the Available Amount, if the Available Amount at
such time is less than zero, then the Available Amount shall be deemed to be
zero for purposes of such calculation or determination.
“Available Amount Reference Time” shall have the meaning provided in the
definition of “Available Amount”.
“Available Equity Amount” shall mean, at any time (the “Available Equity Amount
Reference Time”), an amount equal to, without duplication, (a) the amount of any
capital contributions made in cash, marketable securities or other property to,
or any proceeds of an equity issuance received by the Borrower during the period
from and including the Business Day immediately following the Closing Date
through and including the Available Equity Amount Reference Time (in the case of
any marketable securities or property, up to its fair market value as determined
by the Borrower in good faith), including proceeds from the issuance of Stock or
Stock Equivalents of Holdings or any direct or indirect parent of Holdings (to
the extent the proceeds of any such issuance are contributed to the Borrower),
but excluding all proceeds from the issuance of Disqualified Stock,
minus (b) the sum, without duplication, of:
(i)    the aggregate amount of Investments made pursuant to Section 10.5(v)(x)
following the Closing Date and prior to the Available Equity Amount Reference
Time;
8

--------------------------------------------------------------------------------



(ii)    the aggregate amount of Restricted Payments pursuant to Section
10.6(c)(x) following the Closing Date and prior to the Available Equity Amount
Reference Time;
(iii)    the aggregate amount of prepayments, repurchases, redemptions and
defeasances pursuant to Section 10.7(a)(iii)(2) following the Closing Date and
prior to the Available Equity Amount Reference Time; and
(iv)    the aggregate amount of Indebtedness incurred pursuant to Section
10.1(x) and outstanding at the Available Equity Amount Reference Time;
provided that issuances and contributions pursuant to Sections 10.5(f)(ii),
10.6(a) and 10.6(b)(i) shall not increase the Available Equity Amount.
“Available Equity Amount Reference Time” shall have the meaning provided in the
definition of “Available Equity Amount”.
“Avaya Debtors” shall have the meaning provided in the Recitals to this
Agreement.
“Avaya Holdings” shall have the meaning in the introductory paragraph hereto.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bankruptcy Code” shall have the meaning provided in Section 11.5.
“Bankruptcy Court” shall have the meaning provided in the preamble to this
Agreement.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefited Lender” shall have the meaning provided in Section 13.8(a).
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).
“Borrower” shall have the meaning provided in the preamble to this Agreement.
9

--------------------------------------------------------------------------------



“Borrowing” shall mean and include the incurrence of one Class and Type of Term
Loan on a given date (or resulting from conversions on a given date) having a
single Maturity Date and in the case of LIBOR Loans, the same Interest Period
(provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of LIBOR Loans).
“Broker-Dealer Subsidiary” shall mean any Subsidiary that is registered as a
broker-dealer under the Exchange Act or any other Applicable Law requiring
similar registration.
“Business Day” shall mean any day excluding Saturday, Sunday and any other day
on which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to (a) any interest rate
settings as to a LIBOR Loan, (b) any fundings, disbursements, settlements and
payments in respect of any such LIBOR Loan, or (c) any other dealings pursuant
to this Agreement in respect of any such LIBOR Loan, such day shall be a day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank eurodollar market.
“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases) by the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as capital expenditures on a
consolidated statement of cash flows of the Borrower or the Restricted
Subsidiary.
“Capital Lease” shall mean, as applied to the Borrower and the Restricted
Subsidiaries, any lease of any property (whether real, personal or mixed) by the
Borrower or any Restricted Subsidiary as lessee that, in conformity with GAAP,
is, or is required to be, accounted for as a capital lease on the balance sheet
of the Borrower; provided, however, that notwithstanding anything to the
contrary in this Agreement or in any other Credit Document, any leases that were
not capital leases when entered into but are recharacterized as capital leases
due to a change in accounting rules that becomes effective after the Closing
Date shall for all purposes of this agreement not be treated as Capital Leases.
“Capitalized Lease Obligations” shall mean, as applied to the Borrower and the
Restricted Subsidiaries at the time any determination is to be made, the amount
of the liability in respect of a Capital Lease that would at such time be
required to be capitalized and reflected as a liability on the balance sheet
(excluding the footnotes thereto) of the Borrower or the Restricted Subsidiary
in accordance with GAAP, and the Stated Maturity thereof shall be the date of
the last payment of rent or any other amount due under such Capital Lease prior
to the first date upon which such Capital Lease may be prepaid by the lessee
without payment of a penalty; provided, however, that notwithstanding anything
to the contrary in this Agreement or in any other Credit Document, any
obligations that were not required to be included on the balance sheet of the
Borrower or the Restricted Subsidiary as capital lease obligations when incurred
but are recharacterized as capital lease obligations due to a change in
accounting rules that becomes effective after the Closing Date shall for all
purposes of this Agreement not be treated as Capitalized Lease Obligations.
10

--------------------------------------------------------------------------------



“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by the
Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP are or are required to be reflected as capitalized
costs on the consolidated balance sheet of the Borrower.
“Captive Insurance Subsidiary” shall mean a Subsidiary of the Borrower
established for the purpose of, and to be engaged solely in the business of,
insuring the businesses or facilities owned or operated by the Borrower or any
of its Subsidiaries or joint ventures or to insure related or unrelated
businesses.
“Case” shall have the meaning provided in the preamble to this Agreement.
“Cash Equivalent” shall mean:
(a)    Dollars and cash in such foreign currencies held by the Borrower or any
Restricted Subsidiary from time to time in the ordinary course of business;
(b)    securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof, in each case having
maturities and/or reset dates of not more than 24 months from the date of
acquisition thereof;
(c)    securities issued by any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof or
any political subdivision of any such state or any public instrumentality
thereof having maturities of not more than 24 months from the date of
acquisition thereof and, at the time of acquisition, having an investment grade
rating generally obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from another
nationally recognized rating service);
(d)    commercial paper or variable or fixed rate notes maturing no more than 12
months after the date of creation thereof and, at the time of acquisition,
having a rating of at least A-3 or P-3 from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service);
(e)    time deposits with, or domestic and LIBOR certificates of deposit or
bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by, the Administrative Agent (or any Affiliate
thereof), any lender under the ABL Credit Agreement, any Lender or any other
bank having combined capital and surplus of not less than $500,000,000 in the
case of domestic banks and $100,000,000 (or the dollar equivalent thereof) in
the case of foreign banks;
(f)    repurchase agreements with a term of not more than 90 days for underlying
securities of the type described in clauses (b), (c) and (e) above entered into
with
11

--------------------------------------------------------------------------------



any bank meeting the qualifications specified in clause (e) above or securities
dealers of recognized national standing;
(g)    marketable short-term money market and similar funds (x) either having
assets in excess of $500,000,000 or (y) having a rating of at least A-3 or P-3
from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);
(h)    shares of investment companies that are registered under the Investment
Company Act of 1940 and substantially all the investments of which are one or
more of the types of securities described in clauses (a) through (g) above; and
(i)    in the case of Investments by any Restricted Foreign Subsidiary or
Investments made in a country outside the United States of America, other
customarily utilized high-quality Investments in the country where such
Restricted Foreign Subsidiary is located or in which such Investment is made.
“Cash Management Agreement” shall mean any agreement or arrangement to provide
Cash Management Services.
“Cash Management Bank” shall mean any Person that enters into a Cash Management
Agreement with the Borrower or any Restricted Subsidiary in its capacity as a
provider of Cash Management Services and, in each case, at the time it enters
into such Cash Management Agreement or on the Closing Date, is (a) a Joint Lead
Arranger, a Lender, an Affiliate of a Lender or a Joint Lead Arranger or (b) any
other Person that delivers an accession agreement to the Security Agreement and
that is specifically designated by the Borrower as a “Cash Management Bank”.
“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank or any other provider of Cash
Management Services in connection with, or in respect of, any Cash Management
Services or under any Cash Management Agreement.
“Cash Management Services” shall mean treasury, depository, overdraft, credit or
debit card, purchase card, electronic funds transfer (including automated
clearing house fund transfer services), merchant services (other than those
constituting a line of credit) and other cash management services.
“Certificated Securities” shall have the meaning provided in Section 8.17.
“CFC” shall mean a Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.
“CFC Holding Company” shall mean a Subsidiary of the Borrower that has no
material assets other than (a) the equity interests (including, for this
purpose, any debt or other
12

--------------------------------------------------------------------------------



instrument treated as equity for U.S. federal income tax purposes) in (x) one or
more Foreign Subsidiaries that are CFCs or (y) one or more other CFC Holding
Companies and (b) cash and Cash Equivalents and other assets being held on a
temporary basis incidental to the holding of assets described in clause (a) of
this definition. It is understood and agreed that Sierra Communication
International LLC, a Delaware limited liability company, constitutes a CFC
Holding Company on the Closing Date.
“Change in Law” shall mean (a) the adoption of any Applicable Law after the
Closing Date, (b) any change in any Applicable Law or in the interpretation or
application thereof by any Governmental Authority after the Closing Date or (c)
compliance by any party with any guideline, request, directive or order issued
or made after the Closing Date by any central bank or other governmental or
quasigovernmental authority (whether or not having the force of law); provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Change of Control” shall mean and be deemed to have occurred if (a) any Person
or “group” (within the meaning of“person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act as in effect on the Second Amendment
Effective Date), other than one or more Permitted Holders, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 underof the Exchange Act
as in effect on the Closing Date), but excluding any employee benefit plan of
such Person and its subsidiaries and any Person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan, shall
have, directly or indirectly, acquired beneficial ownership of Voting Stock
representingSecond Amendment Effective Date) of more than 350% of the
aggregatetotal voting power represented by the issued and outstandingof the
Voting Stock of Avaya Holdings,; provided that (x) so long as Avaya Holdings is
a Subsidiary of any Parent Entity, no Person shall be deemed to be or become a
beneficial owner of more than 50% of the total voting power of the Voting Stock
of Avaya Holdings unless such Person shall be or become a beneficial owner of
more than 50% of the total voting power of the Voting Stock of such Parent
Entity (other than a Parent Entity that is a Subsidiary of another Parent
Entity) and (y) any Voting Stock of which any Permitted Holder is the beneficial
owner shall not in any case be included in any Voting Stock of which any such
Person is the beneficial owner; (b) Holdings shall at any time cease to be (i)
Avaya Holdings or (ii) a Wholly-Owned Subsidiary of Avaya Holdings or (c)
Holdings shall not own, directly or indirectly, beneficial ownership of 100% of
the Stock and Stock Equivalents of the Borrower. A Permitted Change of Control
shall not constitute a Change of Control.
Notwithstanding the preceding or any provision of Section 13d-3 of the Exchange
Act, (i) a Person or group shall not be deemed to beneficially own Voting Stock
subject to a stock or asset purchase agreement, merger agreement, option
agreement, warrant agreement or similar agreement (or voting or option or
similar agreement related thereto) until the
13

--------------------------------------------------------------------------------



consummation of the acquisition of the Voting Stock in connection with the
transactions contemplated by such agreement, (ii) if any group includes one or
more Permitted Holders, the issued and outstanding Voting Stock of Avaya
Holdings owned, directly or indirectly, by any Permitted Holders that are part
of such group shall not be treated as being beneficially owned by such group or
any other member of such group for purposes of determining whether a Change of
Control has occurred, (iii) a Person or group will not be deemed to beneficially
own the Voting Stock of another Person as a result of its ownership of Voting
Stock or other securities of such other Person’s parent entity (or related
contractual rights) unless it owns 50% or more of the total voting power of the
Voting Stock entitled to vote for the election of directors of such parent
entity having a majority of the aggregate votes on the board of directors (or
similar body) of such parent entity and (iv) the right to acquire Voting Stock
(so long as such Person does not have the right to direct the voting of the
Voting Stock subject to such right) or any veto power in connection with the
acquisition or disposition of Voting Stock will not cause a party to be a
beneficial owner.
“Class”, when used in reference to any Term Loan or Borrowing, shall refer to
whether such Term Loan or the Term Loans comprising such Borrowing, are Initial
Term Loans, Incremental Term Loans, Extended Term Loans, Tranche B Term Loans,
Tranche B-1 Term Loans or Refinancing Term Loans and, when used in reference to
any Commitment, refers to whether such Commitment is an Initial Term Commitment,
an Incremental Term Commitment or a Refinancing Commitment.
“Claim” shall have the meaning provided in the definition of “Environmental
Claims”.
“Closing Date” shall mean December 15, 2017, on which the conditions set forth
in Section 6 are first satisfied.
“Closing Refinancing” shall mean the repayment in full of all outstanding
indebtedness of the Avaya Debtors under the Existing DIP Agreement (other than
contingent obligations not yet due) and the release of all Liens granted
thereunder.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. Section references to the Code are to the Code, as in effect on the
Closing Date, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefore.
“Co-Managers” shall mean Blackstone Holdings Finance Co. L.L.C. and Benefit
Street Partners LLC.
“Collateral” shall mean all property pledged, mortgaged or purported to be
pledged or mortgaged pursuant to the Security Documents (excluding, for the
avoidance of doubt, all Excluded Collateral).
14

--------------------------------------------------------------------------------



“Collateral Agent” shall mean Goldman Sachs Bank USA, in its capacity as
collateral agent for the Secured Parties under this Agreement and the Security
Documents, or any successor collateral agent appointed pursuant hereto.
“Commitment Letter” shall mean the amended and restated commitment letter, dated
October 31, 2017, among Avaya Holdings, the Borrower, the Joint Lead Arrangers
(and their Affiliates), JPMorgan Chase Bank, N.A. and the Co-Managers.
“Commitments” shall mean, with respect to each Lender (to the extent
applicable), such Lender’s Initial Term Commitments, Incremental Term
Commitments or Refinancing Commitment.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. §1 et
seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning provided in Section 13.17(a).
“Company Material Adverse Change” shall mean any event, occurrence, fact,
condition or change that is, or would reasonably be expected to become,
individually or in the aggregate, materially adverse to (a) the business,
results of operations, condition (financial or otherwise) or assets of the
Borrower and its Subsidiaries, taken as a whole or (b) the ability of the
Borrower to consummate the Transactions; provided that, clause (a) shall exclude
events, occurrences, facts, conditions or changes arising out of, relating to or
resulting from: (i) changes generally affecting the economy, financial,
securities, or capital markets in the United States or globally; (ii) the
announcement of the Transactions contemplated by the Commitment Letter
(including, for the avoidance of doubt, the announcement of the Plan (as
contemplated, described and defined in the Plan)) and the Borrower’s compliance
with the terms and conditions of the Commitment Letter, the Plan and the
Transactions contemplated thereby; (iii) the Borrower’s taking of any action
contemplated by the Commitment Letter or in connection with confirmation and
consummation of the Plan; (iv) any change in GAAP or Applicable Law; (v)
national or international political or social conditions, including the
engagement by any country, state, republic, union or sovereignty in hostilities,
whether or not pursuant to the declaration of a national emergency or war (or
any escalation or worsening of such hostilities), or the occurrence of any
military or terrorist attack upon any country, state, republic, union or
sovereignty, or any of its territories, possessions, or diplomatic or consular
offices or upon any military installation, equipment or personnel of any
country, state, republic, union or sovereignty; (vi) any conditions resulting
from natural disasters; (vii) the failure, in and of itself, to meet internal or
published projections, forecasts, budgets, or revenue, sales or earnings
predictions for any period (but not the facts or circumstances underlying or
contributing to any such failure); (viii) any threatened or pending claim,
action, suit, litigation or proceeding relating to the Transactions or the Plan
or that is otherwise released and discharged, as of the Closing Date, in
connection with the Transactions or the Plan; or (ix) general conditions (or
changes therein) in the Borrower’s industries; provided, further, that any
event, occurrence, fact, condition or change referred to in clauses (i), (iv),
(v), (vi) or (ix) immediately above shall be taken into account in determining
whether a Company Material Adverse Change has occurred or would reasonably be
expected to occur to the extent that such event, occurrence, fact, condition or
change has a materially
15

--------------------------------------------------------------------------------



disproportionate effect on the Borrower and its Subsidiaries, taken as a whole,
compared to other participants in the industries in which the Borrower and its
Subsidiaries conduct their businesses.
“Company Model” shall mean the model delivered to the Joint Lead Arrangers on
July 31, 2017.
“Confidential Information” shall have the meaning provided in Section 13.16.
“Confirmation Order” shall have the meaning provided in the Recitals hereto.
“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
the Borrower and the Restricted Subsidiaries for any period, the total amount of
depreciation and amortization expense, including the amortization of deferred
financing fees or costs, debt issuance costs, commissions, fees and expenses,
capitalized expenditures, Capitalized Software Expenditures, amortization of
expenditures relating to software, license and intellectual property payments,
amortization of any lease related assets recorded in purchase accounting,
customer acquisition costs, unrecognized prior service costs and actuarial gains
and losses related to pensions and other post-employment benefits, amortization
of original issue discount resulting from the issuance of Indebtedness at less
than par and incentive payments, conversion costs, and contract acquisition
costs of the Borrower and the Restricted Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.
“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus:
(a)    without duplication and (except in the case of the add-backs set forth in
clauses (vii) and (xi) below) to the extent deducted (and not added back) in
arriving at such Consolidated Net Income, the sum of the following amounts for
the Borrower and the Restricted Subsidiaries for such period:
(i)    Fixed Charges (including (x) net losses on Hedging Obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk and (y) costs of surety bonds in connection with financing activities in
each case to the extent included in Consolidated Interest Expense, together with
items excluded from Consolidated Interest Expense pursuant to clause (1)(o) -
(z) of the definition thereof),
(ii)    provision for taxes based on income or profits or capital gains,
including federal, foreign, state, franchise, excise, value-added and similar
taxes and foreign withholding taxes (including penalties and interest related to
such taxes or arising from tax examinations) paid or accrued during such period,
including any penalties and interest related to such taxes or arising from any
tax examination, to the extent the same were deducted (and not added back) in
computing such Consolidated Net Income and the net tax expense associated with
any adjustments made pursuant to clauses (a) through (t) of the definition of
“Consolidated Net Income”,
(iii)    Consolidated Depreciation and Amortization Expense for such period,
16

--------------------------------------------------------------------------------



(iv)    the amount of any restructuring cost, charge or reserve (including any
costs incurred in connection with acquisitions after the Closing Date and costs
related to the closure and/or consolidation of facilities) and any one time
expense relating to enhanced accounting function or other transaction costs,
public company costs, costs and expenses in connection with the implementation
of fresh start accounting, and costs related to the implementation of
operational and reporting systems and technology initiatives (provided that such
costs related to the implementation of operation and reporting systems and
technology initiatives shall not exceed $50,000,000 for any such period),
(v)    any other non-cash charges, expenses or losses, including any non-cash
asset retirement costs, non-cash increase in expenses resulting from the
revaluation of inventory (including any impact of changes to inventory valuation
policy methods including changes in capitalization of variances) or other
inventory adjustments or due to purchase accounting, or any other acquisition,
non-cash compensation charges, non-cash expense relating to the vesting of
warrants, write-offs or write-downs for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period),
(vi)    the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary,
(vii)    the amount of net cost savings projected by the Borrower in good faith
to be realizable as a result of specified actions, operational changes and
operational initiatives (including, to the extent applicable, resulting from the
Transactions) taken or to be taken prior to or during such period, including any
“run-rate” synergies, operating expense reductions and improvements and cost
savings that are reasonably identifiable and determined in good faith by the
Borrower in connection with the Transactions, acquisitions, Dispositions, any
Permitted Change of Control, other customary specified transactions or other
cost saving initiatives and other initiatives to result from actions which have
been taken or with respect to which substantial steps have been taken or are
expected to be taken no later than 24 months following the consummation of the
Transactions, any such specified actions, operational changes and operational
initiatives (which “run-rate” synergies, operating expense reductions and
improvements and cost savings shall be added to Consolidated EBITDA until fully
realized, shall be subject to certification by management of the Borrower and
shall be calculated on a Pro Forma Basis as though such “run-rate” synergies,
operating expense reductions and improvements and cost savings had been realized
on the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that no “run-rate” synergies,
operating expense reductions and improvements and cost savings shall be added
pursuant to this clause (vii) to the extent duplicative of any expenses or
17

--------------------------------------------------------------------------------



charges relating to such cost savings that are included in clause (iv) above
with respect to such period,
(viii)    the amount of losses on Dispositions of receivables and related assets
in connection with any Permitted Receivables Financing or Qualified
Securitization Financing and any losses, costs, fees and expenses in connection
with the early repayment, accelerated amortization, repayment, termination or
other payoff (including as a result of the exercise of remedies) of any
Permitted Receivables Financing or any Qualified Securitization Financing,
(ix)    contract termination costs and any costs, charges or expenses incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement or other equity-based compensation, to the extent that
such costs or expenses are funded with cash proceeds contributed to the capital
of the Borrower or Net Cash Proceeds of an issuance of Stock or Stock
Equivalents (other than Disqualified Stock) of the Borrower (or any direct or
indirect parent thereof) solely to the extent that such Net Cash Proceeds are
excluded from the calculation of the Available Equity Amount,
(x)    [reserved],
(xi)    the proceeds of any business interruption insurance,
(xii)    extraordinary, unusual or non-recurring charges, expenses or losses
(including unusual or non-recurring expenses), transaction fees and expenses and
consulting and advisory fees, indemnities and expenses, severance, integration
costs, costs of strategic initiatives, relocation costs, consolidation and
closing costs, facility opening and pre-opening costs, business optimization
expenses or costs, transition costs, restructuring costs, signing, retention,
recruiting, relocation, signing, stay or completion bonuses and expenses
(including payments made to employees who are subject to non-compete
agreements),
(xiii)    any impairment charge or asset write-off or write-down including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets and Investments in debt and equity securities, in each
case pursuant to GAAP, and the amortization of intangibles arising pursuant to
GAAP,
(xiv)    cash receipts (or any netting arrangements resulting in increased cash
receipts) not added in arriving at Consolidated EBITDA or Consolidated Net
Income in any period to the extent the non-cash gains relating to such receipts
were deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(b) below for any previous period and not added,




18

--------------------------------------------------------------------------------



(xv)    adjustments identified in the Company Model, less
(b)    without duplication and to the extent included in arriving at such
Consolidated Net Income for the Borrower and the Restricted Subsidiaries, the
sum of the following amounts for such period:
(i)    non-cash gains increasing Consolidated Net Income for such period
(excluding any non-cash gain to the extent it represents the reversal of an
accrual or reserve for a potential cash item that reduced Consolidated Net
Income or Consolidated EBITDA in any prior period),
(ii)    extraordinary, unusual or non-recurring gains,
(iii)    cash expenditures (or any netting arrangements resulting in increased
cash expenditures) not deducted in arriving at Consolidated EBITDA or
Consolidated Net Income in any period to the extent non-cash losses relating to
such expenditures were added in the calculation of Consolidated EBITDA pursuant
to paragraph (a) above for any previous period and not deducted, and
(iv)    the amount of any minority interest income consisting of Subsidiary
losses attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary,
in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that
(i)    there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) the Acquired EBITDA of any Person or business,
or attributable to any property, assets, division or line of business acquired
by the Borrower or any Restricted Subsidiary during such period (or any
property, assets, division or line of business subject to a letter of intent or
purchase agreement at such time) (but not the Acquired EBITDA of any related
Person or business or any Acquired EBITDA attributable to any property, assets,
division or line of business, in each case to the extent not so acquired) to the
extent not subsequently sold, transferred, abandoned or otherwise disposed by
the Borrower or such Restricted Subsidiary (each such Person, property, assets,
division or line of business acquired and not subsequently so disposed of, an
“Acquired Entity or Business”) and the Acquired EBITDA of any Unrestricted
Subsidiary that is converted into a Restricted Subsidiary during such period
(each, a “Converted Restricted Subsidiary”), in each case based on the actual
Acquired EBITDA of such Pro Forma Entity for such period (including the portion
thereof occurring prior to such acquisition or conversion) and (B) an adjustment
in respect of each Pro Forma Entity equal to the amount of the Pro Forma
Adjustment with respect to such Pro Forma Entity for such period (including the
portion thereof occurring prior to such acquisition), and
(ii)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period the Disposed EBITDA
of any
19

--------------------------------------------------------------------------------



Person, property, business or asset (other than an Unrestricted Subsidiary)
sold, transferred, abandoned or otherwise disposed of, closed or classified as
discontinued operations by the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business or asset so sold, transferred,
abandoned or otherwise disposed of, or closed or so classified, a “Sold Entity
or Business”), and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”), in each case based on the actual Disposed EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer or
disposition, closure, classification or conversion).
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes the four fiscal quarters as set forth below, the Consolidated EBITDA
for such fiscal quarters shall be deemed to be $226,000,000 for the fiscal
quarter ended December 31, 2016, $187,000,000 for the fiscal quarter ended March
31, 2017, $192,000,000 for the fiscal quarter ended June 30, 2017 and
$216,000,000 for the fiscal quarter ended September 30, 2017.
“Consolidated First Lien Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) the sum, without duplication, of (i) the
Consolidated Secured Debt constituting (w) the Obligations, (x) the ABL
Obligations, (y) any Indebtedness that is secured by a Lien on the Term Priority
Collateral that is pari passu with the Lien securing the Obligations and (z) any
Indebtedness that is secured by a Lien on the ABL Priority Collateral that is
senior to or pari passu with the Lien securing the Obligations and (ii)
Consolidated Secured Debt of the type described in clause (ii) of the definition
thereof, in each case as of the most recent four fiscal quarter period for which
financial statements described in Section 9.1(a) or (b) are available to (b)
Consolidated EBITDA for such four fiscal quarter period.
“Consolidated Interest Expense” shall mean, with respect to any period, without
duplication, the sum of:
(1)    consolidated interest expense of the Borrower and the Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
original issue discount resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit, bankers’ acceptances or collateral posting facilities, (c)
non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (d) the interest
component of Capitalized Lease Obligations and (e) net payments, if any,
pursuant to interest rate Hedging Obligations with respect to Indebtedness, and
excluding (o) annual agency fees paid to the administrative agents and
collateral agents under this Agreement, the ABL Credit Agreement and the other
credit facilities, (p) additional interest with respect to failure to comply
with any registration rights
20

--------------------------------------------------------------------------------



agreement owing to holders of any securities, (q) costs associated with
obtaining Hedging Obligations, (r) accretion of asset retirement obligations and
accretion or accrual of discounted liabilities not constituting Indebtedness,
(s) any expense resulting from the discounting of any Indebtedness in connection
with the application of fresh start accounting or purchase accounting, (t)
penalties and interest relating to taxes (u) amortization of reacquired
Indebtedness, deferred financing fees, debt issuance costs, commissions, fees
and expenses, (v) any expensing of bridge, commitment and other financing fees,
(w) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Permitted Receivables Financing, (x) any
prepayment premium or penalty, (y) any interest expense attributable to a parent
entity resulting from push-down accounting and (z) any lease, rental or other
expenses from operating leases); plus
(2)    consolidated capitalized interest of the Borrower and the Restricted
Subsidiaries, in each case for such period, whether paid or accrued; less
(3)    interest income for such period.
For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.
“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication, the
net after-tax effect of,
(a)    any extraordinary, unusual or nonrecurring losses, gains, fees, costs,
charges or expenses for such period,
(b)    Transaction Expenses and Permitted Change of Control Costs,
(c)    the cumulative effect of a change in accounting principles and changes as
a result of adoption or modification of accounting policies during such period,
(d)    any income (or loss) from disposed, abandoned or discontinued operations
and any gains or losses on disposal of disposed, abandoned, transferred, closed
or discontinued operations,
(e)    any gains or losses (less all fees and expenses relating thereto)
attributable to asset dispositions or abandonments other than in the ordinary
course of business, as determined in good faith by the Borrower,
(f)    any income (or loss) during such period of any Person that is an
Unrestricted Subsidiary, and any income (or loss) during such period of any
Person that is not a Subsidiary or that is accounted for by the equity method of
accounting; provided
21

--------------------------------------------------------------------------------



that the Consolidated Net Income of the Borrower and the Restricted Subsidiaries
shall be increased by the amount of dividends or distributions or other payments
that are actually paid in cash or Cash Equivalents (or to the extent converted
into cash or Cash Equivalents) by any Unrestricted Subsidiary or such other
Person from its income to the Borrower or any Restricted Subsidiary during such
period,
(g)    solely for the purpose of determining Available Amount, any income (or
loss) during such period of any Restricted Subsidiary (other than any Credit
Party) to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its net income is not at the date
of determination wholly permitted without any prior governmental approval (which
has not been obtained) or, directly or indirectly, by the operation of the terms
of its Organizational Documents or any agreement, instrument or Applicable Law
applicable to that Restricted Subsidiary or its stockholders, unless such
restriction with respect to the payment of dividends or similar distributions
(i) has been legally waived or otherwise released, (ii) is imposed pursuant to
this Agreement and the other Credit Documents, the ABL Credit Documents,
Permitted Debt Exchange Instruments or Permitted Other Debt, (iii) any working
capital line permitted by Section 10.2 incurred by a Foreign Subsidiary or (iv)
arises pursuant to an agreement or instrument if the encumbrances and
restrictions contained in any such agreement or instrument taken as a whole are
not materially less favorable to the Lenders than the encumbrances and
restrictions contained in the Credit Documents (as determined by the Borrower in
good faith); provided that Consolidated Net Income of the Borrower and the
Restricted Subsidiaries will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Borrower or any Restricted Subsidiary during such
period, to the extent not already included therein,
(h)    all adjustments (including the effects of such adjustments pushed down to
the Borrower and the Restricted Subsidiaries) in the Borrower’s consolidated
financial statements pursuant to GAAP, resulting from (i) the application of
fresh start accounting principles as a result of the Avaya Debtors’ emergence
from bankruptcy or (ii) the application of purchase accounting in relation to
the Transactions or any consummated acquisition, in each case, including the
amortization, write-off or write-down of any assets, any deferred revenue and
any other amounts and other similar adjustments and, whether consummated before
or after the Closing Date,
(i)    any income (or loss) for such period attributable to the early
extinguishment of Indebtedness (other than Hedging Obligations, but including,
for the avoidance of doubt, debt exchange transactions and the extinguishment of
pre-petition indebtedness in connection with the Transactions),
22

--------------------------------------------------------------------------------



(j)    any unrealized income (or loss) for such period attributable to Hedging
Obligations or other derivative instruments,
(k)    any impairment charge or asset write-off or write-down including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets and investments in debt and equity securities or as a
result of a change in law or regulation, in each case pursuant to GAAP,
(l)    any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights,
and any cash charges associated with the rollover, acceleration or payout of
Stock or Stock Equivalents by management of the Borrower or any of its direct or
indirect parent companies in connection with the Transactions,
(m)    accruals and reserves established or adjusted within twelve months after
the Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP (or within 12 months after the Permitted
Change of Control Effective Date) or changes as a result of adoption of or
modification of accounting policies during such period,
(n)    any accruals, payments, fees, expenses or charges (including
rationalization, legal, tax, structuring, and other costs and expenses, but
excluding depreciation or amortization expense) related to, or incurred in
connection with, the Transactions (including letter of credit fees), the Plan,
any offering of Stock or Stock Equivalents (including any equity offering), the
listing of Avaya Holdings on the Closing Date, Investment, acquisition,
Disposition, Restricted Payment, recapitalization or the issuance or incurrence
of Indebtedness permitted to be incurred by the Borrower and the Restricted
Subsidiaries pursuant hereto (including any refinancing transaction or
amendment, waiver, or other modification of any debt instrument), in each case
whether or not consummated, including (A) such fees, expenses or charges related
to the negotiation, execution and delivery and other transactions contemplated
by this Agreement, the other Credit Documents and any Permitted Receivables
Financing, (B) any amendment or other modification of this Agreement and the
other Credit Documents, (C) any such transaction consummated prior to the
Closing Date and any such transaction undertaken but not completed, (D) any
charges or non-recurring merger costs as a result of any such transaction, and
(E) earnout obligations paid or accrued during such period with respect to any
acquisition or other Investment,
(o)    the amount of management, monitoring, consulting and advisory fees and
related indemnities and expenses paid in such period to the extent otherwise
permitted pursuant to Section 9.9,
(p)    restructuring-related or other similar charges, fees, costs, commissions
and expenses or other charges incurred during such period in connection with
this Agreement, the other Credit Documents, the Credit Facilities, the Case, any
23

--------------------------------------------------------------------------------



reorganization plan in connection with the Case, and any and all transactions
contemplated by the foregoing, including the write-off of any receivables, the
termination or settlement of executory contracts, professional and accounting
costs fees and expenses, management incentive, employee retention or similar
plans (in each case to the extent such plan is approved by the Bankruptcy Court
to the extent required), litigation costs and settlements, asset write-downs,
income and gains recorded in connection with the corporate reorganization of the
Avaya Debtors;
(q)    any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days),
(r)    to the extent covered by insurance and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is in fact reimbursed within 365 days of the date of
such determination (with a deduction in the applicable future period for any
amount so added back to the extent not so reimbursed within such 365 days),
expenses, charges or losses with respect to liability or casualty events or
business interruption,
(s)    any net unrealized gain or loss (after any offset) resulting from
currency translation gains or losses relating to currency remeasurements of
Indebtedness (including any gain or loss resulting from obligations under any
Hedging Obligation for currency exchange risk) and any foreign currency
translation gains or losses, and
(t)    to the extent non-cash and deducted in calculating net income (or loss),
any net pension, post-employment benefit or long-term disability costs,
including interest cost, service cost, actuarial expected return on plan assets,
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of
unrecognized net obligations (and loss or cost) existing at the date of initial
application of FASB Standard 87, 106 and 112 (or their equivalents under the
ASC), and any other items of a similar nature and any gain or loss attributable
to mark-to-market adjustments in the valuation of pension liabilities, including
actuarial gain or loss on pension and post-retirement plans, curtailments and
settlements and prior service cost adjustment.
24

--------------------------------------------------------------------------------



“Consolidated Secured Debt” shall mean, as of any date of determination,
Consolidated Total Debt at such date which either (i) is secured by a Lien on
the Collateral (and other assets of the Borrower or any Restricted Subsidiary
pledged to secure the Obligations pursuant to Section 10.2(i)) or (ii)
constitutes Capitalized Lease Obligations or purchase money Indebtedness of the
Borrower or any Restricted Subsidiary.
“Consolidated Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Secured Debt as of the most recent
four fiscal quarter period for which financial statements described in Section
9.1(a) or (b) are available to (b) Consolidated EBITDA for such four fiscal
quarter period.
“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption), after intercompany eliminations, on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries at
such date (or, if such date of determination is a date prior to the first date
on which such consolidated balance sheet has been (or is required to have been)
delivered pursuant to Section 9.1, on the pro forma financial statements
delivered pursuant to Section 6.10 (and, in the case of any determination
relating to any Specified Transaction, on a Pro Forma Basis including any
property or assets being acquired in connection therewith)).
“Consolidated Total Debt” shall mean, as of any date of determination, (a) (i)
all Indebtedness of the types described in clauses (a) and (b) (solely to the
extent such Indebtedness matures more than one year from the date of its
creation or matures within one year from such date that is renewable or
extendable, at the sole option of the Borrower or any Restricted Subsidiary, to
a date more than one year from the date of its creation), clause (d) (but, in
the case of clause (d), only to the extent of any unreimbursed drawings under
any letter of credit which are not cash collateralized or backstopped) and
clause (f) of the definition thereof, in each case actually owing by the
Borrower and the Restricted Subsidiaries on such date and to the extent
appearing on the balance sheet of the Borrower determined on a consolidated
basis in accordance with GAAP (provided that the amount of any Capitalized Lease
Obligations or any such Indebtedness issued at a discount to its face value
shall be determined in accordance with GAAP; provided, further, that the effects
of push-down accounting shall be excluded) and (ii) purchase money Indebtedness
(and excluding, for the avoidance of doubt, Qualified Securitization Financing,
Permitted Receivables Financing, Hedging Obligations and Cash Management
Obligations) minus (b) the aggregate amount of all Unrestricted Cash.
“Consolidated Total Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Total Debt as of the most recent
four fiscal quarter period for which financial statements described in Section
9.1(a) or (b) are available to (b) Consolidated EBITDA for such four fiscal
quarter period.
“Consolidated Working Capital” shall mean, at any date, the excess of (i) all
amounts (other than Cash Equivalents) that would, in conformity with GAAP, be
set forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries on
such date over (ii) the sum of all amounts that would, in conformity with GAAP,
be set forth opposite the caption “total current liabilities” (or
25

--------------------------------------------------------------------------------



any like caption) on a consolidated balance sheet of the Borrower and the
Restricted Subsidiaries on such date, but excluding, without duplication, (a)
the current portion of any funded Indebtedness, (b) all Indebtedness consisting
of revolving loans, swing line loans and letter of credit obligations (including
such loan or letters of credit under the ABL Credit Agreement), in each case to
the extent otherwise included therein, (c) the current portion of interest, (d)
the current portion of current and deferred income taxes, (e) the current
portion of any Capitalized Lease Obligations, (f) liabilities in respect of
unpaid earnouts, and (g) the current portion of any other long-term liabilities,
and in the case of both clauses (i) and (ii), excluding the effects of
adjustments pursuant to GAAP resulting from the application of fresh start
accounting or purchase accounting, as the case may be, in relation to the
Transactions, any Permitted Change of Control or any consummated acquisition.
“Contingent Obligation” shall mean indemnification Obligations and other similar
contingent Obligations for which no claim has been made in writing.
“Contract Consideration” shall have the meaning provided in the definition of
the term “Excess Cash Flow”.
“Contractual Requirement” shall have the meaning provided in Section 8.3.
“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.
“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.
“Corrective Extension Amendment” shall have the meaning provided in Section
2.15(a)(vi).
“Credit Documents” shall mean this Agreement, the Guarantee, the Security
Documents, the Fee Letter, any promissory notes issued by the Borrower
hereunder, any Incremental Amendment, any Refinancing Amendment, any Extension
Amendment and any other document jointly identified by the Borrower and the
Administrative Agent as a “Credit Document”, provided that, for the avoidance of
doubt, Secured Cash Management Agreements and Secured Hedging Agreements shall
not constitute Credit Documents.
“Credit Facility” shall mean any category of Commitments and/or Term Loans and
other extensions of credit thereunder.
“Credit Party” shall mean each of Holdings, the Borrower and each of the
Subsidiary Guarantors.
“Cumulative Consolidated Net Income” shall mean, for any period, Consolidated
Net Income for such period, taken as a single accounting period. Cumulative
Consolidated Net Income may be a positive or negative amount.
26

--------------------------------------------------------------------------------



“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness (other than
as permitted to be issued or incurred under Section 10.1).
“Declined Proceeds” shall have the meaning provided in Section 5.2(f).
“Default” shall mean any event, act or condition that with notice or lapse of
time hereunder, or both, would constitute an Event of Default.
“Default Rate” shall have the meaning provided in Section 2.8(d).
“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.
“Deferred Net Cash Proceeds” shall have the meaning provided such term in the
definition of “Net Cash Proceeds”.
“Deferred Net Cash Proceeds Payment Date” shall have the meaning provided such
term in the definition of “Net Cash Proceeds”.
“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or any Restricted Subsidiary in
connection with a Disposition pursuant to Section 10.4(b) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of an Authorized
Officer of the Borrower, setting forth the basis of such valuation (which amount
will be reduced by the fair market value of the portion of the non-cash
consideration converted to cash or Cash Equivalent within 180 days following the
consummation of the applicable Disposition). A particular item of Designated
NonCash Consideration will no longer be considered to be outstanding when and to
the extent it has been paid, redeemed or otherwise retired or sold or otherwise
Disposed of in compliance with Section 10.4.
“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business or Converted Unrestricted Subsidiary, as applicable, and
its respective Subsidiaries), all as determined on a consolidated basis for such
Sold Entity or Business or Converted Unrestricted Subsidiary, as the case may
be.
“Disposition” or “Dispose” shall mean (i) the convey, sale, lease, assignment,
transfer or other disposition of any of property, business or assets (including
receivables and leasehold interests), whether owned on the Closing Date or
hereafter acquired or (ii) the sale to any Person (other than to the Borrower or
a Subsidiary Guarantor) any shares owned by it of any Subsidiary’s Stock and
Stock Equivalents.
27

--------------------------------------------------------------------------------



“Disqualified Institutions” shall mean (a) those banks, financial institutions
or other Persons separately identified in writing by the Borrower to the
Administrative Agent on or prior to October 23, 2017, or to any Affiliates of
such banks, financial institutions or other persons identified by the Borrower
in writing or that are readily identifiable as Affiliates on the basis of their
name and (b) competitors identified in writing to the Administrative Agent from
time to time (or Affiliates thereof identified by the Borrower in writing or
that are readily identifiable as Affiliates on the basis of their name) of the
Borrower or any of its Subsidiaries (other than such Affiliate that is a bona
fide debt fund or a fixed-income only investment vehicle that is engaged in the
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of business and whose
managers have fiduciary duties to the third-party investors in such fund or
investment vehicle independent from their duties owed to such competitor);
provided that no such identification after the date of a relevant assignment
shall apply retroactively to disqualify any person that has previously acquired
an assignment or participation of an interest in any of the Credit Facilities
with respect to amounts previously acquired. The list of all Disqualified
Institutions set forth in clauses (a) and (b) shall be made available to any
Lender upon request.
“Disqualified Stock” shall mean, with respect to any Person, any Stock or Stock
Equivalents of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Stock or Stock Equivalents that is not Disqualified Stock), other
than as a result of a change of control, asset sale or similar event so long as
any rights of the holders thereof upon the occurrence of such change of control,
asset sale or similar event shall be subject to the prior repayment in full of
the Term Loans and all other Obligations (other than Hedging Obligations under
Secured Hedging Agreements, Cash Management Obligations under Secured Cash
Management Agreements or Contingent Obligations) and the termination of all
Commitments, pursuant to a sinking fund obligation or otherwise, or is
redeemable at the option of the holder thereof (other than as a result of a
change of control, asset sale or similar event so long as any rights of the
holders thereof upon the occurrence of such change of control, asset sale or
similar event shall be subject to the prior repayment in full of the Term Loans
and all other Obligations (other than Hedging Obligations under Secured Hedging
Agreements, Cash Management Obligations under Secured Cash Management Agreements
or Contingent Obligations) and the termination of all Commitments), in whole or
in part, in each case prior to the date that is ninety-one (91) days after the
Latest Maturity Date as determined at the time of the issuance; provided that if
such Stock or Stock Equivalents are issued to any plan for the benefit of
employees of the Borrower or any of its Subsidiaries or by any such plan to such
employees, such Stock or Stock Equivalents shall not constitute Disqualified
Stock solely because it may be required to be repurchased by the Borrower (or
any direct or indirect parent company thereof) or any of its Subsidiaries in
order to satisfy applicable statutory or regulatory obligations; provided,
further, that any Stock or Stock Equivalents held by any present or former
employee, officer, director, manager or consultant, of the Borrower, any of its
Subsidiaries or any of its direct or indirect parent companies or any other
entity in which the Borrower or any Restricted Subsidiary has an Investment and
is designated in good faith as an “affiliate” by the Board of Directors of the
Borrower, in each case pursuant to any stockholders’ agreement, management
equity plan or stock incentive plan or any other
28

--------------------------------------------------------------------------------



management or employee benefit plan or agreement or otherwise in order to
satisfy applicable statutory or regulatory obligations or as a result of the
termination, death or disability of such employee, officer, director, manager or
consultant shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or any of its Subsidiaries.
“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.
“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof, or the
District of Columbia.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA), other than a Foreign Plan, that is maintained or
contributed to by Holdings, Borrower or any Subsidiary (or, with respect to an
employee benefit plan subject to Title IV of ERISA, any ERISA Affiliate).
“Environmental Claims” shall mean any and all actions, suits, proceedings,
orders, decrees, demands, demand letters, claims, liens, notices of
noncompliance, violation or potential responsibility or investigation (other
than reports prepared by or on behalf of Holdings, the Borrower or any other
Subsidiary of Holdings (a) in the ordinary course of such Person’s business or
(b) as required in connection with a financing transaction or an acquisition or
disposition of Real Estate) or proceedings in each case relating in any way to
any applicable Environmental Law or any permit issued, or any approval given,
under any applicable Environmental Law (hereinafter, “Claims”), including (i)
any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief relating to the presence, release or threatened release into
the environment of Hazardous Materials or arising from alleged injury or threat
of injury to human health or safety (to the extent relating to human exposure to
Hazardous Materials), or to the environment, including ambient air, indoor air,
surface water, groundwater, land surface and subsurface strata and natural
resources such as wetlands.
29

--------------------------------------------------------------------------------



“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or,
with respect to any post-Closing Date requirements of the Credit Documents,
hereafter in effect, and in each case as amended, and any legally binding
judicial or administrative interpretation thereof, including any legally binding
judicial or administrative order, consent decree or judgment, relating to the
protection of the environment, including ambient air, indoor air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or to human health or safety (to the extent relating to human exposure
to Hazardous Materials), or Hazardous Materials.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
on the Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or any Subsidiary of the Borrower would be
deemed to be a “single employer” within the meaning of Section 414(b) or (c) of
the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.
“ERISA Event” shall mean (i) the failure of any Employee Benefit Plan to comply
with any provisions of ERISA and/or the Code or with the terms of such Employee
Benefit Plan; (ii) any Reportable Event; (iii) the existence with respect to any
Employee Benefit Plan of a non-exempt Prohibited Transaction; (iv) any failure
by any Pension Plan to satisfy the minimum funding standards (within the meaning
of Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan, whether or not waived; (v) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Pension Plan; (vi) the occurrence of any
event or condition which would reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or the incurrence by any Credit Party or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Pension Plan, including but not limited to the
imposition of any Lien in favor of the PBGC or any Pension Plan; (vii) the
receipt by any Credit Party or any of its ERISA Affiliates from the PBGC or a
plan administrator of any written notice to terminate any Pension Plan under
Section 4042(a) of ERISA or to appoint a trustee to administer any Pension Plan
under Section 4042(b)(1) of ERISA; (viii) the incurrence by any Credit Party or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan (or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA) or Multiemployer
Plan; (ix) the receipt by any Credit Party or any of its ERISA Affiliates of any
notice concerning the imposition on it of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, Insolvent or
in “endangered” or “critical” status (within the meaning of Section 432 of the
Code or Section 305 of ERISA), or terminated (within the meaning of Section
4041A of ERISA), (x) a determination that any Pension Plan is or is expected to
be in “at risk” status (within the meaning
30

--------------------------------------------------------------------------------



of Section 430 of the Code or Section 303 of ERISA); or (xi) any other event or
condition with respect to a Pension Plan or Multiemployer Plan that could result
in liability to the Borrower or any Subsidiary.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” shall have the meaning provided in Section 11.
“Excess Cash Flow” shall mean, for any period, an amount (which amount shall not
be less than zero) equal to the excess of:
(a)    the sum, without duplication, of:
(i)    the Consolidated Net Income for such period,
(ii)    an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period,
(iii)    decreases in Consolidated Working Capital for such period (other than
any such decreases arising from acquisitions or Dispositions by the Borrower and
the Restricted Subsidiaries completed during such period or the application of
purchase accounting),
(iv)    an amount equal to the aggregate net non-cash loss on Dispositions by
the Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income, and
(v)    cash receipts in respect of Hedging Agreements during such Fiscal Year to
the extent not otherwise included in such Consolidated Net Income; over
(b)    the sum, without duplication, of:
(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income (but excluding any non-cash credit to
the extent representing the reversal of an accrual or reserve described in
clause (a)(ii) above) and cash charges included in the definition of
Consolidated Net Income (but excluding any cash charges described in clause (q)
or (r) of the definition thereof),
(ii)    without duplication of amounts deducted pursuant to clause (xi) below in
prior Fiscal Years, the amount of Capital Expenditures or acquisitions of
intellectual property and Capitalized Software Expenditures accrued or made in
cash during such
31

--------------------------------------------------------------------------------



period, except to the extent that such Capital Expenditures or acquisitions were
financed with the proceeds of long-term Indebtedness of the Borrower and the
Restricted Subsidiaries,
(iii)    the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capital Leases, (B) repayments made under Section
2.5(b) and (C) the amount of any mandatory prepayment of Term Loans due to an
Asset Sale Prepayment Event to the extent required due to a Disposition that
resulted in an increase to such Consolidated Net Income and not in excess of the
amount of such increase, but excluding (X) all other prepayments or repurchases
of Term Loans or Indebtedness secured on a pari passu basis with the Initial
Term Loans, and (Y) all prepayments in respect of any revolving credit facility,
except, in the case of clause (Y) only, to the extent there is an equivalent
permanent reduction in commitments thereunder) made during such period, except
to the extent financed with the proceeds of long-term Indebtedness of the
Borrower and the Restricted Subsidiaries,
(iv)    an amount equal to the aggregate net non-cash gain on Dispositions by
the Borrower and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,
(v)    increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or Dispositions by the Borrower and the
Restricted Subsidiaries completed during such period or the application of
purchase accounting),
(vi)    cash payments by the Borrower and the Restricted Subsidiaries during
such period in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries (other than Indebtedness) to the extent such payments
are not expensed during such period or are not deducted in calculating
Consolidated Net Income unless financed with the proceeds of long-term
Indebtedness of the Borrower and the Restricted Subsidiaries,
(vii)    without duplication of amounts deducted pursuant to clause (xi) below
in prior Fiscal Years, the amount of Investments made pursuant to Section
10.5(h), (i), (v)(y), (w), (cc) and (ii) during such period unless such
Investments were financed with the proceeds of long-term Indebtedness of the
Borrower and the Restricted Subsidiaries,
(viii)    the amount of Restricted Payments paid during such period pursuant to
Sections 10.6(b), (d), (j), (l) and (o) during such period unless such
Restricted Payments were financed with the proceeds of long-term Indebtedness of
the Borrower and the Restricted Subsidiaries,
(ix)    the aggregate amount of expenditures actually made by the Borrower and
the Restricted Subsidiaries during such period (including expenditures for the
payment of
32

--------------------------------------------------------------------------------



financing fees) to the extent that such expenditures are not expensed during
such period or are not deducted in calculating Consolidated Net Income unless
such expenditures were financed with the proceeds of long-term Indebtedness of
the Borrower and the Restricted Subsidiaries,
(x)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness to
the extent such payments are not expensed during such period or are not deducted
in calculating Consolidated Net Income unless any such payments were financed
with the proceeds of long-term Indebtedness of the Borrower and the Restricted
Subsidiaries,
(xi)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period; provided that, to the
extent the aggregate amount actually utilized to finance such Permitted
Acquisitions, Capital Expenditures or acquisitions of intellectual property
during such period (other than any amount financed with the proceeds of
long-term Indebtedness of the Borrower and the Restricted Subsidiaries) of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters,
(xii)    the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period,
(xiii)    cash expenditures in respect of Hedging Agreements during such Fiscal
Year to the extent not deducted in arriving at such Consolidated Net Income, and
(xiv)    the aggregate amount of any Excess Contribution, unless such Excess
Contribution is already deducted in the calculation of Net Cash Proceeds in
connection with an Asset Sale Prepayment Event or financed with the proceeds
with long-term Indebtedness.
“Excess Contribution” shall have the meaning provided in the PBGC Stipulation of
Settlement.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
rules and regulations promulgated thereunder.
“Excluded Collateral” shall mean (i) [reserved], (ii) any vehicles and other
assets subject to certificates of title; (iii) letter-of-credit rights to the
extent a security interest therein
33

--------------------------------------------------------------------------------



cannot be perfected by a UCC filing (other than supporting obligations); (iv)
any property subject to a Lien permitted under Section 10.2 securing a purchase
money agreement, Capital Lease or similar arrangement permitted hereunder in
each case after giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code of any relevant jurisdiction or other Applicable Law,
excluding the proceeds and receivables thereof (to the extent not otherwise
constituting Excluded Collateral), to the extent, and for so long as, the
creation of a security interest therein is prohibited thereby (or otherwise
requires consent, provided that there shall be no obligation to seek such
consent) or creates a right of termination or favor of a third party, in each
case, excluding the proceeds and receivables thereof to the extent not otherwise
constituting Excluded Collateral; (v) (x) all leasehold interests in Real Estate
(and there shall not be any requirement to obtain any landlord or other third
party waivers, estoppels, consents or collateral access letters in respect of
such leasehold interests) and (y) any parcel of Real Estate located in the
United States and the improvements thereto owned in fee by a Credit Party with a
fair market value of $10,000,000 or less (at the time of acquisition) (but not
any Collateral located thereon) or any parcel of Real Estate and the
improvements thereto owned in fee by a Credit Party outside the United States;
(vi) any “intent to use” trademark application filed and accepted in the United
States Patent and Trademark Office unless and until an amendment to allege use
or a statement of use has been filed and accepted by the United States Patent
and Trademark Office to the extent, if any, that, and solely during the period,
if any, in which the grant of security interest therein could impair the
validity or enforceability of such “intent to use” trademark application under
federal law; (vii) any charter, permit, franchise, authorization, lease, license
or agreement, in each case, only to the extent and for so long as the grant of a
security interest therein (or the assets subject thereto) by the applicable
Credit Party (x) would violate invalidate such charter, permit, franchise,
authorization, lease, license, or agreement or (y) would give any party (other
than a Credit Party) to any such charter, permit, franchise, authorization,
lease, license or agreement the right to terminate its obligations thereunder or
(z) is permitted under such charter, permit, franchise, lease, license or
agreement only with consent of the parties thereto (other than consent of a
Credit Party) and such necessary consents to such grant of a security interest
have not been obtained (it being understood and agreed that no Credit Party or
Restricted Subsidiary has any obligation to obtain such consents) other than, in
each case referred to in clauses (x) and (y) and (z), as would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code of any relevant jurisdiction, in each case excluding the
proceeds and receivables thereof which are not otherwise Excluded Collateral;
(viii) any Commercial Tort Claim (as defined in the Security Agreement) for
which no claim has been made or with a value of less than $10,000,000 for which
a claim has been made; (ix) any Excluded Stock and Stock Equivalents; (x) any
assets with respect to which, the Borrower and the Collateral Agent reasonably
determine, the cost or other consequences of granting a security interest or
obtaining title insurance in favor of the Secured Parties under the Security
Documents shall be excessive in view of the benefits to be obtained by the
Secured Parties therefrom; (xi) any assets with respect to which granting a
security interest in such assets in favor of the Secured Parties under the
Security Documents could reasonably be expected to result in a material adverse
tax consequence as reasonably determined by the Borrower and the Collateral
Agent; (xii) any margin stock; (xiii) [reserved]; and (xiv) any assets with
respect to which granting a security interest in such assets is prohibited by or
would violate law, treaty, rule, or regulation or determination of an arbitrator
or a court or other Governmental Authority or
34

--------------------------------------------------------------------------------



which would require obtaining the consent, approval, license or authorization of
any Governmental Authority (unless such consent, approval, license or
authorization has been received; provided that there shall be no obligation to
obtain such consent) or create a right of termination in favor of any
governmental or regulatory third party, in each case after giving effect to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code of any
relevant jurisdiction or other Applicable Law, excluding the proceeds and
receivables thereof (to the extent not otherwise constituting Excluded
Collateral); provided that with respect to clauses (iv), (vii) and (xiv), such
property shall be Excluded Collateral only to the extent and for so long as such
prohibition, violation, invalidation or consent right, as applicable, is in
effect and in the case of any such agreement or consent, was not created in
contemplation thereof or of the creation of a security interest therein.
Notwithstanding anything set forth herein, Excluded Collateral shall not include
any assets owned by the Credit Parties that constitute collateral securing the
ABL Loans.
“Excluded Information” shall have the meaning provided in Section 13.6.
“Excluded Stock and Stock Equivalents” shall mean (i) any Stock or Stock
Equivalents with respect to which, in the reasonable judgment of the Collateral
Agent and the Borrower, the burden or cost of pledging such Stock or Stock
Equivalents in favor of the Collateral Agent under the Security Documents shall
be excessive in view of the benefits to be obtained by the Secured Parties
therefrom, (ii) (A) solely in the case of any pledge of Voting Stock of (x) any
Foreign Subsidiary that is a CFC or (y) any CFC Holding Company, in each case,
owned directly by a Credit Party, any Voting Stock in excess of 65% of each
outstanding class of Voting Stock of such Foreign Subsidiary that is a CFC or
such CFC Holding Company and (B) any Stock or Stock Equivalents of (x) any
Foreign Subsidiary that is a CFC or (y) any CFC Holding Company in each case not
owned directly by a Credit Party, (iii) any Stock or Stock Equivalents to the
extent the pledge thereof would violate any Applicable Law or any Contractual
Requirement (including any legally effective requirement to obtain the consent
or approval of, or a license from, any Governmental Authority or any other
regulatory third party unless such consent, approval or license has been
obtained (it being understood that the foregoing shall not be deemed to obligate
the Borrower or any Subsidiary of the Borrower to obtain any such consent,
approval or license)), (iv) any Stock or Stock Equivalents of each Subsidiary to
the extent that a pledge thereof to secure the Obligations is prohibited by any
applicable Organizational Document of such Subsidiary or requires third party
consent (other than the consent of a Credit Party), unless consent has been
obtained to consummate such pledge (it being understood that the foregoing shall
not be deemed to obligate the Borrower or any Subsidiary to obtain any such
consent), in each case after giving effect to Sections 9-406, 9-407, 9-408 or
9-409 of the Uniform Commercial Code of any relevant jurisdiction or other
Applicable Law, excluding the proceeds and receivables thereof (to the extent
not otherwise constituting Excluded Collateral), (v) Stock or Stock Equivalents
of any non-Wholly Owned Subsidiary, (vi) any Stock or Stock Equivalents of any
Subsidiary to the extent that the pledge of such Stock or Stock Equivalents
could reasonably be expected to result in material adverse tax or accounting
consequences to Holdings or any Subsidiary thereof as reasonably determined by
the Borrower and the Collateral Agent, (vii) any Stock or Stock Equivalents that
are margin stock, (viii) any Stock or Stock Equivalents owned by a CFC or a CFC
Holding Company, and (ix) any Stock and
35

--------------------------------------------------------------------------------



Stock Equivalents of any Unrestricted Subsidiary or of any Restricted Subsidiary
that does not constitute a Material Subsidiary (other than (A) to the extent a
perfected security interest therein can be obtained by filing a UCC-1 financing
statement or (B) as otherwise agreed to by the Borrower in its sole discretion),
any Person not constituting a Subsidiary, any Captive Insurance Subsidiary, any
Broker-Dealer Subsidiary, any not-for-profit Subsidiary and any special purpose
entity (including any Receivables Entity and any Securitization Subsidiary);
provided that Excluded Stock and Stock Equivalents shall not include proceeds of
the foregoing property to the extent otherwise constituting Collateral.
“Excluded Subsidiary” shall mean (a) each Domestic Subsidiary of the Borrower
designated by the Borrower for the purpose of this clause (a) from time to time,
for so long as any such Domestic Subsidiary does not constitute a Material
Subsidiary as of the most recently ended Test Period; provided that if such
Domestic Subsidiary would constitute a Material Subsidiary as of the end of such
Test Period, the Borrower shall cause such Domestic Subsidiary to become a
Guarantor pursuant to Section 9.11, (b) each Domestic Subsidiary that is not a
Wholly Owned Subsidiary or otherwise constitutes a joint venture (for so long as
such Subsidiary remains a non-Wholly Owned Restricted Subsidiary or joint
venture), (c) any CFC or CFC Holding Company, (d) each Domestic Subsidiary that
is (i) prohibited by any applicable (x) Contractual Requirement, (y) Applicable
Law (including without limitation as a result of applicable financial
assistance, directors’ duties or corporate benefit requirements) or (z)
Organizational Document (in the case of clauses (x) and (z), in effect on the
Closing Date or any date of acquisition of such Subsidiary (to the extent such
prohibition was not entered into in contemplation of the Guarantee)) from
guaranteeing or granting Liens to secure the Obligations at the time such
Subsidiary becomes a Restricted Subsidiary (and for so long as such restriction
or any replacement or renewal thereof is in effect), or (ii) required to obtain
consent, approval, license or authorization of a Governmental Authority for such
guarantee or grant (unless such consent, approval, license or authorization has
already been received); provided that there shall be no obligation to obtain
such consent, (e) each Domestic Subsidiary that is a Subsidiary of a CFC or CFC
Holding Company, (f) any other Domestic Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent and the Borrower, the cost or
other consequences (including any material adverse tax consequences) of
guaranteeing the Obligations shall be excessive in view of the benefits to be
obtained by the Secured Parties therefrom, (g) each Unrestricted Subsidiary, (h)
any Foreign Subsidiary, (i) any special purpose entity, including any
Receivables Entity and any Securitization Subsidiary, (j) any Subsidiary to the
extent that the guarantee of the Obligations by such Subsidiary could reasonably
be expected to result in material adverse tax consequences (as determined by the
Borrower and the Administrative Agent), (k) any Captive Insurance Subsidiary,
(l) any non-profit Subsidiary or (m) any Broker-Dealer Subsidiary; provided that
Excluded Subsidiary shall not include any Domestic Subsidiary of the Borrower to
the extent such Domestic Subsidiary guarantees the ABL Loans.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any
36

--------------------------------------------------------------------------------



rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor or the grant of such
security interest would otherwise have become effective with respect to such
Swap Obligation but for such Guarantor’s failure to constitute an “eligible
contract participant” at such time.
“Excluded Taxes” shall mean, any of the following Taxes imposed on or with
respect to any Agent or any Lender or required to be deducted or withheld from a
payment to any Agent or Lender, (a) net income Taxes and franchise and excise
Taxes (imposed in lieu of net income Taxes) and any branch profits Taxes imposed
on such Agent or Lender imposed as a result of such Agent or Lender being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in the jurisdiction imposing
such Tax (or any political subdivision thereof), (b) any Taxes imposed on any
Agent or any Lender as a result of any current or former connection between such
Agent or Lender and the jurisdiction of the Governmental Authority imposing such
Tax or any political subdivision or taxing authority thereof or therein (other
than any such connection arising solely from such Agent or Lender having
executed, delivered or performed its obligations or received a payment under, or
having been a party to or having enforced, this Agreement or any other Credit
Document), (c) any U.S. federal withholding Tax that is imposed on amounts
payable to or for the account of any Agent or Lender under the law in effect at
the time such Agent or Lender becomes a party to this Agreement (or designates a
new lending office other than a new lending office designated at the request of
the Borrower pursuant to Section 13.7(a)); provided that this clause (c) shall
not apply to the extent that the indemnity payments or additional amounts any
Lender would be entitled to receive (without regard to this clause (c)) do not
exceed the indemnity payment or additional amounts that the person making the
assignment, participation or transfer to such Lender (or designation of a new
lending office by such Lender) would have been entitled to receive pursuant to
Section 5.4 immediately before such assignment, participation, transfer or
change in lending office in the absence of such assignment, participation,
transfer or change in lending office (it being understood and agreed, for the
avoidance of doubt, that any withholding Tax imposed on a Lender as a result of
a Change in Law occurring after the time such Lender became a party to this
Agreement (or designates a new lending office) shall not be an Excluded Tax
under this clause (c)), (d) any Tax to the extent attributable to such Agent’s
or Lender’s failure to comply with Sections 5.4(e), (f) (in the case of any
Non-U.S. Lender) or Section 5.4(i) (in the case of a U.S. Lender) or Section
5.4(j) and (e) any Taxes imposed by FATCA.
“Existing DIP Agreement” shall have the meaning provided in the Recitals to this
Agreement.
“Existing Term Loan Class” shall have the meaning provided in Section
2.15(a)(i).
“Extended Term Loan Repayment Amount” shall have the meaning provided in Section
2.5(c).
37

--------------------------------------------------------------------------------



“Extended Term Loans” shall have the meaning provided in Section 2.15(a)(i).
“Extending Lender” shall have the meaning provided in Section 2.15(a)(iv).
“Extension Amendment” shall have the meaning provided in Section 2.15(a)(v).
“Extension Election” shall have the meaning provided in Section 2.15(a)(iv).
“Extension Minimum Condition” shall mean a condition to consummating any
Extension Series that a minimum amount (to be determined and specified in the
relevant Term Loan Extension Request, in the Borrower’s sole discretion) of any
or all applicable Classes be submitted for extension.
“Extension Series” shall mean all Extended Term Loans that are established
pursuant to the same Extension Amendment (or any subsequent Extension Amendment
to the extent such Extension Amendment expressly provides that the Extended Term
Loans provided for therein are intended to be a part of any previously
established Extension Series) and that provide for the same interest margins,
extension fees and amortization schedule.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations or official interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the Code, and intergovernmental
agreement (together with any Applicable Law implementing such agreement) entered
into in connection with any of the foregoing.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York; provided that (a) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
“Fee Letter” shall mean the amended and restated fee letter, dated October 31,
2017, among Avaya Holdings, the Borrower, the Joint Lead Arrangers (and their
Affiliates) and the Co-Managers.
“Fees” shall mean all amounts payable pursuant to, or referred to in, Section
4.1.
“First Amendment” shall mean that certain Amendment No. 1, dated as of June 18,
2018 among the Borrower, Holdings, the other Guarantors, the Tranche B Term
Lenders party thereto and the Administrative Agent.
38

--------------------------------------------------------------------------------



“First Amendment Effective Date” shall have the meaning provided in the First
Amendment.
“First Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form attached hereto as Exhibit G or such as form as
reasonably agreed between the Borrower and the Administrative Agent.
“Fiscal Year” shall have the meaning provided in Section 9.10.
“Fixed Charges” shall mean, the sum of, without duplication:
(1)    Consolidated Interest Expense; plus
(2)    all cash dividends or cash distributions (other than return of capital)
paid (excluding items eliminated in consolidation) on any series of preferred
stock during such period; plus
(3)    all cash dividends or cash distributions (other than return of capital)
paid (excluding items eliminated in consolidation) on any series of Disqualified
Stock during such period.
“Foreign Asset Sale” shall have the meaning provided in Section 5.2(g).
“Foreign Excess Cash Flow” shall have the meaning provided in Section 5.2(g).
“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.
“Foreign Recovery Event” shall have the meaning provided in Section 5.2(g).
“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.
“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect
39

--------------------------------------------------------------------------------



and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith.
“Governmental Authority” shall mean any nation, sovereign or government, any
state, province, territory or other political subdivision thereof, and any
entity or authority exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, including a central
bank or stock exchange.
“Granting Lender” shall have the meaning provided in Section 13.6(f).
“Guarantee” shall mean the Guarantee made by each Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit C.
“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation shall be deemed to be an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.
“Guarantors” shall mean (a) Holdings, (b) each Domestic Subsidiary (other than
an Excluded Subsidiary) that provides the Guarantee on the Closing Date or
becomes a party to the Guarantee after the Closing Date pursuant to Section 9.11
or otherwise and (c) the Borrower (other than with respect to its own
Obligations).
“Hazardous Materials” shall mean (a) any petroleum or petroleum products spilled
or released into the environment, radioactive materials, friable asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances”, “hazardous waste”, “hazardous materials”, “extremely
hazardous waste”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, or “pollutants”, or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
40

--------------------------------------------------------------------------------



substance, for which a release into the environment is prohibited, limited or
regulated by any Environmental Law.
“Hedge Bank” shall mean any Person (other than Holdings, the Borrower or any
other Subsidiary of the Borrower) that is (a) a party to any Hedging Agreement
and, in each case, at the time it enters into such Hedging Agreement or on the
Closing Date, is a Joint Lead Arranger, a Lender, an Affiliate of a Lender or a
Joint Lead Arranger or (b) any other Person party to a Hedging Agreement that
delivers an accession agreement to the Security Agreement and that is
specifically designated by the Borrower as a “Hedge Bank”.
“Hedging Agreements” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under Hedging Agreements.
“Holdings” shall mean, (a) Avaya Holdings or (b) any other partnership, limited
partnership, corporation, limited liability company, or business trust or any
successor thereto organized under the laws of the United States or any state
thereof or the District of Columbia (the “New Holdings”) that is a direct or
indirect Wholly Owned Subsidiary of Avaya Holdings or that has merged,
amalgamated or consolidated with Avaya Holdings (or, in either case, the
previous New Holdings, as the case may be) (the “Previous Holdings”); provided
that (i) such New Holdings owns directly or indirectly 100% of the Stock and
Stock Equivalents of the Borrower, (ii) the New Holdings shall expressly assume
all the obligations of the Previous Holdings under this Agreement and the other
Credit Documents to which it is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) such
substitution and any supplements to the Credit Documents shall preserve the
enforceability of the Guarantee and the perfection and priority of the Liens
under the Security Documents, and New Holdings shall have delivered to the
Administrative Agent an officer’s certificate to that effect and (iv) all assets
of the Previous Holdings are contributed or otherwise transferred to such New
Holdings; provided, further, that if the foregoing are satisfied, the Previous
Holdings shall be automatically released of all its obligations under the Credit
Documents and any reference to
41

--------------------------------------------------------------------------------



“Holdings” in the Credit Documents shall be meant to refer to the “New
Holdings”. Notwithstanding anything to the contrary contained in this Agreement,
Holdings or any New Holdings may change its jurisdiction of organization or
location for purposes of the UCC or its identity or type of organization or
corporate structure, subject to compliance with the terms and provisions of the
Security Agreement.
“Increased Amount Date” shall have the meaning provided in Section 2.14(a).
“Incremental Amendment” shall have the meaning provided in Section 2.14(a).

        “Incremental Commitments” shall have the meaning provided in Section
2.14(a).
“Incremental Equivalent Debt” shall have the meaning provided in Section
10.1(v)(ii).
“Incremental Facilities” shall mean the facilities represented by the
Incremental Commitments and the Incremental Loans thereunder.
“Incremental Loans” shall have the meaning provided in Section 2.14(a).
“Incremental Revolving Commitments” shall have the meaning provided in Section
2.14(a).
“Incremental Term Commitments” shall have the meaning provided in Section
2.14(a).
“Incremental Term Loan Maturity Date” shall mean, with respect to any tranche of
Incremental Term Loans made pursuant to Section 2.14, the final maturity date
thereof.
“Incremental Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(c).
“Incremental Term Loan” shall have the meaning provided in Section 2.14(c).
“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (c) the
deferred purchase price of assets or services that in accordance with GAAP would
be included as a liability on the balance sheet of such Person, (d) the face
amount of all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder, (e) all Indebtedness of any
other Person secured by any Lien on any property owned by such Person, whether
or not such Indebtedness has been assumed by such Person, (f) the principal
component of all Capitalized Lease Obligations of such Person, (g) the Swap
Termination Value of Hedging Obligations of such Person, (h) without
duplication, all Guarantee Obligations of such Person, (i) Disqualified Stock of
such Person and (j) Receivables Indebtedness of such Person; provided that
Indebtedness shall not include (i) trade
42

--------------------------------------------------------------------------------



and other ordinary course payables and accrued expenses arising in the ordinary
course of business, (ii) deferred or prepaid revenue, (iii) purchase price
holdbacks in respect of a portion of the purchase price of an asset to satisfy
warranty or other unperformed obligations of the respective seller, (iv) any
Indebtedness defeased by such Person or by any Subsidiary of such Person, (v)
contingent obligations incurred in the ordinary course of business and (vi)
earnouts or similar obligation until earned, due and payable and not paid for a
period of thirty (30) days.
For all purposes hereof, (a) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venture, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness constitutes Indebtedness for borrowed money, obligations in respect
of Capitalized Lease Obligations and obligations evidenced by bonds, debentures,
notes, loan agreement or other similar instruments, (b) the Indebtedness of the
Borrower and the Restricted Subsidiaries shall exclude all intercompany
Indebtedness among the Borrower and its Subsidiaries having a term not exceeding
364 days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business and (c) the amount of Indebtedness of any Person for
purposes of clause (e) shall be deemed to be equal to the lesser of (i) the
aggregate unpaid principal amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.
“indemnified liabilities” shall have the meaning provided in Section 13.5.
“Indemnified Taxes” shall mean (a) all Taxes imposed on or with respect to any
payment made on account of any obligation of any Credit Party under any Credit
Document other than Excluded Taxes and (b) to the extent not otherwise described
in (a), Other Taxes.
“Independent Financial Advisor” shall mean an accounting firm, appraisal firm,
investment banking firm or consultant of nationally recognized standing that is,
in the good faith judgment of the Borrower, qualified to perform the task for
which it has been engaged and that is disinterested with respect to the
applicable transaction.
“Initial ABL Facility” shall have the meaning provided in the ABL Credit
Agreement”.
“Initial Term Commitment” shall mean (a) in the case of any Lender that is a
Lender on the Closing Date, the amount set forth opposite such Lender’s name on
Schedule 1.1(a) as such Lender’s “Initial Term Commitment”, (b) in the case of
any Tranche B Term Lender, the amount of such Lender’s Tranche B Term Loan
Commitment under the First Amendment (including, for the avoidance of doubt, the
amount allocated to each Rollover Lender (as defined in the First Amendment))
and (c) in the case of any Lender that becomes a Lender after the Closing Date
or the First Amendment Effective Date, as applicable, the amount specified as
such Lender’s “Commitment” in the Assignment and Acceptance pursuant to which
such Lender assumed a portion of the Initial Term Commitments, in each case as
the same may be changed from time to time pursuant to the terms hereof.
43

--------------------------------------------------------------------------------



“Initial Term Loan Maturity Date” shall mean DecemberRepayment Amount” shall
have the meaning provided in Section 12.5, 2024(b).
“Initial Term Loan Repayment AmountDate” shall have the meaning provided in
Section 2.5(b).
“Initial Term Loans” shall mean (a) prior to the First Amendment Effective Date,
the loans made on the Closing Date pursuant to Section 2.1(a) and (b) from and
after the First Amendment Effective Date, the Tranche B Term Loans made on the
First Amendment Effective Date pursuant to the First Amendment.
“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.
“Intercompany Subordinated Note” shall mean the Intercompany Note, dated as of
the Closing Date, executed by Holdings, the Borrower and each Restricted
Subsidiary, as supplemented from time to time.
“Interest Period” shall mean, with respect to any Term Loan, the interest period
applicable thereto, as determined pursuant to Section 2.9.
“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Stock, Stock Equivalents,
bonds, notes, debentures, partnership, limited liability company membership or
other ownership interests or other securities of any other Person (including any
“short sale” or any sale of any securities at a time when such securities are
not owned by the Person entering into such sale); (b) the making of any deposit
with, or advance, loan or other extension of credit to, any other Person
(including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such other Person) (including any partnership or joint venture); (c) the
entering into of any Guarantee Obligation with respect to Indebtedness; or (d)
the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person; provided that, in the event that any Investment is made
by the Borrower or any Restricted Subsidiary in any Person through substantially
concurrent interim transfers of any amount through one or more other Restricted
Subsidiaries, then such other substantially concurrent interim transfers shall
be disregarded for purposes of Section 10.5 (excluding, in the case of the
Borrower and the Restricted Subsidiaries, intercompany loans, advances and
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary course of business). The amount of
any Investment outstanding at any time shall be the original cost of such
Investment reduced (except in the case of (x) Investments made using the
Available Amount pursuant to Section 10.5(v)(y) and (y) Returns which increase
the Available Amount pursuant to clauses (a)(iii), (iv), (v) and (vii) of the
definition thereof) by any Returns of the Borrower or a Restricted Subsidiary in
respect of such Investment (provided that, with respect to amounts received
other than in the form of cash or Cash Equivalents, such amount shall be equal
to the fair market value of such consideration).
44

--------------------------------------------------------------------------------



“Joint Lead Arrangers” shall mean each of Goldman Sachs Bank USA, Citigroup
Global Markets Inc., Barclays Bank PLC, Credit Suisse Securities (USA) LLC and
Deutsche Bank Securities Inc., as joint lead arrangers and joint bookrunners for
the Lenders under this Agreement and the other Credit Documents.; provided that,
with respect to the Second Amendment, “Joint Lead Arrangers” shall mean each of
JPMorgan Chase Bank, N.A., BofA Securitis, Inc., Barclays Bank PLC, Citigroup
Global Markets Inc., Deutsche Bank Securities Inc. and Goldman Sachs Bank USA.
“Judgment Currency” shall have the meaning provided in Section 13.20.
“Junior Indebtedness” shall have the meaning provided in Section 10.7(a).
“Junior Lien Intercreditor Agreement” shall mean the Junior Lien Intercreditor
Agreement substantially in the form of Exhibit H or such other form as
reasonably agreed between the Borrower and the Administrative Agent.
“Latest Maturity Date” shall mean, at any date of determination, the latest
Maturity Date applicable to any Class of Term Loans or Commitments hereunder as
of such date of determination.
“LCT Election” shall have the meaning provided in Section 1.11.
“LCT Test Date” shall have the meaning provided in Section 1.11.
“Lender” shall have the meaning provided in the preamble to this Agreement.
“Lender Default” shall mean (a) the refusal or failure (which has not been
cured) of a Lender to make available its portion of any Borrowing that it is
required to make hereunder, (b) a Lender having notified the Administrative
Agent and/or the Borrower that it does not intend to comply with its funding
obligations under this Agreement or has made a public statement to that effect
with respect to its funding obligations under this Agreement, (c) a Lender has
failed to confirm in a manner reasonably satisfactory to the Administrative
Agent, the Borrower that it will comply with its funding obligations under this
Agreement, (d) a Lender being deemed insolvent or becoming the subject of a
bankruptcy or insolvency proceeding or has admitted in writing that it is
insolvent, provided that a Lender Default shall not be in effect with respect to
a Lender solely by virtue of the ownership or acquisition of any Stock or Stock
Equivalents in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such governmental authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender or (e) a Lender that has, or has a direct or indirect parent company
that has, become the subject of a Bail-In Action.
45

--------------------------------------------------------------------------------



“LIBOR Loan” shall mean any Term Loan (including any Tranche B Term Loan and
Tranche B-1 Term Loan) bearing interest at a rate determined by reference to the
LIBOR Rate.
“LIBOR Rate” shall mean, for any Interest Period with respect to a LIBOR Loan
the rate per annum equal to the ICE Benchmark Administration (or any successor
organization) LIBOR Rate (“ICE LIBOR”), as published by Reuters (or other
commercially available source providing quotations of ICE LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “LIBOR Rate” for such Interest Period, as
applicable, shall be the rate per annum as may be agreed upon by the Borrower
and the Administrative Agent to be a rate at which the Administrative Agent
could borrow funds in the London interbank market at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period, were it to do so by asking for and then accepting offers in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Term Loans for which the LIBOR Rate is then being determined and with maturities
comparable to such Interest Period. Notwithstanding anything to the contrary
contained herein, with respect to the Initial Term Loans, in no event shall the
LIBOR Rate be less than zero.
“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
collateral assignment, lien (statutory or other) or similar encumbrance
(including any conditional sale or other title retention agreement or any
Capital Lease).
“Limited Condition Transaction” shall mean (i) any Permitted Acquisition or
other similar Investment whose consummation is not conditioned on the
availability of, or on obtaining, third party financing and, (ii) any
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness requiring irrevocable notice in advance of such redemption,
repurchase, defeasance, satisfaction and discharge or repayment and (iii) a
Permitted Change of Control.
“Management Stockholders” means the members of management of Avaya Holdings (or
any Parent Entity) or its Subsidiaries who are holders of Stock and Stock
Equivalents of Avaya Holdings or of any Parent Entity on the Second Amendment
Effective Date.
“Master Agreement” shall have the meaning provided in the definition of the term
“Hedging Agreement”.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, properties or financial condition of the Borrower
and its Restricted Subsidiaries, taken as a whole, (b) the ability of the Credit
Parties, taken as a whole, to perform their payment obligations under the Credit
Facilities, taken as a whole or (c) material rights or remedies (taken as a
whole) of the Administrative Agent and the Lenders under the Credit Documents,
excluding any matters (i) publicly disclosed prior to October 23, 2017,
including in
46

--------------------------------------------------------------------------------



any first day pleadings or declarations, in each case in connection with the
Case and the events and conditions related and/or leading up to the Case and the
effects thereof and (ii) publicly disclosed prior to October 23, 2017 in the
Annual Report on Form 10-K of the Borrower and/or any subsequently filed
quarterly or periodic report of the Borrower.
“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary (a) whose total assets (when combined with the assets of such
Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the most recent Test Period for which Section
9.1 Financials have been delivered were equal to or greater than 5.0% of the
Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date or (b) whose total revenues (when combined with the revenues of such
Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) during such Test Period were equal to or greater than 5.0% of the
consolidated revenues of the Borrower and the Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP; provided that at any
date of determination, Restricted Subsidiaries that are not Material
Subsidiaries shall not, in the aggregate, have (x) total assets (when combined
with the assets of such Restricted Subsidiary’s Subsidiaries, after eliminating
intercompany obligations) at the last day of such Test Period equal to or
greater than 10.0% of the Consolidated Total Assets of the Borrower and the
Restricted Subsidiaries at such date or (y) total revenues (when combined with
the revenues of such Restricted Subsidiary’s Subsidiaries, after eliminating
intercompany obligations) during the most recent Test Period equal to or greater
than 10.0% of the consolidated revenues of the Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP,
then (i) for purposes of Sections 8.1, 9.3, 9.5, 11.5 and 11.7, any Restricted
Subsidiaries not satisfying the threshold in clause (a) or (b) above shall
constitute Material Subsidiaries so that such condition no longer exists and
(ii) for other purposes the Borrower shall, on the date on which the officer’s
certificate delivered pursuant to Section 9.1(c) of this Agreement, designate in
writing to the Administrative Agent one or more of such Restricted Subsidiaries
as “Material Subsidiaries” so that such condition no longer exists. It is agreed
and understood that neither Receivables Entity nor Securitization Subsidiary
shall be a Material Subsidiary and they shall be excluded from the Consolidated
Total Assets and total revenue of the Borrower and its Restricted Subsidiaries.
“Maturity Date” shall mean the Initial(x) with respect to the Tranche B Term
Loans, the Tranche B Term Loan Maturity Date, any(y) with respect to the Tranche
B-1 Term Loans, the Tranche B-1 Term Loan Maturity Date and (z) with respect to
any other Class of Term Loans, the Incremental Term Loan Maturity Date, any or
other maturity date related to any Extension Series of Extended Term Loans or
any maturity date related to any Refinancing Term Loan, as applicable.
“Maximum Incremental Facilities Amount” shall mean the sum of (1) the greater of
(x) $800,000,000 and (y) an amount equal to 100.0% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis) minus all
Incremental Facilities and Incremental Equivalent Debt incurred in reliance of
this clause (1), plus (2) all voluntary prepayments or repurchases of the Term
Loans, Incremental Equivalent Debt and any Refinancing Indebtedness in respect
of any Incremental Equivalent Debt on or prior to such date
47

--------------------------------------------------------------------------------



(in each case except to the extent (i) funded with proceeds of long term
Indebtedness or (ii) the prepaid Indebtedness was originally incurred under
clause (3) below (or any Refinancing Indebtedness thereof), and in the case of
buybacks at discount to par, in the amount of the actual purchase price paid in
cash) minus all Incremental Facilities and Incremental Equivalent Debt incurred
in reliance of this clause (2) plus (3) an unlimited amount so long as, in the
case of this clause (3) only, such amount at such time could be incurred without
causing (x) in the case of Indebtedness secured by Liens on the Collateral that
rank pari passu with the Liens on the Collateral securing the Initial Term
Loans, the Consolidated First Lien Net Leverage Ratio (calculated on a Pro Forma
Basis) to exceed (A) 3.30:1.00 or (B) if the proceeds are used to finance any
Permitted Acquisition or similar Investments, the higher of (I) 3.30:1.00 and
(II) the Consolidated First Lien Net Leverage Ratio immediately prior to the
incurrence of such Indebtedness, (y) in the case of Indebtedness secured by
Liens on the Collateral that rank junior to the Liens on the Collateral securing
the Initial Term Loans, the Consolidated Secured Net Leverage Ratio (calculated
on a Pro Forma Basis) to exceed (A) 3.30:1.00 or (B) if the proceeds are used to
finance any Permitted Acquisition or similar Investments, the higher of (I)
3.30:1.00 and (II) the Consolidated Secured Net Leverage Ratio immediately prior
to the incurrence of such Indebtedness, and (z) in the case of unsecured
Indebtedness or Indebtedness secured only by Liens on assets that do not
constitute Collateral, the Consolidated Total Net Leverage Ratio (calculated on
a Pro Forma Basis) to exceed (A) 3.30:1.00 or (B) if the proceeds are used to
finance any Permitted Acquisition or similar Investments, the higher of (I)
3.30:1.00 and (II) the Consolidated Total Net Leverage Ratio immediately prior
to the incurrence of such Indebtedness, in each case or clauses 3(x), 3(y) and
3(z) above, after giving effect to any acquisition consummated in connection
therewith and all other appropriate Pro Forma Adjustments (including giving
effect to the prepayment of Indebtedness in connection therewith), and assuming
for purposes of this calculation that cash proceeds of any such Incremental
Facility or Incremental Equivalent Debt then being incurred shall not be netted
from Consolidated Total Debt Indebtedness for purposes of calculating such
Consolidated First Lien Net Leverage Ratio, Consolidated Secured Net Leverage
Ratio or Consolidated Total Net Leverage Ratio, as applicable; provided,
however, that if amounts incurred under this clause (3) are incurred
concurrently with the incurrence of Incremental Facilities in reliance on clause
(1) and/or clause (2) above or any other Indebtedness incurred hereunder in
reliance of a “dollar” basket, the Consolidated First Lien Net Leverage Ratio,
the Consolidated Secured Net Leverage Ratio or the Consolidated Total Net
Leverage Ratio shall be permitted to exceed the Consolidated First Lien Net
Leverage Ratio, the Consolidated Secured Net Leverage Ratio or Consolidated
Total Net Leverage Ratio, as applicable, set forth in clause (3) above to the
extent of such amounts incurred in reliance on clause (1) and/or clause (2) or
utilizing such other “dollar” basket solely for the purpose of determining
whether such concurrently incurred amounts incurred under this clause (3) are
permissible (it being understood that (A) if the Consolidated First Lien Net
Leverage Ratio, the Consolidated Secured Net Leverage Ratio or the Consolidated
Total Net Leverage Ratio, as applicable, incurrence test is met, then, at the
election of the Borrower, any Incremental Facility or Incremental Equivalent
Debt may be incurred under clause (3) above regardless of whether there is
capacity under clause (1) and/or clause (2) above or utilizing such other
“dollar” basket and (B) any portion of any Incremental Facility or Incremental
Equivalent Debt incurred in reliance on clause (1) and/or clause (2) may be
reclassified, as the Borrower
48

--------------------------------------------------------------------------------



may elect from time to time, as incurred under clause (3) if the Borrower meets
the applicable leverage ratio under clause (3) at such time on a Pro Forma
Basis).
“Maximum Tender Condition” shall have the meaning provided in Section 2.17(b).
“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of LIBOR
Loans, $5,000,000 (or, if less, the entire remaining Commitments of any
applicable Credit Facility at the time of such Borrowing), and (b) with respect
to a Borrowing of ABR Loans, $1,000,000 (or, if less, the entire remaining
Commitments of any applicable Credit Facility at the time of such Borrowing).
“Minimum Tender Condition” shall have the meaning provided in Section 2.17(b).
“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Stock or Stock Equivalents,
including any joint venture (regardless of form of legal entity).
“MNPI” shall mean, with respect to Avaya Holdings and its Subsidiaries, any
information other than information that is publically available or not material
with respect to them or their respective securities for purposes of United
States federal and state securities laws.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.
“Mortgage” shall mean a mortgage or a deed of trust, deed to secure debt, trust
deed or other security document entered into by the owner of a Mortgaged
Property and the Collateral Agent for the benefit of the Secured Parties in
respect of that Mortgaged Property, in a form to be mutually agreed with the
Administrative Agent.
“Mortgaged Property” shall mean all Real Estate (i) set forth on Schedule 1.1(b)
and (ii) with respect to which a Mortgage is required to be granted pursuant to
Section 9.12.
“Multiemployer Plan” shall mean a plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA (i) to which any of the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate is then making or has an obligation to
make contributions or (ii) with respect to which the Borrower, any Subsidiary of
the Borrower or any ERISA Affiliate could incur liability pursuant to Title IV
of ERISA.
“Narrative Report” shall mean, with respect to the financial statements for
which such narrative report is required, a management’s discussion and analysis
of the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries for the applicable period to which such financial
statements relate.


49

--------------------------------------------------------------------------------



“Net Cash Proceeds” shall mean,


(1) with respect to any Asset Sale Prepayment Event or any Recovery Prepayment
Event, (a) the gross cash proceeds (including payments from time to time in
respect of installment obligations, if applicable, but only as and when
received) received by or on behalf of the Borrower or any Restricted Subsidiary
in connection therewith, as the case may be, less (b) the sum of:
(i)    the amount, if any, of all taxes (including in connection with any
repatriation of funds) paid or estimated by the Borrower in good faith to be
payable by the Borrower or any Restricted Subsidiary in connection with such
Prepayment Event,
(ii)    the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any taxes deducted pursuant to clause (i)
above) (x) associated with the assets that are the subject of such Prepayment
Event and (y) retained by the Borrower or any Restricted Subsidiary (including
any pension and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
associated with such transaction); provided that the amount of any subsequent
reduction of such reserve (other than in connection with a payment in respect of
any such liability) shall be deemed to be Net Cash Proceeds of such Prepayment
Event occurring on the date of such reduction,
(iii)    the amount of (x) any Indebtedness (other than Indebtedness hereunder,
the ABL Obligations and any other Indebtedness secured by a Lien that ranks pari
passu with or is subordinated to the Liens securing the Obligations or the ABL
Obligations) secured by a Lien on the assets that are the subject of such
Prepayment Event, to the extent that the instrument creating or evidencing such
Indebtedness requires that such Indebtedness be repaid upon consummation of such
Prepayment Event and (y) any Excess Contribution to be extent required to be
made upon the occurrence of such Prepayment Event,
(iv)    the amount of any proceeds of such Prepayment Event that the Borrower or
any Restricted Subsidiary has reinvested (or intends to reinvest within the
Reinvestment Period, has entered into an Acceptable Reinvestment Commitment
prior to the last day of the Reinvestment Period to reinvest or, with respect to
any Recovery Prepayment Event, provided an Acceptable Reinvestment Commitment or
a Restoration Certification prior to the last day of the Reinvestment Period) in
the business of the Borrower or any Restricted Subsidiary (subject to Section
9.15), including for the repair, restoration or replacement of an asset or
assets subject to such Prepayment Event; provided that any portion of such
proceeds that has not been so reinvested within such Reinvestment Period (with
respect to such Prepayment Event, the “Deferred Net Cash Proceeds”) shall,
unless the Borrower or any Restricted Subsidiary has entered into an Acceptable
Reinvestment Commitment or provided a Restoration Certification prior to the
last day of such Reinvestment Period to reinvest such proceeds, (x) be deemed to
be Net Cash Proceeds of such Prepayment Event occurring on the last day of such
50

--------------------------------------------------------------------------------



Reinvestment Period or, if later, 180 days after the date the Borrower or such
Restricted Subsidiary has entered into such Acceptable Reinvestment Commitment
or provided such Restoration Certification, as applicable (such last day or
180th day, as applicable, the “Deferred Net Cash Proceeds Payment Date”), and
(y) be applied to the repayment of Term Loans in accordance with Section
5.2(a)(i),
(v)    in the case of any Asset Sale Prepayment Event, any funded escrow
established pursuant to the documents evidencing any such sale or Disposition to
secure any indemnification obligations or adjustments to the purchase price
associated with any such sale or Disposition; provided that the amount of any
subsequent reduction of such escrow (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Cash Proceeds of such a
Prepayment Event occurring on the date of such reduction solely to the extent
that the Borrower and/or any Restricted Subsidiaries receives cash in an amount
equal to the amount of such reduction,
(vi)    in the case of any Asset Sale Prepayment Event or Recovery Prepayment
Event by a non-Wholly Owned Restricted Subsidiary, the pro rata portion of the
Net Cash Proceeds thereof (calculated without regard to this clause (vi))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a Wholly Owned Restricted Subsidiary as a result
thereof, and
(vii)    reasonable and customary fees, commissions, expenses (including
attorney’s fees, investment banking fees, survey costs, title insurance premiums
and recording charges, transfer taxes, deed or mortgage recording taxes and
other customary expenses and brokerage, consultant and other customary fees),
issuance costs, premiums, discounts and other costs paid by the Borrower or any
Restricted Subsidiary, as applicable, in connection with such Prepayment Event,
in each case only to the extent not already deducted in arriving at the amount
referred to in clause (a) above; and
(2)    with respect to the incurrence or issuance of any Indebtedness or the
issuance of any Stock or Stock Equivalent or capital contribution, the excess,
if any, of (a) the sum of cash and Cash Equivalents received in connection with
such incurrence or issuance over (b) reasonable and customary fees, commissions,
expenses (including attorney’s fees, investment banking fees, survey costs,
title insurance premiums and recording charges, transfer taxes, deed or mortgage
recording taxes and other customary expenses and brokerage, consultant and other
customary fees), issuance costs, premiums, discounts and other costs paid by the
Borrower or any Restricted Subsidiary in connection with such incurrence or
issuance.
“New Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by
the Borrower or any Restricted Subsidiary of any Indebtedness permitted to be
issued or incurred under Section 10.1(v)(i) and any Refinancing Term Loans.
“New Holdings” shall have the meaning provided in the definition of “Holdings”.
“New Refinancing Commitments” shall have the meaning provided in Section
2.15(b).
51

--------------------------------------------------------------------------------



“Non-Consenting Lender” shall have the meaning provided in Section 13.7(b).
“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.
“Non-U.S. Lender” shall mean any Agent or Lender that is not, for U.S. federal
income tax purposes, (a) an individual who is a citizen or resident of the U.S.,
(b) a corporation, partnership or entity treated as a corporation or partnership
created or organized in or under the laws of the U.S., or any political
subdivision thereof, (c) an estate whose income is subject to U.S. federal
income taxation regardless of its source or (d) a trust if a court within the
U.S. is able to exercise primary supervision over the administration of such
trust and one or more U.S. persons have the authority to control all substantial
decisions of such trust or a trust that has a valid election in effect under
applicable U.S. Treasury regulations to be treated as a U.S. person.
“Notice of Borrowing” shall mean a request of the Borrower in accordance with
the terms of Section 2.3 and substantially in the form of Exhibit A or such
other form as shall be approved by the Administrative Agent (acting reasonably).
“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6(a).
“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Credit Document or
otherwise with respect to any Term Loan or under any Secured Cash Management
Agreement or Secured Hedging Agreement, in each case, entered into with
Holdings, the Borrower or any Restricted Subsidiary, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Credit Party of any
proceeding under any bankruptcy or insolvency law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, in each case, other than Excluded Swap
Obligations. Without limiting the generality of the foregoing, the Obligations
of the Credit Parties under the Credit Documents (and any of their Restricted
Subsidiaries to the extent they have obligations under the Credit Documents) (i)
include the obligation (including guarantee obligations) to pay principal,
interest, charges, expenses, fees, attorney costs, indemnities and other amounts
payable by any Credit Party under any Credit Document and (ii) exclude,
notwithstanding any term or condition in this Agreement or any other Credit
Documents, any Excluded Swap Obligations.
“Organizational Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction
52

--------------------------------------------------------------------------------



of its formation or organization and, if applicable, any certificate or articles
of formation or organization of such entity.
“Other Taxes” shall mean any and all present or future stamp, registration,
documentary or other similar Taxes arising from any payment made or required to
be made under this Agreement or any other Credit Document or from the execution
or delivery of, registration or enforcement of, consummation or administration
of, or otherwise with respect to, this Agreement or any other Credit Document
except any such Taxes that are any Taxes imposed on any Agent or any Lender as a
result of any current or former connection between such Agent or Lender and the
jurisdiction of the Governmental Authority imposing such Tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from such Agent or Lender having executed, delivered
or performed its obligations or received a payment under, or having been a party
to or having enforced, this Agreement or any other Credit Document) imposed with
respect to an assignment (other than an assignment made pursuant to Section 13.7
or Section 2.12).
“Overnight Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate and (b) an overnight rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
“Parent Entity” shall mean any direct or indirect parent of Avaya Holdings.
“Participant” shall have the meaning provided in Section 13.6(c)(i).
“Participant Register” shall have the meaning provided in Section 13.6(c)(iii).
“Participating Receivables Grantor” shall mean the Borrower or any Restricted
Subsidiary that is or that becomes a participant or originator in a Permitted
Receivables Financing.
“Patriot Act” shall have the meaning provided in Section 13.18.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“PBGC Stipulation of Settlement” shall have the meaning assigned to such term in
the Plan.
“Pension Plan” shall mean any employee pension benefit plan (as defined in
Section 3(2) of ERISA, but excluding any Multiemployer Plan) which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code or Section 302 of ERISA and is maintained or contributed to by the
Borrower, any Subsidiary or ERISA Affiliate or with respect to which the
Borrower, any Subsidiary or any ERISA Affiliate could incur liability pursuant
to Title IV of ERISA.
53

--------------------------------------------------------------------------------



“Perfection Certificate” shall mean a certificate of the Borrower substantially
in the form of Exhibit E or any other form approved by the Administrative Agent
(acting reasonably).
“Permitted Acquiror” shall mean any Person or group whose acquisition of
beneficial ownership constitutes a Permitted Change of Control.
“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any Restricted Subsidiary of assets (including assets
constituting a business unit, line of business or division) or Stock or Stock
Equivalents, so long as (a) if such acquisition involves any Stock or Stock
Equivalents, such acquisition shall result in the issuer of such Stock or Stock
Equivalents and its Subsidiaries becoming a Restricted Subsidiary and a
Subsidiary Guarantor, to the extent required by Section 9.11 or designated as an
Unrestricted Subsidiary pursuant to the terms hereof, (b) such acquisition shall
result in the Collateral Agent, for the benefit of the applicable Secured
Parties, being granted a security interest in any Stock, Stock Equivalent or any
assets so acquired, to the extent required by Section 9.11, Section 9.12 and/or
the Security Agreement, (c) after giving effect to such acquisition, the
Borrower and the Restricted Subsidiaries shall be in compliance with Section
9.15 and (d) no Specified Default shall have occurred and be continuing.
“Permitted Change of Control” shall mean any transaction or series of
transactions that would otherwise constitute a Change of Control, so long as:
(a) the Consolidated Secured Net Leverage Ratio after giving Pro Forma Effect
thereto is not greater than 2.05 to 1.00; provided that, notwithstanding
anything herein to the contrary, when calculating the Consolidated Secured Net
Leverage Ratio for purposes of this definition, the Borrower shall be entitled
at its option to make such calculations as it would if making calculations of
baskets or ratios in connection with a Limited Condition Transaction;
(b)    the Borrower shall have obtained (or obtained a reaffirmation of the)
public corporate credit rating and public corporate family rating of the
Borrower and public ratings of the Term Loans hereunder, in each case (after
giving effect to the Permitted Change of Control and all transactions related
thereto) from (x) Moody’s and (y) either S&P or Fitch, respectively, of at least
B (outlook stable), B2 (outlook stable) and B (outlook stable), as applicable;
(c) (i) at least fifteen (15) Business Days prior to the Permitted Change of
Control Effective Date, the Borrower shall have delivered notice in writing to
the Administrative Agent (for prompt further distribution to each Lender) of
such Permitted Change of Control and of the identity of the Permitted Acquiror
and (ii) not later than three (3) Business Days prior to the Permitted Change of
Control Effective Date, the Permitted Acquiror and/or the Borrower, as
applicable, shall have provided to the Administrative Agent (x) all customary
information applicable to the Permitted Acquiror that shall have been reasonably
requested by the Administrative Agent in writing at least ten (10) Business Days
prior to the Permitted Change of Control Effective Date that the
54

--------------------------------------------------------------------------------



Administrative Agent determines is necessary and is required by United States
regulatory authorities to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act and
(y) if the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation after giving effect to such Permitted Change of Control, an
updated Beneficial Ownership Certification of the Borrower; and
(d)    the Administrative Agent shall have a received an officer’s certificate
from the Borrower stating that the conditions described in clauses (a) through
(c) above have been satisfied.
“Permitted Change of Control Costs” means all fees, costs and expenses incurred
or payable by Holdings, any Parent Entity, the Borrower or any of its Restricted
Subsidiaries in good faith in connection with a Permitted Change of Control.
“Permitted Change of Control Effective Date” shall mean the date of consummation
of a Permitted Change of Control.
“Permitted Debt Exchange” shall have the meaning provided in Section 2.17(a).
“Permitted Debt Exchange Instruments” shall have the meaning provided in Section
2.17(a).
“Permitted Debt Exchange Offer” shall have the meaning provided in Section
2.17(a).
“Permitted Encumbrances” shall mean:
(a)    Liens for taxes, assessments or governmental charges or claims (including
Liens imposed by the PBGC or similar Liens) not yet delinquent or that are being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established to the extent required by and in accordance with
GAAP or that are not required to be paid pursuant to Section 9.4;
(b)    Liens in respect of property or assets of the Borrower or any Restricted
Subsidiary imposed by Applicable Law, such as carriers’, landlords’,
construction contractors’, warehousemen’s and mechanics’ Liens and other similar
Liens, arising in the ordinary course of business, in respect of amounts not
more than 60 days overdue and not being contested so long as such Liens arise in
the ordinary course of business and do not individually or in the aggregate have
a Material Adverse Effect;
(c)    Liens arising from judgments or decrees in circumstances not constituting
an Event of Default under Section 11.9;
(d)    Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance, employee benefit and pension liability and other types
55

--------------------------------------------------------------------------------



of social security or similar legislation, or to secure the performance of
tenders, statutory obligations, trade contracts (other than for payment of
Indebtedness), leases, statutory obligations, surety, stay, customs and appeal
bonds, bids, leases, government contracts, surety, performance and
return-of-money bonds and other similar obligations, in each case incurred in
the ordinary course of business or otherwise constituting Investments permitted
by Section 10.5;
(e)    ground leases or subleases, licenses or sublicenses in respect of Real
Estate on which facilities owned or leased by the Borrower or any of the
Restricted Subsidiaries are located;
(f)    easements, rights-of-way, licenses, reservations, servitudes, permits,
conditions, covenants, rights of others, restrictions (including zoning
restrictions), royalty interests and leases, minor defects, exceptions or
irregularities in title or survey, encroachments, protrusions and other similar
charges or encumbrances (including those to secure health, safety and
environmental obligations), which do not interfere in any material respect with
the business of the Borrower and the Restricted Subsidiaries, taken as a whole;
(g)    with respect to any Mortgaged Property, any exception on the title policy
issued and matters shown on the Survey delivered which do not in the aggregate
materially adversely affect the value of said property or materially impair its
use in the operation of the business of the Borrower or any of the Restricted
Subsidiaries;
(h)    any interest or title of a lessor, sublessor, licensor, sublicensor or
grantor of an easement or secured by a lessor’s, sublessor’s, licensor’s,
sublicensor’s interest or grantor of an easement under any lease, sublease,
license, sublicense or easement to be entered into by the Borrower or any
Restricted Subsidiary as lessee, sublessee, licensee, grantee or sublicensee to
the extent permitted or not prohibited by this Agreement;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(j)    leases, licenses, subleases or sublicenses granted to others not
interfering in any material respect with the business of the Borrower and the
Restricted Subsidiaries, taken as a whole or constituting Disposition permitted
under Section 10.4;
(k)    Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings made in respect of operating leases entered into by
the Borrower or any Restricted Subsidiary;
(l)    any zoning, land use, environmental or similar law or right reserved to
or vested in any Governmental Authority to control or regulate the use of any
Real Estate
56

--------------------------------------------------------------------------------



that does not materially interfere with the ordinary conduct of the business of
the Borrower and the Restricted Subsidiaries, taken as a whole;
(m)    any Lien arising by reason of deposits with or giving of any form of
security to any Governmental Authority for any purpose at any time as required
by Applicable Law as a condition to the transaction of any business or the
exercise of any privilege or license, or to enable the Borrower or any
Restricted Subsidiary to maintain self-insurance or to participate in any fund
for liability on any insurance risks;
(n)    rights reserved to or vested in any Governmental Authority by the terms
of any right, power, franchise, grant, license or permit, or by any provision of
Applicable Law, to terminate or modify such right, power, franchise, grant,
license or permit or to purchase or recapture or to designate a purchaser of any
of the property of such person;
(o)    Liens arising under any obligations or duties affecting any of the
property, the Borrower or any Restricted Subsidiary to any Governmental
Authority with respect to any franchise, grant, license or permit which do not
materially impair the use of such property for the purposes for which it is
held;
(p)    rights reserved to or vested in any Governmental Authority to use,
control or regulate any property of such Person, which do not materially impair
the use of such property for the purposes for which it is held;
(q)    any obligations or duties, affecting the property of the Borrower or any
Restricted Subsidiary, to any Governmental Authority with respect to any
franchise, grant, license or permit;
(r)    a set-off or netting rights granted by the Borrower or any Restricted
Subsidiary pursuant to any Hedging Agreements solely in respect of amounts owing
under such agreements;
(s)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;
(t)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(u)    Liens on cash and Cash Equivalents that are earmarked to be used to
satisfy or discharge Indebtedness; provided that (i) such cash and/or Cash
Equivalents are deposited into an account from which payment is to be made,
directly or indirectly, to the Person or Persons holding the Indebtedness that
is to be satisfied
57

--------------------------------------------------------------------------------



or discharged, (ii) such Liens extend solely to the account in which such cash
and/or Cash Equivalents are deposited and are solely in favor of the Person or
Persons holding the Indebtedness (or any agent or trustee for such Person or
Persons) that is to be satisfied or discharged, and (iii) the satisfaction or
discharge of such Indebtedness is expressly permitted hereunder;
(v)    with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by Applicable Laws;
(w)    Liens on Stock of an Unrestricted Subsidiary that secure Indebtedness or
other obligations of such Unrestricted Subsidiary;
(x)    Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) or attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business, and
(iii) in favor of banking or other financial institutions or other electronic
payment service providers arising as a matter of law or customary contract
encumbering deposits, including deposits in “pooled deposit” or “sweep” accounts
(including the right of set-off) and which are within the general parameters
customary in the banking or finance industry;
(y)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale or purchase of goods entered into by the Borrower
or any Restricted Subsidiary in the ordinary course of business permitted or not
prohibited by this Agreement;
(z)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.5;
(aa)    any amounts held by a trustee in the funds and accounts under an
indenture securing any revenue bonds issued for the benefit of the Borrower or
any Restricted Subsidiary;
(bb)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and the Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business;
(cc)    Liens (i) on any cash earnest money deposits or cash advances made by
the Borrower or any of the Restricted Subsidiaries in connection with any letter
of
58

--------------------------------------------------------------------------------



intent or purchase agreement permitted under this Agreement, (ii) on other cash
advances in favor of the seller of any property to be acquired in an Investment
or other acquisition permitted hereunder to be applied against the purchase
price for such Investment or other acquisition, (iii) consisting of an agreement
to Dispose of any property pursuant to a Disposition permitted hereunder (or
reasonably expected to be so permitted by the Borrower at the time such Lien was
granted) and (iv) on cash advances in favor of the purchaser of any property to
be Disposed of in a Disposition permitted hereunder to secure indemnity, fees
and other seller obligations;
(dd)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(ee)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods in
the ordinary course of business or consistent with past practice;
(ff)    any restrictions on any Stock or Stock Equivalents or other joint
venture interests of the Borrower or any Restricted Subsidiary providing for a
breach, termination or default under any owners, participation, shared facility,
joint venture, stockholder, membership, limited liability company or partnership
agreement between such Person and one or more other holders of such Stock or
Stock Equivalents or interest of such Person, if a security interest or other
Lien is created on such Stock or Stock Equivalents or interest as a result
thereof and other similar Liens; and
(gg)    Liens securing Indebtedness or other obligations (i) of the Borrower or
any Restricted Subsidiary in favor of a Credit Party and (ii) of any other
Restricted Subsidiary that is not a Credit Party in favor of any other
Restricted Subsidiary that is not a Credit Party.
“Permitted Holders” means, collectively, (i) the Management Stockholders
(including any Management Stockholders holding Stock and Stock Equivalents
through an equityholding vehicle), (ii) any Person who is acting solely as an
underwriter in connection with a public or private offering of Stock and Stock
Equivalents of any Parent Entity or Avaya Holdings, acting in such capacity,
(iii) any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Exchange Act or any successor provision) of which any of the foregoing, any
Permitted Plan or any Person or group that becomes a Permitted Holder specified
in the last sentence of this definition are members and any member of such
group; provided that, in the case of such group and without giving effect to the
existence of such group or any other group, Persons referred to in subclauses
(i) through (ii), collectively, have beneficial ownership of more than 50% of
the total voting power of the Voting Stock of Avaya Holdings or any Parent
Entity held by such group, and (iv) any Permitted Plan. Any Person or group
whose acquisition of
59

--------------------------------------------------------------------------------



beneficial ownership constitutes a Permitted Change of Control will thereafter,
together with its Affiliates, constitute an additional Permitted Holder.
“Permitted Other Debt” shall mean, collectively, Permitted Other Loans and
Permitted Other Notes.
“Permitted Other Loans” shall mean senior secured or unsecured loans (which
loans, if secured, may either be secured pari passu with the Obligations
(without regard to control of remedies) or may be secured by a Lien ranking
junior to the Lien securing the Obligations), “mezzanine” loans or subordinated
loans, in either case issued by the Borrower or a Guarantor (unless permitted to
be incurred by a non-Credit Party under Section 10.1(k)), (a) if such Permitted
Other Loans are incurred (and for the avoidance of doubt, not “assumed”), the
scheduled final maturity and Weighted Average Life to Maturity of which are no
earlier than the scheduled finalLatest mMaturity Date and Weighted Average Life
to Maturity, respectively, of the Initial Term Loans or, in the case of any
Permitted Other Loans that are issued or incurred in exchange for, or which
modify, replace, refinance, refund, renew, restructure or extend any other
Indebtedness permitted by Section 10.1, no earlier than the scheduled final
maturity and Weighted Average Life to Maturity of such exchanged, modified,
replaced, refinanced, refunded, renewed, restructured or extended Indebtedness;
provided that the requirements of the foregoing clause (a) shall not apply to
any customary bridge facility so long as the Indebtedness into which such
customary bridge facility is to be converted complies with such requirements,
(b) the covenants (excluding, for the avoidance of doubt, any pricing, fee,
prepayment premiums, optional prepayment or redemption terms) and events of
default of which, taken as a whole, are not materially more restrictive to the
Borrower and the Restricted Subsidiaries than the terms of the Initial Term
Loans unless (1) Lenders under the Initial Term Loans also receive the benefit
of such more restrictive terms, (2) such terms reflect market terms and
conditions (taken as a whole) at the time of incurrence or issuance (as
determined in good faith by the Borrower) (it being understood that to the
extent that any financial maintenance covenant is included for the benefit of
any Permitted Other Loans, such financial maintenance covenant shall be added
for the benefit of any Term Loans outstanding hereunder at the time of
incurrence of such Permitted Other Loans (except for any financial maintenance
covenants applicable only to periods after the Latest Maturity Date, as
determined at the time of issuance or incurrence of such Permitted Other Loans))
or (3) any such provisions apply after the Latest Maturity Date as determined at
the time of issuance or incurrence of such Permitted Other Loans, (c) unless
permitted to be incurred by a non-Credit Party under Section 10.1(k), of which
no Subsidiary of the Borrower (other than a Guarantor) is an obligor and (d) if
secured, unless permitted to be incurred by a non-Credit Party under Section
10.1(k), are not secured by any assets other than all or any portion of the
Collateral.
“Permitted Other Notes” shall mean senior secured or unsecured notes (which
notes, if secured, may either be secured pari passu with the Obligations
(without regard to control of remedies) or may be secured by a Lien ranking
junior to the Lien securing the Obligations), mezzanine notes or subordinated
notes, in either case issued by the Borrower or a Guarantor (unless permitted to
be incurred by a non-Credit Party under Section 10.1(k)), (a) if such Permitted
Other Notes are incurred (and for the avoidance of doubt, not “assumed”), the
60

--------------------------------------------------------------------------------



terms of which do not provide for any scheduled repayment, mandatory redemption
or sinking fund obligations (other than customary scheduled principal
amortization payments, customary offers to repurchase upon a change of control,
asset sale or casualty or condemnation event, customary acceleration rights
after an event of default, and AHYDO Catch-Up Payments) prior to, at the time of
incurrence, the scheduled finalLatest mMaturity dDate of the Initial Term Loans
or, in the case of any Permitted Other Notes that are issued or incurred in
exchange for, or which modify, replace, refinance, refund, renew or extend any
other Indebtedness permitted by Section 10.1, prior to the scheduled final
maturity date of such exchanged, modified, replaced, refinanced, refunded,
renewed or extended Indebtedness (other than customary scheduled principal
amortization payments, customary offers to repurchase upon a change of control,
asset sale or casualty or condemnation event, customary acceleration rights
after an event of default, and AHYDO Catch-Up Payments); provided that the
requirements of the foregoing clause (a) shall not apply to any customary bridge
facility so long as the Indebtedness into which such customary bridge facility
is to be converted complies with such requirements, (b) the covenants
(excluding, for the avoidance of doubt, any pricing, fee, prepayment premiums,
optional prepayment or redemption terms) and events of default of which, taken
as a whole, are not materially more restrictive to the Borrower and the
Restricted Subsidiaries than the terms of the Initial Term Loans unless (1)
Lenders under the Initial Term Loans also receive the benefit of such more
restrictive terms, (2) such terms reflect market terms and conditions (taken as
a whole) at the time of incurrence or issuance (as determined in good faith by
the Borrower) (it being understood that to the extent that any financial
maintenance covenant is included for the benefit of any Permitted Other Notes,
such financial maintenance covenant shall be added for the benefit of any Term
Loans outstanding hereunder at the time of incurrence of such Permitted Other
Notes (except for any financial maintenance covenants applicable only to periods
after the Latest Maturity Date, as determined at the time of issuance or
incurrence of such Permitted Other Notes)) or (3) any such provisions apply
after the Latest Maturity Date at the time of issuance or incurrence of such
Permitted Other Notes, (c) unless permitted to be incurred by a non-Credit Party
under Section 10.1(k), of which no Subsidiary of the Borrower (other than a
Guarantor) is an obligor and (d) if secured, unless permitted to be incurred by
a non-Credit Party under Section 10.1(k), are not secured by any assets other
than all or any portion of the Collateral.
“Permitted Plan” means any employee benefits plan of Holdings or any of its
Affiliates and any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan.
“Permitted Receivables Financing” shall mean any of one or more receivables
financing programs as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are
non-recourse (except for customary representations, warranties, covenants and
indemnities and other customary forms of support, in each case made in
connection with such facilities) to the Borrower and the Restricted Subsidiaries
(other than a Receivables Entity) providing for the sale, conveyance, or
contribution to capital of Receivables Facility Assets by Participating
Receivables Grantors in transactions purporting to be sales of Receivables
Facility Assets to either (a) a Person that is not a Restricted Subsidiary or
(b) a Receivables Entity that in turn funds such purchase by the direct or
indirect
61

--------------------------------------------------------------------------------



sale, transfer, conveyance, pledge, or grant of participation or other interest
in such Receivables Facility Assets to a Person that is not a Restricted
Subsidiary.
“Permitted Reorganization” shall mean re-organizations and other activities
related to tax planning and re-organization, excluding transactions described in
Section 10.4(g), so long as, after giving effect thereto, the security interest
of the Lenders in the Collateral or the value of the Guarantees, taken as a
whole, is not materially impaired (as determined by the Borrower in good faith).
“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.
“Plan” shall have the meaning provided in the Recitals to this Agreement.
“Platform” shall have the meaning provided in Section 13.17(c).
“Post-Transaction Period” shall mean, with respect to any Specified Transaction,
the period beginning on the date such Specified Transaction is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.
“Prepayment Event” shall mean any Asset Sale Prepayment Event, Recovery
Prepayment Event, Debt Incurrence Prepayment Event or New Debt Incurrence
Prepayment Event.
“Previous Holdings” shall have the definition provided in the definition of
“Holdings”.
“Pro Forma Adjustment” shall mean, for any Test Period that includes all or any
part of a fiscal quarter included in any Post-Transaction Period, with respect
to the Acquired EBITDA of the applicable Pro Forma Entity or the Consolidated
EBITDA of the Borrower, the pro forma increase or decrease in such Acquired
EBITDA or such Consolidated EBITDA (including as the result of any “run-rate”
synergies, operating expense reductions and improvements and cost savings), as
the case may be, projected by the Borrower in good faith as a result of (a)
actions taken or with respect to which substantial steps have been taken or are
expected to be taken, prior to or during such Post-Transaction Period for the
purposes of realizing cost savings or (b) any additional costs incurred prior to
or during such Post-Transaction Period, in each case in connection with the
combination of the operations of such Pro Forma Entity with the operations of
the Borrower and the Restricted Subsidiaries; provided that (A) at the election
of the Borrower, such Pro Forma Adjustment shall not be required to be
determined for any Pro Forma Entity to the extent the aggregate consideration
paid in connection with such acquisition was less than $50,000,000 or the
aggregate Pro Forma Adjustment would be less than $50,000,000 and (B) so long as
such actions are taken, or to be taken, prior to or during such Post-Transaction
Period or such costs are incurred prior to or during such Post-Transaction
Period, as applicable, it may be assumed, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may
62

--------------------------------------------------------------------------------



be, that the applicable amount of such “run rate” synergies, operating expense
reductions and improvements and cost savings and other adjustments will be
realizable during the entirety of such Test Period, or the applicable amount of
such additional “run rate” synergies, operating expense reductions and
improvements and cost savings and other adjustments, as applicable, will be
incurred during the entirety of such Test Period; provided, further, that any
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, shall be without duplication for “run rate”
synergies, operating expense reductions and improvements and cost savings and
other adjustments or additional costs already included in such Acquired EBITDA
or such Consolidated EBITDA, as the case may be, for such Test Period.
“Pro Forma Basis” and “Pro Forma Effect” shall mean, with respect to compliance
with any test or covenant hereunder, that (A) to the extent applicable, the Pro
Forma Adjustment shall have been made and (B) all Specified Transactions and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such test or
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of a Disposition of all or substantially all Stock in any Subsidiary of the
Borrower or any division, product line, or facility used for operations of the
Borrower or any Subsidiary of the Borrower, shall be excluded, and (ii) in the
case of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction”, shall be included, (b) any retirement or repayment of
Indebtedness, and (c) any incurrence or assumption of Indebtedness by the
Borrower or any Restricted Subsidiary in connection therewith (it being agreed
that (x) if such Indebtedness has a floating or formula rate, such Indebtedness
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate that is or would be in effect
with respect to such Indebtedness as at the relevant date of determination, (y)
interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by an Authorized Officer of the Borrower to
be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP and (z) interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be determined to have
been based upon the rate actually chosen, or if none, then based upon such
optional rate as the Borrower or any applicable Restricted Subsidiary may
designate); provided that, without limiting the application of the Pro Forma
Adjustment pursuant to (A) above (but without duplication thereof), the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (i) (x) directly attributable to such transaction and (y)
reasonably identifiable and factually supportable in the good faith judgment of
the Borrower or (ii) otherwise consistent with the definition of Pro Forma
Adjustment.
“Pro Forma Entity” shall have the meaning provided in the definition of the term
“Acquired EBITDA”.
63

--------------------------------------------------------------------------------



“Prohibited Transaction” shall have the meaning assigned to such term in Section
406 of ERISA or Section 4975(c) of the Code.
“Projections” shall have the meaning provided in Section 9.1(g).
“Public Reporting Entity” shall mean an entity that (i) complies with the
reporting obligations under U.S. securities laws, (ii) is designated by the
Borrower as a “Public Reporting Entity” and (iii) whose consolidated financial
results include the financial results of the Borrower and its consolidated
subsidiaries and customary reconciliations to eliminate the financial results of
entities other than the Borrower and its consolidated subsidiaries.
“Qualified Securitization Financing” shall mean any Securitization Facility (and
any guarantee of such Securitization Facility), that meets the following
conditions: (i) the Borrower shall have determined in good faith that such
Securitization Facility (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to the Borrower and the Restricted Subsidiaries; (ii) all sales or
contribution of Securitization Assets and related assets by the Borrower or any
Restricted Subsidiary to the Securitization Subsidiary or any other Person are
made at fair market value (as determined in good faith by the Borrower); (iii)
the financing terms, covenants, termination events and other provisions thereof
shall be on market terms (as determined in good faith by the Borrower) and may
include Standard Securitization Undertakings; and (iv) the obligations under
such Securitization Facility are nonrecourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to the Borrower or any Restricted Subsidiary (other than a
Securitization Subsidiary).
“Real Estate” shall mean any interest in land, buildings and improvements owned,
leased or otherwise held by any Credit Party, but excluding all operating
fixtures and equipment.
“Receivables Entity” shall mean any Person formed solely for the purpose of (i)
facilitating or entering into one or more Permitted Receivables Financings, and
(ii) in each case, engaging in activities reasonably related or incidental
thereto.
“Receivables Facility Assets” shall mean currently existing and hereafter
arising or originated Accounts, Payment Intangibles and Chattel Paper (as each
such term is defined in the UCC) owed or payable to any Participating
Receivables Grantor, and to the extent related to or supporting any Accounts,
Chattel Paper or Payment Intangibles, or constituting a receivable, all General
Intangibles (as each such term is defined in the UCC) and other forms of
obligations and receivables owed or payable to any Participating Receivables
Grantor, including the right to payment of any interest, finance charges, late
payment fees or other charges with respect thereto (the foregoing, collectively,
being “receivables”), all of such Participating Receivables Grantor’s rights as
an unpaid vendor (including rights in any goods the sale of which gave rise to
any receivables), all security interests or liens and property subject to such
security interests or liens from time to time purporting to secure payment of
any receivables or other items described in this definition, all guarantees,
letters of credit, security agreements, insurance and other agreements or
arrangements from time to time supporting or securing payment of any receivables
64

--------------------------------------------------------------------------------



or other items described in this definition, all customer deposits with respect
thereto, all rights under any contracts giving rise to or evidencing any
receivables or other items described in this definition, and all documents,
books, records and information (including computer programs, tapes, disks, data
processing software and related property and rights) relating to any receivables
or other items described in this definition or to any obligor with respect
thereto and any other assets customarily transferred together with receivables
in connection with a non-recourse accounts receivable factoring arrangement and
which are sold, conveyed assigned or otherwise transferred or pledge in
connection with a Permitted Receivables Financing, and all proceeds of the
foregoing.
“Receivables Indebtedness” shall mean, at any time, with respect to any
receivables, securitization or similar facility (including any Permitted
Receivables Financing or any Qualified Securitization Financing but excluding
any account receivable factoring facility entered into incurred in the ordinary
course of business), the aggregate principal, or stated amount, of the
“indebtedness”, fractional undivided interests (which stated amount may be
described as a “net investment” or similar term reflecting the amount invested
in such undivided interest) or other securities incurred or issued pursuant to
such receivables, securitization or similar facility, at such time, in each case
outstanding at such time.
“Recovery Event” shall mean (a) any damage to, destruction of or other casualty
or loss involving any property or asset or (b) any seizure, condemnation,
confiscation or taking (or transfer under threat of condemnation) under the
power of eminent domain of, or any requisition of title or use of or relating
to, or any similar event in respect of, any property or asset.
“Recovery Prepayment Event” shall mean the receipt of Net Cash Proceeds with
respect to any settlement or payment in connection with any Recovery Event in
respect of any property or asset of the Borrower or any Restricted Subsidiary;
provided that the term “Recovery Prepayment Event” shall not include any Asset
Sale Prepayment Event.
“Redemption Notice” shall have the meaning provided in Section 10.7(a).
“Refinanced Debt” shall have the meaning provided in Section 2.15(b).
“Refinancing Amendment” shall have the meaning provided in Section 2.15(b)(vii).
“Refinancing Commitments” shall have the meaning provided in Section 2.15(b).
“Refinancing Facility” shall mean any new Class of Term Loans or Commitments or
increases to existing Classes of Term Loans or Commitments established pursuant
to Section 2.15(b).
“Refinancing Facility Closing Date” shall have the meaning provided in Section
2.15(b)(iv).
65

--------------------------------------------------------------------------------



“Refinancing Increased Amount” shall have the meaning provided in the definition
of Refinancing Indebtedness.
“Refinancing Indebtedness” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal, replacement, exchange or
extension of any Indebtedness of such Person (including in respect of any
previously incurred Refinancing Indebtedness); provided that (a) unless incurred
by utilizing another basket under Section 10.1, the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed, replaced, exchanged or extended except by an amount (the
“Refinancing Increased Amount”) equal to unpaid accrued interest and premium
thereon (including tender premiums) plus other reasonable amounts paid, and fees
and expenses (including upfront fees and original issue discount) reasonably
incurred, in connection with such modification, refinancing, refunding, renewal,
replacement, exchange or extension plus an amount equal to any existing
commitments unutilized thereunder, (b) other than with respect to a Refinancing
Indebtedness in respect of Indebtedness permitted pursuant to Section 10.1(h) or
(i) or with respect to any customary bridge facility so long as the Indebtedness
into which such customary bridge facility is to be converted complies with the
requirements in this clause (b), such modification, refinancing, refunding,
renewal, replacement, exchange or extension has a scheduled final maturity date
equal to or later than the scheduled final maturity date of, and, with respect
to term loans or notes, has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended (except
by virtue of amortization or prepayment of such Indebtedness prior to the time
of incurrence of such Refinancing Indebtedness), (c) with respect to a
Refinancing Indebtedness in respect of Junior Indebtedness, (i) at the time
thereof, no Event of Default shall have occurred and be continuing, (ii) if such
Junior Indebtedness is subordinated to the Obligations in right of payment, the
Refinancing Indebtedness is subordinated to the Obligations and the applicable
Guarantee at least to the same extent as (and on terms that are at least as
favorable to the Secured Parties as those contained in) such Junior Indebtedness
so refinanced, (iii) if such Junior Indebtedness is unsecured, the Refinancing
Indebtedness is unsecured, (iv) if such Indebtedness is subordinated to the
Obligations with respect to lien priority, the Refinancing Indebtedness is
subordinated to the Obligations with respect to lien priority and (v) unless
incurred by utilizing another basket under Section 10.1, such modification,
refinancing, refunding, renewal, replacement, exchange or extension is incurred
by the Persons who are the obligors of the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended, (d) if the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
was subject to any intercreditor agreement (including any Applicable
Intercreditor Agreement), to the extent the Refinancing Indebtedness is secured
by any Collateral, the holders thereof (or their representative on their behalf)
shall become party to each Applicable Intercreditor Agreement, (e) in the case
of any Refinancing Indebtedness in respect of the ABL Credit Agreement, Liens on
any Collateral securing such Refinancing Indebtedness (i) that are Term Priority
Collateral shall rank junior in priority to the Liens on the Term Priority
Collateral securing the Obligations and (ii) are subject to the ABL
Intercreditor Agreement (or another intercreditor agreement containing terms
that are at least as favorable to the Secured Parties as those contained in the
ABL Intercreditor Agreement) and (f) in the case of
66

--------------------------------------------------------------------------------



a Refinancing Indebtedness of any Indebtedness permitted pursuant to Section
10.1(c), (k), (v) or (w), such Indebtedness meets the requirements of the
definition of Permitted Other Loans or Permitted Other Notes, as applicable.
“Refinancing Term Lender” shall have the meaning provided in Section
2.15(b)(iii).
“Refinancing Term Loan” shall have the meaning provided in Section 2.15(b)(ii).
“Refinancing Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b).
“Refinancing Term Loan Request” shall have the meaning provided in Section
2.15(b)(i).
“Register” shall have the meaning provided in Section 13.6(b)(iii).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.
“Reinvestment Period” shall mean 15 months following the date of receipt of Net
Cash Proceeds of an Asset Sale Prepayment Event or Recovery Prepayment Event.
“Rejection Notice” shall have the meaning provided in Section 5.2(f).
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates (or, for purposes of clauses (A) and (B) of the last proviso
of Section 13.5 and the penultimate paragraph of Section 13.5, such Person’s
controlled Affiliates) and the directors, officers, employees, agents, trustees
and advisors of such Person and any Person that possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.
“Relevant LIBOR Rate” shall have the meaning provided in the definition of
“ABR”.
“Repayment Amount” shall mean an Initial Term Loan Repayment Amount, an Extended
Term Loan Repayment Amount with respect to any Extension Series, an Incremental
Term Loan Repayment Amount and a Refinancing Term Loan Repayment Amount
scheduled to be repaid on any date.
67

--------------------------------------------------------------------------------



“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder, other than any event as to which the thirty day
notice period has been waived.
“Repricing Transaction” shall mean (i) any prepayment or repayment of
InitialTranche B-1 Term Loans with the proceeds of, or any conversion of
InitialTranche B-1 Term Loans into, any substantially concurrent issuance of new
or replacement tranche of syndicated senior secured first lien term loans under
credit facilities the primary purpose of which is to reduce the Yield applicable
to the InitialTranche B-1 Term Loans and (ii) any amendment to the
InitialTranche B-1 Term Loans (or any exercise of any “yank-a-bank” rights in
connection therewith) the primary purpose of which is to reduce the Yield
applicable to the InitialTranche B-1 Term Loans; provided that a Repricing
Transaction shall not include any such prepayment, repayment or amendment in
connection with (x) a Change of Control or a Permitted Change of Control or (y)
a Permitted Acquisition or other Investment by the Borrower or any Restricted
Subsidiary that is either (a) not permitted by the terms of this Agreement
immediately prior to the consummation of such Permitted Acquisition or other
Investment or (b) if permitted by the terms of this Agreement immediately prior
to the consummation of such Permitted Acquisition or other Investment, would not
provide the Borrower and its Restricted Subsidiaries with adequate flexibility
under this Agreement for the continuation and/or expansion of their combined
operations following such consummation, as determined by the Borrower acting in
good faith.
“Required Lenders” shall mean, at any date, Non-Defaulting Lenders having or
holding a majority of the sum of (a) the outstanding amount of the Term Loans in
the aggregate at such date, (b) the outstanding amount of the unfunded
Commitments in the aggregate at such date.
“Restoration Certification” shall mean, with respect to any Recovery Prepayment
Event, a certification made by an Authorized Officer of the Borrower or any
Restricted Subsidiary, as applicable, to the Administrative Agent prior to the
end of the Reinvestment Period certifying that (a) the Borrower or such
Restricted Subsidiary intends to use the proceeds received in connection with
such Recovery Prepayment Event (x) to repair, restore, refurbish or replace the
property or assets in respect of which such Recovery Prepayment Event occurred
or (y) or to invest in assets used or useful in a Similar Business, (b) the
approximate costs of completion of such repair, restoration, refurbishment or
replacement and (c) that such repair, restoration or replacement will be
completed within the later of (x) fifteen months after the date on which cash
proceeds with respect to such Recovery Prepayment Event were received and (y)
180 days after delivery of such Restoration Certification.
“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.
“Restricted Payment” shall mean, with respect to the Borrower or any Restricted
Subsidiary, any dividend or return any capital to its stockholders or any other
distribution, payment or delivery of property or cash to its stockholders on
account of such Stock and Stock Equivalents, or redemption, retirement, purchase
or other acquisition, directly or indirectly, for
68

--------------------------------------------------------------------------------



consideration, any shares of any class of its Stock or Stock Equivalents or set
aside any funds for any of the foregoing purposes, other than dividends payable
solely in its Stock or Stock Equivalents (other than Disqualified Stock). For
the avoidance of doubt, any Excess Contribution shall not constitute a
Restricted Payment hereunder on account of any equity interests in Avaya
Holdings by the PBGC.
“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Retained Declined Proceeds” shall have the meaning provided in Section 5.2(f).
“Returns” shall mean, with respect to any Investment, any dividend,
distribution, interest, fees, premium, return of capital, repayment of
principal, income, profits (from a Disposition or otherwise) and other amounts
received or realized in respect of such Investment.
“S&P” shall mean Standard & Poor’s Financial Services LLC or any successor by
merger or consolidation to its business.
“Sanctions” shall have the meaning provided in Section 8.19.
“Sanctions Laws” shall have the meaning provided in Section 8.19.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Second Amendment” shall mean that certain Amendment No. 2, dated as of
September 25, 2020, among the Borrower, Holdings, the other Guarantors, the
Consenting Term Lenders (as defined therein) party thereto and the
Administrative Agent.
“Second Amendment Effective Date” shall have the meaning provided in the Second
Amendment.
“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b), together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(c).
“Section 2.15(a) Additional Amendment” shall have the meaning provided in
Section 2.15(a)(iii).
“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Borrower or any Restricted Subsidiary
and any Cash Management Bank.
“Secured Hedging Agreement” shall mean any Hedging Agreement that is entered
into by and between the Borrower or any Restricted Subsidiary and any Hedge
Bank.
69

--------------------------------------------------------------------------------



“Secured Parties” shall mean the Administrative Agent, the Collateral Agent,
each Lender, each Hedge Bank, each Cash Management Bank and each sub-agent
pursuant to Section 12 appointed by the Administrative Agent with respect to
matters relating to the Credit Facilities or appointed by the Collateral Agent
with respect to matters relating to any Security Document.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Securitization Asset” shall mean (a) any accounts receivable, royalty or other
revenue streams and other rights to payment or related assets and the proceeds
thereof, in each case, subject to a Securitization Facility and (b) all
collateral securing such receivable or asset, all contracts and contract rights,
guaranties or other obligations in respect of such receivable or asset, lockbox
accounts and records with respect to such account or asset and any other assets
customarily transferred (or in respect of which security interests are
customarily granted), together with accounts or assets in a securitization
financing and which in the case of clause (a) and (b) above are sold, conveyed,
assigned or otherwise transferred or pledged in connection with a Qualified
Securitization Financing.
“Securitization Facility” shall mean any transaction or series of securitization
financings that may be entered into by the Borrower or any Restricted Subsidiary
pursuant to which the Borrower or any such Restricted Subsidiary may sell,
convey or otherwise transfer, or may grant a security interest in,
Securitization Assets to either (a) a Person that is not the Borrower or a
Restricted Subsidiary or (b) a Securitization Subsidiary that in turn sells such
Securitization Assets to a Person that is not the Borrower or a Restricted
Subsidiary, or may grant a security interest in, any Securitization Assets of
the Borrower or any of its Subsidiaries.
“Securitization Repurchase Obligation” shall mean any obligation of a seller (or
any guaranty of such obligation) of (i) Receivables Facility Assets under a
Permitted Receivables Financing to repurchase Receivables Facility Assets or
(ii) Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets, in either case, arising as a result of a breach of a
representation, warranty or covenant or otherwise, including, without
limitation, as a result of a receivable or portion thereof becoming subject to
any asserted defense, dispute, offset or counterclaim of any kind as a result of
any action taken by, any failure to take action by or any other event relating
to the seller.
“Securitization Subsidiary” shall mean any Subsidiary of the Borrower in each
case formed for the purpose of, and that solely engages in, one or more
Qualified Securitization Financings and other activities reasonably related
thereto or another Person formed for the purposes of engaging in a Qualified
Securitization Financing in which the Borrower or any Restricted Subsidiary
makes an Investment and to which the Borrower or such Restricted Subsidiary
transfers Securitization Assets and related assets.
“Security Agreement” shall mean the Security Agreement, dated as of the Closing
Date, in substantially the form attached hereto as Exhibit D (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified or
replaced from
70

--------------------------------------------------------------------------------



time to time), entered into by the Borrower, the other grantors party thereto
and the Collateral Agent for the benefit of the Secured Parties.
“Security Documents” shall mean, collectively, (a) the Security Agreement, (b)
the Mortgages, (c) all Applicable Intercreditor Agreements and (d) each
intellectual property security agreement and each other security agreement or
other instrument or document executed and delivered pursuant to Section 9.11 or
9.12 or pursuant to any other such Security Documents.
“Series” shall have the meaning provided in Section 2.14(a).
“Similar Business” shall mean any business conducted or proposed to be conducted
by the Borrower and the Restricted Subsidiaries, taken as a whole, on the
Closing Date or any other business activities which are reasonable extensions
thereof or otherwise similar, incidental, corollary, complementary, synergistic,
reasonably related, or ancillary to any of the foregoing (including non-core
incidental businesses acquired in connection with any Permitted Acquisition or
permitted Investment), in each case as determined by the Borrower in good faith.
“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.
“Solvent” shall mean, with respect to any Person, that as of the Closing Date,
(i) the present fair saleable value of the property (on a going concern basis)
of such Person is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured in the ordinary course of business, (ii)
such Person is not engaged in, and are not about to engage in, business
contemplated as of the date hereof for which they have unreasonably small
capital and (iii) such Person is able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured in the ordinary course of business, and (iv) the fair value of the
assets (on a going concern basis) of such Person exceeds, their debts and
liabilities, subordinated, contingent or otherwise. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
“Specified Default” shall mean any Event of Default under Sections 11.1 or 11.5;
provided that for purposes of the definition of Permitted Acquisitions, Section
2.14(a), Section 12.9, Section 13.6(b)(i) and Section 13.6(b)(ii), any such
Event of Default under Section 11.5 shall be limited to an Event of Default
solely with respect to the Borrower.
“Specified Representations” shall mean the representations and warranties made
by the Borrower and the Guarantors, set forth in (i) Section 8.1(a) (solely with
respect to valid existence), (ii) Section 8.2, (iii) Section 8.3(c) (solely with
respect to the Organizational Documents of any Credit Party), (iv) Section 8.5,
(v) Section 8.7, (vi) Section 8.16 (which shall
71

--------------------------------------------------------------------------------



be satisfied by the delivery of a solvency certificate substantially in the form
of the solvency certificate attached as Annex III to Exhibit C of the Commitment
Letter), (vii) Section 8.17, and (viii) the last sentence of Section 8.19.
“Specified Transaction” shall mean, with respect to any period, any Investment,
any Permitted Change of Control, any Disposition of assets, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation, the
incurrence of any Incremental Facilities or other event that by the terms of
this Agreement requires any test or covenant to be calculated on a “Pro Forma
Basis”.
“SPV” shall have the meaning provided in Section 13.6(f).
“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Borrower or any Restricted
Subsidiary which the Borrower has determined in good faith to be customary in a
Securitization Facility, including, without limitation, those relating to the
servicing of the assets of a Securitization Subsidiary, it being understood that
any Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.
“Stated Maturity” shall mean, with respect to any installment of principal on
any series of Indebtedness, the date on which such payment of principal was
scheduled to be paid in the original documentation governing such Indebtedness,
and shall not include any contingent obligations to repay, redeem or repurchase
any such principal prior to the date originally scheduled for payment thereof.
“Stock” shall mean shares of capital stock or shares in the capital, as the case
may be (whether denominated as common stock or preferred stock or ordinary
shares or preferred shares, as the case may be), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity, whether voting or non-voting, provided that any instrument
evidencing Indebtedness convertible or exchangeable for Stock shall not be
deemed to be Stock unless and until such instrument is so converted or
exchanged; provided, further that, solely with respect to any CFC or CFC Holding
Company, Stock shall also include any instrument or security treated as stock
for U.S. federal income tax purposes.
“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Stock and all warrants, options or other rights to purchase or subscribe for
any Stock, whether or not presently convertible, exchangeable or exercisable,
provided that any instrument evidencing Indebtedness convertible or exchangeable
for Stock Equivalents shall not be deemed to be Stock Equivalents unless and
until such instrument is so converted or exchanged; provided, further that,
solely with respect to any CFC or CFC Holding Company, Stock Equivalent shall
also include any instrument or security treated as stock equivalent for U.S.
federal income tax purposes.
“Subsequent Transaction” shall have the meaning provided in Section 1.11.
72

--------------------------------------------------------------------------------



“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time Stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company, unlimited
company, partnership, association, joint venture or other entity of which such
Person directly or indirectly through Subsidiaries has more than a 50% voting
equity interest at the time or is a controlling general partner. Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary of the Borrower.
“Subsidiary Guarantor” shall mean each Guarantor that is a Subsidiary of the
Borrower.
“Successor Borrower” shall have the meaning provided in Section 10.3(a).
“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon), including a survey based on aerial photography that is (a) (i)
prepared by a licensed surveyor or engineer, (ii) certified by the surveyor (in
a manner reasonable in light of the size, type and location of the Real Estate
covered thereby) to the Administrative Agent and the Collateral Agent and (iii)
sufficient, either alone or in connection with a survey (or “no change”)
affidavit in form and substance customary in the applicable jurisdiction, for
the applicable title company to remove (to the extent permitted by Applicable
Law) or amend all standard survey exceptions from the title insurance policy (or
commitment) relating to such Mortgaged Property and issue such endorsements or
other survey coverage, to the extent available in the applicable jurisdiction,
as the Collateral Agent may reasonably request or (b) otherwise reasonably
acceptable to the Collateral Agent, taking into account the size, type and
location of the Real Estate covered thereby.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental
73

--------------------------------------------------------------------------------



Authority whether computed on a separate, consolidated, unitary, combined or
other basis and any interest, fines, penalties or additions to tax with respect
to the foregoing.
“Tax Distribution” shall have the meaning provided in Section 10.6(d)(i)
“Term Loan Increase” shall have the meaning provided in Section 2.14(a).
“Term Loan Extension Request” shall have the meaning provided in Section
2.15(a)(i).
“Term Loans” shall mean the Initial Term Loans, the Tranche B Term Loans, the
Tranche B-1 Term Loans, any Incremental Term Loan, any Refinancing Term Loans or
any Extended Term Loans, as applicable.
“Term Priority Collateral” shall have the meaning under and as defined in the
ABL Intercreditor Agreement.
“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended and for which
Section 9.1 Financials have been or were required to have been delivered (or,
for purposes of any calculation of a financial ratio under this Agreement, for
which the financial statements described in Section 9.1(a) or (b) are otherwise
available).
“Tranche B Term Lender” shall have the meaning provided in the First Amendment.
“Tranche B Term Loan” shall have the meaning provided in the First Amendment.
“Tranche B Term Loan Commitment” shall have the meaning provided in the First
Amendment.
“Tranche B Term Loan Maturity Date” shall mean December 15, 2024.
“Tranche B-1 Term Lender” shall mean the Extending Consenting Term Lenders as
defined in the Second Amendment.
“Tranche B-1 Term Loan” shall mean the 2020 Extending Term Loans as defined in
the Second Amendment.
“Tranche B-1 Term Loan Maturity Date” shall mean December 15, 2027.
“Transaction Expenses” shall mean any fees, costs, liabilities or expenses
incurred or paid by Avaya Holdings, the Borrower or any of its respective
Subsidiaries in connection with the Transactions, this Agreement and the other
Credit Documents and the transactions contemplated hereby and thereby including
in respect of the commitments,
74

--------------------------------------------------------------------------------



negotiation, syndication, documentation and closing (and post-closing actions in
connection with the Collateral) of the Credit Facilities.
“Transactions” shall mean, collectively, the (i) consummation of the Closing
Refinancing, (ii) the consummation of the Plan, (iii) the execution of and
funding under the Credit Documents and the ABL Credit Documents, (iv) the other
transactions contemplated by the Plan, and (v) the payment of fees, costs,
liabilities and expenses in connection with each of the foregoing and the
consummation of any other transaction connected with the foregoing.
“Transferee” shall have the meaning provided in Section 13.6(e).
“Type” shall mean, as to any Term Loan, its nature as an ABR Loan or a LIBOR
Loan.
“UCC” shall mean the Uniform Commercial Code of the State of New York, or of any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
“Unfunded Current Liability” of any Pension Plan shall mean the amount, if any,
by which the Accumulated Benefit Obligation (as defined under Statement of
Financial Accounting Standards No. 87 (“SFAS 87”)) under the Pension Plan as of
the close of its most recent plan year, determined in accordance with SFAS 87 as
in effect on the Closing Date, exceeds the fair market value of the assets
allocable thereto.
“Unrestricted Cash” shall mean, without duplication, all cash and Cash
Equivalents included in the cash and Cash Equivalents accounts listed on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as at
such date, excluding any cash and Cash Equivalents with respect to which a Lien
(other than any Lien permitted under clause (x) or (bb) of the definition of
Permitted Encumbrance) senior to the Lien securing the Obligations is granted
for the benefit of other Indebtedness or obligations (but may include cash and
Cash Equivalents securing the ABL Obligations along with the Obligations
pursuant to the Applicable Intercreditor Agreements).
“Unrestricted Escrow Subsidiary” shall have the meaning provided in Section
1.10.
“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date; provided that at such time (or
promptly thereafter) the Borrower designates such Subsidiary an Unrestricted
Subsidiary in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary designated as an Unrestricted Subsidiary by the Borrower after the
Closing Date in a written notice to the Administrative Agent; provided that in
each case of clauses (a) and (b), (x) such designation shall be deemed to be an
Investment (or reduction in an outstanding Investment, in the case of a
designation of an Unrestricted Subsidiary as a Restricted Subsidiary) on the
date of such designation in an amount equal to the net book value of the
investment therein and such designation shall be permitted only to the extent
permitted under Section 10.5 on the date of such designation and (y) subject to
Section
75

--------------------------------------------------------------------------------



1.10, no Event of Default exists or would result from such designation after
giving Pro Forma Effect thereto and (c) each Subsidiary of an Unrestricted
Subsidiary. No Subsidiary may be designated as an Unrestricted Subsidiary if,
after such designation, it would constitute a “Restricted Subsidiary” under the
definitive documentation in respect of any Indebtedness in a principal amount of
not less than $100,000,000 (to the extent such concept exists under the
definitive documentation in respect of such Indebtedness). The Borrower may, by
written notice to the Administrative Agent, re-designate any Unrestricted
Subsidiary as a Restricted Subsidiary, and thereafter, such Subsidiary shall no
longer constitute an Unrestricted Subsidiary, but only if, subject to Section
1.10, no Event of Default exists or would result from such re-designation.
“U.S. Lender” shall have the meaning provided in Section 5.4(h).
“Voting Stock” shall mean, with respect to any Person, such Person’s Stock or
Stock Equivalents having the right to vote for the election of directors or
other governing body of such Person under ordinary circumstances; provided that
for the purpose of the definition of “Excluded Stock and Stock Equivalents” and
in each reference to the Voting Stock of any CFC or CFC Holding Company, Voting
Stock shall also include any instrument treated as voting stock or stock
equivalent for U.S. federal income tax purposes.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the
then-outstanding principal amount of such Indebtedness; provided that for
purposes of determining the Weighted Average Life to Maturity of any
Indebtedness (the “Applicable Indebtedness”), the effects of any prepayments or
amortization made on such Applicable Indebtedness prior to the date of the
applicable determination date shall be disregarded.
“Wholly Owned” shall mean, with respect to the ownership by a Person of a
Subsidiary, that all of the Stock of such Subsidiary (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
Applicable Law) are owned by such Person or another Wholly Owned Subsidiary of
such Person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
“Yield” shall mean, with respect to any Initial Term Commitments, Initial Term
Loans or any other commitments or loans, on any date of determination, the yield
to maturity, in
76

--------------------------------------------------------------------------------



each case, based on the interest rate and any original issue discount or upfront
fees (amortized over four years), but excluding any amendment, structuring,
underwriting, ticking, arrangement, commitment and other similar fees not
payable to all Lenders generally providing such Commitments and/or Term Loans;
provided that if such other commitment and loans (including Incremental Term
Commitments and Incremental Term Loans) include an interest rate floor greater
than the applicable interest rate floor under the Initial Term Loans, such
differential between interest rate floors shall be equated to the applicable
interest rate margin, but only to the extent an increase in the interest rate
floor in the Initial Term Loans would cause an increase in the interest rate
then in effect thereunder.
1.2    Other Interpretive Provisions
With reference to this Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.
(c)    Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.
(d)    The term “including” is by way of example and not limitation.
(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(f)    The words “asset” and “property” shall be construed to have the same
meaning and effect and refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
(g)    All references to “knowledge” or “awareness” of any Credit Party or a
Restricted Subsidiary thereof means the actual knowledge of an Authorized
Officer of a Credit Party or such Restricted Subsidiary.
(h)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
(i)    Any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns and, in the case of any Governmental
Authority, any other Governmental Authority that shall have succeeded to any or
all of the functions thereof.
77

--------------------------------------------------------------------------------



(j)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Credit Document.
(k)    For purposes of determining compliance with any one of Sections 9.9,
10.1, 10.2, 10.3, 10.4, 10.5, 10.6, 10.7 and 1.1, (i) in the event that any
Lien, Investment, Indebtedness, merger, consolidation, amalgamation or similar
fundamental change, Disposition, Restricted Payment, Affiliate transaction,
contractual obligation or prepayment of Junior Indebtedness meets the criteria
of more than one of the categories of transactions permitted pursuant to any
clause of such Section, such transaction (or portion thereof) at any time and
from time to time shall be permitted under one or more of such clauses as
determined by the Borrower (and the Borrower shall be entitled to redesignate
use of any such clauses from time to time) in its sole discretion at such time;
provided that (x) all Indebtedness outstanding under the Credit Documents will
be deemed at all times to have been incurred in reliance only on the exception
in clause (a) of Section 10.1 and (y) all Indebtedness outstanding under the ABL
Credit Documents (and any Refinancing Indebtedness thereof) will be deemed at
all times to have been incurred in reliance only on the exception in clause (b)
of Section 10.1 and (ii) with respect to any Lien, Investment, Indebtedness,
merger, consolidation, amalgamation or similar fundamental change, Disposition,
Restricted Payment, Affiliate transaction, contractual obligation or prepayment
of Junior Indebtedness or other applicable transaction in a currency other than
Dollars, no Default or Event of Default shall be deemed to have occurred solely
as a result of changes in rates of currency exchange occurring after the time
such Lien, Investment, Indebtedness, merger, consolidation, amalgamation or
similar fundamental change, Disposition, Restricted Payment, Affiliate
transaction, contractual obligation or prepayment of Junior Indebtedness or
other applicable transaction is made (so long as such Lien, Investment,
Indebtedness, merger, consolidation, amalgamation or similar fundamental change,
Disposition, Restricted Payment, Affiliate transaction, contractual obligation
or prepayment of Junior Indebtedness or other applicable transaction at the time
incurred or made was permitted hereunder).
(l)    All references to “in the ordinary course of business” of the Borrower or
any Subsidiary thereof means (i) in the ordinary course of business of, or in
furtherance of an objective that is in the ordinary course of business of the
Borrower or such Subsidiary, as applicable, (ii) customary and usual in the
industry or industries of the Borrower and its Subsidiaries in the United States
or any other jurisdiction in which the Borrower or any Subsidiary does business,
as applicable, or (iii) generally consistent with the past or current practice
of the Borrower or such Subsidiary, as applicable, or any similarly situated
businesses in the United States or any other jurisdiction in which the Borrower
or any Subsidiary does business, as applicable.
1.3    Accounting Terms
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP. Notwithstanding
anything set forth herein, the financial data, financial ratios and
78

--------------------------------------------------------------------------------



other financial calculations shall not give effect to the impact of Accounting
Standards Update 2016-12, Revenue from Contracts with Customers (Topic 606) or
similar revenue recognition policies.
(b)    Notwithstanding anything to the contrary herein, (i) for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs (or,
for purposes of determining compliance with any test or covenant governing the
permissibility of any transaction hereunder, during such period and thereafter
and on or prior to such date of determination), the Consolidated Total Net
Leverage Ratio, the Consolidated First Lien Net Leverage Ratio, and the
Consolidated Secured Net Leverage Ratio shall each be calculated with respect to
such period and such Specified Transaction on a Pro Forma Basis and (ii) for
purposes of determining compliance with any ratio governing the permissibility
of any transaction to be consummated on a Pro Forma Basis hereunder, (A) the
cash proceeds of any incurrence of debt then being incurred in connection with
such transaction shall not be netted from Consolidated Total Debt and (B)
Consolidated Total Debt shall be calculated after giving effect to any
prepayment of Indebtedness, in each case for purposes of calculating the
Consolidated First Lien Net Leverage Ratio, Consolidated Secured Net Leverage
Ratio or Consolidated Total Net Leverage Ratio, as applicable. If since the
beginning of any applicable Test Period, any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Borrower or any of the Restricted Subsidiaries, in each case, since the
beginning of such Test Period shall have made any Specified Transaction that
would have required adjustment pursuant to this definition, then such financial
ratio or test (or Consolidated EBITDA or Consolidated Total Assets) shall be
calculated to give pro forma effect thereto in accordance with this definition.
1.4    Rounding
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.5    References to Agreements, Laws, Etc
Unless otherwise expressly provided herein, (a) references to organizational
documents, agreements (including the Credit Documents) and other Contractual
Requirements shall be deemed to include all subsequent amendments, restatements,
amendment and restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, amendment
and restatements, extensions, supplements and other modifications are permitted
or not prohibited by any Credit Document and (b) references to any Applicable
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Applicable Law.
79

--------------------------------------------------------------------------------



1.6    Times of Day
Unless otherwise specified, all references herein to times of day shall be
references to New York City time (daylight or standard, as applicable).
1.7    Timing of Payment or Performance
When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.
1.8    Currency Equivalents Generally
In determining whether any Indebtedness, Investment, Lien, Disposition,
Restricted Payment or any other amount under a “fixed amount” basket denominated
in Dollars may be incurred in a currency other than Dollars, such amount shall
be determined based on the currency exchange rate determined at the time of such
incurrence (or, in the case of any revolving Indebtedness or any amount
committed to be made, at the time it is first committed); provided that no
Default or Event of Default shall be deemed to have occurred solely as a result
of changes in rates of exchange occurring after the time such Indebtedness,
Investment, Lien, Disposition, Restricted Payment or such other amount is
incurred or made; provided, further that for purpose of determining Consolidated
Net Income, Consolidated EBITDA, Consolidated Total Debt or any other amount or
ratio determined based on Consolidated Net Income, Consolidated EBITDA or
Consolidated Total Debt, amounts in currencies other than Dollars shall be
translated into Dollars at the currency exchange rates used in preparing the
most recently delivered Section 9.1 Financials.
1.9    Classification of Loans and Borrowings
For purposes of this Agreement, Term Loans may be classified and referred to by
Class (e.g., an “Initial Term Loan”) or by Type (e.g., a “LIBOR Loan”) or by
Class and Type (e.g., a “LIBOR Initial Term Loan”). Borrowings also may be
classified and referred to by Class (e.g., an “Initial Term Loan Borrowing”) or
by Type (e.g., a “LIBOR Borrowing”) or by Class and Type (e.g., a “LIBOR Initial
Term Loan Borrowing”).
1.10    Unrestricted Escrow Subsidiary
Any Indebtedness permitted to be incurred hereunder (including any Incremental
Facilities and Refinancing Facilities) may be incurred, at the option of the
Borrower, by a newly created and newly designated Unrestricted Subsidiary (an
“Unrestricted Escrow Subsidiary”) with no assets other than the cash proceeds of
such incurred Indebtedness plus, subject to compliance with Section 10.5, any
cash and Cash Equivalents contributed to such Unrestricted Escrow Subsidiary as
deposit of interest expenses and fees, additional cash collateral or for other
purposes, which Unrestricted Escrow Subsidiary will then merge with and into the
Borrower or any of the Restricted Subsidiaries with the Borrower or such
Restricted Subsidiary surviving the
80

--------------------------------------------------------------------------------



merger and assuming all obligations of the Unrestricted Escrow Subsidiary. So
long as such Indebtedness would have been permitted to be incurred directly by
the Borrower or any Restricted Subsidiary upon the incurrence of such
Indebtedness by the Unrestricted Escrow Subsidiary, or, with respect to any
Indebtedness incurred in connection with a Limited Condition Transaction, at the
option of the Borrower, at the time the LCT Election is made, the creation,
designation and re-designation of the Unrestricted Escrow Subsidiary and the
merger of the Unrestricted Escrow Subsidiary into the Borrower or any Restricted
Subsidiary shall not be subject to any additional condition, including any
condition that no Default or Event of Default shall have occurred and be
continuing at such time.
1.11    Limited Condition Transactions
In connection with any action being taken in connection with a Limited Condition
Transaction, for purposes of (i) determining compliance with any provision of
this Agreement which requires the calculation of any financial ratio or test or
(ii) testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Consolidated EBITDA or Consolidated Total
Assets), in each case, at the option of the Borrower (the Borrower’s election to
exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”; provided that such election may be revoked by the Borrower at
any time prior to the consummation or abandonment of the Limited Condition
Transaction in question), the date of determination of whether any such action
is permitted hereunder shall be deemed to be the date the definitive agreement
for such Limited Condition Transaction is entered into (the “LCT Test Date”),
and if, after giving Pro Forma Effect to the Limited Condition Transaction, the
Borrower or any of its Restricted Subsidiaries would have been permitted to take
such action on the relevant LCT Test Date in compliance with such ratio, test or
basket, such ratio, test or basket shall be deemed to have been complied with.
For the avoidance of doubt, if the Borrower has made an LCT Election and,
following the LCT Test Date, any of the ratios, tests or baskets for which
compliance was determined or tested as of the LCT Test Date would have failed to
have been satisfied as a result of fluctuations in any such ratio, test or
basket, including due to fluctuations in Consolidated EBITDA, Consolidated
Interest Expense or Consolidated Total Assets following the LCT Test Date but at
or prior to the consummation of the relevant Limited Condition Transaction, such
baskets, tests or ratios will not be deemed to have failed to have been
satisfied as a result of such fluctuations. If the Borrower has made an LCT
Election for any Limited Condition Transaction, then in connection with any
event or transaction occurring after the relevant LCT Test Date and prior to the
earliest of the date on which (i) such Limited Condition Transaction is
consummated, (ii) the LCT Election is revoked by the Borrower and (iii) the date
that the definitive agreement or date for redemption, repurchase, defeasance,
satisfaction and discharge or repayment specified in an irrevocable notice for
such Limited Condition Transaction is terminated, expires or passes, as
applicable, without consummation of such Limited Condition Transaction (a
“Subsequent Transaction”) in connection with which a ratio, test or basket
availability calculation must be made on a Pro Forma Basis or giving Pro Forma
Effect to such Subsequent Transaction, for purposes of determining whether such
ratio, test or basket availability has been complied with under this Agreement,
any such ratio, test or basket shall be required to be satisfied on a Pro Forma
Basis
81

--------------------------------------------------------------------------------



assuming such Limited Condition Transaction and other transactions in connection
therewith have been consummated.
SECTION 2    Amount and Terms of Credit
2.1    Initial Term Loan Borrowing
Subject to the terms and conditions set forth herein, each Lender agrees,
severally and not jointly, to make (or in the case of any Rollover Lender (as
defined in the First Amendment) on the First Amendment Effective Date, be deemed
to make) Term Loans in Dollars to the Borrower (i) in the case of Initial Term
Loans made in respect of Initial Term Commitments described in clause (a) of the
definition of Initial Term Commitments, on the Closing Date, and (ii) in the
case of Initial Term Loans made in respect of Initial Term Commitments described
in clause (b) of the definition of Initial Term Commitments, on the First
Amendment Effective Date, in each case in an aggregate principal amount up to
its Initial Term Commitment. The Initial Term Loan prepaid or repaid may not be
re-borrowed.
2.2    Minimum Amount of Each Borrowing; Maximum Number of Borrowings
The aggregate principal amount of each Borrowing of Term Loans shall be in a
minimum amount of at least the Minimum Borrowing Amount for such Type of Term
Loans and in a multiple of $1,000,000 in excess thereof. After giving effect to
all Borrowings, all conversions of Term Loans from one Type to the other, and
all continuations of Term Loans as the same Type, there shall not be more than
ten (10) Interest Periods in effect unless otherwise agreed between the Borrower
and the Administrative Agent.
2.3    Notice of Borrowing; Determination of Class of Term Loans
(a)    Each Borrowing, each conversion of Term Loans from one Type to the other,
and each continuation of LIBOR Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent (i) not later than
2:00 p.m. one Business Day (or with respect to the second Borrowing, three
Business Days) prior to the requested date of any Borrowing or continuation of
LIBOR Loans or any conversion of ABR Loans to LIBOR Loans and (ii) not later
than 1:00 p.m. on the requested date of any Borrowing of ABR Loans; provided
that the Borrower may deliver new notices if such condition fails to be
satisfied on the proposed Borrowing date. Each telephonic notice by the Borrower
pursuant to this Section 2.3(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Notice of Borrowing, appropriately completed
and signed by an Authorized Officer of the Borrower. Each Borrowing of,
conversion to or continuation of LIBOR Loans shall be in a principal amount of
$1,000,000 or a whole multiple of the amount of $500,000 in excess thereof.
Except as otherwise provided hereunder, each Borrowing of or conversion to ABR
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Notice of Borrowing (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Term Loans from one Type to the other, or a continuation of LIBOR Loans, (ii)
the requested date of the Borrowing, conversion or continuation, as the case may
be (which shall
82

--------------------------------------------------------------------------------



be a Business Day), (iii) the principal amount of Term Loans to be borrowed,
converted or continued, (iv) the Type of Term Loans to be borrowed or which
existing Term Loans are to be converted and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Term Loan in a Notice of Borrowing, then the applicable Term Loans shall
be made as ABR Loans. If the Borrower fails to deliver a Notice of Borrowing to
continue any LIBOR Loans, then the LIBOR Loans shall be deemed to have chosen to
convert such Term Loan to an ABR Loan. If the Borrower requests a Borrowing of,
conversion to, or continuation of LIBOR Loans in any such Notice of Borrowing,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.
(b)    Following receipt of a Notice of Borrowing, the Administrative Agent
shall promptly notify each Lender of the amount of its pro rata share of the
Term Loans, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to ABR Loans. In the case of each Borrowing,
each Lender shall make the amount of its Term Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office in Dollars not later than 1:00 p.m. on the Business Day specified
in the applicable Notice of Borrowing. Upon satisfaction of the applicable
conditions set forth in Section 6, the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.
(c)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBOR Loans
upon determination of such interest rate. The determination of the LIBOR Rate by
the Administrative Agent shall be conclusive in the absence of manifest error.
At any time that ABR Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in the Administrative Agent’s
prime rate used in determining the ABR promptly following the public
announcement of such change.
(d)    Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.
2.4    Disbursement of Funds
(a)    No later than 2:00 p.m. on the date specified in each Notice of
Borrowing, each Lender will make available its pro rata portion, if any, of each
Borrowing requested to be made on such date in the manner provided below;
provided that on the Closing Date, such funds may be made available at such
earlier time as may be agreed among the Borrower, the Administrative Agent and
the Lenders for the purpose of consummating the Transactions.
83

--------------------------------------------------------------------------------



(b)    Each Lender shall make available all amounts required under any Borrowing
for its applicable Commitments in immediately available funds to the
Administrative Agent at the Administrative Agent’s Office in Dollars, and the
Administrative Agent will make available to the Borrower, by depositing to an
account designated by the Borrower to the Administrative Agent the aggregate of
the amounts so made available in Dollars. Unless the Administrative Agent shall
have been notified by any Lender prior to the date of any such Borrowing that
such Lender does not intend to make available to the Administrative Agent its
portion of the Borrowing or Borrowings to be made on such date, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date of Borrowing, and the Administrative
Agent, in reliance upon such assumption, may (in its sole discretion and without
any obligation to do so) make available to the Borrower a corresponding amount.
If such corresponding amount is not in fact made available to the Administrative
Agent by such Lender and the Administrative Agent has made available such amount
to the Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor
the Administrative Agent shall promptly notify the Borrower in writing and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent in Dollars. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrower interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent to the Borrower to the date such corresponding
amount is recovered by the Administrative Agent, at a rate per annum equal to
(i) if paid by such Lender, the Overnight Rate or (ii) if paid by the Borrower,
the then-applicable rate of interest or fees, calculated in accordance with
Section 2.8, for the Term Loans of the applicable Class.
(c)    Nothing in this Section 2.4 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder or to prejudice any rights
that the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).
2.5    Repayment of Term Loans; Evidence of Debt
(a)    The Borrower shall repay to the Administrative Agent, for the benefit of
the Lenders holding Initial(i) Tranche B Term Loans, on the InitialTranche B
Term Loan Maturity Date, the then outstanding Initial TermTranche B Term Loans
and (ii) Tranche B-1 Term Loans, on the Tranche B-1 Term Loan Maturity Date, the
then outstanding Tranche B-1 Term Loans. The Borrower shall repay to the
Administrative Agent, for the benefit of the applicable Lenders, on the other
applicable Maturity Dates, the then outstanding other Term Loans.
(b)    The Borrower shall repay to the Administrative Agent, in Dollars, for the
benefit of the Lenders of the Initial Term Loans, on the last Business Day of
each March, June, September and December commencing on June 30, 2018, (each such
Business Day, an “Initial Term Loan Repayment Date”), an aggregate principal
amount equal to 0.25% of the aggregate
84

--------------------------------------------------------------------------------



principal amount of all Initial Term Loans outstanding on the Closing Date (each
such repayment amount, an “Initial Term Loan Repayment Amount”), which payments
shall be reduced as a result of voluntary prepayments or repurchase of the
Initial Term Loans in accordance with this Agreement, including Sections 5.1 and
13.6(g) and further reduced by any prepayments pursuant to Section 5.2 and any
other reductions in principal of the Initial Term Loans, including pursuant to
Section 2.15, 2.16 or 13.7(a). (and each of the Lenders of the Initial Term
Loans acknowledges that, as of the Second Amendment Effective Date, the Initial
Term Loan Repayment Amount for each Initial Term Loan Repayment Date scheduled
to occur from the Second Amendment Effective Date through the Latest Maturity
Date with respect to the Initial Term Loans has been reduced to $0 as a result
of prepayments, repayments and repurchases of Initial Term Loans that have
occurred on or prior to the Second Amendment Effective Date).
(c)    In the event any Incremental Term Loans are made, such Incremental Term
Loans shall be repaid in amounts (each, an “Incremental Term Loan Repayment
Amount”) and on dates as agreed between the Borrower and the relevant Lenders of
such Incremental Term Loans, subject to the requirements set forth in Section
2.14. In the event that any Extended Term Loans, such Extended Term Loans,
subject to Section 2.15(a), be repaid by the Borrower in the amounts (each, an
“Extended Term Loan Repayment Amount”) and on the dates set forth in the
applicable Extension Amendment. In the event that any Refinancing Term Loans are
established, such Refinancing Term Loans shall, subject to Section 2.15(b), be
repaid by the Borrower in the amounts (each, a “Refinancing Term Loan Repayment
Amount”) and on the dates set forth in the applicable Refinancing Amendment.
(d)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Term Loan made by
such lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.
(e)    The Administrative Agent shall maintain the Register pursuant to Section
13.6(b), and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount of each Term Loan made
hereunder and, if applicable, the relevant tranche thereof and the Type of each
Term Loan made and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof, and (iv) any cancellation or retirement of Term Loans as contemplated
by Section 13.6(g).
(f)    The entries made in the Register and accounts and subaccounts maintained
pursuant to clauses (d) and (e) of this Section 2.5 shall, to the extent
permitted by Applicable Law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest)
85

--------------------------------------------------------------------------------



the Term Loans made to the Borrower by such Lender in accordance with the terms
of this Agreement.
(g)    The Borrower hereby agrees that, upon request of any Lender at any time
and from time to time after the Borrower has made an initial Borrowing
hereunder, the Borrower shall provide to such Lender, at the Borrower’s expense
a promissory note substantially in the form of Exhibit B, evidencing the Term
Loans owing to such Lender.
(h)    For the avoidance of doubt, the Tranche B Term Loans made on the First
Amendment Effective Date (x) shall constitute the Initial Term Loans for all
purposes of this Agreement, and (y) shall mature and shall become due and
payable on the InitialTranche B Term Loan Maturity Date and (z) shall be repaid
in quarterly installments in accordance with Section 2.5(b). The Tranche B-1
Term Loans shall mature and become due and payable on the Tranche B-1 Term Loan
Maturity Date.
2.6    Conversions and Continuations
(a)    Subject to the penultimate sentence of this clause (a), (x) the Borrower
shall have the option on any Business Day to convert all or a portion equal to
at least the Minimum Borrowing Amount of the outstanding principal amount of any
Term Loans of one Type into a Borrowing or Borrowings of another Type and (y)
the Borrower shall have the option on any Business Day to continue the
outstanding principal amount of any LIBOR Loans as LIBOR Loans for an additional
Interest Period; provided that (i) no partial conversion of LIBOR Loans shall
reduce the outstanding principal amount of LIBOR Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be
converted into LIBOR Loans if an Event of Default is in existence on the date of
the conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion, (iii)
LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if an Event of Default is in existence on the date of the proposed
continuation and the Required Lenders have determined in their sole discretion
not to permit such continuation, and (iv) Borrowings resulting from conversions
pursuant to this Section 2.6 shall be limited in number as provided in Section
2.2. Each such conversion or continuation shall be effected by the Borrower by
giving the Administrative Agent at the Administrative Agent’s Office prior to
1:00 p.m. at least (i) three Business Days’, in the case of a continuation of,
or conversion to, LIBOR Loans or (ii) one Business Day’s in the case of a
conversion into ABR Loans, prior written notice (or telephonic notice promptly
confirmed in writing), in each case substantially in the form of Exhibit A
(each, a “Notice of Conversion or Continuation”) specifying the Term Loans to be
so converted or continued, the Type of Term Loans to be converted into or
continued and, if such Term Loans are to be converted into, or continued as,
LIBOR Loans, the Interest Period to be initially applicable thereto (if no
Interest Period is selected, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration). The Administrative Agent shall give
each applicable Lender notice as promptly as practicable of any such proposed
conversion or continuation affecting any of its Term Loans.
86

--------------------------------------------------------------------------------



(b)    If any Event of Default is in existence at the time of any proposed
continuation of any LIBOR Loans and the Required Lenders have determined in
their sole discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the current Interest Period into ABR
Loans. If upon the expiration of any Interest Period in respect of LIBOR Loans,
the Borrower has failed to elect a new Interest Period to be applicable thereto
as provided in clause (a) above, the Borrower shall be deemed to have elected to
convert such Borrowing of LIBOR Loans into a Borrowing of ABR Loans, effective
as of the expiration date of such current Interest Period.
(c)    Notwithstanding anything to the contrary herein, the Borrower may deliver
a Notice of Conversion or Continuation pursuant to which the Borrower elects to
irrevocably continue the outstanding principal amount of any Term Loans subject
to an interest rate Hedging Agreement as LIBOR Loans for each Interest Period
until the expiration of the term of such applicable Hedging Agreement.
2.7    [Reserved]
2.8    Interest
(a)    The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise) at a rate per annum that shall at all times be the Applicable ABR
Margin plus the ABR, in each case, in effect from time to time.
(b)    The unpaid principal amount of each LIBOR Loan shall bear interest from
the date of the Borrowing thereof until maturity thereof (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable LIBOR Margin plus the relevant LIBOR Rate, in each case in effect
from time to time.
(c)    [Reserved]
(d)    If all or a portion of (i) the principal amount of any Term Loan or (ii)
any interest payable thereon or any other amount hereunder shall not be paid
when due (whether at the Stated Maturity, by acceleration or otherwise), and a
Specified Default shall have occurred and be continuing, then, upon the giving
of written notice by the Administrative Agent to the Borrower (except in the
case of an Event of Default under Section 11.5, for which no notice is
required), such overdue amount (other than any such amount owed to a Defaulting
Lender) shall bear interest at a rate per annum (the “Default Rate”) that is (x)
in the case of overdue principal, the rate that would otherwise be applicable
thereto plus 2% or (y) in the case of any overdue interest or other amounts due
hereunder, to the extent permitted by Applicable Law, the rate described in
Section 2.8(a) plus 2% from the date of written notice to the date on which such
amount is paid in full (after as well as before judgment) (or if an Event of
Default under Section 11.5 shall have occurred and be continuing, the date of
the occurrence of such Event of Default).
(e)    Interest on each Term Loan shall accrue from and including the date of
any Borrowing to but excluding the date of any repayment thereof and shall be
payable in
87

--------------------------------------------------------------------------------



Dollars; provided that any Term Loan that is repaid on the same date on which it
is made shall bear interest for one day. Except as provided below, interest
shall be payable (i) in respect of each ABR Loan, quarterly in arrears on the
last Business Day of each March, June, September and December, (ii) in respect
of each LIBOR Loan, on the last day of each Interest Period applicable thereto
and, in the case of an Interest Period in excess of three months, on each date
occurring at three-month intervals after the first day of such Interest Period,
and (iii) in respect of each Term Loan, (A) on any prepayment; provided that
interest on ABR Loans shall only become due pursuant to this clause (A) if the
aggregate principal amount of the ABR Loans then-outstanding is repaid in full,
(B) at maturity (whether by acceleration or otherwise) and (C) after such
maturity, on demand.
(f)    All computations of interest hereunder shall be made in accordance with
Section 5.5.
2.9    Interest Periods
At the time the Borrower gives a Notice of Borrowing or Notice of Conversion or
Continuation in respect of the making of, or conversion into or continuation as,
a Borrowing of LIBOR Loans in accordance with Section 2.6(a), the Borrower shall
give the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) of the Interest Period applicable to such Borrowing, which
Interest Period shall, at the option of the Borrower, be a one, two, three or
six or (if available to all relevant Lenders participating in the relevant
Credit Facility) a twelve month period or a period of less than one month.
Notwithstanding anything to the contrary contained above:
(a)    the initial Interest Period for any Borrowing of LIBOR Loans shall
commence on the date of such Borrowing (including the date of any conversion
from a Borrowing of ABR Loans) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
(b)    if any Interest Period relating to a Borrowing of LIBOR Loans begins on
the last Business Day of a calendar month or begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of the
calendar month at the end of such Interest Period;
(c)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and
(d)    the Borrower shall not be entitled to elect any Interest Period in
respect of any LIBOR Loan if such Interest Period would extend beyond the
applicable Maturity Date of such Term Loan.
88

--------------------------------------------------------------------------------



2.10    Increased Costs, Illegality, LIBOR Discontinuation, Etc.
(a)    In the event that (x) in the case of clause (i) below, the Administrative
Agent or (y) in the case of clauses (ii) and (iii) below, the Required Lenders
shall have reasonably determined (which determination shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties
hereto):
(i)    on any date for determining the LIBOR Rate for any Interest Period that
(x) deposits in the principal amounts and currencies of the Term Loans
comprising such LIBOR Borrowing are not generally available in the relevant
market or (y) by reason of any changes arising on or after the Closing Date
affecting the interbank LIBOR market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of LIBOR Rate; or
(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any LIBOR Loans
(other than any increase or reduction attributable to (i) Indemnified Taxes and
Taxes indemnifiable under Section 5.4, (ii) net income Taxes and franchise and
excise Taxes (imposed in lieu of net income Taxes) imposed on any Agent or
Lender or (iii) Taxes included under clauses (c) through (e) of the definition
of “Excluded Taxes”) because of (x) any change since the Closing Date in any
Applicable Law (or in the interpretation or administration thereof and including
the introduction of any new Applicable Law), such as, for example, without
limitation, a change in official reserve requirements, and/or (y) other
circumstances affecting the interbank LIBOR market or the position of such
Lender in such market; or
(iii)    at any time, that the making or continuance of any LIBOR Loan has
become unlawful as a result of compliance by such Lender in good faith with any
Applicable Law (or would conflict with any such Applicable Law not having the
force of law even though the failure to comply therewith would not be unlawful),
or has become impracticable as a result of a contingency occurring after the
Closing Date that materially and adversely affects the interbank LIBOR market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, LIBOR Loans shall no longer be available until
such time as the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist (which notice the Administrative Agent agrees to give at such time
when such circumstances no longer exist), and any Notice of Borrowing or Notice
of Conversion or Continuation given by the Borrower with respect to LIBOR Loans
that have not yet been incurred shall be deemed rescinded by the Borrower, as
applicable, (y) in the case of clause (ii) above, the Borrower shall pay to such
Lender, promptly after receipt of written demand therefor such additional
amounts (in the form of an increased rate of or a different method of
calculating, interest or otherwise, as such Lender in its reasonable
89

--------------------------------------------------------------------------------



discretion shall determine) as shall be required to compensate such Lender for
such increased costs or reductions in amounts receivable hereunder (it being
agreed that a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender shall, absent clearly demonstrable error, be final
and conclusive and binding upon all parties hereto) and (z) in the case of
clause (iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by Applicable Law.
(b)    At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of
a LIBOR Loan, affected pursuant to Section 2.10(a)(iii) shall) either (x) if the
affected LIBOR Loan is then being made pursuant to a Borrowing, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected LIBOR
Loan is then-outstanding, upon at least three Business Days’ notice to the
Administrative Agent require the affected Lender to convert each such LIBOR Loan
into an ABR Loan; provided that if more than one Lender is affected at any time,
then all affected Lenders must be treated in the same manner pursuant to this
Section 2.10(b).
(c)    If, after the Closing Date, any Change in Law relating to capital
adequacy or liquidity of any Lender or compliance by any Lender or its parent
with any Change in Law relating to capital adequacy or liquidity occurring after
the Closing Date, has or would have the effect of reducing the rate of return on
such Lender’s or its parent’s or its Affiliates’ capital or assets as a
consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent or any Affiliate thereof could have
achieved but for such Change in Law (taking into consideration such Lender’s or
parent’s policies with respect to capital adequacy or liquidity), then from time
to time, promptly after written demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent for such
reduction, it being understood and agreed, however, that a Lender shall not be
entitled to such compensation as a result of such Lender’s compliance with, or
pursuant to any request or directive to comply with, any Applicable Law as in
effect on the Closing Date. Each Lender, upon determining in good faith that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower, which notice shall set forth in
reasonable detail the basis of the calculation of such additional amounts,
although the failure to give any such notice shall not, subject to Section 2.13,
release or diminish the Borrower’s obligations to pay additional amounts
pursuant to this Section 2.10(c) upon receipt of such notice.
(d)    Notwithstanding the foregoing, no Lender shall demand compensation
pursuant to this Section 2.10 if it shall not at the time be the general policy
or practice of such Lender to demand such compensation in substantially the same
manner as applied to other similarly situated borrowers under comparable
syndicated credit facilities.
(e)    Notwithstanding anything contained herein to the contrary, and without
limiting the provisions of Section 2.6, in the event that the Administrative
Agent shall have determined (which determination shall be final and conclusive
and binding upon all parties
90

--------------------------------------------------------------------------------



hereto absent manifest error) that there exists, at such time, a broadly
accepted market convention for determining a rate of interest for syndicated
loans in the United States in lieu of the LIBOR Rate, and the Administrative
Agent shall have given written notice of such determination to the Borrower and
each Lender (it being understood that the Administrative Agent shall have no
obligation to make such determination and/or to give such notice), then the
Administrative Agent and the Borrower may enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement, in each case, as may be agreed by the Administrative
Agent and the Borrower (including clause (c) of the definition of ABR).
Notwithstanding anything to the contrary in Section 13.1, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the distribution of such amendment to the Lenders,
a written notice from the Required Lenders stating that the Required Lenders
object to such amendment. In addition, the Borrower and the Required Lenders may
at any time upon not less than 15 Business Days’ prior written notice to the
Administrative Agent select a different broadly accepted market convention for
determining a rate of interest for syndicated loans in the United States in lieu
of the LIBOR Rate as long as it is reasonably practicable for the Administrative
Agent to administer such different rate (such practicability being determined by
the Administrative Agent in its sole discretion).
2.11    Compensation
If (i) any payment of principal of any LIBOR Loan is made by the Borrower to or
for the account of a Lender other than on the last day of the Interest Period
for such LIBOR Loan as a result of a payment or conversion pursuant to Section
2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of acceleration of the maturity of
the Term Loans pursuant to Section 11 or for any other reason, (ii) any
Borrowing of LIBOR Loans is not made as a result of a withdrawn Notice of
Borrowing, (iii) any ABR Loan is not converted into a LIBOR Loan as a result of
a withdrawn Notice of Conversion or Continuation, (iv) any LIBOR Loan is not
continued as a LIBOR Loan, as the case may be, as a result of a withdrawn Notice
of Conversion or Continuation or (v) any prepayment of principal of any LIBOR
Loan is not made as a result of a withdrawn notice of prepayment pursuant to
Section 5.1 or 5.2, the Borrower shall, after receipt of a written request by
such Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such LIBOR Loan. Notwithstanding the
foregoing, no Lender shall demand compensation pursuant to this Section 2.11 if
it shall not at the time be the general policy or practice of such Lender to
demand such compensation in substantially the same manner as applied to other
similarly situated borrowers under comparable syndicated credit facilities.




91

--------------------------------------------------------------------------------



2.12    Change of Lending Office

Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.10(a)(ii), 2.10(a)(iii), 2.10(b) or 5.4 with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Term Loans affected by such event; provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section.
Nothing in this Section 2.12 shall affect or postpone any of the obligations of
the Borrower or the right of any Lender provided in Section 2.10 or 5.4. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with such designation.
2.13    Notice of Certain Costs
Notwithstanding anything in this Agreement to the contrary, to the extent any
notice required by Section 2.10, 2.11 or 5.4 is given by any Lender more than
180 days after such Lender has knowledge (or should have had knowledge) of the
occurrence of the event giving rise to the additional cost, reduction in
amounts, loss, tax or other additional amounts described in such Sections, such
Lender shall not be entitled to compensation under Section 2.10, 2.11 or 5.4, as
the case may be, for any such amounts incurred or accruing prior to the 181st
day prior to the giving of such notice to the Borrower.
2.14    Incremental Facilities
(a)    The Borrower may, at any time and from time to time, elect to request the
establishment of (x) one or more additional tranches of term loans, which may be
of the same Class as any then-existing Term Loans (a “Term Loan Increase”) or a
separate Class of Term Loans (the commitments for additional term loans of the
same Class or a separate Class, collectively, the “Incremental Term
Commitments”) or (y) one or more tranches of revolving credit facilities (the
“Incremental Revolving Commitments”, together with the Incremental Term
Commitments, the “Incremental Commitments”; and the loans thereunder,
“Incremental Loans”), in an aggregate principal amount not in excess of the
then-available Maximum Incremental Facilities Amount at the time of incurrence
thereof and not less than $10,000,000 individually (or such lesser amount as (x)
may be approved by the Administrative Agent in its reasonable discretion or (y)
shall constitute the then-available Maximum Incremental Facilities Amount at
such time). The Borrower may approach any existing Lender or any Additional
Lender to provide all or a portion of the Incremental Commitments; provided that
any Lender offered or approached to provide all or a portion of the Incremental
Commitments may elect or decline, in its sole discretion, to provide an
Incremental Commitment, and the Borrower shall have no obligation to approach
any existing Lender to provide any Incremental Commitment; provided, further,
that the Administrative Agent shall have consented to such Additional Lender’s
providing of the Incremental Commitments to the extent such consent, if any,
would be required under Section 13.6(b) in connection with an assignment of Term
Loans or Commitments to such Additional Lender. In each case, such Incremental
Commitments shall
92

--------------------------------------------------------------------------------



become effective as of the date determined by the Borrower (the “Increased
Amount Date”); provided that, (i) (x) other than as described in the immediately
succeeding clause (y), no Event of Default shall exist on such Increased Amount
Date immediately before or immediately after giving effect to such Incremental
Commitments and the borrowing of any Incremental Loans thereunder or (y) if such
Incremental Commitment is being provided in connection with a Permitted
Acquisition or similar Investment, or in connection with refinancing of any
Indebtedness that requires an irrevocable prepayment or redemption notice, then
no Specified Default shall exist on such Increased Amount Date, (ii) in
connection with any incurrence of Incremental Loans or establishment of
Incremental Commitments, there shall be no requirement for the Borrower to bring
down the representations and warranties under the Credit Documents unless
requested by the lenders providing such Incremental Loans or Incremental
Commitments (subject to waiver by such lenders of any such requirement) and
(iii) the establishment of Incremental Commitments or the incurrence of
Incremental Loans shall be effected pursuant to one or more amendments (each, an
“Incremental Amendment”) to this Agreement executed and delivered by the
Borrower and the Administrative Agent, and each of which shall be recorded in
the Register and shall be subject to the requirements set forth in Section
5.4(e). For all purposes of this Agreement, any Incremental Term Loans made on
an Increased Amount Date shall be designated (x) a separate series of Term Loans
or (y) in the case of a Term Loan Increase, a part of the series of existing
Term Loans subject to such increase (such new or existing series of Term Loans,
each, a “Series”).
(b)    The terms and conditions of the Incremental Revolving Commitments shall
be reasonably satisfactory to the Administrative Agent; provided that (i) such
Incremental Revolving Commitments may have a maturity that is shorter than the
Maturity Dates of the Term Loans but such maturity shall be longer than the
maturity date of the Initial ABL Facility, (ii) the pricing, interest rate
margins, discounts, premiums, interest rate floors and fees of such Incremental
Revolving Commitments shall be determined by the Borrower and the lender(s)
thereunder and shall not be subject to any “most-favored nation” provisions
(including under Section 2.14(d)(iv) below), (iii) such Incremental Revolving
Commitments may have sub-facilities for letters of credit and swingline loans,
(iv) lenders providing such Incremental Revolving Commitments shall be included
in the definition of “Required Lenders”, (v) if such Incremental Revolving
Commitments benefit from a financial covenant, the Term Loans shall not be
required to enjoy the same benefit of such financial covenant and they shall
cross accelerate (instead of cross default) to a breach of such financial
covenant, (vi) customary amendments to the definition of “Maximum Incremental
Facilities Amount” may be made to permit any repayment of loans under
Incremental Revolving Commitments accompanied with permanent terminations of
such Incremental Revolving Commitments to be added to clause (2) of such
definition, (vii) no Subsidiary (other than a Guarantor) is an obligor of such
Incremental Revolving Commitments and (viii) if secured, such Incremental
Revolving Commitments are not secured by any assets other than all or any
portion of the Collateral or any Liens other than Liens that are pari passu with
or junior to the Liens securing the Obligations.
(c)    On any Increased Amount Date on which any Incremental Term Commitments of
any Series are effective, subject to the satisfaction (or waiver) of the
foregoing applicable terms and conditions, (i) each Lender with an Incremental
Term Commitment of any
93

--------------------------------------------------------------------------------



Series shall make a term loan to the Borrower (an “Incremental Term Loan”) in an
amount equal to its Incremental Term Commitment of such Series, and (ii) each
Lender of any Series shall become a Lender hereunder with respect to the
Incremental Term Commitment of such Series and the Incremental Term Loans of
such Series made pursuant thereto. The Borrower shall use the proceeds, if any,
of the Incremental Term Loans for any purpose not prohibited by this Agreement
and as agreed by the Borrower and the lender(s) providing such Incremental Term
Loans.
(d)    The terms and provisions of any Incremental Term Commitments and the
respective related Incremental Term Loans, in each case effected pursuant to a
Term Loan Increase shall be substantially identical to the terms and provisions
applicable to the Class of Term Loans subject to such increase; provided that
underwriting, arrangement, structuring, ticking, commitment, original issue
discount, upfront or similar fees, and other fees payable in connection
therewith that are not generally shared with all relevant lenders providing such
Incremental Term Commitments and the respective related Incremental Term Loans,
that may be agreed to among the Borrower and the lender(s) providing and/or
arranging such Incremental Term Commitments may be paid in connection with such
Incremental Term Commitments. The terms and provisions of any Incremental Term
Commitments and the respective related Incremental Term Loans of any Series not
effected pursuant to a Term Loan Increase shall be on terms and documentation
set forth in the applicable Incremental Amendment as determined by the Borrower;
provided that:
(i)    the applicable Incremental Term Loan Maturity Date of each Series shall
be no earlier than the Initial Term LoanLatest Maturity Date with respect to the
Initial Term Loans, provided that the requirements of the foregoing clause (i)
shall not apply to any customary bridge facility so long as the Indebtedness
into which such customary bridge facility is to be converted complies with such
requirements;
(ii)    the Weighted Average Life to Maturity of the applicable Incremental Term
Loans of each Series shall be no shorter than the Weighted Average Life to
Maturity of the Initial Term Loans;
(iii)    the Incremental Term Loans (x) may participate on a pro rata basis,
greater than pro rata basis or less than pro rata basis in any voluntary
prepayment of any Class of Term Loans hereunder and may participate on a pro
rata basis or less than pro rata basis (but not on a greater than pro rata
basis) in any mandatory prepayments of any Class of Term Loans hereunder;
provided that if such Incremental Term Loans are unsecured or rank junior in
right of payment or as to security with the Obligations, such Incremental Term
Loans shall participate on a junior basis with respect to mandatory repayments
of Term Loans hereunder (except in connection with any refinancing, extension,
renewal, replacement, repurchase or retirement thereof permitted by this
Agreement), (y) shall not be guaranteed by any Subsidiary other than a Guarantor
hereunder and (z) shall be unsecured or rank pari passu or junior in right of
security with any Obligations outstanding under this Agreement and, if secured,
shall not be secured by assets of the Credit Parties other than Collateral (and,
unless secured on a
94

--------------------------------------------------------------------------------



pari passu basis with the Obligations, shall be subject to a subordination
agreement (if payment subordinated) and/or the Applicable Intercreditor
Agreement);
(iv)    the pricing, interest rate margins, discounts, premiums, interest rate
floors, fees, and amortization schedule (subject to clauses (i) and (ii) above)
applicable to any Incremental Term Loans shall be determined by the Borrower and
the lender(s) thereunder; provided, however, that, if the Yield, in respect of
any Incremental Term Loans that (w) rank pari passu in right of payment and
security with the Initial Term Loans, (x) are incurred on or prior to the date
that is 12 months after the Closing Date and (y) have a maturity date that is
less than two years after the Initial Term Loan Maturity Date as of the date of
funding thereof, exceeds the Yield in respect of any Initial Term Loans by more
than 0.50%, then the Applicable ABR Margin or the Applicable LIBOR Margin, as
applicable, in respect of such Initial Term Loans shall be adjusted so that the
Yield in respect of such Initial Term Loans is equal to the Yield in respect of
such Incremental Term Loans minus 0.50%; provided, further, to the extent any
change in the Yield of the Initial Term Loans is necessitated by this clause
(iv) on the basis of an effective interest rate floor in respect of the
Incremental Term Loans, the increased Yield in the Initial Term Loans shall
(unless otherwise agreed in writing by the Borrower) have such increase in the
Yield effected solely by increases in the interest rate floor(s) applicable to
the Initial Term Loans; and
(v)    all other terms of any Incremental Term Loans (other than as described in
clauses (i), (ii), (iii) and (iv) above) may differ from the terms of the
Initial Term Loans if agreed by the Borrower and the lender(s) providing such
Incremental Term Loans.
(e)    The Administrative Agent and the Lenders hereby consent to the
consummation of the transactions contemplated by this Section 2.14 and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, any pro rata payment or amendment section) or any other Credit
Document that may otherwise prohibit or restrict any such extension or any other
transaction contemplated by this Section 2.14. Each Incremental Amendment may,
without the consent of any other Lenders, (x) effect technical and corresponding
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.14 and (y) with respect to
the Incremental Revolving Commitments, add provisions solely applicable to such
Incremental Revolving Commitments (including provisions relating to extensions
and refinancings of Incremental Revolving Commitments).
2.15    Extensions of Term Loans; Refinancing Facilities
(a)    Extensions
(i)    The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
converted to extend the scheduled maturity date(s) of any payment of
95

--------------------------------------------------------------------------------



principal with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so converted, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.15. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class which such request shall be
offered equally to all such Lenders) (a “Term Loan Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall either, at the option of the Borrower, (A) reflect market terms and
conditions (taken as a whole) at the time of incurrence or issuance (as
determined in good faith by the Borrower) or (B) if not consistent with the
terms of the applicable Existing Term Loan Class, shall not be materially more
restrictive to the Credit Parties (as determined in good faith by the Borrower),
when taken as a whole, than the terms of the Term Loans of the Existing Term
Loan Class unless (x) the Lenders of the Term Loans of such applicable Existing
Term Loan Class receive the benefit of such more restrictive terms or (y) any
such provisions apply after the Latest Maturity Date as determined at the time
of incurrence or issuance; provided, however, that (1) the scheduled final
maturity date shall be extended and all or any of the scheduled amortization
payments of principal of the Extended Term Loans may be delayed to later dates
than the scheduled amortization of principal of the Term Loans of such Existing
Term Loan Class (with any such delay resulting in a corresponding adjustment to
the scheduled amortization payments reflected in Section 2.5 or in the Extension
Amendment, as the case may be, with respect to the Existing Term Loan Class from
which such Extended Term Loans were converted, in each case as more particularly
set forth in Section 2.15(a)(iii)), (2)(A) pricing, fees, optional prepayment or
redemption terms shall be determined in good faith by the Borrower and the
interest rates, interest margins, upfront fees, funding discounts, original
issue discounts and premiums (including through fixed rate interest) with
respect to the Extended Term Loans may be higher or lower than the interest
margins and floors for the Term Loans of such Existing Term Loan Class and/or
(B) additional fees, premiums or AHYDO Catch-Up Payments may be payable to the
Lenders providing such Extended Term Loans in addition to or in lieu of any of
the items contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Amendment, (3) the Extended Term Loans may
participate on a pro rata basis, greater than pro rata basis or less than pro
rata basis in any voluntary prepayment of any Class of Term Loans hereunder and
may participate on a pro rata basis or less than pro rata basis (but not on a
greater than pro rata basis) in any mandatory prepayments of any Class of Term
Loans hereunder; provided that if such Extended Term Loans are unsecured or rank
junior in right of payment or as to security with the Obligations, such Extended
Term Loans shall participate on a junior basis with respect to mandatory
repayments of Term Loans hereunder (except in connection with any refinancing,
extension, renewal, replacement, repurchase or retirement thereof permitted by
this Agreement) and (4) Extended Term Loans may have call protection and
prepayment premiums and, subject to clause (3) above, other redemption terms as
may be agreed by the Borrower and the Lenders thereof, provided that the
principal amount of the Extended Term Loans shall not exceed the principal
amount of the Term Loans being extended except as otherwise permitted herein. No
Lender shall have any obligation to
96

--------------------------------------------------------------------------------



agree to have any of its Term Loans of any Existing Term Loan Class converted
into Extended Term Loans pursuant to any Term Loan Extension Request.
(ii)    Any Lender (an “Extending Lender”) wishing to have all or a portion of
its Term Loans of the Existing Term Loan Class or Existing Term Loan Classes
subject to such Term Loan Extension Request converted into Extended Term Loans
shall notify the Administrative Agent (an “Extension Election”) on or prior to
the date specified in such Term Loan Extension Request of the amount of its Term
Loans of the Existing Term Loan Class or Existing Term Loan Classes subject to
such Term Loan Extension Request that it has elected to convert into Extended
Term Loans. In the event that the aggregate principal amount of Term Loans of
the Existing Term Loan Class or Existing Term Loan Classes subject to Extension
Elections exceeds the amount of Extended Term Loans requested pursuant to the
Term Loan Extension Request, Term Loans of the Existing Term Loan Class or
Existing Term Loan Classes subject to Extension Elections shall be converted to
Extended Term Loans on a pro rata basis based on the amount of Term Loans
included in each such Extension Election.
(iii)    Extended Term Loans shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the last sentence of this Section 2.15(a)(iii) and
notwithstanding anything to the contrary set forth in Section 13.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans established thereby) executed by the Credit Parties,
the Administrative Agent and the Extending Lenders. No Extension Amendment shall
provide for any Class of Extended Term Loans in an aggregate principal amount
that is less than $10,000,000 and the Borrower may condition the effectiveness
of any Extension Amendment on an Extension Minimum Condition, which may be
waived by the Borrower in its sole discretion. In addition to any terms and
changes required or permitted by Section 2.15(a), each Extension Amendment shall
amend the scheduled amortization payments pursuant to Section 2.5 or the
applicable Extension Amendment with respect to the Existing Term Loan Class from
which the Extended Term Loans were converted to reduce each scheduled Repayment
Amount for the Existing Term Loan Class in the same proportion as the amount of
Term Loans of the Existing Term Loan Class is to be converted pursuant to such
Extension Amendment (it being understood that the amount of any Repayment Amount
payable with respect to any individual Term Loan of such Existing Term Loan
Class that is not an Extended Term Loan shall not be reduced as a result
thereof). Notwithstanding anything to the contrary in this Section 2.15, and
without limiting the generality or applicability of Section 13.1 to any Section
2.15(a) Additional Amendments, any Extension Amendment may provide for
additional terms and/or additional amendments other than those referred to or
contemplated above (any such additional amendment, a “Section 2.15(a) Additional
Amendment”) to this Agreement and the other Credit Documents; provided that such
Section 2.15(a) Additional Amendments comply with the requirements of Section
2.15(a) and do not become effective prior to the time that such Section 2.15(a)
Additional Amendments have been consented to (including, without limitation,
pursuant to (1) consents applicable to holders
97

--------------------------------------------------------------------------------



of Incremental Term Loans provided for in any Incremental Amendment and (2)
consents applicable to holders of any Extended Term Loans provided for in any
Extension Amendment) by such of the Lenders, Credit Parties and other parties
(if any) as may be required in order for such Section 2.15(a) Additional
Amendments to become effective in accordance with Section 13.1.
(iv)    Notwithstanding anything to the contrary contained in this Agreement, on
any date on which any Existing Term Loan Class is converted to extend the
related scheduled maturity date(s) in accordance with paragraph (a) above, in
the case of the existing Term Loans of each Extending Lender, the aggregate
principal amount of such existing Term Loans shall be deemed reduced by an
amount equal to the aggregate principal amount of Extended Term Loans so
converted by such Lender on such date. Any Extended Term Loans shall constitute
a separate Class of Term Loans from the Existing Term Loan Class from which they
were converted; provided that any Extended Term Loans converted from an Existing
Term Loan Class may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any then outstanding Class of Term
Loans other than the Existing Term Loan Class from which such Extended Term
Loans were converted (in which case scheduled amortization with respect thereto
shall be proportionally increased).
(v)    The Administrative Agent and the Lenders hereby consent to the
consummation of the transactions contemplated by this Section 2.15(a)
(including, for the avoidance of doubt, payment of any interest, fees, or
premium in respect of any Extended Term Loans on such terms as may be set forth
in the relevant Extension Amendment) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, any pro rata payment
or amendment section) or any other Credit Document that may otherwise prohibit
or restrict any such extension or any other transaction contemplated by this
Section 2.15(a).
(vi)    In the event that the Administrative Agent determines, and the Borrower
agrees (acting reasonably), that the allocation of Extended Term Loans of a
given Extension Series to a given Lender was incorrectly determined as a result
of manifest administrative error in the receipt and processing of an Extension
Election timely submitted by such Lender in accordance with the procedures set
forth in the applicable Extension Amendment, then the Administrative Agent, the
Borrower and such affected Lender may (and hereby are authorized to), in their
sole discretion and without the consent of any other Lender, enter into an
amendment to this Agreement and the other Credit Documents (each, a “Corrective
Extension Amendment”) within 15 days following the effective date of such
Extension Amendment, as the case may be, which Corrective Extension Amendment
shall (A) provide for the conversion and extension of the applicable Term Loans
in such amount as is required to cause such Lender to hold Extended Term Loans
of the applicable Extension Series into which such other Term Loans were
initially converted, as the case may be, in the amount such Lender would have
held had such administrative error not occurred and had such Lender received the
minimum allocation of the applicable Term Loans or Commitments to which it was
98

--------------------------------------------------------------------------------



entitled under the terms of such Extension Amendment, in the absence of such
error, (B) be subject to the satisfaction of such conditions as the
Administrative Agent, the Borrower and such Lender may agree (including
conditions of the type required to be satisfied for the effectiveness of an
Extension Amendment described in Section 2.15(a)), and (C) effect such other
amendments of the type (with appropriate reference and nomenclature changes)
described in Section 2.15(a) to the extent reasonably necessary to effectuate
the purposes of this Section 2.15(a)(vi).
(vii)    No conversion of Term Loans or Commitments pursuant to any Extension
Amendment in accordance with this Section 2.15(a) shall constitute a voluntary
or mandatory payment or prepayment for purposes of this Agreement.
(b)    Refinancing Facilities.
(i)    The Borrower may, at any time or from time to time after the Closing
Date, by notice to the Administrative Agent (a “Refinancing Term Loan Request”),
request the establishment of (x) one or more new Classes of term loans under
this Agreement (any such new Class, “New Refinancing Commitments”) or (y)
increases to one or more existing Classes of Term Loans under this Agreement
(any such increase to an existing Class, collectively with New Refinancing
Commitments, “Refinancing Commitments”), in each case, established in exchange
for, or to extend, renew, replace, repurchase, retire or refinance, in whole or
in part, as selected by the Borrower, any one or more then existing Class or
Classes of Term Loans or Commitments (with respect to a particular Refinancing
Commitment or Refinancing Term Loan, such existing Term Loans or Commitments,
“Refinanced Debt”), whereupon the Administrative Agent shall promptly deliver a
copy of each such notice to each of the Lenders.
(ii)    Any Refinancing Term Loans made pursuant to New Refinancing Commitments
shall be designated a separate Class of Term Loans, for all purposes of this
Agreement unless designated as a part of an existing Class of Term Loans in
accordance with this Section 2.15(b). On any Refinancing Facility Closing Date
on which any Refinancing Commitments of any Class are effected, subject to the
satisfaction or waiver of the terms and conditions in this Section 2.15(b), (x)
each Refinancing Term Lender of such Class shall make a term loan to the
Borrower (each, a “Refinancing Term Loan”) in an amount equal to its Refinancing
Commitment of such Class and (y) each Refinancing Term Lender of such Class
shall become a Lender hereunder with respect to the Refinancing Commitment of
such Class and the Refinancing Term Loans of such Class made pursuant thereto.
(iii)    Each Refinancing Term Loan Request from the Borrower pursuant to this
Section 2.15(b) shall set forth the requested amount and proposed terms of the
relevant Refinancing Term Loans and identify the Refinanced Debt with respect
thereto. Refinancing Term Loans may be made by any existing Lender (but no
existing Lender will have an obligation to make any Refinancing Commitment, nor
will the Borrower have any obligation to approach any existing Lender to provide
any
99

--------------------------------------------------------------------------------



Refinancing Commitment) or by any Additional Lender (each such existing Lender
or Additional Lender providing such Commitment or Term Loan, a “Refinancing Term
Lender”); provided that the Administrative Agent shall have consented to such
Additional Lender’s providing of the Refinancing Commitments to the extent such
consent, if any, would be required under Section 13.6(b) in connection with an
assignment of Term Loans or Commitments to such Additional Lender.
(iv)    The effectiveness of any Refinancing Amendment, and the Refinancing
Commitments thereunder, shall be subject to the satisfaction (or waiver) on the
date thereof (each, a “Refinancing Facility Closing Date”) of each of the
following conditions, together with any other conditions set forth in the
Refinancing Amendment:
(A)    each Refinancing Commitment shall be in an aggregate principal amount
that is not less than $10,000,000 (provided that such amount may be less than
$10,000,000 if such amount is equal to the entire outstanding principal amount
of Refinanced Debt), and,
(B)    the Refinancing Term Loans made pursuant to any increase in any existing
Class of Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans under the respective Class so incurred on a pro rata
basis (based on the principal amount of each Borrowing) so that each Lender
under such Class will participate proportionately in each then outstanding
Borrowing of Term Loans under such Class.
(v)    [Reserved].
(vi)    The terms, provisions and documentation of the Refinancing Term Loans
and Refinancing Commitments of any Class shall be as agreed between the Borrower
and the applicable Refinancing Term Lenders providing such Refinancing
Commitments, and except as otherwise set forth herein, to the extent not
identical to (or constituting a part of) any Class of Term Loans existing on the
Refinancing Facility Closing Date, shall be consistent with the provisions
below, and the other terms and conditions shall either, at the option of the
Borrower, (x) reflect market terms and conditions (taken as a whole) at the time
of incurrence or issuance (as determined by the Borrower) or (y), not be
materially more restrictive to the Borrower (as determined by the Borrower),
when taken as a whole, than the terms of the Initial Term Loans (except (1)
covenants or other provisions applicable only to periods after the Latest
Maturity Date (as of the applicable Refinancing Facility Closing Date) and (2)
pricing, fees, rate floors, premiums, optional prepayment or redemption terms
(which shall be determined by the Borrower) and it being understood there shall
be no “MFN” protection unless the Lenders under the Term Loans existing on the
Refinancing Facility Closing Date, receive the benefit of such more restrictive
terms). In any event, the Refinancing Term Loans:
(1)    (I) shall rank pari passu or junior in right of payment with any
Obligations outstanding under this Agreement and (II) shall be
100

--------------------------------------------------------------------------------



unsecured or rank pari passu or junior in right of security with any Obligations
outstanding under this Agreement and, if secured, shall not be secured by assets
of the Credit Parties other than the Collateral (and, unless secured on a pari
passu basis with the Obligations, shall be subject to a subordination agreement
(if payment subordinated) and the Applicable Intercreditor Agreements);
(2)    as of the Refinancing Facility Closing Date, shall not have a Maturity
Date earlier than the Maturity Date of the Refinanced Debt;
(3)    as of the Refinancing Facility Closing Date, such Refinancing Term Loans
shall have a Weighted Average Life to Maturity not shorter than the remaining
Weighted Average Life to Maturity of the Refinanced Debt on the date of
incurrence of such Refinancing Term Loans;
(4)    may provide for the ability to participate on a pro rata basis or less
than or greater than a pro rata basis in any voluntary repayments or prepayments
of principal of Term Loans hereunder and on a pro rata basis or less than a pro
rata basis (but not on a greater than pro rata basis) in any mandatory
repayments or prepayments of principal of Term Loans hereunder; provided that if
such Refinancing Term Loans are unsecured or rank junior in right of payment or
as to security with the Obligations, such Refinancing Term Loans shall
participate on a junior basis with respect to mandatory repayments of Term Loans
hereunder (except in connection with any refinancing, extension, renewal,
replacement, repurchase or retirement thereof permitted by this Agreement);
(5)    unless otherwise permitted hereby, shall not have a greater principal
amount than the principal amount of the Refinanced Debt (plus the amount of any
unused commitments thereunder), plus accrued interest, fees, defeasance costs
and premium (including call and tender premiums), if any, under the Refinanced
Debt, plus underwriting discounts, fees, commissions and expenses (including
original issue discount, upfront fees and similar items) in connection with the
refinancing of such Refinanced Debt and the incurrence or issuance of such
Refinancing Term Loans; and
(6)    shall not be guaranteed by any Subsidiary other than a Guarantor
hereunder;
(vii)    Commitments in respect of Refinancing Term Loans shall become
additional Commitments under this Agreement pursuant to an amendment (a
“Refinancing Amendment”) to this Agreement and, as appropriate, the other Credit
Documents, executed by the Borrower, each Refinancing Term Lender providing such
Commitments and the Administrative Agent. The Refinancing Amendment may, without
the consent of any other Credit Party, Agent or Lender, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15(b). The Borrower will
use the proceeds, if any, of the Refinancing
101

--------------------------------------------------------------------------------



Term Loans in exchange for, or to extend, renew, replace, repurchase, retire or
refinance, and shall permanently terminate applicable commitments under,
substantially concurrently, the applicable Refinanced Debt.
(viii)    The Administrative Agent and the Lenders hereby consent to the
consummation of the transactions contemplated by this Section 2.15(b)
(including, for the avoidance of doubt, payment of any interest, fees, or
premium in respect of any Refinanced Debt on such terms as may be set forth in
the relevant Refinancing Amendment) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, any pro rata payment
or amendment section) or any other Credit Document that may otherwise prohibit
or restrict any such refinancing or any other transaction contemplated by this
Section 2.15.
2.16    Defaulting Lenders
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then no Defaulting Lender shall be entitled to
receive any fee payable under Section 4 or any interest at the Default Rate
payable under Section 2.8(d) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee or
interest that otherwise would have been required to have been paid to that
Defaulting Lender).
2.17    Permitted Debt Exchanges
(a)    Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than any Lender that, in
connection with an issuance of Permitted Debt Exchange Instrument that
constitutes Permitted Other Note, if requested by the Borrower, is unable to
certify that it is either a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act) or an institutional “accredited investor” (as
defined in Rule 501 under the Securities Act)) with outstanding Term Loans under
one or more Classes of Term Loans (as determined by the Borrower in its sole
discretion) on the same terms, the Borrower may from time to time consummate one
or more exchanges of Term Loans for Permitted Other Debt (such notes or loans,
“Permitted Debt Exchange Instruments” and each such exchange, a “Permitted Debt
Exchange”), so long as the following conditions are satisfied or waived: (i) no
Event of Default shall have occurred and be continuing at the time the offering
document in respect of a Permitted Debt Exchange Offer is delivered to the
relevant Lenders, (ii) the aggregate principal amount (calculated on the face
amount thereof) of Permitted Debt Exchange Instruments issued in exchange for
Term Loans shall not exceed the principal amount (calculated on the face amount
thereof) of the Term Loans being exchanged plus any accrued interest, fees and
premium (if any) under the Term Loans exchanged and underwriting discounts,
fees, commissions and expenses (including original issue discount, upfront fees
and similar items) in connection with the exchange of such Term Loans and the
issuance of such Permitted Debt Exchange Instruments, (iii) the aggregate
principal amount (calculated on the face amount thereof) of all Term Loans
exchanged under each applicable Class by the Borrower pursuant to any Permitted
Debt Exchange shall automatically be cancelled and retired by the Borrower on
102

--------------------------------------------------------------------------------



the date of the settlement thereof (and, if requested by the Administrative
Agent, any applicable exchanging Lender shall execute and deliver to the
Administrative Agent an Assignment and Assumption pursuant to which the
respective Lender assigns its interest in the Term Loans being exchanged
pursuant to the Permitted Debt Exchange to the Borrower for immediate
cancellation), (iv) if the aggregate principal amount of all Term Loans
(calculated on the face amount thereof) of a given Class tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof of the applicable Class actually held by it) shall exceed the
maximum aggregate principal amount of Term Loans of such Class offered to be
exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer, then
the Borrower shall exchange Term Loans under the relevant Class tendered by such
Lenders ratably up to such maximum based on the respective principal amounts so
tendered, or if such Permitted Debt Exchange Offer shall have been made with
respect to multiple Classes without specifying a maximum aggregate principal
amount offered to be exchanged for each Class, and the aggregate principal
amount of all Term Loans (calculated on the face amount thereof) of all Classes
tendered by Lenders in respect of the relevant Permitted Debt Exchange Offer
(with no Lender being permitted to tender a principal amount of Term Loans which
exceeds the principal amount thereof actually held by it) shall exceed the
maximum aggregate principal amount of Term Loans of all relevant Classes offered
to be exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer,
then the Borrower shall exchange Term Loans across all Classes subject to such
Permitted Debt Exchange Offer tendered by such Lenders ratably up to such
maximum amount based on the respective principal amounts so tendered, (v) all
documentation in respect of such Permitted Debt Exchange shall be consistent
with the foregoing, and all written communications generally directed to the
Lenders in connection therewith shall be in form and substance consistent with
the foregoing and made in consultation with the Borrower and the Auction Agent,
and (vi) any applicable Minimum Tender Condition or Maximum Tender Condition, as
the case may be, shall be satisfied or waived by the Borrower.
(b)    With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.17, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 5.1 or 5.2, and (ii) such Permitted Debt Exchange Offer shall be made
for not less than $10,000,000 in aggregate principal amount of Term Loans,
provided that subject to the foregoing clause (ii) the Borrower may at its
election specify (A) as a condition (a “Minimum Tender Condition”) to
consummating any such Permitted Debt Exchange that a minimum amount (to be
determined and specified in the relevant Permitted Debt Exchange Offer in the
Borrower’s sole discretion) of Term Loans of any or all applicable Classes be
tendered and/or (B) as a condition (a “Maximum Tender Condition”) to
consummating any such Permitted Debt Exchange that no more than a maximum amount
(to be determined and specified in the relevant Permitted Debt Exchange Offer in
the Borrower’s sole discretion) of Term Loans of any or all applicable Classes
will be accepted for exchange.
(c)    In connection with each Permitted Debt Exchange, the Borrower and the
Auction Agent shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this Section 2.17 and without conflict
with Section 2.17(c); provided
103

--------------------------------------------------------------------------------



that the terms of any Permitted Debt Exchange Offer shall provide that the date
by which the relevant Lenders are required to indicate their election to
participate in such Permitted Debt Exchange shall be not less than a reasonable
period (in the discretion of the Borrower and the Auction Agent) of time
following the date on which the Permitted Debt Exchange Offer is made.
(d)    The Borrower shall be responsible for compliance with, and hereby agrees
to comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) none of the
Auction Agent, the Administrative Agent nor any Lender assumes any
responsibility in connection with the Borrower’s compliance with such laws in
connection with any Permitted Debt Exchange and (y) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Securities Exchange
Act of 1934, as amended.
SECTION 3    [Reserved]
SECTION 4    Fees; Commitments
4.1    Fees
(a)    In the event that, prior to the six month anniversary of the FirstSecond
Amendment Effective Date, the Borrower (x) makes any prepayment or repayment of
InitialTranche B-1 Term Loans in connection with any Repricing Transaction or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Lenders holding InitialTranche B-1 Term Loans,
(I) a prepayment premium of 1.00% of the principal amount of the InitialTranche
B-1 Term Loans being prepaid in connection with such Repricing Transaction and
(II) in the case of clause (y), an amount equal to 1.00% of the aggregate
principal amount of the applicable InitialTranche B-1 Term Loans of
non-consenting Lenders outstanding immediately prior to such amendment that are
subject to an effective pricing reduction pursuant to such amendment.
(b)    The Borrower agrees to pay directly to the Administrative Agent for its
own account the administrative agent fees as set forth in the Fee Letter.
(c)    Notwithstanding the foregoing, the Borrower shall not be obligated to pay
any amounts to any Defaulting Lender pursuant to this Section 4.1 (subject to
Section 2.16).
4.2    Mandatory Termination or Reduction of Commitments
The Initial Term Commitments described in clause (a) of the definition thereof
shall terminate upon the occurrence of the Closing Date and the Initial Term
Commitments described in clause (b) of the definition thereof shall terminate
upon the occurrence of the First Amendment Effective Date.
104

--------------------------------------------------------------------------------





SECTION 5 Payments
5.1    Voluntary Prepayments
The Borrower shall have the right to prepay Term Loans, without premium or
penalty (other than as provided in Section 4.1(a) with respect to the Initial
Term Loans or as otherwise provided with respect to Term Loans incurred after
the Closing Date and amounts, if any, required to be paid pursuant to Section
2.11 with respect to prepayments of LIBOR Loans made on any date other than the
last day of the applicable Interest Period), in whole or in part, from time to
time on the following terms and conditions: (a) the Borrower shall give the
Administrative Agent at the Administrative Agent’s Office revocable written
notice (or telephonic notice promptly confirmed in writing) of its intent to
make such prepayment, the amount of such prepayment and, in the case of LIBOR
Loans, the specific Borrowing(s) pursuant to which made, which notice shall be
given by the Borrower no later than 1:00 p.m. (x) one Business Day prior to (in
the case of ABR Loans) or (y) three Business Days prior to (in the case of LIBOR
Loans) such prepayment and shall be promptly transmitted by the Administrative
Agent to each Lender, (b) each partial prepayment of (i) any LIBOR Loans shall
be in a minimum amount of $5,000,000 and in multiples of $1,000,000 in excess
thereof and (ii) any ABR Loans shall be in a minimum amount of $1,000,000 and in
multiples of $100,000 in excess thereof; provided that no partial prepayment of
LIBOR Loans made pursuant to a single Borrowing shall reduce the outstanding
LIBOR Loans made pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount for LIBOR Loans and (c) any prepayment of LIBOR Loans pursuant
to this Section 5.1 on any day prior to the last day of an Interest Period
applicable thereto shall be subject to compliance by the Borrower with the
applicable provisions of Section 2.11. Each prepayment in respect of any Term
Loans pursuant to this Section 5.1 shall be (a) applied to the Class or Classes
of Term Loans in such manner as the Borrower may determine, (b) applied to
reduce Repayment Amounts in such order as the Borrower may determine and (c)
applied to reduce the Type of Term Loans in the applicable Class as the Borrower
may determine. In the event that the Borrower does not specify the order in
which to apply prepayments of Term Loans to reduce Repayment Amounts or
prepayments of Term Loans as between Classes of Term Loans, the Borrower shall
be deemed to have elected that such prepayment be applied to reduce the
Repayment Amounts in direct order of maturity on a pro rata basis with the
applicable Class or Classes, if a Class or Classes were specified, or among all
Classes of Term Loans then outstanding, if no Class was specified. If the
Borrower does not specify the Type of Term Loans in the applicable Class, the
Administrative Agent may make such designation in its reasonable discretion with
a view, but no obligation, to minimize breakage costs owing under Section 2.11.
At the Borrower’s election in connection with any prepayment pursuant to this
Section 5.1, such prepayment shall not be applied to any Term Loan of a
Defaulting Lender.
5.2    Mandatory Prepayments
(a)    Prepayment Events. (i) On each occasion that an Asset Sale Prepayment
Event or a Recovery Prepayment Event occurs, the Borrower shall, within ten
Business Days
105

--------------------------------------------------------------------------------



after the receipt of Net Cash Proceeds of such Prepayment Event (or, in the case
of Deferred Net Cash Proceeds, within three Business Days after the Deferred Net
Cash Proceeds Payment Date), prepay (or cause to be prepaid) (subject to Section
11.11 when applicable), in accordance with clauses (c) and (d) below, Term Loans
with a principal amount equal to 100% of the Net Cash Proceeds from such
Prepayment Event; provided that the percentage in this Section 5.2(a)(i) shall
be reduced to (A) 50% if the Consolidated First Lien Net Leverage Ratio on the
date of such prepayment is less than or equal to 2.80 to 1.00 but greater than
2.30 to 1.00 and (B) 0% if the Consolidated First Lien Net Leverage Ratio on the
date of such prepayment is less than or equal to 2.30 to 1.00; provided,
further, that the Borrower may use a portion of such Net Cash Proceeds to prepay
or repurchase any Indebtedness (and with such prepaid or repurchased
Indebtedness permanently extinguished) to the extent such Indebtedness is
secured with a Lien on the Collateral ranking pari passu with the Lien securing
the Initial Term Loans to the extent such Indebtedness requires the issuer to
prepay or make an offer to purchase or prepay such Indebtedness with the
proceeds of such Prepayment Event, in each case in an amount not to exceed the
product of (x) the amount of such Net Cash Proceeds multiplied by (y) a
fraction, the numerator of which is the outstanding principal amount of such
Indebtedness and with respect to which such a requirement to prepay or make an
offer to purchase or prepay exists and the denominator of which is the sum of
the outstanding principal amount of such Indebtedness and the outstanding
principal amount of the Term Loans (it being understood that to the extent the
holders of such Indebtedness decline to have such Indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof); provided, further, that (i) no
prepayment shall be required pursuant to this Section 5.2(a)(i) in the case of
any Asset Sale Prepayment Event or Recovery Prepayment Event yielding Net Cash
Proceeds of less than $5,000,000 in the aggregate and (ii) unless and until the
amount at any time of Net Cash Proceeds from such Prepayment Events required to
be applied at or prior to such time pursuant to this Section 5.2(a)(i) and not
yet applied at or prior to such time to prepay Term Loans pursuant to this
Section exceeds (x) $25,000,000 for a single Prepayment Event or (y)
$100,000,000 in the aggregate for all Prepayment Events (other than those that
are either under the threshold specified in clause (i) or over the threshold
specified in clause (ii)(x)) in any one Fiscal Year, at which time all such Net
Cash Proceeds referred to in this clause (ii) with respect to such Fiscal Year
shall be applied as a prepayment in accordance with this Section 5.2(a)(i) (and
only amounts in excess of the threshold amount in clause (x) or (y) above shall
be applied as a prepayment in accordance with this Section 5.2(a)(i)).
(ii)    On each occasion that a Debt Incurrence Prepayment Event occurs, the
Borrower shall, within ten Business Days after the receipt of the Net Cash
Proceeds from the occurrence of such Debt Incurrence Prepayment Event, prepay
Term Loans in accordance with clauses (c) and (d) below.
(iii)    On each occasion that a New Debt Incurrence Prepayment Event occurs,
the Borrower shall, within five Business Days after the receipt of the Net Cash
Proceeds from the occurrence of such New Debt Incurrence Prepayment Event, (A)
with respect to a New Debt Incurrence Prepayment Event resulting from the
incurrence of Indebtedness pursuant to Section 10.1(v)(i), at the Borrower’s
election as to the allocation
106

--------------------------------------------------------------------------------



of such Net Cash Proceeds as among any and all of the Classes of Term Loans as
selected by Borrower and (B) with respect to each other New Debt Incurrence
Prepayment Event, prepay the applicable Class or Classes of Term Loans that are
the subject of the Refinanced Debt, in each case in a principal amount equal to
100% of the Net Cash Proceeds from such New Debt Incurrence Prepayment Event.
(b)    Excess Cash Flow. Not later than ten Business Days after the date on
which financial statements are delivered pursuant to Section 9.1(a) (in any case
no later than the end of any cure period under Section 11.3(b) applicable to the
delivery of such financial statements) for any Fiscal Year (commencing with the
first full Fiscal Year completed after the Closing Date), prepay Term Loans in
accordance with clauses (c) and (d) below in a principal amount equal to, as
applicable, (i) (A) if the Consolidated First Lien Net Leverage Ratio as of the
end of such Fiscal Year is greater than 2.80:1.00, 50% of the Excess Cash Flow
for such Fiscal Year, (B) if the Consolidated First Lien Net Leverage Ratio as
of the end of such Fiscal Year is equal to or less than 2.80:1.00 and greater
than 2.30:1.00, 25% of the Excess Cash Flow for such Fiscal Year or (C)
otherwise, 0% of the Excess Cash Flow for such Fiscal Year; minus (ii) to the
extent any Indebtedness secured with a Lien on the Collateral ranking pari passu
with the Lien securing the Initial Term Loans also requires the issuer of such
Indebtedness to prepay or make an offer to purchase or prepay such Indebtedness
with the amount of Excess Cash Flow, the Borrower may reduce the amount
calculated pursuant to the provisions above by an amount not to exceed the
product of (x) such amount multiplied by (y) a fraction, the numerator of which
is the outstanding principal amount of such Indebtedness and with respect to
which such a requirement to prepay or make an offer to purchase or prepay exists
and the denominator of which is the sum of the outstanding principal amount of
such Indebtedness and the outstanding principal amount of the Term Loans (it
being understood that to the extent the holders of such Indebtedness decline to
have such Indebtedness repurchased or prepaid, the declined amount shall
promptly (and in any event within ten Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof); minus (iii) any voluntary prepayments or repurchases of Term Loans or
any other Indebtedness secured on a pari passu basis with the Initial Term Loans
(unless such prepayment or repurchase is funded with other long-term
Indebtedness) made during such Fiscal Year or, at the Borrower’s option and
without duplication, after the end of such Fiscal Year and prior to the time
such Excess Cash Flow payment is due on a dollar-for-dollar basis (with the
Consolidated First Lien Net Leverage Ratio to be recalculated to give effect to
any such after-Fiscal Year end payments); provided that (I) if for any Fiscal
Year, the amounts calculated pursuant to the provisions above is a negative
amount, any such negative amount shall, at the option of the Borrower, be
carried forward in future Fiscal Years to reduce the required payments pursuant
to this Section 5.2(b) and (II) notwithstanding anything set forth above, any
prepayment under this Section 5.2(b) shall be required only if the required
prepayment amount calculated pursuant to the provisions above (including giving
effect to any credit applied pursuant to clause (I) of this proviso) exceeds
$20,000,000, and only the amount in excess thereof shall be applied to make
prepayments of the Term Loans.
(c)    Application to Repayment Amounts. Each prepayment of Term Loans required
by Section 5.2(a) (except as provided in Section 5.2(a)(iii)) or Section 5.2(b)
shall be
107

--------------------------------------------------------------------------------



allocated to the Term Loans then outstanding (ratably to each Class of Term
Loans (or on a less than ratable basis, if agreed to by the Lenders providing
such Class of Term Loans) based on then remaining principal amounts of the
respective Classes of Term Loans then outstanding) until paid in full. In
addition, each such prepayment shall be applied within each Class of Term Loans
(i) ratably among the Lenders holding the Term Loans of such Class (unless
otherwise agreed by an applicable affected Lender) and (ii) to scheduled
amortization payments in respect of such Term Loans in direct forward order of
scheduled maturity thereof or as otherwise directed by the Borrower.
(d)    Application to Term Loans. With respect to each prepayment of Term Loans
required pursuant to Section 5.2(a) (other than Section 5.2(a)(iii)) or Section
5.2(b), subject to Section 11.11 in the case of Section 5.2(a)(ii) (when
applicable), the Borrower may designate the Types of Term Loans that are to be
prepaid and the specific Borrowing(s) pursuant to which made; provided that the
Borrower pays any amounts, if any, required to be paid pursuant to Section 2.11
with respect to prepayments of LIBOR Loans made on any date other than the last
day of the applicable Interest Period. In the absence of a Rejection Notice or a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent may, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.
(e)    [Reserved]
(f)    Rejection Right. The Borrower shall notify the Administrative Agent in
writing of any mandatory prepayment of Term Loans required to be made pursuant
to Section 5.2(a)(i) or Section 5.2(b), in each case at least three Business
Days prior to the date such prepayment is required to be made (or such shorter
period of time as agreed to by the Administrative Agent in its reasonable
discretion). Each such notice shall be revocable and specify the anticipated
date of such prepayment and provide a reasonably detailed estimated calculation
of the amount of such prepayment. The Administrative Agent will promptly notify
each Lender holding Term Loans to be prepaid in accordance with such prepayment
notice of the contents of the Borrower’s prepayment notice and of such Lender’s
pro rata share of the prepayment. Each Lender may reject all or a portion of its
pro rata share of any such prepayment of Term Loans required to be made pursuant
to Section 5.2(a)(i) or Section 5.2(b) (such declined amounts, the “Declined
Proceeds”) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. one Business Day
after the date of such Lender’s receipt of notice from the Administrative Agent
regarding such prepayment. Each Rejection Notice shall specify the principal
amount of the mandatory prepayment of Term Loans to be rejected by such Lender.
If a Lender fails to deliver a Rejection Notice to the Administrative Agent
within the time frame specified above or such Rejection Notice fails to specify
the principal amount of the Term Loans to be rejected, any such failure will be
deemed an acceptance of the total amount of such prepayment of Term Loans. Any
Declined Proceeds remaining thereafter shall be retained by the Borrower
(“Retained Declined Proceeds”).
108

--------------------------------------------------------------------------------



(g)    Foreign Net Cash Proceeds or Excess Cash Flow. Notwithstanding any other
provisions of this Section 5.2, (i) to the extent that the repatriation of any
or all of the Net Cash Proceeds from a Recovery Prepayment Event (a “Foreign
Recovery Event”) of, or any Disposition by, a Restricted Foreign Subsidiary
giving rise to an Asset Sale Prepayment Event (a “Foreign Asset Sale”) or (ii)
the repatriation of any Excess Cash Flow attributable to a Restricted Foreign
Subsidiary (“Foreign Excess Cash Flow”), are prohibited or delayed by applicable
local law (including financial assistance, corporate benefit, restrictions on
upstreaming of cash intra-group and fiduciary and statutory duties of the
directors of the relevant subsidiaries) or material agreement (so long as not
created in contemplation of such prepayment) or organizational document from
being repatriated to the United States or, if the Borrower has determined in
good faith that repatriation of any of or all the Net Cash Proceeds of any
Foreign Recovery Event or any Foreign Asset Sale or any Foreign Excess Cash Flow
would have an material adverse tax consequence to the Borrower and its
Restricted Subsidiaries (or any direct or indirect parent company of the
Borrower), such portion of the Net Cash Proceeds or the Foreign Excess Cash Flow
so affected will not be required to be applied to repay Term Loans, at the times
provided in this Section 5.2 but may be retained by the applicable Restricted
Foreign Subsidiary for working capital purposes so long, but only so long, (i)
as the applicable local law will not permit repatriation to the United States
(the Borrower hereby agreeing to promptly take commercially reasonable actions
reasonably required by the applicable local law or material agreement to permit
such repatriation) or (ii) as the Borrower determines in good faith such
material adverse tax consequence to the Borrower and its Restricted Subsidiaries
(or any direct or indirect parent company of the Borrower) would be incurred,
and once such repatriation is permitted under the applicable local law or such
material adverse tax consequence would no longer be incurred as determined by
the Borrower in good faith (and in any event not later than ten (10) Business
Days after such repatriation is permitted to occur or the Borrower determines in
good faith that such material adverse tax consequence would no longer be
incurred) applied (net of additional taxes payable or reserved against as a
result thereof) apply an amount equal thereto to the repayment of the Term Loans
as required pursuant to this Section 5.2.
5.3    Method and Place of Payment
(a)    Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto, as the case may be, not later than 2:00 p.m., in
each case, on the date when due and shall be made in immediately available funds
at the Administrative Agent’s Office or at such other office as the
Administrative Agent shall specify for such purpose by written notice to the
Borrower, it being understood that written or facsimile notice by the Borrower
to the Administrative Agent to make a payment from the funds in the Borrower’s
account at the Administrative Agent’s Office shall constitute the making of such
payment to the extent of such funds held in such account. All repayments or
prepayments of any Term Loans (whether of principal, interest or otherwise)
hereunder and all other payments under each Credit Document shall be made in
Dollars. The Administrative Agent will thereafter cause to be distributed on the
same day (if payment was actually received by the Administrative Agent prior to
2:00 p.m. or, otherwise, on the next
109

--------------------------------------------------------------------------------



Business Day) like funds relating to the payment of principal or interest or
fees ratably to the Lenders entitled thereto.
(b)    Any payments under this Agreement that are made later than 2:00 p.m.
shall be deemed to have been made on the next succeeding Business Day. Whenever
any payment to be made hereunder shall be stated to be due on a day that is not
a Business Day, the due date thereof shall be extended to the next succeeding
Business Day and, with respect to payments of principal, interest shall be
payable during such extension at the applicable rate in effect immediately prior
to such extension.
5.4    Net Payments
(a)    Any and all payments made by or on behalf of the Borrower or any
Guarantor under this Agreement or any other Credit Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
Taxes; provided that if the Borrower or any Guarantor or the Administrative
Agent shall be required by Applicable Law (as determined in the good faith
discretion of an applicable withholding agent) to deduct or withhold any Taxes
from such payments, then (i) the Borrower or such Guarantor or the
Administrative Agent shall make such deductions or withholdings and (ii) the
Borrower or such Guarantor or the Administrative Agent shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority within the
time allowed and in accordance with Applicable Law. If such a Tax is an
Indemnified Tax, the sum payable by the Borrower or any Guarantor shall be
increased as necessary so that after making all such required deductions and
withholdings (including such deductions or withholdings applicable to additional
sums payable under this Section 5.4), the Administrative Agent, the Collateral
Agent or any Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions or withholdings been made. Whenever
any Indemnified Taxes are payable by the Borrower or such Guarantor, as promptly
as practicable thereafter, the Borrower or Guarantor shall send to the
Administrative Agent for its own account or for the account of such Lender, as
the case may be, a certified copy of an original official receipt (or other
evidence acceptable to such Lender, acting reasonably) received by the Borrower
or such Guarantor showing payment thereof..
(b)    The Borrower shall timely pay to the relevant Governmental Authority
Other Taxes in accordance with Applicable Law, or at the option of the
Administrative Agent, timely reimburse it for the payment of any Other Taxes
that are paid by the Administrative Agent to the relevant Governmental Authority
in accordance with Applicable Law.
(c)    The Borrower shall indemnify and hold harmless the Administrative Agent,
the Collateral Agent and each Lender within fifteen Business Days after written
demand therefor, for the full amount of any Indemnified Taxes imposed on the
Administrative Agent, the Collateral Agent or such Lender as the case may be, on
or with respect to any payment by or on account of any obligation of the
Borrower or any Guarantor hereunder or under any other Credit Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 5.4) payable or paid by such Agent or Lender or
required to be withheld or deducted from a payment to such Agent or Lender and
any reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were
110

--------------------------------------------------------------------------------



correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth reasonable detail as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), the Administrative Agent or the Collateral Agent (as
applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.
(d)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 13.6 relating to the
maintenance of a Register and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with this Agreement or any Credit Document, and any reasonable
expenses arising therefrom or with respect thereof, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under this Agreement
or any Credit Document or otherwise payable by the Administrative Agent to the
Lender from any other source against any amount due to the Administrative Agent
under this paragraph (d).
(e)    Any Non-U.S. Lender claiming a basis for an exemption from or reduction
of withholding Tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or under any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any other Credit Document
shall, to the extent it is legally able to do so, deliver to the Borrower (with
a copy to the Administrative Agent), at the time or times prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
Applicable Law as will permit such payments to be made without withholding or at
a reduced rate of withholding or as will permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made. In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in this Section
5.4(d), the completion, execution and submission of such documentation (other
than such documentation set forth in Section 5.4(f), 5.4(i) and 5.4(j) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(f)    Without limiting the generality of Section 5.4(e), each Non-U.S. Lender
with respect to any amounts payable hereunder or under any other Credit Document
shall, to the extent it is legally entitled to do so:
111

--------------------------------------------------------------------------------



(i)    deliver to the Borrower and the Administrative Agent, on or prior to the
date on which such Non-U.S. Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), two executed copies of (x) in the case of a Non-U.S.
Lender claiming exemption from U.S. federal withholding Tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest”, United
States Internal Revenue Service Form W-8BEN or W-8BEN-E (together with a
certificate substantially in the form of Exhibit J-1 representing that such
Non-U.S. Lender is not a bank within the meaning of Section 881(c)(3)(A) of the
Code, is not a 10-percent shareholder (within the meaning of Section
871(h)(3)(B) of the Code) of the Borrower, any interest payment received by such
Non-U.S. Lender under this Agreement or any other Credit Document is not
effectively connected with the conduct of a trade or business in the United
States and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code)), (y) Internal Revenue
Service Form W-8BEN, Form W-8-BEN-E or Form W-8ECI, in each case properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or reduced rate of, U.S. Federal withholding Tax on payments under any
Credit Document or (z) to the extent a Non-U.S. Lender is not the beneficial
owner with respect to any portion of any sums paid or payable to such Lender
under any of the Credit Documents (for example, in the case of a typical
participation or where Non-U.S. Lender is a pass through entity) Internal
Revenue Service Form W-8IMY and all necessary attachments (including the forms
described in clauses (x) and (y) above and in Section 5.4(i), Exhibit J-2,
Exhibit J-3 and or other certification documents from each beneficial owner, as
applicable); provided that if the Non-U.S. Lender is a partnership it may
provide Exhibit J-4 on behalf of one or more of its direct or indirect partners
that are claiming the portfolio interest exemption; and
(ii)    deliver to the Borrower and the Administrative Agent two further copies
of any such form or certification (or any applicable successor form) on or
before the date that any such form or certification expires or becomes obsolete
or inaccurate in any respect and after the occurrence of any event requiring a
change in the most recent form previously delivered by it to the Borrower or the
Administrative Agent.
If in any such case any Change in Law has occurred prior to the date on which
any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Non-U.S. Lender from duly completing and
delivering any such form with respect to it, such Non-U.S. Lender shall promptly
so advise the Borrower and the Administrative Agent.
(g)    If any Lender, the Administrative Agent or the Collateral Agent, as
applicable, determines, in its sole discretion exercised in good faith, that it
had received and retained a refund of an Indemnified Tax or additional sums
payable under this Section 5.4 (including an Other Tax) for which a payment has
been made by the Borrower pursuant to this Agreement, which refund in the good
faith judgment of such Lender, the Administrative Agent or the Collateral Agent,
as the case may be, is attributable to such payment made by the Borrower, then
the Lender, the Administrative Agent or the Collateral Agent, as the case may
be, shall reimburse the Borrower for such amount (net of all out-of-pocket
expenses of such Lender,
112

--------------------------------------------------------------------------------



the Administrative Agent or the Collateral Agent, as the case may be, and
without interest other than any interest received thereon from the relevant
Governmental Authority with respect to such refund) as the Lender, the
Administrative Agent or the Collateral Agent, as the case may be, determines in
its sole discretion exercised in good faith to be the proportion of the refund
as will leave it, after such reimbursement, in no better or worse position
(taking into account expenses or any Taxes imposed on the refund) than it would
have been in if the payment had not been required; provided that the Borrower,
upon the request of the Lender, the Administrative Agent or the Collateral
Agent, agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Lender, the Administrative Agent or the Collateral Agent in the event the
Lender, the Administrative Agent or the Collateral Agent is required to repay
such refund to such Governmental Authority. A Lender, the Administrative Agent
or the Collateral Agent shall claim any refund that it determines is available
to it, unless it concludes in its sole discretion that it would be adversely
affected by making such a claim. None of any Lender, the Administrative Agent or
the Collateral Agent shall be obliged to disclose any information regarding its
tax affairs that it deems confidential to any Credit Party in connection with
this clause (g).
(h)    If the Borrower determines that a reasonable basis exists for contesting
a Tax, each Lender or Agent, as the case may be, shall use reasonable efforts to
cooperate with the Borrower as the Borrower may reasonably request in
challenging such Tax. Subject to the provisions of Section 2.12, each Lender and
Agent agrees to use reasonable efforts to cooperate with the Borrower as the
Borrower may reasonably request to minimize any amount payable by the Borrower
or any Guarantor pursuant to this Section 5.4. The Borrower shall indemnify and
hold each Lender and Agent harmless against any out-of-pocket expenses incurred
by such Person in connection with any request made by the Borrower pursuant to
this Section 5.4(h). Nothing in this Section 5.4(h) shall obligate any Lender or
Agent to take any action that such Person, in its sole judgment, determines may
result in a material detriment to such Person.
(i)    Without limiting the generality of Section 5.4(d), with respect to any
amounts payable hereunder or under any other Credit Document, each Lender or
Agent that is a United States person under Section 7701(a)(30) of the Code
(each, a “U.S. Lender”) shall deliver to the Borrower and the Administrative
Agent two United States Internal Revenue Service Forms W-9 (or substitute or
successor form), properly completed and duly executed, certifying that such
Lender or Agent is exempt from United States backup withholding (i) on or prior
to the Closing Date (or on or prior to the date it becomes a party to this
Agreement), (ii) on or before the date that such form expires or becomes
obsolete or inaccurate in any respect, (iii) after the occurrence of a change in
such Agent’s or Lender’s circumstances requiring a change in the most recent
form previously delivered by it to the Borrower and the Administrative Agent and
(iv) from time to time thereafter if reasonably requested by the Borrower or the
Administrative Agent.
(j)    If a payment made to any Agent or Lender would be subject to U.S. federal
withholding Tax imposed under FATCA if such Agent or Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such Agent
or Lender shall deliver to the
113

--------------------------------------------------------------------------------



Borrower and the Administrative Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the Agent,
such documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such other documentation reasonably
requested by the Administrative Agent and the Borrower as may be necessary for
the Administrative Agent and the Borrower to comply with their obligations under
FATCA, to determine whether such Agent or Lender has or has not complied with
such Agent’s or Lender’s FATCA obligations and to determine the amount, if any,
to deduct and withhold from such payment and deliver to the Borrower and the
Administrative Agent two further copies of any such documentation on or before
the date that any such documentation expires or becomes obsolete or inaccurate
in any respect and after the occurrence of any event requiring a change in the
documentation previously delivered by it to the Borrower or the Administrative
Agent. Solely for purposes of this subsection (j), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement and any current or
future intergovernmental agreements and any Applicable Law implementing such
agreement entered into in connection therewith.
(k)    The agreements in this Section 5.4 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the payment of
the Term Loans and all other amounts payable hereunder and under any other
Credit Document.
5.5    Computations of Interest and Fees
Except as provided in the next succeeding sentence, interest on LIBOR Loans and
ABR Loans shall be calculated on the basis of a 360-day year for the actual days
elapsed. Interest on ABR Loans in respect of which the rate of interest is
calculated on the basis of the rate of interest in effect for such day as
publicly announced from time to time by the Wall Street Journal as the “U.S.
prime rate” and interest on overdue interest shall be calculated on the basis of
a 365- (or 366-, as the case may be) day year for the actual days elapsed.
5.6    Limit on Rate of Interest
(a)    No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of
this Agreement, the Borrower shall not be obligated to pay any interest or other
amounts under or in connection with this Agreement or otherwise in respect of
the Obligations in excess of the amount or rate permitted under or consistent
with any Applicable Law.
(b)    Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment that it would otherwise be required to make, as a result of Section
5.6(a), the Borrower shall make such payment to the maximum extent permitted by
or consistent with Applicable Laws.
(c)    Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate that would be prohibited by any Applicable Law, then
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum
114

--------------------------------------------------------------------------------



amount or rate of interest, as the case may be, as would not be so prohibited by
Applicable Law, such adjustment to be effected, to the extent necessary, by
reducing the amount or rate of interest required to be paid by the Borrower to
the affected Lender under Section 2.8.
(d)    Spreading. In determining whether the interest hereunder is in excess of
the amount or rate permitted under or consistent with any Applicable Law, the
total amount of interest shall be spread throughout the entire term of this
Agreement until its payment in full.
(e)    Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any Applicable Law, then the
Borrower shall be entitled, by notice in writing to the Administrative Agent to
obtain reimbursement from that Lender in an amount equal to such excess, and
pending such reimbursement, such amount shall be deemed to be an amount payable
by that Lender to the Borrower.
SECTION 6    Conditions Precedent to the Closing Date
The initial Borrowing under this Agreement is subject to the satisfaction in all
material respects of the conditions set forth below, except as otherwise agreed
between the Borrower and the Commitment Parties (as defined in the Commitment
Letter).
6.1    Credit Documents
The Administrative Agent shall have received (a) this Agreement, executed and
delivered by an Authorized Officer of Holdings and the Borrower, (b) the
Guarantee, executed and delivered by an Authorized Officer of each Guarantor as
of the Closing Date, (c) the Security Agreement, executed and delivered by an
Authorized Officer of each grantor party thereto as of the Closing Date and (d)
a duly executed Notice of Borrowing delivered pursuant to Section 2.3(a).
6.2    Collateral
(a)    All outstanding Stock of the Borrower and all Stock of each Subsidiary of
the Borrower directly owned by the Borrower or any Subsidiary Guarantor, in each
case, as of the Closing Date, shall have been pledged pursuant to the Security
Agreement (except that such Credit Parties shall not be required to pledge any
Excluded Stock and Stock Equivalents) and the Collateral Agent shall have
received all certificates, if any, representing such securities pledged under
the Security Agreement, accompanied by instruments of transfer and undated stock
powers endorsed in blank.
(b)    All Indebtedness of the Borrower and each Subsidiary of the Borrower that
is owing to the Borrower or a Subsidiary Guarantor shall, to the extent
exceeding $10,000,000 in aggregate principal amount, be evidenced by one or more
global promissory notes and shall have been pledged pursuant to the Security
Agreement, and the Collateral Agent shall have received all such promissory
notes, together with instruments of transfer with respect thereto endorsed in
blank.
115

--------------------------------------------------------------------------------



(c)    All documents and instruments, including Uniform Commercial Code or other
applicable personal property financing statements, reasonably requested by the
Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by any Security Document to be executed on the Closing
Date and to perfect such Liens to the extent required by, and with the priority
required by, such Security Document shall have been delivered to the Collateral
Agent in proper form for filing, registration or recording and none of the
Collateral shall be subject to any other pledges, security interests or
mortgages, except for Liens permitted hereunder.
(d)    The Borrower shall deliver to the Collateral Agent a completed Perfection
Certificate, executed and delivered by an Authorized Officer of the Borrower,
together with all attachments contemplated thereby.
Notwithstanding anything set forth above, to the extent any security interest
(other than to the extent that a lien on the Collateral may be perfected by the
filing of a financing statement under the Uniform Commercial Code or by the
delivery of stock or other equity certificates of the Borrower or a Material
Subsidiary of the Borrower constituting a Wholly Owned Domestic Subsidiary that
is part of the Collateral and such stock or other equity certificates have been
received from the Borrower) is not or cannot be provided or perfected on the
Closing Date after the Borrower’s use of commercially reasonable efforts to do
so, or without undue burden or expense, the creation or perfection of such
security interest shall not constitute a condition precedent to the availability
of the Initial Term Loans on the Closing Date but shall instead be required to
be delivered or provided within 90 days after the Closing Date (or such later
date as may be reasonably agreed by the Borrower and the Administrative Agent
(with respect to Term Priority Collateral) or the ABL Administrative Agent (with
respect to ABL Priority Collateral)) pursuant to arrangements to be mutually
agreed by the Borrower and the Administrative Agent or the ABL Administrative
Agent.
6.3    Legal Opinions
The Administrative Agent shall have received the executed customary legal
opinions of Kirkland & Ellis LLP, special New York counsel to the Credit
Parties. Holdings, the Borrower, the other Credit Parties and the Administrative
Agent hereby instruct such counsel to deliver such legal opinions.
6.4    Closing Certificates
The Administrative Agent shall have received a certificate of the Credit
Parties, dated the Closing Date, in respect of the conditions set forth in
Sections 6.7, 6.8, 6.11, 6.12 and 6.13.
6.5    Authorization of Proceedings of Each Credit Party
The Administrative Agent shall have received (a) a copy of the resolutions of
the board of directors, other managers or general partner of each Credit Party
(or a duly authorized committee thereof) authorizing (i) the execution, delivery
and performance of the Credit
116

--------------------------------------------------------------------------------



Documents referred to in Section 6.1 (and any agreements relating thereto) to
which it is a party and (ii) in the case of the Borrower, the extensions of
credit contemplated hereunder, (b) true and complete copies of the
Organizational Documents of each Credit Party as of the Closing Date, and (c)
good standing certificates (to the extent such concept exists in the relevant
jurisdiction of organization) of the Borrower and the Guarantors.
6.6    Fees
All fees required to be paid on the Closing Date pursuant to the Fee Letter and
reasonable and documented out-of-pocket expenses required to be paid on the
Closing Date pursuant to the Commitment Letter, in the case of expenses, to the
extent invoiced at least three (3) Business Days prior to the Closing Date,
shall have been paid, or shall be paid substantially concurrently with, the
initial Borrowings hereunder.
6.7    Representations and Warranties
All Specified Representations shall be true and correct in all material respects
on the Closing Date (except to the extent any such representation or warranty is
stated to relate solely to an earlier date, it shall be true and correct in all
material respects as of such earlier date).
6.8    Company Material Adverse Change
No Company Material Adverse Change shall have occurred since October 23, 2017.
6.9    Solvency Certificate
On the Closing Date, the Administrative Agent shall have received a certificate
from the chief financial officer of Holdings substantially in the form of Annex
I to Exhibit D of the Commitment Letter.
6.10    Financial Statements
(a)    The Joint Lead Arrangers shall have received copies of (i) the audited
consolidated balance sheet and the related audited consolidated statements of
income, cash flows and shareholders’ equity of the Borrower and its Subsidiaries
as of and for the fiscal years ended September 30, 2015 and September 30, 2016
and (ii) the unaudited consolidated balance sheet and the related consolidated
statements of income and cash flows of the Borrower and its Subsidiaries as of
and for each subsequent fiscal quarter (other than the fourth fiscal quarter of
the Borrower’s Fiscal Year) ended at least 45 days before the Closing Date.
(b)    The Joint Lead Arrangers shall have received an unaudited pro forma
consolidated balance sheet and related unaudited pro forma consolidated
statement of income of the Borrower and its Subsidiaries as of and for the
twelve-month period ending on June 30, 2017, prepared after giving effect to the
Transactions as if the Transactions had occurred on such date (in the case of
such pro forma balance sheet) or on the first day of such period (in the case of
117

--------------------------------------------------------------------------------



such pro forma statement of income), as applicable (which need not be prepared
in compliance with Regulations S-X of the Securities Act of 1933, as amended, or
include adjustments for purchase accounting (including adjustments of the type
contemplated by Financial Accounting Standards Board Accounting Standards
Codification 805, Business Combinations (formerly SFAS 141R)).
6.11    Plan Consummation
The Plan shall not have been amended, modified or supplemented after October 23,
2017 in any manner or any condition to the effectiveness thereof shall not have
been waived that, individually or in the aggregate, would reasonably be expected
to adversely affect the interests of the Joint Lead Arrangers and the Lenders
(taken as a whole and in their capacities as such) in any material respect. The
Confirmation Order shall be in form and substance materially consistent with the
Plan and the Commitment Letter and otherwise reasonably satisfactory to the
Joint Lead Arrangers and shall have been entered confirming the Plan. Each of
the Approval Order and the Confirmation Order shall be in full force and effect
and not have been stayed, reversed, or vacated, amended, supplemented, or
modified except that such applicable order may be further amended, supplemented
or otherwise modified in any manner that would not reasonably be expected to
adversely affect the interests of the Joint Lead Arrangers and the Lenders
(taken as a whole and in their capacities as such) in any material respect and
shall not be subject to any pending appeals, except for any of the following,
which shall be permissible appeals the pendency of which shall not prevent the
occurrence of the Closing Date: (i) any appeal brought (A) by or on behalf of
any member of the Ad Hoc Crossover Group (as defined in the Disclosure Statement
(as defined the Plan)), whether individually or as a group, asserting objections
described in [Docket No. 955] in the Case, (B) by or on behalf of the Second
Lien Notes Trustee (as defined in the Plan) asserting objections described in
[Docket No. 957] or [Docket No. 954] in the Case, (C) by or on behalf of Ms.
Marlene Clark asserting objections with respect to the subject matter addressed
by the Bankruptcy Court’s opinion at [Docket No. 1182] in the Case, (D) by or on
behalf of SAE Power Inc. and/or SAE Power Co. asserting the claims described in
[Docket No. 925] in the Case, or (E) asserting objections of the type described
in [Docket No. 1195] and similar objections, (ii) any appeal with respect to or
relating to the distributions (or the allocation of such distributions) between
and among creditors under the Plan, or (iii) any other appeal, the result of
which would not have a materially adverse effect on the rights and interests of
the Joint Lead Arrangers and the Lenders (taken as a whole and in their
capacities as such). The Confirmation Order shall authorize the Avaya Debtors
and the Credit Parties to execute, deliver and perform all of their obligations
under all Credit Documents and shall contain no term or provision that
contradicts such authorization. The Avaya Debtors shall be and shall have been
in compliance with the Confirmation Order in all material respects. The Plan
shall have become effective in accordance with its terms and all conditions to
the effectiveness of the Plan shall have been satisfied or waived without giving
effect to any waiver that would reasonably be expected to adversely affect the
interests of the Joint Lead Arrangers and the Lenders in any material respect
unless consented to by the Joint Lead Arrangers (such consent not to be
unreasonably withheld, conditioned or delayed), and all transactions
contemplated therein or in the Confirmation Order to occur on the effective date
of the Plan shall
118

--------------------------------------------------------------------------------



have been (or concurrently with the Closing Date, shall be) substantially
consummated in accordance with the terms thereof and in compliance with
Applicable Laws.
6.12    Refinancing
The Closing Refinancing shall have been made or consummated prior to, or shall
be made or consummated substantially concurrently with, the initial borrowing of
the Initial Term Loans. The principal amount of all third party indebtedness for
borrowed money (which, for the avoidance of doubt, does not include intercompany
loans or comfort letters reinstated pursuant through the Plan) of the Avaya
Debtors on the Closing Date that is incurred, issued, or reinstated or otherwise
not discharged in connection with consummation of the Plan (giving effect to any
amendments thereto), excluding all such amounts that are (i) not impaired under
the Plan (without giving effect to any amendments thereto) and (ii) not required
to be paid in full upon the consummation of the Plan (without giving effect to
any amendments thereto) (such exclusion to include, without limitation, all
Capital Leases in existence on the Closing Date), shall not exceed in the
aggregate (x) $2,925 million plus all additional amounts incurred to fund OID
and/or upfront fees as contemplated hereunder and (y) the Initial ABL Facility.
6.13    PBGC Settlement
The PBGC Settlement Order (as defined in the Plan) shall have been entered and
be in effect and the PBGC Settlement (as defined in the Plan) shall have been
entered into and consummated, in each case, without giving effect to any
amendment, modification or supplement that would, individually or in the
aggregate, reasonably be expected to adversely affect the interests of the Joint
Lead Arrangers or the Lenders in any material respect.
6.14    Patriot Act
The Administrative Agent shall have received (at least 3 Business Days prior to
the Closing Date) all documentation and other information about the Borrower and
each Guarantor as has been reasonably requested in writing at least 10 Business
Days prior to the Closing Date by the Administrative Agent or the Lenders that
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Patriot Act.
For purposes of determining compliance with the conditions specified in Section
6 on the Closing Date, each Lender that has signed or authorized the signing of
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required under this Section 6
to be consented to or approved by or acceptable or satisfactory to a Lender
unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Closing Date specifying its objection thereto.
119

--------------------------------------------------------------------------------



SECTION 7    [Reserved]
SECTION 8    Representations and Warranties.
In order to induce the Lenders to enter into this Agreement and to make the Term
Loans, each of Holdings and the Borrower makes the following representations and
warranties to the Lenders, all of which shall survive the execution and delivery
of this Agreement and the making of the Term Loans:
8.1    Corporate Status; Compliance with Laws
Each of Holdings, the Borrower and each Material Subsidiary of the Borrower that
is a Restricted Subsidiary (a) is a duly organized and validly existing
corporation or other entity in good standing (as applicable) under the laws of
the jurisdiction of its organization and has the corporate or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged, except as would not reasonably be
expected to result in a Material Adverse Effect, (b) has duly qualified and is
authorized to do business and is in good standing (if applicable) in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified would not reasonably be expected to result in a Material
Adverse Effect and (c) is in compliance with all Applicable Laws, except to the
extent that the failure to be in compliance would not reasonably be expected to
result in a Material Adverse Effect.
8.2    Corporate Power and Authority
Each Credit Party has the corporate or other organizational power and authority
to execute, deliver and carry out the terms and provisions of the Credit
Documents to which it is a party and has taken all necessary corporate or other
organizational action to authorize the execution, delivery and performance of
the Credit Documents to which it is a party. Each Credit Party has duly executed
and delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law) (provided that,
with respect to the creation and perfection of security interests with respect
to Indebtedness, Stock and Stock Equivalents of Foreign Subsidiaries, only to
the extent the creation and perfection of such obligation is governed by the
UCC).
8.3    No Violation
Neither the execution, delivery or performance by any Credit Party of the Credit
Documents to which it is a party nor the compliance with the terms and
provisions thereof nor the consummation of the financing transactions
contemplated hereby and thereby will (a) contravene any applicable provision of
any material Applicable Law (including material Environmental Laws) other than
any contravention which would not reasonably be expected to result in a Material
Adverse Effect, (b) result in any breach of any of the terms, covenants,
120

--------------------------------------------------------------------------------



conditions or provisions of, or constitute a default under, or result in the
creation or imposition of any Lien upon any of the property or assets of
Holdings, the Borrower or any Restricted Subsidiary (other than Liens permitted
hereunder) pursuant to the terms of any material indenture, loan agreement,
lease agreement, mortgage, deed of trust or other material debt agreement or
instrument to which Holdings, the Borrower or any Restricted Subsidiary is a
party or by which it or any of its property or assets is bound (any such term,
covenant, condition or provision, a “Contractual Requirement”) other than any
such breach, default or Lien that would not reasonably be expected to result in
a Material Adverse Effect, or (c) violate any provision of the Organizational
Documents of any Credit Party.
8.4    Litigation
Except as set forth on Schedule 8.4, there are no actions, suits or proceedings
pending or, to the knowledge of the Borrower, threatened in writing with respect
to Holdings, the Borrower or any of the Restricted Subsidiaries that have a
reasonable likelihood of adverse determination and such determination would
reasonably be expected to result in a Material Adverse Effect.
8.5    Margin Regulations
Neither the making of any Term Loan hereunder nor the use of the proceeds
thereof will violate the provisions of Regulation T, U or X of the Board.
8.6    Governmental Approvals
The execution, delivery and performance of the Credit Documents does not require
any consent or approval of, registration or filing with, or other action by, any
Governmental Authority, except for (i) such as have been obtained or made and
are in full force and effect, (ii) filings and recordings in respect of the
Liens created pursuant to the Security Documents and (iii) such licenses,
authorizations, consents, approvals, registrations, filings or other actions the
failure of which to obtain or make would not reasonably be expected to have a
Material Adverse Effect.
8.7    Investment Company Act
None of the Credit Parties is an “investment company” within the meaning of, and
subject to registration under, the Investment Company Act of 1940, as amended.
8.8    True and Complete Disclosure
(a)    None of the written factual information and written data (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of Holdings,
the Borrower, any of the Subsidiaries of the Borrower or any of their respective
authorized representatives to the Administrative Agent, any Joint Lead Arranger
and/or any Lender on or before the Closing Date (including all such information
and data contained in the Credit Documents) regarding Holdings, the Borrower and
its Restricted Subsidiaries in connection with the Transactions for purposes of
121

--------------------------------------------------------------------------------



or in connection with this Agreement or any transaction contemplated herein
contained any untrue statement of any material fact or omitted to state any
material fact necessary to make such information and data (taken as a whole) not
materially misleading at such time in light of the circumstances under which
such information or data was furnished, it being understood and agreed that for
purposes of this Section 8.8(a), such factual information and data shall not
include projections or estimates (including financial estimates, forecasts and
other forward-looking information) and information of a general economic or
general industry nature.
(b)    The projections posted to the Lenders on November 2, 2017 are based upon
good faith estimates and assumptions believed by the Borrower to be reasonable
at the time made, it being recognized by the Agents, Joint Lead Arrangers and
the Lenders that such projections, forward-looking statements, estimates and pro
forma financial information are not to be viewed as facts or a guarantee of
performance, and are subject to material contingencies and assumptions, many of
which are beyond the control of the Credit Parties, and that actual results
during the period or periods covered by any such projections, forward-looking
statements, estimates and pro forma financial information may differ materially
from the projected results.
8.9    Financial Condition; Financial Statements
The financial statements described in Section 6.10 present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries, in each case, as of the
dates thereof and for such period covered thereby in accordance with GAAP,
consistently applied throughout the periods covered thereby, except as otherwise
noted therein, and subject, in the case of any unaudited financial statements,
to changes resulting from normal year-end adjustments and the absence of
footnotes. There has been no Material Adverse Effect since the Closing Date.
8.10    Tax Matters
Except where the failure of which would not be reasonably expected to have a
Material Adverse Effect, (a) each of Holdings, the Borrower and each of the
Restricted Subsidiaries has filed all federal income Tax returns and all other
Tax returns, domestic and foreign, required to be filed by it (after giving
effect to all applicable extensions) and has paid all material Taxes payable by
it that have become due (whether or not shown on such Tax return), other than
those (i) not yet delinquent or (ii) contested in good faith as to which
adequate reserves have been provided to the extent required by law and in
accordance with GAAP, (b) each of Holdings, the Borrower and each of the
Restricted Subsidiaries has provided adequate reserves in accordance with GAAP
for the payment of, all federal, state, provincial and foreign Taxes not yet due
and payable, and (c) each of Holdings, the Borrower and each of the Restricted
Subsidiaries has satisfied all of its Tax withholding obligations.
8.11    Compliance with ERISA
(a)    No ERISA Event has occurred or is reasonably expected to occur; and no
Lien imposed under the Code or ERISA on the assets of the Borrower or any ERISA
Affiliate exists (or is reasonably likely to exist) nor has the Borrower or any
ERISA Affiliate been notified
122

--------------------------------------------------------------------------------



in writing that such a Lien will be imposed on the assets of Holdings, the
Borrower or any ERISA Affiliate on account of any Pension Plan, except to the
extent that a breach of any of the representations, warranties or agreements in
this Section 8.11(a) would not result, individually or in the aggregate, in an
amount of liability that would be reasonably likely to have a Material Adverse
Effect. No Pension Plan has an Unfunded Current Liability that would,
individually or when taken together with any other liabilities referenced in
this Section 8.11(a), be reasonably likely to have a Material Adverse Effect.
(b)    All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and Applicable Law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
8.12    Subsidiaries
Schedule 8.12 lists each Subsidiary of Holdings (and the direct and indirect
ownership interest of Holdings therein), in each case existing on the Closing
Date (after giving effect to the Transactions).
8.13    Intellectual Property
Each of Holdings, the Borrower and the Restricted Subsidiaries has good and
marketable title to, or a valid license or right to use, all patents,
trademarks, servicemarks, trade names, copyrights and all applications therefor
and licenses thereof, and all other intellectual property rights, free and clear
of all Liens (other than Liens permitted hereunder), that are necessary for the
operation of their respective businesses as currently conducted, except where
the failure to have any such title, license or rights would not reasonably be
expected to have a Material Adverse Effect.
8.14    Environmental Laws
Except as would not reasonably be expected to have a Material Adverse Effect:
(a) Holdings, the Borrower and the Restricted Subsidiaries and all Real Estate
are in compliance with all Environmental Laws; (b) Holdings, the Borrower and
the Restricted Subsidiaries have, and have timely applied for renewal of, all
permits under Environmental Law to construct and operate their facilities as
currently constructed; (c) except as set forth on Schedule 8.14, neither
Holdings, the Borrower nor any Restricted Subsidiary is subject to any pending
or, to the knowledge of the Borrower, threatened Environmental Claim or any
other liability under any Environmental Law, including any such Environmental
Claim, or, to the knowledge of the Borrower, any other liability under
Environmental Law related to, or resulting from the business or operations of
any predecessor in interest of any of them; (d) none of Holdings, the Borrower
or any Restricted Subsidiary is conducting or financing or, to the knowledge of
the Borrower, is required to conduct or finance, any investigation, removal,
remedial or other corrective action
123

--------------------------------------------------------------------------------



pursuant to any Environmental Law at any location; (e) to the knowledge of the
Borrower, no Hazardous Materials have been released into the environment at, on
or under any Real Estate currently owned or leased by Holdings, the Borrower or
any Restricted Subsidiary, and (f) neither Holdings, the Borrower nor any
Restricted Subsidiary has treated, stored, transported, released, disposed or
arranged for disposal or transport for disposal of Hazardous Materials at, on,
under or from any currently or, to the knowledge of the Borrower, formerly owned
or leased Real Estate or facility. Except as provided in this Section 8.14,
Holdings, the Borrower and the Restricted Subsidiaries make no other
representations or warranties regarding Environmental Laws.
8.15    Properties
Except as set forth on Schedule 8.15, Holdings, the Borrower and the Restricted
Subsidiaries have good title to or valid leasehold or easement interests or
other license or use rights in all properties that are necessary for the
operation of their respective businesses as currently conducted, free and clear
of all Liens (other than any Liens permitted under this Agreement) and except
where the failure to have such good title, leasehold or easement interests or
other license or use rights would not reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, the Borrowers and the Restricted
Subsidiaries do not own in fee any Real Estate with a fair market value of
$10,000,000 or more.
8.16    Solvency
On the Closing Date, after giving effect to the Transactions, immediately
following the making of the Term Loans on such date and after giving effect to
the application of the proceeds of such Term Loans, Holdings on a consolidated
basis with its Subsidiaries will be Solvent.
8.17    Security Interests
Subject to the qualifications set forth in Section 6.2 and the terms and
conditions of any Applicable Intercreditor Agreement then in effect, with
respect to each Credit Party, the Security Documents, taken as a whole, are
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable first priority security interest
(subject to Liens permitted hereunder) in the Collateral described therein, in
each case, to the extent required under the Security Documents, the
enforceability of which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. In the case of (i) the Stock described in the
Security Agreement that is in the form of securities represented by stock
certificates or otherwise constituting certificated securities within the
meaning of Section 8-102(a)(15) of the New York UCC (“Certificated Securities”),
when certificates representing such Stock are delivered to the Collateral Agent
along with instruments of transfer in blank or endorsed to the Collateral Agent,
and (ii) all other Collateral constituting personal property described in the
Security Agreement, when financing statements, intellectual property security
agreements and other required filings, recordings, agreements and actions in
appropriate form are executed and delivered, performed,
124

--------------------------------------------------------------------------------



recorded or filed in the appropriate offices, as the case may be, the Collateral
Agent, for the benefit of the applicable Secured Parties, shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Credit Parties in all Collateral that may be perfected by filing, recording
or registering a financing statement, an intellectual property security
agreement or analogous document (to the extent such Liens may be perfected by
possession of the Certificated Securities by the Collateral Agent or such
filings, agreements or other actions or perfection is otherwise required by the
terms of any Credit Document), in each case, to the extent required under the
Security Documents, as security for the Obligations, in each case prior and
superior in right to any other Lien (except, in the case of Liens permitted
hereunder).
8.18    Labor Matters
Except as, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect: (a) there are no strikes or other labor disputes against
Holdings, the Borrower or any Restricted Subsidiary pending or, to the knowledge
of the Borrower, threatened in writing; and (b) hours worked by and payment made
for such work to employees of Holdings, the Borrower and each Restricted
Subsidiary have not been in violation of the Fair Labor Standards Act or any
other Applicable Law dealing with such matters.
8.19    Sanctioned Persons; Anti-Corruption Laws; Patriot Act
None of Holdings, the Borrower or any of its Subsidiaries or any of their
respective directors or officers is subject to any economic embargoes or similar
sanctions administered or enforced by the U.S. Department of State or the U.S.
Department of the Treasury (including the Office of Foreign Assets Control) or
any other applicable sanctions authority (collectively, “Sanctions”, and the
associated laws, rules, regulations and orders, collectively, “Sanctions Laws”).
Each of Holdings, the Borrower and its Subsidiaries and their respective
officers and directors is in compliance, in all material respects, with (i) all
Sanctions Laws, (ii) the United States Foreign Corrupt Practices Act of 1977, as
amended, and any other applicable anti-bribery or anti-corruption laws, rules,
regulations and orders (collectively, “Anti-Corruption Laws”) and (iii) the
Patriot Act and any other applicable anti-terrorism and anti-money laundering
laws, rules, regulations and orders. No part of the proceeds of the Term Loans
will be used, directly or indirectly, in violation of the Patriot Act, the
Anti-Corruption Laws, Sanctions Laws and/or any other anti-terrorism or
anti-money laundering laws in any material respect.
8.20    Use of Proceeds
The Borrower will use the proceeds of the Term Loans in accordance with Section
9.13 of this Agreement.
SECTION 9    Affirmative Covenants
The Borrower hereby covenants and agrees that on the Closing Date (immediately
after giving effect to the Transactions) and thereafter, until all Commitments
have terminated and the Term Loans, together with interest, fees and all other
Obligations (other than Hedging
125

--------------------------------------------------------------------------------



Obligations under Secured Hedging Agreements, Cash Management Obligations under
Secured Cash Management Agreements or Contingent Obligations), are paid in full:
9.1    Information Covenants
The Borrower will furnish to the Administrative Agent (which shall promptly make
such information available to the Lenders in accordance with its customary
practice):
(a)    Annual Financial Statements. As soon as available and in any event on or
before the date that is 90 days after the end of each Fiscal Year (or, in the
case of the Fiscal Years ended September 30, 2017 and September 30, 2018, the
date that is 120 days after the end of such Fiscal Year), the consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such Fiscal Year, and the related consolidated statements of operations and cash
flows for such Fiscal Year, setting forth comparative consolidated figures for
the preceding Fiscal Year (commencing with the Fiscal Year ended September 30,
2019), all in reasonable detail and prepared in accordance with GAAP in all
material respects and, in each case, except with respect to any such
reconciliation, certified by independent certified public accountants of
recognized national standing whose opinion shall not be qualified as to the
scope of audit or as to the status of the Borrower and its consolidated
Subsidiaries as a going concern (other than any exception or qualification that
is a result of (x) a current maturity date of any Indebtedness or (y) any actual
or prospective default of a financial maintenance covenant (including the ABL
Financial Covenant)), all of which shall be (i) certified by an Authorized
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its consolidated Subsidiaries(or Holdings or an indirect parent of the Borrower
and its consolidated Subsidiaries, as the case may be) in accordance with GAAP
in all material respects and (ii) accompanied by a Narrative Report with respect
thereto.
(b)    Quarterly Financial Statements. As soon as available and in any event on
or before the date that is 45 days after the end of each of the first three
fiscal quarters of any Fiscal Year (or, in the case of financial statements for
the fiscal quarters ending December 31, 2017, March 31, 2018 and June 30, 2018,
on or before the date that is 60 days after the end of such fiscal quarter), the
consolidated balance sheets of the Borrower and its consolidated Subsidiaries,
in each case, as at the end of such quarterly period and the related
consolidated statements of operations for such quarterly accounting period and
for the elapsed portion of the Fiscal Year ended with the last day of such
quarterly period, and the related consolidated statement of cash flows for such
quarterly accounting period and for the elapsed portion of the Fiscal Year ended
with the last day of such quarterly period, and, commencing with the fiscal
quarter ended on March 31, 2019, setting forth comparative consolidated figures
for the related periods in the prior Fiscal Year or, in the case of such
consolidated balance sheet, for the last day of the prior Fiscal Year, all of
which shall be (i) certified by an Authorized Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of the Borrower and its consolidated Subsidiaries (or
Holdings or an indirect parent of the Borrower and its consolidated
Subsidiaries, as the case may be) in accordance with GAAP in all material
respects, subject to changes resulting from audit, normal year-end audit
126

--------------------------------------------------------------------------------



adjustments and absence of footnotes and (ii) accompanied by a Narrative Report
with respect thereto.
(c)    Officer’s Certificates. Within five Business Days of the delivery of the
financial statements provided for in Sections 9.1(a) and (b), a certificate of
an Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (x) with
specification of any change in the identity of the Restricted Subsidiaries and
Unrestricted Subsidiaries as at the end of such Fiscal Year or period, as the
case may be, from the Restricted Subsidiaries and Unrestricted Subsidiaries,
respectively, provided to the Lenders on the Closing Date or the most recent
Fiscal Year or period, as the case may be and (y) commencing with the Fiscal
Year ended on September 30, 2019, in the case of the financial statements
provided for in Section 9.1(a), with customary details, the calculation of the
Excess Cash Flow for the most recent Fiscal Year. Within five Business Days of
the delivery of the financial statements provided for in Section 9.1(a), a
certificate of an Authorized Officer of the Borrower setting forth (A) in
reasonable detail the Available Amount and the Available Equity Amount as at the
end of the Fiscal Year to which such financial statements relate and (B) the
information required pursuant to Sections I and II of the Perfection Certificate
or confirming that there has been no change in such information since the
Closing Date or the date of the most recent certificate delivered pursuant to
this clause (c)(B), as the case may be.
(d)    Notice of Default; Litigation; ERISA Event. Promptly after an Authorized
Officer of the Borrower or any Restricted Subsidiary obtains knowledge thereof,
notice of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto, (ii)
any litigation, regulatory or governmental proceeding pending against the
Borrower or any Restricted Subsidiary that has a reasonable likelihood of
adverse determination and such determination would reasonably be expected to be
determined adversely and, if so determined, to result in a Material Adverse
Effect and (iii) the occurrence of any ERISA Event or any ERISA Event that is
reasonably expected to occur, that would reasonably be expected to result in a
Material Adverse Effect.
(e)    Other Information. Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements (other than
drafts of pre-effective versions of registration statements) with, and reports
to, the SEC or any analogous Governmental Authority in any relevant jurisdiction
by Holdings, the Borrower or any Restricted Subsidiary (other than amendments to
any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Administrative Agent), exhibits
to any registration statement and, if applicable, any registration statements on
Form S-8) and copies of all financial statements, proxy statements, notices and
reports that Holdings, the Borrower or any Restricted Subsidiary shall send to
the ABL Administrative Agent or lenders under the ABL Credit Agreement or the
holders of any publicly issued debt with a principal amount in excess of
$300,000,000 of Holdings, the Borrower and/or any Restricted Subsidiary in their
capacity as such holders (in each case to the extent not theretofore delivered
to the Administrative Agent pursuant to this Agreement).
127

--------------------------------------------------------------------------------



(f)    Requested Information. With reasonable promptness, following the
reasonable request of the Administrative Agent, such other information
(financial or otherwise) as the Administrative Agent on its own behalf or on
behalf of any Lender (acting through the Administrative Agent) may reasonably
request in writing from time to time; provided that, notwithstanding anything to
the contrary in this Section 9.1(f), none of Holdings, the Borrower or any of
its Restricted Subsidiaries will be required to provide any such other
information pursuant to this Section 9.1(f) to the extent that (i) the provision
thereof would violate any attorney client privilege (as reasonably determined by
counsel (internal or external) to the Credit Parties), law, rule or regulation,
or any contractual obligation of confidentiality binding on the Credit Parties
or their respective Affiliates (so long as not entered into in contemplation
hereof) or (ii) such information constitutes attorney work product (as
reasonably determined by counsel (internal or external) to the Credit Parties).
(g)    Projections. Within 90 days (or 120 days for the Fiscal Year ended on
September 30, 2018) after the end of each Fiscal Year of the Borrower ended
after the Closing Date, a reasonably detailed consolidated budget for the
following Fiscal Year as customarily prepared by management of the Borrower for
its internal use (including a projected consolidated balance sheet of the
Borrower and the Restricted Subsidiaries as of the end of such Fiscal Year, the
related consolidated statements of projected cash flow and projected income and
a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of an Authorized Officer of the Borrower stating
that such Projections have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were based on good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time of preparation of such Projections, it being understood that such
Projections and assumptions as to future events are not to be viewed as facts or
a guarantee of performance, are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower and its
Subsidiaries, and that actual results may vary from such Projections and such
differences may be material.
(h)    Reconciliations. Simultaneously with the delivery of each set of
consolidated financial statements referred to in Sections 9.1(a) and (b) above,
reconciliations for such consolidated financial statements or other
consolidating information reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements; provided that the Borrower shall be under no obligation to deliver
the reconciliations or other information described in this clause (h) if the
Consolidated Total Assets and the Consolidated EBITDA of the Borrower and its
consolidated Subsidiaries (which Consolidated Total Assets and Consolidated
EBITDA shall be calculated in accordance with the definitions of such terms, but
determined based on the financial information of the Borrower and its
consolidated Subsidiaries, and not the financial information of the Borrower and
its Restricted Subsidiaries) do not differ from the Consolidated Total Assets
and the Consolidated EBITDA, respectively, of the Borrower and its Restricted
Subsidiaries by more than 2.5%.
128

--------------------------------------------------------------------------------



Notwithstanding the foregoing, the obligations in clauses (a), (b), (e) and (g)
of this Section 9.1 may be satisfied with respect to financial information of
the Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of Holdings or any direct or indirect parent of Holdings or
(B) the Borrower’s (or Holdings’ or any direct or indirect parent thereof), as
applicable, Form 8-K, 10-K or 10-Q, as applicable, filed with the SEC; provided
that, with respect to each of clauses (A) and (B) of this paragraph, to the
extent such information relates to Holdings or a direct or indirect parent of
Holdings, such information is accompanied by consolidating or other information
that explains in reasonable detail the differences between the information
relating to Holdings or such parent, on the one hand, and the information
relating to the Borrower and its consolidated Restricted Subsidiaries on a
standalone basis, on the other hand (provided, however, that the Borrower shall
be under no obligation to deliver such consolidating or other explanatory
information if the Consolidated Total Assets and the Consolidated EBITDA of the
Borrower and its consolidated Restricted Subsidiaries do not differ from the
Consolidated Total Assets and the Consolidated EBITDA, respectively, of Holdings
or any direct or indirect parent of Borrower and its consolidated Subsidiaries
by more than 2.5%). Documents required to be delivered pursuant to clauses (a),
(b) and (e) of this Section 9.1 (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website as notified to the Administrative Agent; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
or filed with the SEC, and available in EDGAR (or any successor) to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
9.2    Books, Records and Inspections
(a)    The Borrower will, and will cause each Restricted Subsidiary to, permit
officers and designated representatives of the Administrative Agent or the
Required Lenders (as accompanied by the Administrative Agent) to visit and
inspect any of the properties or assets of the Borrower or such Restricted
Subsidiary in whomsoever’s possession to the extent that it is within such
party’s control to permit such inspection (and shall use commercially reasonable
efforts to cause such inspection to be permitted to the extent that it is not
within such party’s control to permit such inspection), and to examine the books
and records of the Borrower and any such Restricted Subsidiary and discuss the
affairs, finances and accounts of the Borrower and of any such Restricted
Subsidiary with, and be advised as to the same by, its and their officers and
independent accountants, all at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or Required Lenders may desire
(and subject, in the case of any such meetings or advice from such independent
accountants, to such accountants’ customary policies and procedures); provided
that, excluding any such visits and inspections during the continuation of an
Event of Default (i) only the Administrative Agent, whether on its own or in
conjunction with the Required Lenders, may exercise rights of the Administrative
Agent and the Lenders under this Section 9.2, (ii) the Administrative Agent
shall not exercise such rights more than one time in any calendar year and (iii)
only one such visit shall be at the Borrower’s expense; provided, further, that
when an Event of Default exists, the Administrative
129

--------------------------------------------------------------------------------



Agent (or any of its representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Required Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 9.2, neither the Borrower nor any
Restricted Subsidiary will be required under this Section 9.2 to disclose or
permit the inspection or discussion of any document, information or other matter
to the extent that such action would violate any attorney-client privilege (as
reasonably determined by counsel (internal or external) to the Credit Parties),
law, rule or regulation, or any contractual obligation of confidentiality (not
created in contemplation thereof) binding on the Credit Parties or their
respective Affiliates or constituting attorney work product (as reasonably
determined by counsel (internal or external) to the Credit Parties).
(b)    The Borrower will, and will cause each Restricted Subsidiary to, maintain
proper books of record and account, in which entries that are full, true and
correct in all material respects and are in conformity, in all material
respects, with GAAP shall be made of all material financial transactions and
matters involving the assets of the business of the Borrower or such Restricted
Subsidiary, as the case may be (it being understood and agreed that any
Restricted Subsidiary may maintain its individual books and records in
conformity with local standards or customs and that such maintenance shall not
constitute a breach of the representations, warranties or covenants hereunder).
9.3    Maintenance of Insurance
The Borrower will, and will cause each Material Subsidiary that is a Restricted
Subsidiary to, at all times maintain in full force and effect, pursuant to
self-insurance arrangements or with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower, as
applicable) are financially sound and responsible at the time the relevant
coverage is placed or renewed, insurance in at least such amounts (after giving
effect to any self-insurance which the Borrower believes (in the good faith
judgment of management of the Borrower, as applicable) is reasonable and prudent
in light of the size and nature of its business) and against at least such risks
(and with such risk retentions) as the Borrower believes (in the good faith
judgment of management of the Borrower, as applicable) is reasonable and prudent
in light of the size and nature of its business and the availability of
insurance on a cost-effective basis; and will furnish to the Administrative
Agent, upon written reasonable request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried,
provided, however, that for so long as no Event of Default has occurred and is
continuing, the Administrative Agent shall be entitled to make such request only
once in any calendar year. With respect to each Mortgaged Property, obtain flood
insurance in such total amount as the Administrative Agent may from time to time
require, if at any time the area in which any improvements located on any
Mortgaged Property is designated a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as amended from time to
time.
130

--------------------------------------------------------------------------------



9.4    Payment of Taxes
The Borrower will pay and discharge, and will cause each of the Restricted
Subsidiaries to pay and discharge, all Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, prior to the date on which penalties attach thereto,
and all lawful claims in respect of any Taxes imposed, assessed or levied that,
if unpaid, could reasonably be expected to become a material Lien upon any
properties of the Borrower or any Restricted Subsidiary; provided that neither
the Borrower nor any such Restricted Subsidiary shall be required to pay any
such tax, assessment, charge, levy or claim (i) that is being contested in good
faith and by proper proceedings if it has maintained adequate reserves (in the
good faith judgment of management of the Borrower) with respect thereto in
accordance with GAAP or (ii) with respect to which the failure to pay would not
reasonably be expected to result in a Material Adverse Effect.
9.5    Consolidated Corporate Franchises
The Borrower will do, and will cause each Material Subsidiary that is a
Restricted Subsidiary to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its existence, corporate rights and
authority, except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect; provided, however, that the
Borrower and the Restricted Subsidiaries may consummate any transaction
otherwise permitted hereby, including under Section 10.2, 10.3, 10.4 or 10.5.
9.6    Compliance with Statutes, Regulations, Etc
The Borrower will, and will cause each Restricted Subsidiary to, comply with all
Applicable Laws applicable to it or its property, including all governmental
approvals or authorizations required to conduct its business, and to maintain
all such governmental approvals or authorizations in full force and effect, in
each case except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.
9.7    Lender Calls
At the reasonable request of the Administrative Agent, the Borrower shall
conduct a conference call that Lenders may attend to discuss the financial
condition and results of operations of the Borrower and its Restricted
Subsidiaries for the most recently ended measurement period for which financial
statements have been delivered pursuant to Section 9.1(a) or (b) (beginning with
the fiscal period of the Borrower ended March 31, 2018), at a date and time to
be determined by the Borrower with reasonable advance notice to the
Administrative Agent, limited to one conference call per fiscal quarter.
9.8    Maintenance of Properties
The Borrower will, and will cause the Restricted Subsidiaries to, keep and
maintain all property material to the conduct of its business in good working
order and condition
131

--------------------------------------------------------------------------------



(ordinary wear and tear, casualty and condemnation excepted), except to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
9.9    Transactions with Affiliates
The Borrower will conduct, and will cause the Restricted Subsidiaries to
conduct, all transactions with any of its or their respective Affiliates (other
than (x) any transaction or series of related transactions with an aggregate
value that is equal to or less than $25,000,000 or (y) transactions between or
among (i) the Borrower and the Restricted Subsidiaries or any Person that
becomes a Restricted Subsidiary as a result of such transactions and (ii) the
Borrower, the Restricted Subsidiaries and to the extent in the ordinary course
or consistent with past practice, Holdings) on terms that are, taken as a whole,
not materially less favorable to the Borrower or such Restricted Subsidiary as
it would obtain in a comparable arm’s-length transaction with a Person that is
not an Affiliate (as determined in good faith by the Borrower); provided that
the foregoing restrictions shall not apply to:
(a)    transactions permitted by Section 10 (other than Section 10.6(m) and any
provision of Section 10 permitting transactions by reference to Section 9.9),
(b)    the Transactions and the payment of the Transaction Expenses,
(c)    the issuance of Stock or Stock Equivalents of the Borrower (or any direct
or indirect parent thereof) to the management of the Borrower (or any direct or
indirect parent thereof) or any Subsidiary of the Borrower in connection with
the Transactions or pursuant to arrangements described in clause (e) of this
Section 9.9,
(d)    loans, advances and other transactions between or among the Borrower, any
Subsidiary of the Borrower or any joint venture (regardless of the form of legal
entity) in which the Borrower or any Subsidiary of the Borrower has invested
(and which Subsidiary or joint venture would not be an Affiliate of the Borrower
but for the Borrower’s or such Subsidiary’s Subsidiary ownership of Stock or
Stock Equivalents in such joint venture or Subsidiary) to the extent permitted
under Section 10,
(e)    (i) employment, consulting and severance arrangements between the
Borrower and the Restricted Subsidiaries (or any direct or indirect parent of
the Borrower) and their respective officers, employees, directors or consultants
in the ordinary course of business (including payments, loans and advances in
connection therewith) and (ii) issuances of securities, or other payments,
awards or grants in cash, securities or otherwise and other transactions
pursuant to any equityholder, employee or director equity plan or stock or other
equity option plan or any other management or employee benefit plan or
agreement, other compensatory arrangement or any stock or other equity
subscription, co-invest or equityholder agreement,
(f)    the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, consultants, officers
and employees of the Borrower (or, to the extent attributable to the ownership
of the Borrower and its Restricted Subsidiaries, any direct or indirect parent
thereof) and the Subsidiaries of the Borrower,
132

--------------------------------------------------------------------------------



(g)    the issuance of Stock or Stock Equivalents (other than Disqualified
Stock) of the Borrower (or any direct or indirect parent thereof) to Holdings or
to any director, officer, employee or consultant,
(h)    any customary transactions with a Receivables Entity effected as part of
a Permitted Receivables Financing and any customary transactions with a
Securitization Subsidiary effected as part of a Qualified Securitization
Financing,
(i)    transactions pursuant to permitted agreements in existence on the Closing
Date and, to the extent each such transaction is valued in excess of
$25,000,000, set forth on Schedule 9.9 or any amendment, modification,
supplement, replacement, extension, renewal or restructuring thereto to the
extent such an amendment, modification, supplement, replacement, extension
renewal or restructuring (together with any other amendment or supplemental
agreements) is not materially adverse, taken as a whole, to the Lenders (in the
good faith determination of the Borrower),
(j)    transactions in which Holdings (or any indirect parent of the Borrower),
the Borrower or any Restricted Subsidiary, as the case may be, delivers to the
Administrative Agent a letter from an Independent Financial Advisor stating that
such transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or meets the requirements of Section 9.9,
(k)    the existence and performance of agreements and transactions with any
Unrestricted Subsidiary that were entered into prior to the designation of a
Restricted Subsidiary as such Unrestricted Subsidiary to the extent that the
transaction was permitted at the time that it was entered into with such
Restricted Subsidiary and transactions entered into by an Unrestricted
Subsidiary with an Affiliate prior to the redesignation of any such Unrestricted
Subsidiary as a Restricted Subsidiary; provided that such transaction was not
entered into in contemplation of such designation or redesignation, as
applicable,
(l)    Affiliate repurchases of the Term Loans or Commitments to the extent
permitted hereunder and the payments and other transactions reasonably related
thereto, and
(m)    transactions constituting any part of a Permitted Reorganization., and
(n)    transactions related to a Permitted Change of Control, the payment of
Permitted Change of Control Costs and the issuance of Stock and Stock
Equivalents to the management of Avaya Holdings, the Borrower or any of its
Restricted Subsidiaries in connection with a Permitted Change of Control.
9.10    End of Fiscal Years
The Borrower will, for financial reporting purposes, cause its Fiscal Year to
end on September 30 of each year (each a “Fiscal Year”) and cause its Restricted
Subsidiaries to maintain their fiscal years as in effect on the Closing Date;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent change the Fiscal Year or the fiscal years
133

--------------------------------------------------------------------------------



of its Restricted Subsidiaries with the prior written consent of the
Administrative Agent (not to be unreasonably withheld, conditioned, delayed or
denied), in which case the Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement that
are necessary in order to reflect such change in financial reporting.
9.11    Additional Guarantors and Grantors
Subject to any applicable limitations set forth in the Guarantee, the Security
Documents, or any Applicable Intercreditor Agreement and this Agreement
(including Section 9.12), the Borrower will cause each direct or indirect Wholly
Owned Domestic Subsidiary of the Borrower (excluding any Excluded Subsidiary)
formed or otherwise purchased or acquired after the Closing Date and each other
Domestic Subsidiary of the Borrower that ceases to constitute an Excluded
Subsidiary to, within 60 days from the date of such formation, acquisition or
cessation (which in the case of any Subsidiary ceasing to constitute an Excluded
Subsidiary pursuant to clause (a) thereof, commencing on the date of delivery of
the applicable compliance certificate pursuant to Section 9.1(c)), as applicable
(or such longer period as the Administrative Agent may agree in its reasonable
discretion), execute (A) a supplement to each of the Guarantee and the Security
Agreement in order to become a Guarantor under such Guarantee and a
grantor/pledgor under the Security Agreement and (B) a joinder to the
Intercompany Subordinated Note.
9.12    Further Assurances
(a)    Subject to the applicable limitations set forth in this Agreement
(including Section 9.11) and the Security Documents and any Applicable
Intercreditor Agreement, the Borrower will, and will cause each other Credit
Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents) that may be required under any Applicable Law, or
that the Collateral Agent may reasonably request, in order to grant, preserve,
protect and perfect the validity and priority of the security interests created
or intended to be created by the applicable Security Documents, all at the
expense of the Borrower and the Restricted Subsidiaries.
(b)    Subject to any applicable limitations set forth in the Security Documents
(including in any Mortgage), if any assets that are of the nature secured by any
Security Documents (including any owned Real Estate or improvements thereto
constituting Collateral with a fair market value in excess of $10,000,000) are
acquired by the Borrower or any Subsidiary Guarantor after the Closing Date or
are held by any Subsidiary on or after the time it becomes a Guarantor pursuant
to Section 9.11 (other than assets constituting Collateral under the Security
Documents that become subject to the Lien of any Security Document upon
acquisition thereof or assets subject to a Lien granted pursuant to Section
10.2(d) or 10.2(g)), the Borrower will promptly notify the Collateral Agent
thereof and, if requested by the Collateral Agent, will cause such assets to be
subjected to a Lien securing the Obligations and will take, and cause the other
Credit Parties to take, such actions as shall be necessary or reasonably
requested by the Collateral Agent, as soon as commercially reasonable but in no
event later than 120 days, unless extended by the Collateral Agent in its
reasonable discretion, to grant and perfect such Liens
134

--------------------------------------------------------------------------------



consistent with the applicable requirements of the Security Documents, including
actions described in paragraph (a) of this Section, all at the expense of the
Credit Parties.
(c)    Any Mortgage delivered to the Collateral Agent in accordance with the
preceding clause (b) shall be accompanied by those items set forth in clause (d)
that are customary for the type of assets covered by such Mortgage. Any items
that are customary for the type of assets covered by such Mortgage may be
delivered within a commercially reasonable period of time after the delivery of
a Mortgage if they are not reasonably available at the time the Mortgage is
delivered.
(d)    With respect to any Mortgaged Property, within 120 days, unless extended
by the Collateral Agent in its reasonable discretion, the Borrower will deliver,
or cause to be delivered, to the Collateral Agent (i) a Mortgage with respect to
each Mortgaged Property, executed by an Authorized Officer of each obligor party
thereto, (ii) a policy or policies of title insurance insuring the Lien of each
such Mortgage as a valid Lien on the Mortgaged Property described therein, free
of any other Liens except Permitted Encumbrances or consented to in writing
(including via email) by the Collateral Agent, together with such endorsements
and reinsurance as the Collateral Agent may reasonably request, together with
evidence reasonably acceptable to the Collateral Agent of payment of all title
insurance premiums, search and examination charges, escrow charges and related
charges, fees, costs and expenses required for the issuance of the title
insurance policies referred to above, (iii) a Survey, to the extent reasonably
necessary to satisfy the requirements of clause (ii) above, (iv) all other
documents and instruments, including Uniform Commercial Code or other applicable
fixture security financing statements, reasonably requested by the Collateral
Agent to be filed, registered or recorded to create the Liens intended to be
created by any such Mortgage and perfect such Liens to the extent required by,
and with the priority required by, such Mortgage shall have been delivered to
the Collateral Agent in proper form for filing, registration or recording and
(v) written opinions of legal counsel in the states in which each such Mortgaged
Property is located in customary form and substance. If any building or other
improvement included in any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or as
hereafter in effect or successor act thereto), then the Borrower shall, prior to
delivery of the Mortgages, deliver or cause to be delivered, (i) a completed
Federal Emergency Management Agency Standard Flood Determination with respect to
each Mortgaged Property, in each case in form and substance reasonably
satisfactory to the Collateral Agent and (ii) evidence of flood insurance with
respect to each Mortgaged Property, to the extent and in amounts required by
Applicable Laws, in each case in form and substance reasonably satisfactory to
the Collateral Agent.
(e)    Notwithstanding anything herein to the contrary, if the Borrower and the
Collateral Agent mutually agree in their reasonable judgment (confirmed in
writing to the Borrower and the Administrative Agent) that the cost or other
consequences (including adverse tax and accounting consequences) of creating or
perfecting any Lien on any property is excessive in relation to the benefits
afforded to the Secured Parties thereby, then such property may be excluded from
the Collateral for all purposes of the Credit Documents.
135

--------------------------------------------------------------------------------



(f)    Notwithstanding anything herein or in any other Credit Document to the
contrary, the Borrower and the Guarantors shall not be required, nor shall the
Collateral Agent be authorized, (i) to perfect the above-described pledges,
security interests and mortgages by any means other than by (A) filings pursuant
to the Uniform Commercial Code in the office of the secretary of state (or
similar central filing office) of the relevant State(s), (B) filings in United
States government offices with respect to intellectual property as expressly
required herein and under the other Credit Documents, (C) delivery to the
Collateral Agent, for its possession, of all Collateral consisting of material
intercompany notes, stock certificates of the Borrower and its Restricted
Subsidiaries or (D) Mortgages required to be delivered pursuant to this Section
9.12, (ii) to enter into any control agreement with respect to any deposit
account, securities account or commodities account or contract (other than for
which control agreements are required to be obtained or for which the ABL
Collateral Agent has obtained control, in each case, to the extent required by
the ABL Credit Documents; provided that in such case, the ABL Collateral Agent
will act as the agent for perfection on behalf of the Secured Parties without
causing the Collateral Agent or the Administrative Agent to become a party to
such control agreements), (iii) to take any action in any non-U.S. jurisdiction
or pursuant to the requirements of the laws of any non-U.S. jurisdiction in
order to create any security interests or to perfect any security interests,
including with respect to any intellectual property registered outside of the
United States (it being understood that there shall be no security agreements or
pledge agreements governed by the laws of any non-U.S. jurisdiction), (iv)
except as expressly set forth above, to take any other action with respect to
any Collateral to perfect through control agreements or to otherwise perfect by
“control” or (v) to provide any notice to obtain the consent of governmental
authorities under the Federal Assignment of Claims Act (or any state equivalent
thereof).
9.13    Use of Proceeds
The Borrower will use (i) the proceeds of the Initial Term Loans (other than the
Tranche B Term Loans made on the First Amendment Effective Date) to fund,
together with cash on hand at the Borrower and its Subsidiaries (a) to pay the
Transaction Expenses, (b) to fund the Closing Refinancing, (c) to fund
distributions in connection with the consummation of, or as required by, the
Plan, (d) for working capital and general corporate purposes, (e) to pay fees,
expenses and costs relating to the consummation of the Plan and funding the
transactions contemplated by the Plan and (f) to cash collateralize any letters
of credit and/or cash management obligations existing on the Closing Date and
(ii) the proceeds of the Tranche B Term Loans made on the First Amendment
Effective Date to (a) prepay in full all Initial Term Loans outstanding
hereunder as of the First Amendment Effective Date (immediately prior to giving
effect to the First Amendment), and pay all accrued and unpaid interest thereon
and all other Obligations in respect thereof and (b) for working capital and
general corporate purposes. The Borrower will use the proceeds of other Term
Loans or Commitments for purposes as agreed with the Lenders thereof.
9.14    Maintenance of Ratings
The Borrower will use commercially reasonable efforts to obtain and maintain
(but not maintain any specific rating) a public corporate family and/or
corporate credit rating, as
136

--------------------------------------------------------------------------------



applicable, and public ratings in respect of the Initial Term Loans provided
pursuant to this Agreement, in each case, from each of S&P and Moody’s.
9.15    Changes in Business
The Borrower and the Restricted Subsidiaries, taken as a whole, will not
fundamentally and substantively alter the character of their business, taken as
a whole, from the business conducted by the Borrower and the Restricted
Subsidiaries, taken as a whole, on the Closing Date and other business
activities which are extensions thereof or otherwise similar, incidental,
complementary, synergistic, reasonably related or ancillary to any of the
foregoing (and non-core incidental businesses acquired in connection with any
Permitted Acquisition or permitted Investment), in each case as determined by
the Borrower in good faith.
SECTION 10 Negative Covenants
The Borrower hereby covenants and agrees that on the Closing Date (immediately
after giving effect to the Transactions) and thereafter, until all Commitments
and all Term Loans, together with interest, fees and all other Obligations
(other than Hedging Obligations under Secured Hedging Agreements, Cash
Management Obligations under Secured Cash Management Agreement or Contingent
Obligations), are paid in full:
10.1    Limitation on Indebtedness
The Borrower will not, and will not permit the Restricted Subsidiaries to,
create, incur, assume or suffer to exist any Indebtedness. Notwithstanding the
foregoing, the limitations set forth in the immediately preceding sentence shall
not apply to any of the following:
(a)    Indebtedness arising under the Credit Documents (including any
Indebtedness incurred as permitted by Sections 2.14, 2.15 and 13.1);
(b)    Indebtedness under the ABL Credit Documents and any Refinancing
Indebtedness thereof, in an aggregate principal amount not to exceed the sum of
(i) $300,000,000 plus (ii) the principal amount of “Incremental Facilities” (as
defined in the ABL Credit Agreement) measured at the time of incurrence pursuant
to the ABL Credit Agreement as in effect on the Closing Date plus (iii) solely
in the case of any such Refinancing Indebtedness, the Refinancing Increased
Amount with respect thereto;
(c)    [reserved];
(d)    subject to compliance with Section 10.5, Indebtedness of the Borrower or
any Restricted Subsidiary owed to the Borrower or any Restricted Subsidiary;
provided that all such Indebtedness of any Credit Party owed to any Person that
is not a Credit Party shall be (x) evidenced by the Intercompany Subordinated
Note (provided that any Person becoming a Restricted Subsidiary after the
Closing Date may enter into the Intercompany Subordinated Note within the time
period set forth in Section 9.11) or (y) otherwise be subject to subordination
137

--------------------------------------------------------------------------------



terms substantially identical to the subordination terms set forth in the
Intercompany Subordinated Note or otherwise reasonably acceptable to the
Administrative Agent;
(e)    subject to compliance with Section 10.5, Guarantee Obligations incurred
by (i) Restricted Subsidiaries in respect of Indebtedness of the Borrower or any
other Restricted Subsidiary that is permitted to be incurred under this
Agreement and (ii) the Borrower in respect of Indebtedness of Restricted
Subsidiaries that is permitted to be incurred under this Agreement; provided
that (x) if the Indebtedness being guaranteed under this Section 10.1(e) is
subordinated to the Obligations, such Guarantee Obligations shall be
subordinated to the Guarantee of the Obligations on terms (taken as a whole) at
least as favorable to the Lenders as those contained in the subordination of
such Indebtedness and (y) a Restricted Subsidiary that is not a Credit Party may
not, by virtue of this Section 10.1(e), guarantee Indebtedness that such
Restricted Subsidiary could not otherwise incur under this Section 10.1;
(f)    Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letter of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business (including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims and similar
obligations);
(g)    Guarantee Obligations (i) incurred in the ordinary course of business in
respect of obligations of (or to) suppliers, customers, franchisees, lessors and
licensees, (ii) otherwise constituting Investments permitted by Section 10.5
(other than Investments permitted by Section 10.5(l) by reference to Section
10.1 and Section 10.5(q)); provided that this clause (ii) shall not be construed
to limit the requirements of Section 10.1(d) and (e), or (iii) contemplated by
the Plan;
(h)    Indebtedness (including Indebtedness arising under Capital Leases)
incurred to finance the purchase price, cost of design, acquisition,
construction, repair, restoration, replacement, expansion, installation or
improvement of fixed or capital assets or otherwise in respect of Capital
Expenditures, so long as such Indebtedness is incurred concurrently with or
within 270 days of the acquisition, construction, repair, restoration,
replacement, expansion, installation or improvement of such fixed or capital
assets or incurrence of such Capital Expenditure, and any Refinancing
Indebtedness thereof, in an aggregate principal amount not to exceed (i) the
greater of (x) $160,000,000 and (y) 20% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of
incurrence or issuance plus the principal amount of Capital Leases outstanding
on the Closing Date, in each case at any time outstanding plus (ii) solely in
the case of any such Refinancing Indebtedness, the Refinancing Increased Amount
with respect thereto;
(i)    Indebtedness permitted to remain outstanding under the Plan, and to the
extent such Indebtedness exceeds $5,000,000, set forth on Schedule 10.1 and any
Refinancing Indebtedness thereof; provided that in the case of any Refinancing
Indebtedness of any such Indebtedness, each obligor of such Refinancing
Indebtedness is an obligor of such Indebtedness;
138

--------------------------------------------------------------------------------



(j)    Indebtedness in respect of Hedging Agreements; provided that such Hedging
Agreements are not entered into for speculative purposes (as determined by the
Borrower in good faith);
(k)    (i) Permitted Other Debt assumed or incurred for any purpose, including
to finance a Permitted Acquisition, other permitted Investments or Capital
Expenditures; provided that (A) if such Indebtedness is incurred or assumed by a
Restricted Subsidiary that is not a Credit Party, such Indebtedness is not
guaranteed in any respect by the Borrower or any other Guarantor except as
permitted under Section 10.5, (B) the aggregate principal amount of Indebtedness
incurred or assumed under this Section 10.1(k)(i) shall not exceed (1) the
greater of (x) $160,000,000 and (y) 20% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of
incurrence or issuance plus (2) additional amounts if, on a Pro Forma Basis
after giving effect to the incurrence or assumption of such Indebtedness and the
application of proceeds thereof and, if applicable, the Permitted Acquisition,
permitted Investment or Capital Expenditure, the Consolidated Total Net Leverage
Ratio is not greater than 3.30 to 1.00 or, to the extent incurred or assumed in
connection with a Permitted Acquisition or similar Investment, the Consolidated
Total Net Leverage Ratio (on a Pro Forma Basis for such transaction and the
incurrence or assumption of such Indebtedness) is not greater than (I) 3.30 to
1.00 or (II) the Consolidated Total Net Leverage Ratio immediately prior to such
Permitted Acquisition or similar Investment and (C) if such Permitted Other Debt
incurred (and for the avoidance of doubt, not “assumed”) pursuant to this clause
(k)(i) constitutes a Permitted Other Loan that ranks pari passu with the Initial
Term Loans as to right of payment and security with respect to the Collateral,
the Initial Term Loans shall be subject to the adjustment (if applicable) set
forth in the proviso to Section 2.14(d)(iv) as if such Permitted Other Loan were
an Incremental Term Loan incurred hereunder and (ii) any Refinancing
Indebtedness in respect of the Indebtedness under clause (i) above; provided
that Indebtedness incurred or assumed by Restricted Subsidiaries that are not
Subsidiary Guarantors under this Section 10.1(k), when combined with the total
amount of Indebtedness incurred by Restricted Subsidiaries that are not
Subsidiary Guarantors pursuant to Section 10.1(ee), shall not exceed the greater
of (x) $160,000,000 and (y) 20% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time of incurrence or
issuance, in each case at any time outstanding;
(l)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business or
consistent with past practice, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business (including in
respect of construction or restoration activities) or consistent with past
practice;
(m)    additional Indebtedness; provided that the aggregate amount of
Indebtedness incurred or issued pursuant to this Section 10.1(m) shall not
exceed the greater of (x) $160,000,000 and (y) 20% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis) at the
time of incurrence or issuance, in each case at any time outstanding;
139

--------------------------------------------------------------------------------



(n)    Cash Management Obligations and other Indebtedness in respect of
overdraft facilities, employee credit card programs, netting services, automatic
clearinghouse arrangements and other cash management and similar arrangements in
the ordinary course of business;
(o)    (i) Indebtedness incurred in the ordinary course of business in respect
of obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services and (ii) Indebtedness in respect of intercompany obligations
of the Borrower or any Restricted Subsidiary with the Borrower or any Restricted
Subsidiary in respect of accounts payable incurred in connection with goods sold
or services rendered in the ordinary course of business and not in connection
with the borrowing of money;
(p)    Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations (including earn-outs), in each case entered into in
connection with a Permitted Change of Control, Permitted Acquisitions, other
Investments and the Disposition of any business, assets or Stock or Stock
Equivalents permitted hereunder;
(q)    Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(i) financing of insurance premiums or (ii) take or pay obligations contained in
supply agreements, in each case arising in the ordinary course of business;
(r)    Indebtedness representing deferred compensation, or similar arrangement,
to employees, consultants or independent contractors of the Borrower and the
Restricted Subsidiaries incurred in the ordinary course of business;
(s)    Indebtedness consisting of promissory notes issued by the Borrower or any
Restricted Subsidiary to present or former officer, manager, consultant,
director or employee (or their respective wealth management vehicles, spouses,
former spouses, successors, executors, administrators, heirs, legatees,
distributees, estates or immediate family members) to finance the purchase or
redemption of Stock or Stock Equivalents of the Borrower (or any direct or
indirect parent thereof) permitted by Section 10.6(b);
(t)    Indebtedness consisting of obligations of the Borrower and the Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions and Permitted Acquisitions
or, any other Investment permitted hereunder and any Permitted Change of
Control;
(u)    Indebtedness in respect of (i) Permitted Receivables Financings owed by a
Receivables Entity or Qualified Securitization Financings owed by a
Securitization Subsidiary and (ii) accounts receivable factoring facilities in
the ordinary course of business; provided that the aggregate amount of
Receivables Indebtedness pursuant to this clause (u) shall not exceed
$160,000,000 at any time outstanding;
140

--------------------------------------------------------------------------------



(v)    Indebtedness in respect of (i) Permitted Other Debt issued or incurred to
the extent that the Net Cash Proceeds therefrom are applied to the prepayment of
the Term Loans in the manner set forth in Section 5.2(a)(iii)(A); (ii) other
Permitted Other Debt (such Indebtedness incurred pursuant to this clause (ii),
“Incremental Equivalent Debt”) in an aggregate principal amount not to exceed
the then-available Maximum Incremental Facilities Amount; provided that (x) if
such Permitted Other Debt incurred pursuant to this clause (ii) is a Permitted
Other Loan that ranks pari passu with the Initial Term Loans as to right of
payment and security, the Initial Term Loans shall be subject to the adjustment
(if applicable) set forth in the proviso to Section 2.14(d)(iv) as if such
Permitted Other Loan were an Incremental Term Loan incurred hereunder and (y) if
such Permitted Other Debt incurred pursuant to this clause (ii) is unsecured or
secured on a junior basis to the Obligations, such Permitted Other Debt shall
not have a maturity date earlier than 91 days after the Initial Term Loan
Maturity Date; and (iii) any Refinancing Indebtedness in respect of Indebtedness
incurred pursuant to clauses (i) and (ii) above;
(w)    (i) Indebtedness in respect of Permitted Debt Exchange Instruments
incurred pursuant to a Permitted Debt Exchange in accordance with Section 2.17
and (ii) any Refinancing Indebtedness thereof;
(x)    Indebtedness in an amount not to exceed the Available Equity Amount;
(y)    Indebtedness of any Minority Investments or Indebtedness incurred on
behalf thereof or representing guarantees of such Indebtedness of any Minority
Investment, in an amount not to exceed the greater of (x) $160,000,000 and (y)
20% of Consolidated EBITDA for the most recently ended Test Period (calculated
on a Pro Forma Basis) at the time of incurrence or issuance, in each case at any
time outstanding;
(z)    intercompany Indebtedness among the Borrower and its Subsidiaries
constituting any part of any Permitted Reorganization;
(aa)    to the extent constituting Indebtedness, customer deposits and advance
payments (including progress payments) received in the ordinary course of
business from customers for goods and services purchased in the ordinary course
of business;
(bb)    (i) Indebtedness of the Borrower or any Restricted Subsidiary supported
by a letter of credit, in a principal amount not in excess of the stated amount
of such letter of credit so long as such letter of credit is otherwise permitted
to be incurred pursuant to this Section 10.1 or (ii) obligations in respect of
letters of support, guarantees or similar obligations issued, made or incurred
for the benefit of the Borrower or any Subsidiary of the Borrower in connection
with any statutory filing or the delivery of audit opinions performed in
jurisdictions other than the United States;
(cc)    Indebtedness owing to the seller of any business or assets permitted to
be acquired by the Borrower or any Restricted Subsidiary under this Agreement;
provided that the aggregate amount of Indebtedness permitted under this clause
(cc) shall not exceed the greater of
141

--------------------------------------------------------------------------------



$160,000,000 and 20% of Consolidated EBITDA for the most recently ended Test
Period (calculated on a Pro Forma Basis) outstanding at any time;
(dd)    obligations in respect of Disqualified Stock in an amount not to exceed
the greater of $25,000,000 and 3% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) outstanding at any time;
(ee)    Indebtedness incurred by Restricted Subsidiaries that are not Subsidiary
Guarantors under this clause (ee), when combined with the total amount of
Indebtedness incurred by Restricted Subsidiaries that are not Subsidiary
Guarantors pursuant to Section 10.1(k), shall not exceed the greater of (x)
$160,000,000 and (y) 20% of Consolidated EBITDA for the most recently ended Test
Period (calculated on a Pro Forma Basis) at the time of incurrence or issuance,
in each case at any time outstanding; and
(ff)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges, and additional or contingent interest on obligations
described in clauses (a) through (ee) above.
For the avoidance of doubt, any Indebtedness permitted to be incurred under any
clause of this Section 10.1 may be used to modify, refinance, refund, renew,
replace, exchange or extend any outstanding Indebtedness, including any such
Indebtedness incurred under any other clause of this Section 10.1 and any such
Indebtedness with respect to which the incurrence of Refinancing Indebtedness is
expressly permitted under this Section 10.1, in each case, subject to the
restrictions set forth in Section 10.7.
Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness or Disqualified Stock will not
be deemed to be an incurrence or issuance of Indebtedness or Disqualified Stock
for purposes of this covenant.
This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior lien priority with respect to the same collateral.
10.2    Limitation on Liens
The Borrower will not, and will not permit the Restricted Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon any property or assets of
any kind (real or personal, tangible or intangible) of the Borrower or such
Restricted Subsidiary, whether now owned or hereafter acquired, except:
(a)    Liens arising under the Security Documents;
(b)    Liens securing Indebtedness permitted to be incurred pursuant to Section
10.1(b), and Hedging Obligations and Cash Management Obligations permitted to be
secured on
142

--------------------------------------------------------------------------------



a pari passu basis with the ABL Loans under the ABL Credit Documents; provided
that such Lien over the Collateral shall be subject to the Applicable
Intercreditor Agreements reflecting its pari passu status as compared with the
Liens securing the ABL Loans;
(c)    [reserved];
(d)    Liens securing Indebtedness permitted pursuant to Section 10.1(h);
provided that except as otherwise permitted hereby, such Liens attach at all
times only to the assets so financed except (1) for accessions to the property
financed with the proceeds of such Indebtedness and the proceeds and the
products thereof and (2) that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;
(e)    Liens permitted to remain outstanding under the Plan; provided that any
Lien securing Indebtedness or other obligations in excess of $5,000,000 shall
only be permitted to the extent such Lien is listed on Schedule 10.2;
(f)    (i) Liens securing Indebtedness permitted to be incurred under clause
(B)(2) of the proviso to Section 10.1(k)(i), Section 10.1(v)(i), Section
10.1(v)(ii) or Section 10.1(w)(i); provided that (A) the representative of such
Indebtedness shall have entered into the Applicable Intercreditor Agreements to
the extent secured by the Collateral reflecting its pari passu or junior (but
not senior) priority status as compared with the Liens securing the Obligations
and (B) (I) with respect to Indebtedness incurred in reliance on clause (B)(2)
of the proviso to Section 10.1(k)(i) that is secured by Liens on a pari passu
basis with any Liens securing the Initial Term Loans (without regard to control
of remedies), immediately after the incurrence thereof, on a Pro Forma Basis,
the Consolidated First Lien Net Leverage Ratio is no greater than 3.30 to 1.00
and (II) with respect to Indebtedness incurred in reliance on clause (B)(2) of
the proviso to Section 10.1(k)(i) that is secured by Liens that are junior in
right of security to the Liens securing the Initial Term Loans, immediately
after the incurrence thereof, on a Pro Forma Basis, the Consolidated Secured Net
Leverage Ratio is no greater than 3.30 to 1.00 and (ii) Liens securing
Refinancing Indebtedness permitted to be incurred under Section 10.1(k)(ii),
Section 10.1(v)(iii) and Section 10.1(w)(ii);
(g)    Liens existing on the assets of any Person that becomes a Restricted
Subsidiary (or is a Restricted Subsidiary that survives a merger with such
Person or any of its Subsidiaries) pursuant to a Permitted Acquisition or other
permitted Investment or the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary or existing on assets acquired after the Closing Date, to
the extent the Liens on such assets secure Indebtedness permitted by Section
10.1; provided that such Liens (i) are not created or incurred in connection
with, or in contemplation of, such Person becoming such a Restricted Subsidiary
or such assets being acquired and (ii) attach at all times only to the same
assets to which such Liens attached and after-acquired property, property that
is affixed or incorporated into the property covered by such Lien and accessions
thereto and products and proceeds thereof, after-acquired property subject to a
Lien securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, and
the proceeds and the products thereof
143

--------------------------------------------------------------------------------



and customary security deposits in respect thereof and in the case of multiple
financings of equipment (or assets affixed or appurtenant thereto and additions
and accessions) provided by any lender, other equipment financed by such lender,
it being understood that such requirement to pledge such after-acquired property
shall not be permitted to apply to any such after-acquired property to which
such requirement would not have applied but for such acquisition except as
otherwise permitted hereunder, and any Refinancing Indebtedness thereof
permitted by Section 10.1;
(h)    additional Liens on assets of any Restricted Subsidiary that is not a
Credit Party securing Indebtedness of such Restricted Subsidiary permitted
pursuant to Section 10.1 (or other obligations of such Restricted Subsidiary not
constituting Indebtedness);
(i)    additional Liens on assets that do not constitute Collateral prior to the
creation of such Liens, so long as the Credit Facilities hereunder are equally
and ratably secured thereby and the aggregate amount of Indebtedness secured
thereby at any time outstanding does not exceed $160,000,000; provided that such
Liens are subject to intercreditor arrangements reasonably satisfactory to the
Borrower and the Collateral Agent, it being understood and agreed that
intercreditor arrangements in substantially the form of the Applicable
Intercreditor Agreements are satisfactory;
(j)    additional pari passu or junior Liens securing Indebtedness, so long as
(i)(x) with respect to Indebtedness that is secured by Liens on a pari passu
basis with any Liens securing the Initial Term Loans (without regard to control
of remedies), immediately after the incurrence thereof, on a Pro Forma Basis,
the Consolidated First Lien Net Leverage Ratio is no greater than 3.30 to 1.00
and (y) with respect to Indebtedness that is secured by Liens that are junior in
right of security to the Liens securing any Initial Term Loans, immediately
after the incurrence thereof, on a Pro Forma Basis, the Consolidated Secured Net
Leverage Ratio is no greater than 3.30 to 1.00 and (ii) the holder(s) of such
Liens (or a representative thereof) shall have entered into the Applicable
Intercreditor Agreements;
(k)    additional Liens, so long as the aggregate amount of obligations secured
thereby at any time outstanding does not exceed the greater of (x) $160,000,000
and (y) 20% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of incurrence or issuance;
(l)    (i) Liens on accounts receivable, other Receivables Facility Assets, or
accounts into which collections or proceeds of Receivables Facility Assets are
deposited, in each case arising in connection with a Permitted Receivables
Financing permitted under Section 10.1(u) and (ii) Liens on Securitization
Assets and related assets arising in connection with a Qualified Securitization
Financing permitted under Section 10.1(u);
(m)    Permitted Encumbrances; and
(n)    the supplement, amendment, amendment and restatement, modification,
replacement, refinancing, refunding, restructuring, extension or renewal of any
Lien permitted by clause (e), clause (g) and clause (i) of this Section 10.2
upon or in the same assets theretofore
144

--------------------------------------------------------------------------------



subject to such Lien (or upon or in after-acquired property that is affixed or
incorporated into the property covered by such Lien and accessions thereto or
any proceeds or products thereof) or the Refinancing Indebtedness (without a
change in any obligor, except to the extent otherwise permitted hereunder) of
the Indebtedness or other obligations secured thereby (including any unused
commitments), to the extent such Refinancing Indebtedness is permitted by
Section 10.1; provided that in the case of any such supplement, amendment,
amendment and restatement, modification, replacement, refinancing, refunding,
restructuring, extension or renewal of any Lien permitted by clause (g) and
clause (i) of this Section 10.2, the requirements set forth in the proviso to
clause (g) or clause (i), as applicable, shall have been satisfied.
10.3    Limitation on Fundamental Changes
The Borrower will not, and will not permit the Restricted Subsidiaries to,
consummate any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, assign, transfer or otherwise consummate the Disposition of, all or
substantially all its business units, assets or other properties, except that:
(a)    so long as both before and after giving effect to such transaction, no
Event of Default has occurred and is continuing or would result therefrom, any
Subsidiary of the Borrower or any other Person may be merged, amalgamated or
consolidated with or into the Borrower; provided that (A) the Borrower shall be
the continuing or surviving company or (B) if the Person formed by or surviving
any such merger, amalgamation or consolidation is not the Borrower (such other
Person, the “Successor Borrower”), (1) the Successor Borrower (if other than the
Borrower) shall be an entity organized or existing under the laws of the United
States, any state thereof, the District of Columbia or any territory thereof,
(2) the Successor Borrower (if other than the Borrower) shall expressly assume
all the obligations of the Borrower under this Agreement and the other Credit
Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (3) each Guarantor, unless it is the
other party to such merger or consolidation, shall have by a supplement to the
Guarantee confirmed that its guarantee thereunder shall apply to any Successor
Borrower’s obligations under this Agreement, (4) each grantor and each pledgor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement, affirmed that its obligations thereunder
shall apply to its Guarantee as reaffirmed pursuant to clause (3), (5) each
mortgagor of a Mortgaged Property, unless it is the other party to such merger
or consolidation, shall have affirmed that its obligations under the applicable
Mortgage shall apply to its Guarantee as reaffirmed pursuant to clause (3) and
(6) the Successor Borrower shall have delivered to the Administrative Agent an
officer’s certificate stating that such merger or consolidation and such
supplements preserve the enforceability of this Agreement and the Guarantee and
the perfection and priority of the Liens under the applicable Security
Documents;
(b)    so long as no Event of Default has occurred and is continuing, or would
result therefrom, any Subsidiary of the Borrower or any other Person (in each
case, other than the Borrower) may be merged, amalgamated or consolidated with
or into any one or more Subsidiaries of the Borrower; provided that (i) in the
case of any merger, amalgamation or
145

--------------------------------------------------------------------------------



consolidation involving one or more Restricted Subsidiaries, (A) a Restricted
Subsidiary shall be the continuing or surviving Person or (B) the Borrower shall
cause the Person formed by or surviving any such merger, amalgamation or
consolidation (if other than a Restricted Subsidiary) to become a Restricted
Subsidiary, (ii) in the case of any merger, amalgamation or consolidation
involving one or more Guarantors, a Guarantor shall be the continuing or
surviving Person or the Person formed by or surviving any such merger,
amalgamation or consolidation (if other than a Guarantor) shall execute a
supplement to the Guarantee and the relevant Security Documents each in form and
substance reasonably satisfactory to the Administrative Agent in order to become
a Guarantor and pledgor, mortgagor and grantor, as applicable, thereunder for
the benefit of the Secured Parties and to acknowledge and agree to the terms of
the Intercompany Subordinated Note, and (iii) Borrower shall have delivered to
the Administrative Agent an officers’ certificate stating that such merger,
amalgamation or consolidation and any such supplements to the Guarantee and any
Security Document preserve the enforceability of the Guarantee and the
perfection and priority of the Liens under the applicable Security Documents to
the extent otherwise required;
(c)    any Permitted Reorganization may be consummated;
(d)    any Restricted Subsidiary that is not a Credit Party may sell, lease,
transfer or otherwise Dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the Borrower or any other Restricted Subsidiary;
(e)    the Borrower or any Subsidiary of the Borrower may sell, lease, transfer
or otherwise Dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to any Credit Party; provided that the consideration for any such
Disposition by any Person other than a Guarantor shall not exceed the fair value
of such assets;
(f)    any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business of such Restricted Subsidiary not otherwise disposed of or
transferred in accordance with Section 10.4 or 10.5, or in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, a Credit Party after giving effect to such liquidation or dissolution;
(g)    the Borrower or any Restricted Subsidiary may change its legal form, so
long as (i) no Event of Default has occurred and is continuing or would result
therefrom and (ii) the Liens granted pursuant to any Security Documents to which
such Person is a party remain perfected and in full force and effect, to the
extent otherwise required hereby;
(h)    any merger, consolidation or amalgamation the purpose and only
substantive effect of which is to reincorporate or reorganize the Borrower or
any Restricted Subsidiary in a jurisdiction in the United States, any state
thereof or the District of Columbia, so long as the Liens granted pursuant to
the Security Documents to which the Borrower is a party remain perfected and in
full force and effect, to the extent otherwise required hereby;
146

--------------------------------------------------------------------------------



(i)    the Transactions and any transactions as contemplated by the Plan may be
consummated; and
(j)    the Borrower and the Restricted Subsidiaries may consummate a merger,
amalgamation dissolution, liquidation, windup, consolidation or Disposition,
constituting, or otherwise resulting in, a transaction permitted by Section 10.4
(other than pursuant to (x) Section 10.4(d) and (y) the Disposition of all or
substantially all of the assets of the Borrower and its Restricted Subsidiaries,
taken as a whole, to any Person other than the Borrower or any Guarantor), an
Investment permitted pursuant to Section 10.5 (other than Section 10.5(l)), and
any Restricted Payments permitted pursuant to Section 10.6 (other than Section
10.6(f)).; and
(k)    any Permitted Change of Control may be consummated.
10.4    Limitation on Disposition
The Borrower will not, and will not permit the Restricted Subsidiaries to make
any Disposition, except that:
(a)    the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise Dispose of (i) obsolete, negligible, immaterial, worn-out,
uneconomical, scrap, used, or surplus or mothballed assets (including any such
equipment that has been refurbished in contemplation of such Disposition) or
assets no longer used or useful in the business or no longer commercially
desirable to maintain, (ii) inventory or goods (or other assets) held for sale
in the ordinary course of business, (iii) cash and Cash Equivalents, (iv)
immaterial assets (including allowing any registrations or any applications for
registration of any intellectual property rights to lapse or go abandoned in the
ordinary course of business), and (v) assets for the purposes of charitable
contributions or similar gifts to the extent such assets are not material to the
ability of the Borrower and the Restricted Subsidiaries, taken as a whole, to
conduct its business in the ordinary course;
(b)    the Borrower and the Restricted Subsidiaries may make Dispositions of
assets; provided that (i) to the extent required, the Net Cash Proceeds thereof
received by the Borrower and the Restricted Subsidiaries are promptly applied to
the prepayment of Term Loans as provided for in Section 5.2(a)(i), (ii) as of
the date of signing of the definitive agreement for such Disposition, no Event
of Default shall have occurred and be continuing, (iii) with respect to any
Disposition pursuant to this clause (b) for a purchase price in excess of
$50,000,000, the Person making such Disposition shall receive fair market value
and not less than 75% of such consideration in the form of cash or Cash
Equivalents; provided that for the purposes of this clause (iii) the following
shall be deemed to be cash: (A) any liabilities (as shown on the Borrower’s or
such Restricted Subsidiary’s most recent balance sheet provided hereunder or in
the footnotes thereto, or if incurred or accrued subsequent to the date of such
balance sheet, such liabilities that would have been reflected on the Borrower’s
or such Restricted Subsidiary’s consolidated balance sheet or in the footnotes
thereto if such incurrence or accrual had taken place on or prior to the date of
such balance sheet) of the Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated in right of payment to the
payment in cash of the Obligations (other than intercompany liabilities owing to
a Restricted
147

--------------------------------------------------------------------------------



Subsidiary being Disposed of) and that are (1) assumed by the transferee (or a
third party in connection with such transfer) with respect to the applicable
Disposition and for which the Borrower and all of the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing or
indemnified from such liabilities or (2) otherwise cancelled or terminated in
connection therewith, (B) any securities, notes or other obligations received by
the Person making such Disposition from the purchaser that are converted by such
Person into cash or Cash Equivalents or by their terms are required to be
satisfied for cash or Cash Equivalents (to the extent of the cash or Cash
Equivalents received) within 180 days following the closing of the applicable
Disposition, (C) consideration consisting of Indebtedness of any Credit Party
(other than subordinated Indebtedness) received after the Closing Date from
Persons who are not Restricted Subsidiaries (so long as such Indebtedness is not
cancelled or forgiven) and (D) any Designated Non-Cash Consideration received by
the Person making such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this Section 10.4(b) that is at that time outstanding, not in excess of the
greater of $160,000,000 and 20% of Consolidated EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time of the receipt
of such Designated Non-Cash Consideration, with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value and (iv) any non-cash
proceeds received in the form of Real Estate, Indebtedness or Stock and Stock
Equivalents are pledged to the Collateral Agent to the extent required under
Section 9.11, 9.12 or the Security Agreement;
(c)    (i) the Borrower and the Restricted Subsidiaries may make Dispositions to
the Borrower or any other Credit Party, (ii) any Restricted Subsidiary that is
not a Credit Party may make Dispositions to the Borrower or any other Subsidiary
of the Borrower; provided that with respect to any such Disposition to an
Unrestricted Subsidiary, such Disposition shall be for fair value and (iii) any
Credit Party may make Dispositions to a non-Credit Party to the extent
constituting an Investment permitted under Section 10.5 (other than Section
10.5(l));
(d)    the Borrower and any Restricted Subsidiary may effect any transaction
permitted by Sections 10.2, 10.3 (other than Section 10.3(j)), 10.5 (other than
Section 10.5(l)) or 10.6 (other than Section 10.6(f));
(e)    the Borrower and any Restricted Subsidiary may lease, sublease, license
(only on a non-exclusive basis, with respect to any intellectual property) or
sublicense (only on a non-exclusive basis, with respect to any intellectual
property) real, personal or intellectual property in the ordinary course of
business;
(f)    Dispositions of property (including like-kind exchanges) to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property (excluding any boot thereon) or (ii) the proceeds
of such Disposition are applied to the purchase price of such replacement
property, in each case under Section 1031 of the Code or otherwise;
(g)    the Borrower and any other Credit Party may transfer or otherwise Dispose
of any intellectual property for fair market value to any Restricted Subsidiary
of the
148

--------------------------------------------------------------------------------



Borrower that is not a Credit Party; provided that (i) the transferee shall be
(A) a direct or indirect Wholly Owned Restricted Subsidiary and (B) a special
purpose entity that does not incur any third-party Indebtedness for borrowed
money (for the avoidance of doubt, such entity may have employees managing its
intellectual property assets and conducting internal research and development
activities) and (ii) the consideration received by the Credit Party from such
Disposition shall be in the form of (A) cash and Cash Equivalents, (B)
intercompany notes owed to the Credit Party transferor/licensor by the
non-Credit Party transferee/licensee, which intercompany notes are pledged to
secure the Obligations and/or (C) Stock and Stock Equivalent of the
transferee/licensee (or a parent entity of such transferee/licensee so long as
such parent entity and any intermediate holding entity otherwise satisfies the
requirements set forth in clause (i) above) and the Stock and Stock Equivalents
of such transferee/licensee (or the parent entity) are pledged to secure the
Obligations (subject to the limitation set forth in the Security Agreement on
the pledge of Voting Stock of any CFC or CFC Holding Company); provided that in
the case of this clause (ii)(C), the aggregate fair market value of any and all
intellectual property so Disposed of shall not exceed $100,000,000;
(h)    Dispositions of (i) Investments in joint ventures (regardless of the form
of legal entity) to the extent required by, or made pursuant to, customary
buy/sell arrangements or put/call arrangements between the joint venture parties
set forth in joint venture arrangements and similar binding arrangements or (ii)
to joint ventures in connection with the dissolution or termination of a joint
venture to the extent required pursuant to joint venture and similar
arrangements;
(i)    (i) Dispositions of Receivables Facility Assets in connection with any
Permitted Receivables Financing, and any Disposition of Securitization Assets in
connection with any Qualified Securitization Financing and (ii) Dispositions in
connection with accounts receivable factoring facilities in the ordinary course
of business, provided that the Indebtedness arising in connection therewith
shall not exceed the amount of Indebtedness permitted by Section 10.1(u);
(j)    Dispositions listed on Schedule 10.4 or to consummate the Transactions,
including transactions contemplated by the Plan;
(k)    transfers of property subject to a Recovery Event or in connection with
any condemnation proceeding upon receipt of the Net Cash Proceeds of such
Recovery Event or condemnation proceeding;
(l)    Dispositions or discounts of accounts receivable or notes receivable in
connection with the collection or compromise thereof or the conversion of
accounts receivable to notes receivable;
(m)    Dispositions of any assets not constituting Collateral in an aggregate
amount not to exceed $160,000,000;
(n)    the execution of (or amendment to), settlement of or unwinding of any
Hedging Agreement;
149

--------------------------------------------------------------------------------



(o)    any issuance or sale of Stock or Stock Equivalent in, or Indebtedness or
other securities of, any Unrestricted Subsidiary;
(p)    the surrender or waiver of contractual rights and settlement or waiver of
contractual or litigation claims;
(q)    Dispositions of any assets (including Stock and Stock Equivalents)
acquired in connection with any Permitted Acquisition or other Investment not
prohibited hereunder, which assets are not used or useful to the core or
principal business of the Borrower and its Restricted Subsidiaries (as
determined by the Borrower in good faith); and
(r)    other Dispositions (including those of the type otherwise described
herein) made for fair market value in an aggregate amount not to exceed the
greater of (x) $160,000,000 and (y) 20% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis);
(s)    the Borrower and any Restricted Subsidiary may (i) terminate or otherwise
collapse its cost sharing agreements with the Borrower or any Subsidiary and
settle any crossing payments in connection therewith, (ii) convert any
intercompany Indebtedness to Stock or any Stock to intercompany Indebtedness,
(iii) settle, discount, write off, forgive or cancel any intercompany
Indebtedness or other obligation owing by the Borrower or any Restricted
Subsidiary or (iv) settle, discount, write off, forgive or cancel any
Indebtedness owing by any present or former consultants, managers, directors,
officers or employees of Holdings, the Borrower, any direct or indirect parent
thereof, or any Subsidiary thereof or any of their successors or assigns;
(t)    any Disposition of property to the extent that (1) such property is
exchanged for credit against the purchase price of similar replacement property
that is purchased within 270 days thereof or (2) the proceeds of such
Disposition are promptly applied to the purchase price of such replacement
property (which replacement property is actually purchased within 270 days
thereof);
(u)    any Disposition in connection with a Permitted Reorganization;
(v)    any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater fair market value or
usefulness to the business of the Borrower and the Restricted Subsidiaries,
taken as a whole, as determined in good faith by the Borrower; and
(w)    Dispositions of any asset between or among the Borrower and/or any
Restricted Subsidiary as a substantially concurrent interim Disposition in
connection with a Disposition otherwise permitted pursuant to clauses (a)
through (v) above; provided that after giving effect to any such Disposition, to
the extent the assets subject to such Dispositions constituted Collateral, such
assets shall remain subject to, or be rejoined to, the Lien of the Security
Documents.
150

--------------------------------------------------------------------------------



Notwithstanding the foregoing, no transfer or other Disposition of any
intellectual property by a Credit Party to a Subsidiary that is not a Credit
Party may be made except pursuant to Section 10.4(c)(iii) (solely in respect of
Investments permitted by the proviso to Section 10.5(w)), (e) or (g).
10.5    Limitation on Investments
The Borrower will not, and will not permit the Restricted Subsidiaries, to make
any Investment except:
(a)    extensions of trade credit, asset purchases (including purchases of
inventory, supplies, materials and equipment) and the licensing or contribution
of intellectual property pursuant to joint marketing arrangements, original
equipment manufacturer arrangements or development agreements with other
Persons, in each case in the ordinary course of business;
(b)    Investments in cash or Cash Equivalents when such Investments were made;
(c)    loans and advances to officers, managers, directors, employees,
consultants and independent contractors of the Borrower (or any direct or
indirect parent thereof) or any Subsidiary of the Borrower (i) for reasonable
and customary business-related travel, entertainment, relocation and analogous
ordinary business purposes (including employee payroll advances), (ii) in
connection with such Person’s purchase of Stock or Stock Equivalents of Holdings
(or any direct or indirect parent thereof; provided that, to the extent such
loans and advances are made in cash, the amount of such loans and advances used
to acquire such Stock or Stock Equivalents shall be contributed to the Borrower
in cash) and (iii) for purposes not described in the foregoing clauses (i) and
(ii); provided that the aggregate principal amount outstanding pursuant to
clause (iii) shall not exceed $25,000,000 at any one time outstanding;
(d)    Investments (i) contemplated by the Plan or to consummate the
Transactions and (ii) existing on, or made pursuant to legally binding written
commitments in existence on, the Closing Date and, to the extent such
Investments exceed $5,000,000, set forth on Schedule 10.5 and any supplement,
amendment, amendment and restatement, modification, replacement, refinancing,
refunding, restructuring, renewal or extension thereof, only to the extent that
the amount of any Investment made pursuant to this clause (d)(ii) does not at
any time exceed the amount of such Investment set forth on Schedule 10.5 (except
by an amount equal to the unpaid accrued interest and premium thereon plus any
unused commitments plus amounts paid in respect of fees, premiums, costs and
expenses incurred in connection with such supplement, amendment, amendment and
restatement, modification, replacement, refinancing, refunding, restructuring,
renewal or extension or as otherwise permitted hereunder);
(e)    any Investment acquired by the Borrower or any Restricted Subsidiary (i)
in exchange for any other Investment or accounts receivable held by the Borrower
or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization, or recapitalization of, or settlement of
delinquent accounts or disputes with or judgments against,
151

--------------------------------------------------------------------------------



the issuer, obligor or borrower of such original Investment or accounts
receivable, (ii) as a result of a foreclosure by the Borrower or any Restricted
Subsidiary with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default or (iii) as a result of the
settlement, compromise or resolution of litigation, arbitration or other
disputes with Persons who are not Affiliates or in satisfaction or judgments
against other Persons;
(f)    Investments to the extent that payment for such Investments is made with
(i) Stock or Stock Equivalents (other than Disqualified Stock) of the Borrower
(or any direct or indirect parent thereof) or (ii) the proceeds from the
issuance of Stock or Stock Equivalents (other than Disqualified Stock, any sale
or issuance to any Subsidiary and any issuance applied pursuant to Section
10.6(a) or Section 10.6(b)(i)) of the Borrower (or any direct or indirect parent
thereof); provided that such Stock or Stock Equivalents or proceeds of such
Stock or Stock Equivalents will not increase the Available Equity Amount;
(g)    Investments (other than in the form of direct or indirect transfers or
Dispositions of intellectual property from a Credit Party to a non-Credit Party)
by the Borrower or any Restricted Subsidiary in the Borrower or any Restricted
Subsidiary or any Person that will, upon such Investment become a Restricted
Subsidiary;
(h)    Investments constituting Permitted Acquisitions;
(i)    Investments constituting (i) Minority Investments and Investments in
Unrestricted Subsidiaries and (ii) Investments in joint ventures (regardless of
the form of legal entity) or similar Persons that do not constitute Restricted
Subsidiaries, in each case valued at the fair market value (determined by the
Borrower acting in good faith) of such Investment at the time each such
Investment is made, in an aggregate amount at any one time outstanding pursuant
to this clause (i) that, at the time each such Investment is made, would not
exceed an amount equal to the greater of (x) $160,000,000 and (y) 20% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis);
(j)    Investments constituting non-cash proceeds received from Dispositions of
assets pursuant to Section 10.4;
(k)    Investments made to repurchase or retire Stock or Stock Equivalents of
the Borrower or any direct or indirect parent thereof owned by any employee or
any stock ownership plan or key employee stock ownership plan of the Borrower
(or any direct or indirect parent thereof) in an aggregate amount, when combined
with distributions made pursuant to Section 10.6(b), not to exceed the
limitations set forth in such Section;
(l)    Investments consisting of or resulting from Indebtedness, Liens,
Restricted Payments, fundamental changes and Dispositions permitted by Section
10.1 (other than Sections 10.1(d), 10.1(e) and 10.1(g)(ii)), 10.2, 10.3 (other
than Section 10.3(j)), 10.4 (other than Section 10.4(d)), 10.6 (other than
Section 10.6(f)), 10.7 or 10.8, as applicable;
(m)    loans and advances to any direct or indirect parent of the Borrower in
lieu of, and not in excess of the amount of, Restricted Payments to the extent
permitted to be made to
152

--------------------------------------------------------------------------------



such parent in accordance with Section 10.6; provided that the aggregate amount
of such loans and advances shall reduce the ability of the Borrower and the
Restricted Subsidiaries to make Restricted Payments under the applicable clauses
of Section 10.6 by such amount;
(n)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(o)    Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;
(p)    advances of payroll payments to employees, consultants or independent
contractors or other advances of salaries or compensation to employees,
consultants or independent contractors, in each case in the ordinary course of
business;
(q)    Guarantee Obligations of the Borrower or any Restricted Subsidiary of
leases (other than Capital Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;
(r)    Investments held by a Person acquired (including by way of merger,
amalgamation or consolidation) after the Closing Date otherwise in accordance
with this Section 10.5 to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger,
amalgamation or consolidation;
(s)    Investments in Hedging Agreements permitted by Section 10.1;
(t)    Investments in or by a Receivables Entity or a Securitization Subsidiary
arising out of, or in connection with, any Permitted Receivables Financing or
Qualified Securitization Financing, as applicable; provided that any such
Investment in a Receivables Entity or a Securitization Subsidiary is in the form
of a contribution of additional Receivables Facility Assets or Securitization
Assets, as applicable, or as equity;
(u)    Investments consisting of deposits of cash and Cash Equivalents as
collateral support permitted under Section 10.2;
(v)    other Investments not to exceed an amount equal to (x) the Available
Equity Amount at the time such Investments are made plus (y) the Available
Amount at the time such Investments are made, provided that in respect of any
Investments made in reliance of clause (ii) of the definition of “Available
Amount”, no Event of Default shall have occurred and be continuing or would
result therefrom;
(w)    other Investments in an amount at any one time outstanding not to exceed
an amount equal to the greater of (x) $160,000,000 and (y) 20% of Consolidated
EBITDA for the
153

--------------------------------------------------------------------------------



most recently ended Test Period (calculated on a Pro Forma Basis); provided that
up to an amount equal to the greater of (i) $80,000,000 and (ii) 10% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) may be made in the form of Disposition of intellectual property by
a Credit Party to a Restricted Subsidiary that is not a Credit Party;
(x)    Investments consisting of purchases and acquisitions of assets and
services in the ordinary course of business;
(y)    Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practice;
(z)    Investments made as a part of, or in connection with or to otherwise fund
the Transactions;
(aa)    contributions in connection with compensation arrangements to a “rabbi”
trust for the benefit of employees, directors, partners, members, consultants,
independent contractors or other service providers or other grantor trust
subject to claims of creditors in the case of a bankruptcy of the Borrower or
any of its Restricted Subsidiaries;
(bb)    Investments relating to pension trusts;
(cc)    Investments in Similar Business in an amount at any one time outstanding
not to exceed an amount equal to the greater of (x) $160,000,000 and (y) 20% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis);
(dd)    Investments in connection with Permitted Reorganizations;
(ee)    Investments in deposit accounts, commodities and securities accounts
opened in the ordinary course of business;
(ff)    Investments solely to the extent such Investments reflect an increase in
the value of Investments otherwise permitted under this Agreement;
(gg)    Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;
(hh)    Term Loans repurchased by the Borrower or a Restricted Subsidiary
pursuant to and in accordance with Section 13.6(g); and
(ii)    other Investments in an unlimited amount, provided that the Borrower
shall be in compliance on a Pro Forma Basis with a Consolidated Total Net
Leverage Ratio not greater than 2.8 to 1.0.; and
(jj)    Investments made in connection with a Permitted Change of Control.
154

--------------------------------------------------------------------------------



Notwithstanding the foregoing, no Investment consisting of or resulting from any
transfer or other Disposition of any intellectual property by a Credit Party to
a Subsidiary that is not a Credit Party may be made except pursuant to (i)
Section 10.5(l) (solely in respect of Dispositions permitted by Section 10.4(e)
or (g)) or (ii) the proviso to Section 10.5(w).
10.6    Limitation on Restricted Payments
The Borrower will not, and will not permit the Restricted Subsidiaries to,
declare or pay any Restricted Payments except that:
(a)    the Borrower may (or may make Restricted Payments to permit any direct or
indirect parent thereof to) redeem in whole or in part any of its Stock or Stock
Equivalents for another class of its (or such parent’s) Stock or Stock
Equivalents or with proceeds from substantially concurrent equity contributions
or issuances of new Stock or Stock Equivalents (other than any Disqualified
Stock, any sale or issuance to any Subsidiary and any contribution or issuance
applied pursuant to Section 10.5(f)(ii) or Section 10.6(b)(i)); provided that
(i) such new Stock or Stock Equivalents contain terms and provisions (taken as a
whole) at least as advantageous to the Lenders, taken as a whole, in all
respects material to their interests as those contained in the Stock or Stock
Equivalents redeemed thereby and (ii) the cash proceeds from any such
contribution or issuance shall not increase the Available Equity Amount;
(b)    the Borrower may (or may make Restricted Payments to permit any direct or
indirect parent thereof to) redeem, acquire, retire or repurchase shares of its
(or such parent’s) Stock or Stock Equivalents held by any present or former
officer, manager, consultant, director or employee (or their respective wealth
management vehicles, spouses, former spouses, successors, executors,
administrators, heirs, legatees, distributees, estates or immediate family
members) of the Borrower (or any direct or indirect parent thereof) and any
Subsidiaries, so long as such repurchase is pursuant to, and in accordance with
the terms of, any stock option or stock appreciation rights plan, any
management, director and/or employee benefit, stock ownership or option plan,
stock subscription plan or agreement, employment termination agreement or any
employment agreements or stockholders’ or shareholders’ agreement; provided,
however, that the aggregate amount of payments made under this Section 10.6(b),
when combined with Investments made pursuant to Section 10.5(k), do not exceed
in any Fiscal Year $20,000,000 (with unused amounts in any Fiscal Year being
carried over to succeeding Fiscal Years subject to a maximum (without giving
effect to the following proviso) of $30,000,000 in any Fiscal Year); provided,
further, that such amount in any Fiscal Year may be increased by an amount not
to exceed:
(i)    the cash proceeds from the sale of Stock (other than Disqualified Stock,
any sale or issuance to any Subsidiary and any contribution or issuance applied
pursuant to Section 10.5(f)(ii) or Section 10.6(a)) of the Borrower and, to the
extent contributed to the Borrower, Stock of any of the Borrower’s direct or
indirect parent companies, in each case to present or former officer, manager,
consultant, director or employee (or their respective wealth management
vehicles, spouses, former spouses, successors, executors, administrators, heirs,
legatees, distributees, estates or immediate family members) of the Borrower (or
any of its direct or indirect parent
155

--------------------------------------------------------------------------------



companies) or any Subsidiary of the Borrower that occurs after the Closing Date;
provided that such Stock or proceeds of such Stock will not increase the
Available Equity Amount; plus
(ii)    the cash proceeds of key man life insurance policies received by the
Borrower or any Restricted Subsidiary after the Closing Date; less
(iii)    the amount of any Restricted Payment previously made with the cash
proceeds described in clauses (i) and (ii) above;
and provided, further, that cancellation of Indebtedness owing to the Borrower
or any Restricted Subsidiary from present or former officer, manager,
consultant, director or employee (or their respective wealth management
vehicles, spouses, former spouses, successors, executors, administrators, heirs,
legatees, distributees, estates or immediate family members) of the Borrower (or
any of its direct or indirect parent companies), or any Subsidiary of the
Borrower in connection with a repurchase of Stock or Stock Equivalents of the
Borrower or any of its direct or indirect parent companies will not be deemed to
constitute a Restricted Payment for purposes of this covenant or any other
provision of this Agreement;
(c)    so long as no Specified Default shall have occurred and be continuing or
would result therefrom, the Borrower make Restricted Payments; provided that the
amount of all such Restricted Payments paid from the Closing Date pursuant to
this clause (c) shall not exceed an amount equal to (x) the Available Equity
Amount at the time such Restricted Payments are paid plus (y) the Available
Amount at the time such Restricted Payments are paid, provided that in respect
of any Restricted Payments made in reliance of clause (ii) of the definition of
Available Amount, no Event of Default shall have occurred and be continuing or
would result therefrom;
(d)    the Borrower may make Restricted Payments to any direct or indirect
parent company of the Borrower in amount required for any such direct or
indirect parent to pay, in each case without duplication:
(i)    foreign, federal, state and local income Taxes for any taxable period in
respect of which a consolidated, combined, unitary or affiliated return is filed
by such direct or indirect parent that includes the Borrower and/or any of its
Subsidiaries; provided that for purposes of this Section 10.6(d)(i), such Taxes
shall be deemed to equal the amount that the Borrower and its Subsidiaries would
be required to pay in respect of foreign, federal, state and local income Taxes
if the Borrower were the parent of a standalone consolidated, combined,
affiliated, unitary or similar tax group including its Subsidiaries (any such
Restricted Payments, “Tax Distributions”);
(ii)    (A) such parents’ general operating expenses incurred in the ordinary
course of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties) to the extent such costs and expenses are attributable to the ownership
or operation of the Borrower and its Restricted Subsidiaries and (to the extent
of cash actually paid by Unrestricted Subsidiaries to the Borrower or its
Restricted Subsidiaries
156

--------------------------------------------------------------------------------



for such purposes) Unrestricted Subsidiaries, (B) any indemnification claims
made by directors or officers of the Borrower (or any parent thereof) to the
extent such claims are attributable to the ownership or operation of the
Borrower or any Restricted Subsidiary and (to the extent of cash actually paid
by Unrestricted Subsidiaries to the Borrower or its Restricted Subsidiaries for
such purposes) Unrestricted Subsidiaries or, (C) fees and expenses otherwise due
and payable by the Borrower (or any parent thereof) or any Restricted Subsidiary
and not prohibited to be paid by the Borrower and its Restricted Subsidiaries
hereunder or (D) any Permitted Change of Control Costs;
(iii)    franchise and excise Taxes and other fees, Taxes and expenses required
to maintain the corporate existence of any direct or indirect parent of the
Borrower;
(iv)    to any direct or indirect parent of the Borrower to finance any
Investment permitted to be made by the Borrower or any Restricted Subsidiary
pursuant to Section 10.5; provided that (A) such Restricted Payment shall be
made substantially concurrently with the closing of such Investment, (B) such
parent shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets, Stock or Stock Equivalents) to be contributed to the
Borrower or such Restricted Subsidiary or (2) the merger, amalgamation or
consolidation (to the extent permitted in Section 10.5) of the Person formed or
acquired into the Borrower or any Restricted Subsidiary, (C) the Borrower or
such Restricted Subsidiary shall comply with Section 9.11, Section 9.12 and the
Security Agreement to the extent applicable, (D) the aggregate amount of such
Restricted Payments shall reduce the ability of the Borrower and the Restricted
Subsidiary to make Investments under the applicable clauses of Section 10.5 by
such amount and (E) any property received by the Borrower or the Restricted
Subsidiaries in connection with such transaction shall only increase the
Available Equity Amount to the extent the fair market value of such property as
determined in good faith by the Board of Directors of the Borrower exceeds the
aggregate amount of Restricted Payments made pursuant to this clause (iv);
(v)    customary costs, fees and expenses (other than to Affiliates) related to
any unsuccessful equity or debt offering or acquisition or Disposition payable
by the Borrower or the Restricted Subsidiaries;
(vi)    customary salary, bonus, severance and other benefits payable to
officers, employees or consultants of any direct or indirect parent company of
the Borrower to the extent such salaries, bonuses and other benefits are
attributable to the ownership or operation of the Borrower, its Restricted
Subsidiaries and (to the extent of cash actually paid by Unrestricted
Subsidiaries to the Borrower or its Restricted Subsidiaries for such purposes)
Unrestricted Subsidiaries;
(vii)    AHYDO Catch-Up Payments with respect to Indebtedness of any direct or
indirect parent of the Borrower; provided that the Net Cash Proceeds of such
Indebtedness have been contributed to the Borrower as a capital contribution;
and
157

--------------------------------------------------------------------------------



(viii)    expenses incurred by any direct or indirect parent of the Borrower in
connection with any public offering or other sale of Stock or Stock Equivalents
(including in respect of the listing of Avaya Holdings on the Closing Date) or
Indebtedness (i) other than in connection with the listing of Avaya Holdings on
the Closing Date, where the Net Cash Proceeds of such offering or sale are
intended to be received by or contributed to the Borrower or a Restricted
Subsidiary, (ii) in a pro-rated amount of such expenses in proportion to the
amount of such Net Cash Proceeds intended to be so received or contributed or
(iii) otherwise on an interim basis prior to completion of such offering so long
as any direct or indirect parent of the Borrower shall cause the amount of such
expenses to be repaid to the Borrower or the relevant Restricted Subsidiary out
of the proceeds of such offering promptly if completed;
(e)    Restricted Payments made to dissenting equityholders in connection with
their exercise of appraisal rights or the settlement of any claim or actions
with respect thereto in connection with any Permitted Acquisition or similar
Investment permitted under Section 10.5 (other than Section 10.5(l));
(f)    Restricted Payments consisting of or resulting from Liens, fundamental
changes, Dispositions, Investments or other payments permitted by 10.2, 10.3
(other than Section 10.3(j)), 10.4 (other than Section 10.4(d)), 10.5 (other
than Section 10.5(l)), 10.7 or 10.8, as applicable;
(g)    the Borrower may repurchase Stock or Stock Equivalents of the Borrower
(or any direct or indirect parent thereof) deemed to occur upon exercise of
stock options or warrants if such Stock or Stock Equivalents represents a
portion of the exercise price of such options or warrants, and the Borrower may
pay Restricted Payments to any direct or indirect parent thereof as and when
necessary to enable such parent to effect such repurchases;
(h)    the Borrower may (i) pay cash in lieu of fractional shares in connection
with any Restricted Payment, distribution, split, reverse share split, merger,
consolidation, amalgamation or other combination thereof or any Permitted
Acquisition, and any Restricted Payment to the Borrower’s direct or indirect
parent in order to effect the same and (ii) honor any conversion request by a
holder of convertible Indebtedness and make cash payments in lieu of fractional
shares in connection with any such conversion and may make payments on
convertible Indebtedness in accordance with its terms;
(i)    the Borrower may make any Restricted Payment within 60 days after the
date of declaration thereof or giving irrevocable notice thereof, if at the date
of declaration or notice such payment would have complied with the provisions of
this Agreement;
(j)    so long as no Event of Default shall have occurred and is continuing or
would result therefrom, the Borrower may make Restricted Payments, so long as
the aggregate amount of all such Restricted Payments in any Fiscal Year does not
exceed 6% of the market capitalization of the Public Reporting Entity calculated
on a trailing twelve month average basis;
158

--------------------------------------------------------------------------------



(k)    the Borrower may make Restricted Payments in an amount equal to
withholding or similar Taxes payable or expected to be payable by present or
former officer, manager, consultant, director or employee (or their respective
wealth management vehicles, spouses, former spouses, successors, executors,
administrators, heirs, legatees, distributees, estates or immediate family
members) and any repurchases of Stock or Stock Equivalents in consideration of
such payments including deemed repurchases in connection with the exercise of
stock options;
(l)    so long as no Event of Default shall have occurred and is continuing or
would result therefrom, the Borrower may (or may make Restricted Payments to
permit any direct or indirect parent thereof to) make Restricted Payments in an
aggregate amount not to exceed $5 million per fiscal quarter;
(m)    the Borrower may make payments described in Section 9.9 (other than
Section 9.9(a) and Section 9.9(d) (to the extent expressly permitted by
reference to Section 10.6));
(n)    the Borrower may make Restricted Payments in connection with the
Transactions or contemplated by the Plan;
(o)    so long as no Event of Default shall have occurred and is continuing or
would result therefrom, the Borrower may make Restricted Payments in amounts up
to the greater of (x) $160,000,000 and (y) 20% of Consolidated EBITDA for the
most recently ended Test Period (calculated on a Pro Forma Basis);
(p)    so long as no Event of Default shall have occurred and is continuing or
would result therefrom, the Borrower may make Restricted Payments in an
unlimited amount, provided that the Borrower shall be in compliance on a Pro
Forma Basis with a Consolidated Total Net Leverage Ratio not greater than 2.3 to
1.0;
(q)    Restricted Payments in respect of working capital adjustments or purchase
price adjustments pursuant to any Permitted Acquisition or other Investment
permitted hereunder and to satisfy indemnity and other similar obligations in
connection with any Permitted Acquisition or other Investment permitted
hereunder;
(r)    the distribution, by dividend or otherwise, of shares of Stock or Stock
Equivalents of, or Indebtedness owed to the Borrower or a Restricted Subsidiary
by, Unrestricted Subsidiaries or the proceeds thereof;
(s)    [reserved]; and
(t)    each Restricted Subsidiary may make Restricted Payments to the Borrower
and other Restricted Subsidiaries of the Borrower (and, in the case of a
Restricted Payment by a non-Wholly Owned Restricted Subsidiary, to the Borrower
and any other Restricted Subsidiary, as compared to the other owners of Stock in
such Restricted Subsidiary,
159

--------------------------------------------------------------------------------



on a pro rata or more than pro rata basis based on their ownership interests of
the relevant class of Stock).; and
(u)    any Restricted Payment made in connection with a Permitted Change of
Control.
Notwithstanding the foregoing, no Restricted Payment consisting of or resulting
from any transfer or other Disposition of any intellectual property by a Credit
Party to a Subsidiary that is not a Credit Party may be made except pursuant to
Section 10.6(f) solely in respect of Dispositions permitted by Section
10.4(c)(iii) (solely in respect of Investments permitted by the proviso to
Section 10.5(w)), (e) or (g).
10.7    Limitations on Debt Prepayments and Amendments
(a)    The Borrower will not, and will not permit the Restricted Subsidiaries
to, voluntarily prepay, repurchase or redeem or otherwise defease prior to the
schedule maturity thereof any Indebtedness (other than the ABL Obligations) that
is subordinated in right of payment or lien to the Obligations with a principal
amount in excess of $50,000,000 (the “Junior Indebtedness”), except that the
Borrower and its Restricted Subsidiaries may (i) make payments of regularly
scheduled principal and interest, (ii) make AHYDO Catch-Up Payments; (iii)
prepay, repurchase or redeem or otherwise defease Junior Indebtedness in an
aggregate principal amount from the Closing Date not in excess of the sum of (1)
so long as no Event of Default shall have occurred and be continuing or would
result therefrom, (I) the greater of (x) $160,000,000 and (y) 20% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) and (II) additional unlimited amounts so long as the Borrower shall
be in compliance on a Pro Forma Basis with a Consolidated Total Net Leverage
Ratio not greater than 2.3 to 1.0 plus (2) the Available Equity Amount at the
time of such prepayment, repurchase, redemption or other defeasance plus (3) the
Available Amount at the time of such prepayment, repurchase, redemption or other
defeasance; provided that in respect of any prepayments, repurchases or
redemptions or defeasances made in reliance of clause (ii) of the definition of
Available Amount, no Event of Default shall have occurred and be continuing or
would result therefrom; (iv) refinance Junior Indebtedness with any Refinancing
Indebtedness, to the extent not required to prepay any Term Loans pursuant to
Section 5.2(a); (v) convert, exchange, redeem, repay or prepay such Junior
Indebtedness into, for or with, as applicable, Stock or Stock Equivalents of any
direct or indirect parent of the Borrower (other than Disqualified Stock except
as permitted hereunder); (vi) prepay, repurchase, redeem or otherwise defease
Junior Indebtedness within 60 days of the applicable Redemption Notice if, at
the date of any payment, redemption, repurchase, retirement, termination or
cancellation notice in respect thereof (each, a “Redemption Notice”), such
payment, redemption, repurchase, retirement, termination or cancellation would
have complied with another provision of this Section 10.7(a); provided that such
payment, redemption, repurchase, retirement, termination or cancellation shall
reduce capacity under such other provision; (vii) repay or prepay intercompany
subordinated Indebtedness (including under the Intercompany Subordinated Note)
owed among the Borrower and/or the Restricted Subsidiaries, in either case
unless a Specified Default has occurred and is continuing and the Borrower has
received a written notice from the Collateral Agent instructing
160

--------------------------------------------------------------------------------



it not to make or permit any such repayment or prepayment; and (viii) transfer
credit positions in connection with intercompany debt restructurings so long as
such Indebtedness is permitted by Section 10.1 after giving effect to such
transfer.
(b)    The Borrower will not, and will not permit the Restricted Subsidiaries to
waive, amend, or modify the definitive documentation in respect of any Junior
Indebtedness with a principal amount in excess of $50,000,000, to the extent
that any such waiver, amendment or modification, taken as a whole, would be
adverse to the Lenders in any material respect; provided that this Section
10.7(b) would not prohibit a refinancing or replacement of such Indebtedness
with Refinancing Indebtedness so long as (1) such Refinancing Indebtedness is
permitted to be incurred under Section 10.1 and (2) the prepayment of such
Junior Indebtedness is permitted under Section 10.7(a) above.
10.8    Limitation on Subsidiary Distributions
The Borrower will not, and will not permit any Restricted Subsidiary that is not
a Guarantor to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or consensual restriction
on the ability of any such Restricted Subsidiary to (x) (i) pay dividends or
make any other distributions to the Borrower or any Restricted Subsidiary that
is a Guarantor on its Stock or Stock Equivalents or with respect to any other
interest or participation in, or measured by, its profits or (ii) pay any
Indebtedness owed to the Borrower or any Restricted Subsidiary that is a
Guarantor, (y) make loans or advances to the Borrower or any Restricted
Subsidiary that is Guarantor or (z) sell, lease or transfer any of its
properties or assets to the Borrower or any Restricted Subsidiary that is a
Guarantor, except (in each case) for such encumbrances or restrictions (A) which
the Borrower has reasonably determined in good faith will not materially impair
the Borrower’s ability to make payments under this Agreement when due or (B)
existing under or by reason of:
(a)    contractual encumbrances or restrictions in effect on the Closing Date,
including pursuant to this Agreement, the ABL Credit Documents and the related
documentation and related Hedging Obligations and Cash Management Obligations;
(b)    purchase money obligations and Capitalized Lease Obligations that impose
restrictions of the nature discussed in clause (x), (y) or (z) above on the
property so acquired, any replacements of such property or assets and additions
and accessions thereto, after-acquired property subject to such arrangement, the
proceeds and the products thereof and customary security deposits in respect
thereof and in the case of multiple financings of equipment (or assets affixed
or appurtenant thereto and additions and accessions) provided by any lender,
other equipment (or assets affixed or appurtenant thereto and additions and
accessions) financed by such lender (it being understood that such restriction
shall not be permitted to apply to any property to which such restriction would
not have applied but for such acquisition);
(c)    Applicable Laws or any applicable rule, regulation or order, or any
request of any Governmental Authority having regulatory authority over the
Borrower or any of its Subsidiaries;
161

--------------------------------------------------------------------------------



(d)    any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Restricted Subsidiary, or of an
Unrestricted Subsidiary that is designated a Restricted Subsidiary, or that is
assumed in connection with the acquisition of assets from such Person, in each
case that is in existence at the time of such transaction (but not created in
contemplation thereof), which encumbrance or restriction is not applicable to
any Person, or the properties or assets of any Person, other than the Person and
its Subsidiaries, or the property or assets of the Person and its Subsidiaries,
so acquired or designated, any replacements of such property or assets and
additions and accessions thereto, after-acquired property subject to such
agreement or instrument, the proceeds and the products thereof and customary
security deposits in respect thereof and in the case of multiple financings of
equipment (or assets affixed or appurtenant thereto and additions and
accessions) provided by any lender, other equipment (or assets affixed or
appurtenant thereto and additions and accessions) financed by such lender (it
being understood that such encumbrance or restriction shall not be permitted to
apply to any property to which such encumbrance or restriction would not have
applied but for such acquisition);
(e)    contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or Disposition of all or substantially all of the
Stock or Stock Equivalents or assets of such Subsidiary and restrictions on
transfer of assets subject to Liens permitted hereunder;
(f)    (x) secured Indebtedness otherwise permitted to be incurred pursuant to
Sections 10.1 and 10.2 that limit the right of the debtor to Dispose of the
assets securing such Indebtedness and (y) restrictions or encumbrances on
transfers of assets subject to Liens permitted hereunder (but, with respect to
any such Lien, only to the extent that such transfer restrictions apply solely
to the assets that are the subject of such Lien);
(g)    restrictions or encumbrances on cash or other deposits or net worth
imposed by customers under, or made necessary or advisable by, contracts entered
into in the ordinary course of business;
(h)    restrictions or encumbrances imposed by other Indebtedness or
Disqualified Stock of Restricted Subsidiaries permitted to be incurred
subsequent to the Closing Date pursuant to the provisions of Section 10.1;
(i)    customary provisions in joint venture agreements or arrangements and
other similar agreements or arrangements relating solely to such joint venture
(including its assets and Subsidiaries) and the Stock or Stock Equivalents
issued thereby;
(j)    customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, in each case, entered into in the ordinary
course of business;
(k)    restrictions created in connection with any Permitted Receivables
Financing or any Qualified Securitization Financing that, in the good faith
determination of the Borrower, are necessary or advisable to effect such
Permitted Receivables Financing or Qualified Securitization Financing, as the
case may be;
162

--------------------------------------------------------------------------------



(l)    customary restrictions on leases, subleases, licenses, sublicenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate to property interest, rights or the assets subject thereto;
(m)    customary provisions restricting assignment or transfer of any agreement
entered into in the ordinary course of business;
(n)    restrictions contemplated by the Plan or created in connection with the
consummation of the Transaction, including restrictions imposed by the PBGC
Stipulation of Settlement; or
(o)    any encumbrances or restrictions of the type referred to in clauses (x),
(y) and (z) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, extensions, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(a) through (n) above; provided that such amendments, modifications,
restatements, renewals, increases, extensions, supplements, refundings,
extensions, replacements, restructurings or refinancings (x) are, in the good
faith judgment of the Borrower, not materially more restrictive with respect to
such encumbrance and other restrictions taken as a whole than those prior to
such amendment, modification, restatement, renewal, increase, extension,
restructuring, supplement, refunding, replacement or refinancing or (y) do not
materially impair the Borrower’s ability to pay its obligations under the Credit
Documents as and when due (as determined in good faith by the Borrower);
provided that (x) the priority of any preferred stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on common stock and (y) the subordination of (including the application of
any standstill requirements to) loans or advances made to the Borrower or any
Restricted Subsidiary that is a Guarantor to other Indebtedness incurred by the
Borrower or any Restricted Subsidiary that is a Guarantor shall not be deemed to
constitute such an encumbrance or restriction.


10.9    Amendment of Organizational Documents
The Borrower will not, nor will the Borrower permit any Credit Party to, amend
or otherwise modify any of its Organizational Documents in a manner that is
materially adverse to the Lenders, except as required by Applicable Laws.
10.10    Permitted Activities
Holdings will not engage in any material operating or business activities;
provided that the following and any activities incidental thereto shall be
permitted in any event: (i) its ownership of the Stock of the Borrower,
including receipt and payment of dividends and payments in respect of
Indebtedness and other amounts in respect of Stock, (ii) the maintenance of its
legal existence (including the ability to incur and pay, as applicable, fees,
costs and expenses and taxes relating to such maintenance), (iii) the
performance of its obligations with respect to the Transactions, the Credit
Documents and any other documents governing Indebtedness permitted hereby, (iv)
any public offering of its or its direct or indirect parent
163

--------------------------------------------------------------------------------



entity’s common equity or any other issuance or sale of its or its direct or
indirect parent entity’s Stock, (v) financing activities, including the issuance
of securities, incurrence of debt, receipt and payment of dividends and
distributions, making contributions to the capital of the Borrower and
guaranteeing the obligations of the Borrower and the Subsidiaries, (vi) if
applicable, participating in tax, accounting and other administrative matters as
a member of the consolidated group and the provision of administrative and
advisory services (including treasury and insurance services) to its
Subsidiaries of a type customarily provided by a holding company to its
Subsidiaries, (vii) holding any cash or other property (but not operate any
property), (viii) making and receiving of any dividends, payments in respect of
Indebtedness or Investments permitted hereunder, (ix) providing indemnification
to officers and directors, (x) activities relating to any Permitted
Reorganization, (xi) activities related to the Plan and the consummation of the
Transactions and activities contemplated thereby, (xii) merging, amalgamating or
consolidating with or into any direct or indirect parent of Holdings (in
compliance with the definition of “Holdings” in this Agreement), (xiii)
repurchases of Indebtedness through open market purchases and Dutch auctions,
(xiv) activities incidental to Permitted Acquisitions or similar Investments
consummated by the Borrower and the Restricted Subsidiaries, including the
formation of acquisition vehicle entities and intercompany loans and/or
Investments incidental to such Permitted Acquisitions or similar Investments,
(xv) any transaction with the Borrower or any Restricted Subsidiary to the
extent expressly permitted under this Section 10, (xvi) making any AHYDO
Catch-Up Payments, (xvii) paying any Taxes it is obligated to pay and, (xviii)
consummation of any Permitted Change of Control and activities incidental to the
consummation of such Permitted Change of Control, including the formation of
acquisition vehicle entities and intercompany loans and/or investments
incidental to such Permitted Change of Control and (xix) any activities
incidental or reasonably related to the foregoing.
SECTION 11 Events of Default
Upon the occurrence of any of the following specified events (each an “Event of
Default”):
11.1    Payments
The Borrower shall (a) default in the payment when due of any principal of the
Term Loans, (b) default, and such default shall continue for more than five
Business Days, in the payment when due of any interest on the Term Loans or (c)
default, and such default shall continue for more than ten Business Days, in the
payment when due of any Fees or any other amounts owing hereunder or under any
other Credit Document; or
11.2    Representations, Etc.
Any representation, warranty or statement made or deemed made by any Credit
Party herein or in any other Credit Document or any certificate delivered or
required to be delivered pursuant hereto or thereto shall prove to be materially
untrue on the date as of which made or deemed made, and, to the extent capable
of being cured, such incorrect representation and warranty shall remain
incorrect in any material respect for a period of thirty days after written
notice thereof from the Administrative Agent to the Borrower; or
164

--------------------------------------------------------------------------------



11.3    Covenants
Any Credit Party shall:
(a)    default in the due performance or observance by it of any term, covenant
or agreement contained in Section 9.1(d)(i) (provided that notice of such
default at any time shall timely cure the failure to provide such notice),
Section 9.5 (solely with respect to the Borrower) or Section 10; or
(b)    default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in Section 11.1 or 11.2 or clause (a)
of this Section 11.3) contained in this Agreement or any other Credit Document
and such default shall continue unremedied for a period of at least 30 calendar
days after receipt of written notice by the Borrower from the Administrative
Agent; or
11.4    Default Under Other Agreements
(a)    The Borrower or any Restricted Subsidiary shall (i) default in any
payment with respect to any Indebtedness (other than any Indebtedness described
in Section 11.1, Hedging Obligations or Indebtedness under any Permitted
Receivables Financing) in excess of $100,000,000 in the aggregate for the
Borrower and such Restricted Subsidiaries beyond the period of grace or cure and
following all required notices, if any, provided in the instrument or agreement
under which such Indebtedness was created or (ii) default in the observance or
performance of any agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist (other than any
agreement or condition relating to, or provided in any instrument or agreement,
under which such Hedging Obligations or such Permitted Receivables Financing was
created) beyond the period of grace or cure and following all required notices,
if any, provided in the instrument or agreement under which such Indebtedness
was created, if the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, any such Indebtedness to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its Stated Maturity; or (b) without limiting
the provisions of clause (a) above, any such Indebtedness shall be declared to
be due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment (other than any Hedging Obligations or
Indebtedness under any Permitted Receivables Financing) or as a mandatory
prepayment, prior to the Stated Maturity thereof; provided that clauses (a) and
(b) above shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; provided, further, that this Section
11.4 shall not apply to (i) any Indebtedness if the sole remedy of the holder
thereof following such event or condition is to elect to convert such
Indebtedness into Stock or Stock Equivalents (other than Disqualified Stock) and
cash in lieu of fractional shares, (ii) any such default that is remedied by or
waived (including in the form of amendment) by the requisite holders of the
applicable item of Indebtedness or contested in good faith by the
165

--------------------------------------------------------------------------------



Borrower or the applicable Restricted Subsidiary in either case, prior to
acceleration of all the Term Loans pursuant to this Section 11 or (ii) any
failure to perform or observe the ABL Financial Covenant unless and until the
lenders under the ABL Credit Agreement have affirmatively declared all
obligations thereunder to be immediately due and payable and terminated the ABL
Obligations and such declaration has not been rescinded; or
11.5    Bankruptcy
Except as otherwise permitted under Section 10.3, (i) the Borrower or any
Material Subsidiary shall commence a voluntary case, proceeding or action
concerning itself under (a) Title 11 of the United States Code entitled
“Bankruptcy,” or (b) in the case of any Foreign Subsidiary that is a Material
Subsidiary, any domestic or foreign law relating to bankruptcy, judicial
management, insolvency, reorganization, administration or relief of debtors in
effect in its jurisdiction of incorporation, in each case as now or hereafter in
effect, or any successor thereto (collectively, the “Bankruptcy Code”); (ii) an
involuntary case, proceeding or action is commenced against the Borrower or any
Material Subsidiary and the petition is not controverted within 60 days after
commencement of the case, proceeding or action; (iii) an involuntary case,
proceeding or action is commenced against the Borrower or any Material
Subsidiary and the petition is not dismissed or stayed within 60 consecutive
days after commencement of the case, proceeding or action; (iv) a custodian (as
defined in the Bankruptcy Code), judicial manager, receiver, receiver manager,
trustee, administrator or similar person is appointed for, or takes charge of,
all or substantially all of the property of the Borrower or any Material
Subsidiary; (v) the Borrower or any Material Subsidiary commences any other
voluntary proceeding or action under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency, administration or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Borrower or any Material Subsidiary; (vi) there is
commenced against the Borrower or any Material Subsidiary any such proceeding or
action that remains undismissed or unstayed for a period of 60 consecutive days;
(vii) the Borrower or any Material Subsidiary is adjudicated insolvent or
bankrupt; (viii) any order of relief or other order approving any such case or
proceeding or action is entered; (ix) the Borrower or any Material Subsidiary
suffers any appointment of any custodian, receiver, receiver manager, trustee,
administrator or the like for it or any substantial part of its property to
continue undischarged or unstayed for a period of 60 consecutive days; (x) the
Borrower or any Material Subsidiary makes a general assignment for the benefit
of creditors; or (xi) any corporate action is taken by the Borrower or any
Material Subsidiary for the purpose of authorizing any of the foregoing; or
11.6    ERISA
(a)    The occurrence of any ERISA Event; (b) there could result from any event
or events set forth in clause (a) of this Section 11.6 the imposition of a Lien,
the granting of a security interest, or a liability, or the reasonable
likelihood of incurring a Lien, security interest or liability; and (c) such
ERISA Event, Lien, security interest or liability will or would be reasonably
likely to have a Material Adverse Effect; or


166

--------------------------------------------------------------------------------



11.7    Guarantee


Any Guarantee provided by Holdings, the Borrower or any Material Subsidiary or
any material provision thereof shall cease to be in full force or effect (other
than pursuant to the terms hereof or thereof) or any such Guarantor thereunder
or any other Credit Party shall deny or disaffirm in writing any such
Guarantor’s obligations under the Guarantee; or
11.8    Security Agreement
The Security Agreement or any other material Security Document pursuant to which
the assets of any Credit Party are pledged as Collateral or any material
provision thereof shall cease to be in full force or effect in respect of a
material portion of the Collateral (other than pursuant to the terms hereof or
thereof or any defect arising as a result of acts or omissions of the Collateral
Agent or any Lender which do not result from a material breach by a Credit Party
of its obligations under the Credit Documents) or any grantor thereunder or any
other Credit Party shall deny or disaffirm in writing such grantor’s obligations
under the Security Agreement or any other such Security Document; or
11.9    Judgments
One or more final judgments or decrees shall be entered against the Borrower or
any Restricted Subsidiary involving a liability requiring the payment of
$100,000,000 or more in the aggregate for all such final judgments and decrees
for the Borrower and the Restricted Subsidiaries (to the extent not paid or
covered by indemnity or insurance provided by a carrier that has not denied
coverage) and any such final judgments or decrees shall not have been satisfied,
vacated, discharged or stayed or bonded pending appeal within 60 consecutive
days after the entry thereof; or
11.10    Change of Control
A Change of Control shall occur:
(a)    then, and in any such event, and at any time thereafter, if any Event of
Default shall then be continuing, the Administrative Agent shall, at the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 11.5 shall occur with respect to the
Borrower, the result that would occur upon the giving of written notice by the
Administrative Agent as specified below shall occur automatically without the
giving of any such notice): (i) declare the principal of and any accrued
interest and Fees in respect of any or all Term Loans and any or all Obligations
owing hereunder and under any other Credit Document to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower; (ii)
direct the Collateral Agent to enforce any and all Liens and security interests
created pursuant to the Security Documents and (iii) enforce any and all of the
Administrative Agent’s rights under the Guarantee.
167

--------------------------------------------------------------------------------



(b)    Notwithstanding anything to the contrary contained herein, any Event of
Default under this Agreement or similarly defined term under any other Credit
Document, other than any Event of Default which cannot be waived without the
written consent of each Lender directly and adversely affected thereby, shall be
deemed not to be “continuing” if the events, act or condition that gave rise to
such Event of Default have been remedied or cured (including by payment, notice,
taking of any action or omitting to take any action) or have ceased to exist and
the Borrower is in compliance with this Agreement and/or such other Credit
Document.
11.11    Application of Proceeds
Any amount received by the Administrative Agent or the Collateral Agent from any
Credit Party (or from proceeds of any Collateral) following any acceleration of
the Obligations under this Agreement or any Event of Default under Section 11.5
shall be applied in accordance with any Applicable Intercreditor Agreement. In
the event that either (x) any Applicable Intercreditor Agreement directs the
application with respect to such amount be made with reference to this Agreement
or the other Credit Documents or (y) no Applicable Intercreditor Agreement is
then in effect that is applicable to such amount, any amount received by the
Administrative Agent or the Collateral Agent from any Credit Party (or from
proceeds of any Collateral), in each case, following any acceleration of the
Obligations under this Agreement or any Event of Default under Section 11.5
shall be applied:
(i)    First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization, including
compensation to the Administrative Agent, Collateral Agent and their agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent and Collateral Agent in connection therewith and all
amounts for which the Administrative Agent and Collateral Agent is entitled to
indemnification pursuant to the provisions of any Credit Document, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;
(ii)    Second, to the payment of all other reasonable costs and expenses of
such sale, collection or other realization including all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;
(iii)    Third, without duplication of amounts applied pursuant to clauses (i)
and (ii) above, to the indefeasible payment in full in cash, pro rata, of
interest and other amounts constituting Obligations hereunder (other than
principal or premium) and any fees, premiums and scheduled periodic payments due
under Secured Hedging Agreement and Secured Cash Management Agreements to the
extent constituting Obligations and any interest accrued thereon (excluding any
breakage, termination or other payments thereunder), in each case equally and
ratably in accordance with the respective amounts thereof then due and owing;
168

--------------------------------------------------------------------------------



(iv)    Fourth, to the payment in full in cash, pro rata, of principal amount of
the Obligations hereunder and any premium thereon and any breakage, termination
or other payments under Secured Hedging Agreement or Secured Cash Management
Agreements to the extent constituting Obligations; and
(v)    Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns) or as a
court of competent jurisdiction may direct.
SECTION 12 The Agents
12.1    Appointment
(a)    Each Secured Party (other than the Administrative Agent) hereby
irrevocably designates and appoints the Administrative Agent as the agent of
such Secured Party under this Agreement and the other Credit Documents and
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Credit Documents, together with such other powers as are reasonably
incidental thereto. The provisions of this Section 12 (other than this Section
12.1 and Sections 12.2, 12.9, 12.12 and 12.13, in each case, with respect to the
Borrower) are solely for the benefit of the Agents and the other Secured
Parties, and the Borrower shall not have any rights as a third party beneficiary
of such provision. Notwithstanding any provision to the contrary elsewhere in
this Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein or in any other Credit Document, any fiduciary
relationship with any other Secured Party or any agency or trust obligations
with respect to any Credit Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against such Agent.
(b)    The Secured Parties hereby irrevocably designate and appoint the
Collateral Agent as the agent with respect to the Collateral, and each of the
Secured Parties hereby irrevocably authorizes the Collateral Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Collateral Agent by the terms of
this Agreement and the other Credit Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Collateral Agent shall have no duties
or responsibilities except those expressly set forth herein or in any other
Credit Document, any fiduciary relationship with any of the other Secured
Parties or any agency or trust obligations with respect to any Credit Party, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Collateral Agent.
(c)    Each of the Joint Lead Arrangers and Co-Managers, each in its capacity as
such, shall not have any obligations, duties or responsibilities under this
Agreement but shall be entitled to all benefits of this Section 12.
169

--------------------------------------------------------------------------------



12.2    Delegation of Duties
The Administrative Agent and the Collateral Agent may each execute any of its
duties under this Agreement and the other Credit Documents by or through agents,
sub-agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents, sub-agents or attorneys-in-fact selected
by it in the absence of gross negligence or willful misconduct by such agents,
sub-agents or attorneys-in-fact (as determined in the final judgment of a court
of competent jurisdiction).
12.3    Exculpatory Provisions
(a)    No Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Credit Document (except for its or such Person’s own
gross negligence or willful misconduct, as determined in the final judgment of a
court of competent jurisdiction, in connection with its duties expressly set
forth herein) or (b) responsible in any manner to any of the Lenders or any
participant for any recitals, statements, representations or warranties made by
any of Holdings, the Borrower, any other Guarantor, any other Credit Party or
any officer thereof contained in this Agreement or any other Credit Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by such Agent under or in connection with, this Agreement or
any other Credit Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Credit
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Security Documents, or for any failure of
Holdings, the Borrower, any other Guarantor or any other Credit Party to perform
its obligations hereunder or thereunder. No Agent shall be under any obligation
to any other Secured Party to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.
(b)    Each Lender confirms to the Administrative Agent, the Collateral Agent,
each other Lender and each of their respective Related Parties that it (i)
possesses (individually or through its Related Parties) such knowledge and
experience in financial and business matters that it is capable, without
reliance on the Administrative Agent, the Collateral Agent, any other Lender or
any of their respective Related Parties, of evaluating the merits and risks
(including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Term Loans and other
extensions of credit hereunder and under the other Credit Documents and (z) in
taking or not taking actions hereunder and thereunder, (ii) is financially able
to bear such risks and (iii) has determined that entering into this Agreement
and making Term Loans and other extensions of credit hereunder and under the
other Credit Documents is suitable and appropriate for it.
(c)    Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Credit Documents, (ii) that it has,
independently and without reliance
170

--------------------------------------------------------------------------------



upon the Administrative Agent, the Collateral Agent, any other Lender or any of
their respective Related Parties, made its own appraisal and investigation of
all risks associated with, and its own credit analysis and decision to enter
into, this Agreement based on such documents and information, as it has deemed
appropriate and (iii) it will, independently and without reliance upon the
Administrative Agent, the Collateral Agent, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Credit Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:
(i)    the financial condition, status and capitalization of the Borrower and
each other Credit Party;
(ii)    the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Credit Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Credit Document;
(iii)    determining compliance or non-compliance with any condition hereunder
to the making of a Term Loan and the form and substance of all evidence
delivered in connection with establishing the satisfaction of each such
condition; and
(iv)    the adequacy, accuracy and/or completeness of any information delivered
by the Administrative Agent, the Collateral Agent, any other Lender or by any of
their respective Related Parties under or in connection with this Agreement or
any other Credit Document, the transactions contemplated hereby and thereby or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Credit Document.
12.4    Reliance by Agents
The Administrative Agent and the Collateral Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex, electronic mail, or
teletype message, statement, order or other document or instruction believed by
it in good faith to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings and/or the Borrower), independent accountants and
other experts selected by the Administrative Agent or the Collateral Agent. The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by
171

--------------------------------------------------------------------------------



reason of taking or continuing to take any such action. The Administrative Agent
and the Collateral Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Term Loans; provided that none of the
Administrative Agent or the Collateral Agent shall be required to take any
action that, in its opinion or in the opinion of its counsel, may expose it to
liability or that is contrary to any Credit Document or Applicable Law.
12.5    Notice of Default
Neither the Administrative Agent nor the Collateral Agent shall be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent or the Collateral Agent, as
applicable, has received written notice from a Lender, Holdings or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent or the Collateral Agent receives such a notice, it shall
give notice thereof to the Lenders, the Administrative Agent or the Collateral
Agent, as applicable. The Administrative Agent and the Collateral Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that unless and until the
Administrative Agent or the Collateral Agent, as applicable, shall have received
such directions, the Administrative Agent or the Collateral Agent, as
applicable, may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as is
within its authority to take under this Agreement and otherwise as it shall deem
advisable in the best interests of the Lenders except to the extent that this
Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable.
12.6    Non-Reliance on Administrative Agent, Collateral Agent and Other Lenders
Each Lender expressly acknowledges that none of the Administrative Agent, the
Collateral Agent or any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent or the Collateral
Agent hereinafter taken, including any review of the affairs of Holdings, the
Borrower, any other Guarantor or any other Credit Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent or the
Collateral Agent to any Lender. Each Lender represents to Administrative Agent
and the Collateral Agent that it has, independently and without reliance upon
the Administrative Agent, Collateral Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of Holdings, the Borrower,
each other Guarantor and each other Credit Party and made its own decision to
make its Term Loans hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent, Collateral Agent or any other Lender, and
172

--------------------------------------------------------------------------------



based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Credit Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of Holdings, the Borrower, each other Guarantor and each other
Credit Party. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, none of
the Administrative Agent or the Collateral Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of Holdings, the Borrower, any other Guarantor or
any other Credit Party that may come into the possession of the Administrative
Agent, the Collateral Agent or any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates.
12.7    Indemnification
The Lenders agree to indemnify each Agent, each in its capacity as such (to the
extent not reimbursed by the Credit Parties and without limiting the obligation
of the Credit Parties to do so), ratably according to their respective portions
of the Term Loans in effect on the date on which indemnification is sought (or,
if indemnification is sought after the date upon which the Term Loans shall have
been paid in full, ratably in accordance with their respective portions of the
Term Loans in effect immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time occur (including at any time following the payment of the Term Loans) be
imposed on, incurred by or asserted against such Agent, including all fees,
disbursements and other charges of counsel to the extent required to be
reimbursed by the Credit Parties pursuant to Section 13.5, in any way relating
to or arising out of the making of the Term Loans, this Agreement, any of the
other Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing
(SUBJECT TO THE PROVISOS BELOW, WHETHER OR NOT CAUSED BY OR ARISING IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE ORDINARY NEGLIGENCE OF THE
INDEMNIFIED PERSON); provided that no Lender shall be liable to any Agent for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Agent’s gross negligence or willful misconduct as determined by a
final judgment of a court of competent jurisdiction; provided, further, that no
action taken in accordance with the directions of the Required Lenders (or such
other number or percentage of the Lenders as shall be required by the Credit
Documents) shall be deemed to constitute gross negligence or willful misconduct
for purposes of this Section 12.7. In the case of any investigation, litigation
or proceeding giving rise to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time occur, be imposed upon, incurred by or
asserted against the Administrative Agent or the Collateral Agent in any way
relating to or arising out of the making of the Term Loans, this Agreement, any
of the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or
173

--------------------------------------------------------------------------------



thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing (including at any time following the payment of the Term
Loans), this Section 12.7 applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person. Without limitation of
the foregoing, each Lender shall reimburse such Agent upon demand for its
ratable share of any costs or out-of-pocket expenses (including attorneys’ fees)
incurred by such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice rendered in
respect of rights or responsibilities under, this Agreement, any other Credit
Document, or any document contemplated by or referred to herein, to the extent
that such Agent is not reimbursed for such expenses by or on behalf of the
Borrower; provided that such reimbursement by the Lenders shall not affect the
Borrower’s continuing reimbursement obligations with respect thereto. If any
indemnity furnished to any Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided that in no event shall this
sentence require any Lender to indemnify any Agent against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement in excess of such Lender’s pro rata portion thereof; and provided,
further, this sentence shall not be deemed to require any Lender to indemnify
any Agent against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement resulting from such Agent’s gross
negligence or willful misconduct (as determined by a final judgment of court of
competent jurisdiction). The agreements in this Section 12.7 shall survive the
payment of the Term Loans and all other amounts payable hereunder.
12.8    Agents in their Individual Capacities
Each Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with Holdings, the Borrower, any other
Guarantor, and any other Credit Party as though such Agent were not an Agent
hereunder and under the other Credit Documents. With respect to the Term Loans
made by it, each Agent shall have the same rights and powers under this
Agreement and the other Credit Documents as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
12.9    Successor Agents
Each of the Administrative Agent and Collateral Agent may resign at any time by
notifying the other Agent, the Lenders and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, subject
to the consent of the Borrower (not to be unreasonably withheld or delayed) so
long as no Specified Default has occurred and is continuing, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above (including
174

--------------------------------------------------------------------------------



receipt of the Borrower’s consent); provided that if such Agent shall notify the
Borrower and the Lenders that no qualifying Person (including as a result of the
absence of consent of the Borrower) has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (x) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Collateral Agent on behalf of the Secured
Parties under any of the Credit Documents, the retiring Collateral Agent shall
continue to hold such collateral security until such time as a successor
Collateral Agent is appointed) and (y) all payments, communications and
determinations provided to be made by, to or through such Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders with
(except after the occurrence and during the continuation of a Specified Default)
the consent of the Borrower (not to be unreasonably withheld) appoint successor
Agents as provided for above in this paragraph. Upon the acceptance of a
successor’s appointment as the Administrative Agent or Collateral Agent, as the
case may be, hereunder, and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such amendments or supplements
to the Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Security
Documents, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrower
(following the effectiveness of such appointment) to such Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Credit Documents, the provisions of this Section 12
(including Section 12.7) and Section 13.5 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as an Agent.
12.10    Withholding Tax
To the extent required by any Applicable Law, the Administrative Agent may
withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding Tax. If the Internal Revenue Service or any authority of
the United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify the Administrative Agent or of
a change in circumstances that rendered the exemption from, or reduction of,
withholding Tax ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by the Borrower (solely to the extent required
by this Agreement) and without limiting the obligation of the Borrower to do so)
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including penalties and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses.
175

--------------------------------------------------------------------------------



12.11    Administrative Agent May File Proofs of Claim
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Term Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Secured Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and the Administrative Agent and their respective agents and counsel
and all other amounts due the Lenders and the Administrative Agent hereunder)
allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Agents and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.1 and 13.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party or to authorize the
Administrative Agent to vote in respect of the claim of any Secured Party in any
such proceeding.
12.12    Intercreditor Agreements
Each of the Collateral Agent and the Administrative Agent is hereby authorized
to enter into any Applicable Intercreditor Agreement contemplated hereby, and
the parties hereto acknowledge that any such Applicable Intercreditor Agreement
to which the Collateral Agent and/or the Administrative Agent is a party are
each binding upon them. Each Secured Party (a) hereby agrees that it will be
bound by and will take no actions contrary to the provisions of any such
Applicable Intercreditor Agreement and (b) hereby authorizes and instructs the
Collateral Agent and the Administrative Agent to enter into any such Applicable
Intercreditor Agreement and to subject the Liens on the Collateral securing the
Obligations to the provisions thereof. In addition, each Secured Party hereby
authorizes the Collateral Agent and the Administrative Agent to enter into any
other intercreditor arrangements to the extent required to give effect to
176

--------------------------------------------------------------------------------



the establishment of intercreditor rights and privileges as contemplated and
required by Section 10.2 of this Agreement.
12.13    Security Documents and Guarantee; Agents under Security Documents and
Guarantee
(a)    Each Secured Party hereby further authorizes the Administrative Agent or
the Collateral Agent, as applicable, on behalf of and for the benefit of the
Secured Parties, to be the agent for and representative of the Secured Parties
with respect to the Guarantee, the Collateral and the Security Documents, as
applicable. Subject to Section 13.1, without further written consent or
authorization from any Secured Party, the Administrative Agent or the Collateral
Agent, as applicable, may (or otherwise instruct the Collateral Representative
to) execute any documents or instruments necessary to (x) subordinate any Lien
on any property granted to or held by the Administrative Agent or the Collateral
Agent under any Credit Document to the holder of any Lien permitted under
clauses (d), (g) and (l) of Section 10.2 or (y) enter into subordination or
intercreditor agreements with respect to Indebtedness to the extent the
Administrative Agent or the Collateral Agent is otherwise contemplated herein as
being a party to such intercreditor or subordination agreement (including the
Applicable Intercreditor Agreements). The Secured Parties hereby irrevocably
agree that the Liens granted to the Collateral Agent by the Credit Parties on
any Collateral shall be automatically released (i) upon the termination of this
Agreement and the payment of all Obligations hereunder (except for Hedging
Obligations in respect of any Secured Hedging Agreement, Cash Management
Obligations in respect of Secured Cash Management Agreements and Contingent
Obligations) and the termination of all Commitments, (ii) upon the sale or other
Disposition of such Collateral (including as part of or in connection with any
other sale or other Disposition permitted hereunder) to any Person other than
another Credit Party, to the extent such sale or other Disposition is made in
compliance with the terms of this Agreement (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Credit Party
upon its reasonable request without further inquiry), (iii) to the extent such
Collateral is comprised of property leased to a Credit Party, upon termination
or expiration of such lease, (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with this
Section 13.1), (v) to the extent the property constituting such Collateral is
owned by any Guarantor, upon the release of such Guarantor from its obligations
under the Guarantee, (vi) as required to effect any sale or other Disposition of
Collateral in connection with any exercise of remedies of the Collateral Agent
pursuant to the Security Documents and (vii) if such assets constitute Excluded
Collateral. Any such release shall not in any manner discharge, affect or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Credit Parties in respect
of) all interests retained by the Credit Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral except to
the extent otherwise released in accordance with the provisions of the Credit
Documents. Additionally, the Secured Parties hereby irrevocably agree that the
Subsidiary Guarantors shall be automatically released from the Guarantee upon
consummation of any transaction resulting in such Subsidiary ceasing to
constitute a Restricted Subsidiary or upon becoming an Excluded Subsidiary. The
Lenders hereby authorize the Administrative Agent and the Collateral Agent, as
177

--------------------------------------------------------------------------------



applicable, and the Administrative Agent and the Collateral Agent agree to
execute and deliver any instruments, documents, and agreements necessary or
desirable or reasonably requested by the Borrower to evidence and confirm the
release of any Guarantor or Collateral pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender.
(b)    Right to Realize on Collateral and Enforce Guarantee. Anything contained
in any of the Credit Documents to the contrary notwithstanding, Holdings, the
Borrower, the Agents and each Secured Party hereby agree that (i) no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guarantee, it being understood and agreed that all powers, rights
and remedies hereunder and under the Guarantee may be exercised solely by the
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and thereof and all powers, rights and remedies under the Security
Documents may be exercised solely by the Collateral Agent on behalf of the
Secured Parties, and (ii) in the event of a foreclosure by the Collateral Agent
on any of the Collateral pursuant to a public or private sale or other
Disposition, the Collateral Agent or any Secured Party may be the purchaser or
licensor of any or all of such Collateral at any such sale or other Disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Collateral Agent at such sale or other
Disposition. No holder of Hedging Obligations under Secured Hedging Agreements
or Cash Management Obligations under Secured Cash Management Agreements shall
have any rights in connection with the management or release of any Collateral
or of the obligations of any Credit Party under this Agreement. No holder of
Hedging Obligations under Secured Hedging Agreements or Cash Management
Obligations under Secured Cash Management Agreements that obtains the benefits
of any Guarantee or any Collateral by virtue of the provisions hereof or of any
other Credit Document shall have any right to notice of any action or to consent
to or vote on, direct or object to any action hereunder or under any other
Credit Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender or Agent
and, in such case, only to the extent expressly provided in the Credit
Documents. Notwithstanding any other provision of this Agreement to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Hedging Agreements and Secured Cash Management
Agreements, unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.
178

--------------------------------------------------------------------------------







SECTION 13 Miscellaneous


13.1    Amendments, Waivers and Releases
Except as otherwise expressly set forth in the Credit Documents (including
Section 2.10(e)), neither this Agreement nor any other Credit Document, nor any
terms hereof or thereof, may be amended, supplemented or modified except in
accordance with the provisions of this Section 13.1. The Required Lenders may,
or, with the written consent of the Required Lenders, the Administrative Agent
and/or the Collateral Agent may, from time to time, (a) enter into with the
relevant Credit Party or Credit Parties written amendments, supplements or
modifications hereto and to the other Credit Documents for the purpose of adding
any provisions to this Agreement or the other Credit Documents or changing in
any manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive in writing, on such terms and conditions as the Required
Lenders or the Administrative Agent and/or Collateral Agent, as the case may be,
may specify in such instrument, any of the requirements of this Agreement or the
other Credit Documents or any Default or Event of Default and its consequences;
provided, however, that each such waiver and each such amendment, supplement or
modification shall be effective only in the specific instance and for the
specific purpose for which given; and provided, further, that no such waiver and
no such amendment, supplement or modification shall:
(i)    forgive or reduce any portion of any Term Loan or extend the final
scheduled maturity date of any Term Loan or reduce the stated rate, or forgive
any portion thereof, or extend the date for the payment of any principal, any
interest or Fee payable hereunder (other than as a result of waiving the
applicability of any post-default increase in interest rates), or extend the
final expiration date of any Lender’s Commitment, or increase the aggregate
amount of the Commitments of any Lender, in each case without the written
consent of each Lender directly and adversely affected thereby; provided that,
in each case for purposes of this clause (i), a waiver of any condition
precedent in Section 6 of this Agreement, the waiver of any Default, Event of
Default, default interest, mandatory prepayment or reductions, any modification,
waiver or amendment to the financial definitions or financial ratios or any
component thereof or the waiver of any other covenant shall not constitute an
increase of any Commitment of a Lender, a reduction or forgiveness of any
portion of any Term Loan or in the interest rates or the fees or premiums or a
postponement of any date scheduled for the payment of principal or interest or
an extension of the final maturity of any Term Loan, or the scheduled
termination date of any Commitment; or
(ii)    (x) reduce the percentages specified in the definition of the term
“Required Lenders” without the consent of each Lender, or (y) consent to the
assignment or transfer by Holdings or the Borrower of their respective rights
and obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3 or as contemplated by the definition of
“Holdings”), alter the
179

--------------------------------------------------------------------------------



order of application set forth in Section 5.2(c) during the continuance of an
Event of Default or Section 11.11 or change Section 13.8 or any other provision
requiring pro rata sharing among the Lenders, in each case of this clause (y)
without the written consent of each Lender directly and adversely affected
thereby, or
(iii)    amend, modify or waive any provision of Section 12 without the written
consent of the then-current Administrative Agent and Collateral Agent or any
other former or current Agent to whom Section 12 then applies in a manner that
directly and adversely affects such Person, or
(iv)    release all or substantially all of the value of the Guarantors under
the Guarantee (except as expressly permitted by the Guarantee or this Agreement)
or release all or substantially all of the Collateral under the Security
Documents (except as expressly permitted by the Security Documents or this
Agreement), in either case without the prior written consent of each Lender.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon Holdings, the
Borrower, the applicable Credit Parties, such Lenders, the Administrative Agent
and all future holders of the affected Term Loans. In the case of any waiver,
Holdings, the Borrower, the applicable Credit Parties, the Lenders, the
Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Credit Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. In connection with
the foregoing provisions, the Administrative Agent may, but shall have no
obligations to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, modification, supplement,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender (it being understood
that any Commitments or Term Loans held or deemed held by any Defaulting Lender
shall be excluded for a vote of the Lenders hereunder requiring any consent of
the Lenders, except as expressly provided for by this Agreement).
Notwithstanding the foregoing, in addition to any credit extensions and related
Incremental Amendment(s) effectuated without the consent of Lenders in
accordance with Section 2.14, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Credit
Documents with the Term Loans and Commitments and the accrued interest and Fees
in respect thereof and (b) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and other
definitions related to such new Term Loans and Commitments.
180

--------------------------------------------------------------------------------



Notwithstanding the foregoing, except as otherwise set forth in clauses (i)
through (iv) above, this Agreement may be amended, modified or supplemented with
respect to any matter that only affects the Lenders under a particular Class of
Term Loans and/or Commitments but not any other Class of Term Loans or
Commitments upon the consent of Lenders holding more than 50% of the aggregate
amount of Term Loans and Commitments of Term Loans in such Class.
Notwithstanding anything herein to the contrary, the Credit Documents may be
amended to (i) add syndication or documentation agents and make customary
changes and references related thereto and (ii) if applicable, add or modify
“parallel debt” language in any jurisdiction in favor of the Collateral Agent or
add sub-agents, in each case under clauses (i) and (ii), with the consent of
only the Borrower and the Administrative Agent, and in the case of clause (ii),
the Collateral Agent.
Notwithstanding anything in this Agreement (including, without limitation, this
Section 13.1) or any other Credit Document to the contrary, (i) this Agreement
and the other Credit Documents may be amended to effect an Incremental Facility,
Refinancing Facility or establish any Extension Series pursuant to Section 2.14
or Section 2.15 (and the Administrative Agent and the Borrower may effect such
amendments to this Agreement and the other Credit Documents without the consent
of any other party as may be necessary or appropriate, in the reasonable opinion
of the Administrative Agent and the Borrower, to effect the terms of any such
incremental facility, refinancing facility or extension facility); (ii) no
Lender’s consent is required to effect any amendment or supplement to any
Applicable Intercreditor Agreement permitted under this Agreement that is for
the purpose of adding the holders of any Indebtedness as expressly contemplated
by the terms of such Applicable Intercreditor Agreement permitted under this
Agreement, as applicable (it being understood that any such amendment or
supplement may make such other changes to such Applicable Intercreditor
Agreement as, in the good faith determination of the Administrative Agent and
the Borrower, are required to effectuate the foregoing; provided that no such
agreement shall amend, modify or otherwise directly and adversely affect the
rights or duties of the Administrative Agent hereunder or under any other Credit
Document without the prior written consent of the Administrative Agent; (iii)
any provision of this Agreement or any other Credit Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Credit
Document) may be amended by an agreement in writing entered into by the Borrower
and the Administrative Agent (A) to cure any ambiguity, omission, mistake,
defect or inconsistency (as reasonably determined by the Administrative Agent
and the Borrower), (B) to effect administrative changes of a technical or
immaterial nature (as reasonably determined by the Administrative Agent and the
Borrower), (C) to correct incorrect cross-references or similar inaccuracies,
(D) to add benefit to all or any Class of Term Loans if adding such benefit is a
condition to the incurrence of any Indebtedness permitted to be incurred under
the Credit Documents or, (E) for the purpose of causing any Incremental Term
Loans to be fungible with any other existing Class of Term Loans and (F) to
effect technical changes to this Agreement and the other Loan Documents that are
required in connection with the consummation of a Permitted Change of Control;
provided that in the case of clauses (A), (B) and (E) above, the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
181

--------------------------------------------------------------------------------



stating that the Required Lenders object to such amendment; (iv) guarantees,
collateral documents and related documents executed by the Credit Parties in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with any other Credit Document,
entered into, amended, supplemented or waived, without the consent of any other
Person, by the applicable Credit Party or Credit Parties and the Administrative
Agent or the Collateral Agent in its or their respective sole discretion if
applicable, (A) to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, (B) as required by
local law or advice of counsel to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with the Applicable Law or (C) to cure
ambiguities, omissions, mistakes or defects (as reasonably determined by the
Administrative Agent and the Borrower) or to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Credit Documents; and (v) the Credit Parties and the Collateral Agent,
without the consent of any other Secured Party, shall be permitted to enter into
amendments and/or supplements to any Security Documents in order to include
customary provisions permitting the Collateral Agent to appoint sub-collateral
agents or representatives to act with respect to Collateral matters thereunder
in its stead.
Notwithstanding anything in this Agreement or any Security Document to the
contrary, the Administrative Agent may, in its sole discretion, grant extensions
of time (and direct the Collateral Agent to grant such extensions) for the
satisfaction of any of the requirements under Sections 9.11, Section 9.12 or any
Security Documents in respect of any particular Collateral or any particular
Subsidiary if it determines that the satisfaction thereof with respect to such
Collateral or such Subsidiary cannot be accomplished without undue expense or
unreasonable effort or due to factors beyond the control of Holdings, the
Borrower and the Restricted Subsidiaries by the time or times at which it would
otherwise be required to be satisfied under this Agreement or any Security
Document.
13.2    Notices
Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder or under any other Credit Document shall be in writing
(including by facsimile or other electronic transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or e-mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
(a)    if to Holdings, the Borrower, the Administrative Agent, the Collateral
Agent, to the address, facsimile number, e-mail address or telephone number
specified for such Person on Schedule 13.2 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and
(b)    if to any other Lender, to the address, facsimile number, e-mail address
or telephone number specified in its Administrative Questionnaire or to such
other address,
182

--------------------------------------------------------------------------------



facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to Holdings, the Borrower, the
Administrative Agent, the Collateral Agent.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, three Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by e-mail,
when delivered; provided that notices and other communications to the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and
5.1 shall not be effective until received.

13.3    No Waiver; Cumulative Remedies

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, the Collateral Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges herein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
13.4    Survival of Representations and Warranties
All representations and warranties made hereunder, in the other Credit Documents
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Term Loans hereunder.
13.5    Payment of Expenses; Indemnification
The Borrower agrees, within thirty (30) days after written demand therefor
(including documentation reasonably supporting such request), or, in the case of
expenses of the type described in clause (a) below incurred prior to the Closing
Date, on the Closing Date, (a) if the Closing Date occurs, to pay or reimburse
the Agents and the Joint Lead Arrangers for all their reasonable and documented
out-of-pocket costs and expenses incurred (i) in connection with the
syndication, preparation, execution, delivery, negotiation and administration of
this Agreement and the other Credit Documents and any other documents prepared
in connection herewith or therewith (including any amendment or waiver with
respect thereto), and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable and documented fees,
disbursements and other charges of Davis Polk & Wardwell LLP and to the extent
reasonably necessary, one local counsel in each relevant material jurisdiction,
excluding in each case allocated costs of in-house counsel and fees and solely
to the extent the Borrower has consented to the retention of such other Person,
expenses with respect to any other advisor or consultant, and (ii) upon the
occurrence and during the continuation of an Event of Default, in connection
with the enforcement or preservation of any rights under this Agreement, the
other Credit Documents and any such other documents, including the reasonable
183

--------------------------------------------------------------------------------



and documented out-of-pocket fees, disbursements and other charges of Advisors
(limited, in the case of Advisors, as set forth in the definition thereof), (b)
to pay, indemnify, and hold harmless each Lender and each Agent from, any and
all recording and filing fees and (c) to pay, indemnify, and hold harmless each
Lender and each Agent and their respective Affiliates, and the directors,
officers, partners, employees and agents of any of the foregoing, from and
against any and all other liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements of
any kind or nature whatsoever, including reasonable and documented out-of-pocket
fees, disbursements and other charges of Advisors related to the Transactions
or, with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Credit Documents and any such other
documents, including, any of the foregoing relating to the violation of,
noncompliance with or liability under, any Environmental Law (other than by such
indemnified person or any of its Related Parties (other than trustees and
advisors)) or to any actual or alleged presence, release or threatened release
into the environment of Hazardous Materials attributable to the operations of
Holdings, the Borrower, any of the Borrower’s Subsidiaries or any of the Real
Estate (all the foregoing in this clause (c), collectively, the “indemnified
liabilities”) (SUBJECT TO THE PROVISO BELOW, WHETHER OR NOT CAUSED BY OR ARISING
IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE ORDINARY
NEGLIGENCE OF THE INDEMNIFIED PERSON); provided that neither the Borrower nor
any other Credit Party shall have any obligation hereunder to any Agent or any
Lender or any of their respective Related Parties with respect to indemnified
liabilities to the extent they result from (A) the gross negligence, bad faith
or willful misconduct of such indemnified Person or any of its Related Parties
as determined by a final non-appealable judgment of a court of competent
jurisdiction, (B) a material breach of the obligations of such indemnified
Person or any of its Related Parties under the Credit Documents as determined by
a final non-appealable judgment of a court of competent jurisdiction, (C)
disputes not involving an act or omission of Holdings, the Borrower or any other
Credit Party and that is brought by an indemnified Person against any other
indemnified Person, other than any claims against any indemnified Person in its
capacity or in fulfilling its role as an Agent or any similar role under the
Credit Facilities or (D) any settlement effected without the Borrower’s prior
written consent, but if settled with the Borrower’s prior written consent (not
to be unreasonably withheld, delayed, conditioned or denied) or if there is a
final non-appealable judgment in any such proceeding, the Borrower will
indemnify and hold harmless such indemnified Person from and against any and all
losses, claims, damages, liabilities and expenses by reason of such settlement
or judgment in accordance with this Section 13.5. All amounts payable under this
Section 13.5 shall be paid within 30 days of receipt by the Borrower of an
invoice relating thereto setting forth such expense in reasonable detail. The
agreements in this Section 13.5 shall survive repayment of the Term Loans and
all other amounts payable hereunder.
No Credit Party nor any indemnified Person shall have any liability for any
special, punitive, indirect or consequential damages resulting from this
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(except, in the case of the Borrower’s obligation hereunder to indemnify and
hold harmless the indemnified Person, to the extent of any losses, claims,
damages, liabilities and expenses incurred or paid by such indemnified Person to
a third party
184

--------------------------------------------------------------------------------



unaffiliated with such indemnified Person). No indemnified Persons shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby, except to the extent that such damages have resulted from the
willful misconduct, bad faith or gross negligence of any indemnified Person or
any of its Related Parties (as determined by a final non-appealable judgment of
a court of competent jurisdiction). This Section 13.5 shall not apply to Taxes.
Each indemnified Person, by its acceptance of the benefits of this Section 13.5,
agrees to refund and return any and all amounts paid by the Borrower (or on its
behalf) to it if, pursuant to limitations on indemnification set forth in this
Section 13.5, such indemnified Person was not entitled to receipt of such
amounts.
13.6    Successors and Assigns; Participations and Assignments
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as expressly permitted by Section 10.3,
neither Holdings nor the Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment or transfer
by Holdings or the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 13.6. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in clause (c) of this
Section 13.6), to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Collateral Agent and the Lenders and
each other Person entitled to indemnification under Section 13.5) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in clause (b)(ii) and (h) below,
any Lender may at any time assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Term Loans at the time owing to it) with the prior
written consent (in each case, such consent not to be unreasonably withheld,
delayed, conditioned or denied) of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment of Term Loans (1) to a Lender, an Affiliate of a Lender or an
Approved Fund or (2) if a Specified Default has occurred and is continuing, to
any other assignee; provided, further, that consent of the Borrower shall be
deemed obtained if the Borrower has not denied its consent to the requesting
party within 10 Business Days after receipt of written request thereof; and
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for any assignment of any Term Loan to (x) a Lender, an
Affiliate of a Lender, an Approved Fund or (y) Holdings, the Borrower, a
185

--------------------------------------------------------------------------------



Restricted Subsidiary thereof or an Affiliated Parent Company otherwise in
accordance with clause (g) below.
Notwithstanding the foregoing, no such assignment shall be made to (x) a natural
person, (y) any investment vehicle established primarily for the benefit of a
natural person or (z) a Disqualified Institution (provided that the prohibition
in clause (z) shall not apply retroactively to disqualify any entity that has
previously acquired an assignment or participation interest in the Term Loans to
the extent such entity was not a Disqualified Institution at the time of the
applicable assignment or participation, as the case may be), and any attempted
assignment in violation of clauses (x) - (z) shall be null and void. For the
avoidance of doubt, (i) the Administrative Agent shall have no obligation with
respect to, and shall bear no responsibility or liability for, the ascertaining,
monitoring, inquiring or enforcing of the list of Persons who are Disqualified
Institutions (or any provisions relating thereto) at any time, and shall have,
and shall have no liability with respect to or arising out of any assignment or
participation of any Term Loans to any Disqualified Institution and (ii) the
Administrative Agent may share a list of Persons who are Disqualified
Institutions with any Lender upon request.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Term Loans of any Class, the amount of the
Commitment or Term Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent), shall not be less than
$1,000,000, unless each of the Borrower and the Administrative Agent otherwise
consents (which consents shall not be unreasonably withheld, delayed,
conditioned or denied); provided that no such consent of the Borrower shall be
required if a Specified Default has occurred and is continuing; provided,
further, that contemporaneous assignments to a single assignee made by
Affiliates of Lenders and related Approved Funds shall be aggregated for
purposes of meeting the minimum assignment amount requirements stated above;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Term Loans;
(C)    The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment; and
186

--------------------------------------------------------------------------------



(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and the applicable tax
forms as required under Section 5.4.
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(v)
of this Section 13.6, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 5.4 and 13.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 13.6 (other than attempted assignments or transfers in violation of
the last paragraph of Section 13.6(b)(i) above, which shall be null and void as
provided above).
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office in
the United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount (and stated interest) of the Term Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). Further, each Register shall contain the name and address of the
Administrative Agent and the lending office through which each such Person acts
under this Agreement. The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Administrative Agent, the Collateral Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Holdings, the Borrower, the Collateral Agent and any
Lender (solely with respect to its own outstanding Term Loans and Commitments),
at any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 13.6
(unless waived) and any written consent to such assignment required by clause
(b) of this Section 13.6, the Administrative Agent shall promptly accept such
Assignment and Assumption and record the information contained therein in the
Register.
187

--------------------------------------------------------------------------------



(c)    (i) Any Lender may, without the consent of Holdings, the Borrower, the
Administrative Agent, sell participations to one or more banks or other entities
that are not (x) a natural person, (y) any investment vehicle established
primarily for the benefit of a natural person or (z) a Disqualified Institution
(provided that the prohibition in clause (z) shall not apply retroactively to
disqualify any entity that has previously acquired an assignment or
participation interest in the Term Loans to the extent such entity was not a
Disqualified Institution at the time of the applicable assignment or
participation, as the case may be) (each, a “Participant”) (and any such
attempted sales to the Persons identified in clauses (x) - (z) above shall be
null and void) (provided that the last sentence of Section 13.6(b)(i) shall
apply) in all or a portion of such Lender’s rights and obligations under this
Agreement (including all or a portion of its Commitments and the Term Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and (C) Holdings,
the Borrower, the Administrative Agent and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, the
Administrative Agent shall have no obligation with respect to, and shall bear no
responsibility or liability for, the monitoring or enforcing of the list of
Disqualified Institutions with respect to the sales of participations at any
time. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Credit Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any consent, amendment, modification,
supplement or waiver described in clause (i) or (iv) of the second proviso of
the first paragraph of Section 13.1 that directly and adversely affects such
Participant. Subject to clause (c)(ii) of this Section 13.6, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.10, 2.11
and 5.4 to the same extent as if it were a Lender, and provided that such
Participant agrees to be subject to the requirements and limitations of those
Sections and Sections 2.12 and 13.7(a) as though it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section 13.6.
To the extent permitted by Applicable Law, each Participant also shall be
entitled to the benefits of Section 13.8(b) as though it were a Lender; provided
that such Participant agrees to be subject to Section 13.8(a) as though it were
a Lender. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 13.7 with respect to any Participant.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.10, 2.11 or 5.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.
(iii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each Participant’s interest in the Term Loans (or other
rights or obligations) held by it (the “Participant Register”). The entries in
the Participant Register shall be
188

--------------------------------------------------------------------------------



conclusive, absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
No Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.
(d)    Any Lender may, without the consent of Holdings, the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 13.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(e)    Subject to Section 13.16, the Borrower authorizes each Lender to disclose
(other than to any Disqualified Institutions) to any Participant, secured
creditor of such Lender or assignee (each, a “Transferee”), any prospective
Transferee and any prospective direct or indirect contractual counterparties to
any swap or derivative transactions to be entered into in connection with or
relating to Term Loans made hereunder any and all financial information in such
Lender’s possession concerning the Borrower and its Affiliates that has been
delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or that has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.
(f)    SPV Lender. Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(an “SPV”), identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower, the option to provide to
the Borrower all or any part of any Term Loan that such Granting Lender would
otherwise be obligated to make the Borrower pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPV to make any
Term Loan and (ii) if an SPV elects not to exercise such option or otherwise
fails to provide all or any part of such Term Loan, the Granting Lender shall be
obligated to make such Term Loan pursuant to the terms hereof. The making of a
Term Loan by an SPV hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Term Loan were made by such Granting
Lender. Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender). In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPV, it shall not institute against, or join any other
189

--------------------------------------------------------------------------------



Person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 13.6, any SPV may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Term Loans to the Granting Lender or to any financial
institutions (consented to by the Borrower and the Administrative Agent) other
than a Disqualified Institution providing liquidity and/or credit support to or
for the account of such SPV to support the funding or maintenance of Term Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Term Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV. This Section
13.6(f) may not be amended without the written consent of the SPV.
Notwithstanding anything to the contrary in this Agreement, (x) no SPV shall be
entitled to any greater rights under Sections 2.10, 2.11 and 5.4 than its
Granting Lender would have been entitled to absent the use of such SPV and (y)
each SPV agrees to be subject to the requirements of Sections 2.10, 2.11, and
5.4 as though it were a Lender and has acquired its interest by assignment
pursuant to clause (b) of this Section 13.6.
(g)    Notwithstanding anything to the contrary contained herein, (x) any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Term Loans to any Affiliated Parent Company,
Holdings, the Borrower or any Subsidiary thereof and (y) any Affiliated Parent
Company, Holdings, the Borrower and any Subsidiary may, from time to time,
purchase or prepay Term Loans, in each case, on a non pro rata basis through (1)
Dutch auction procedures open to all applicable Lenders on a pro rata basis in
accordance with customary procedures to be mutually agreed between the Borrower
and the Auction Agent and as set forth in Exhibit K or (2) open market
purchases; provided that:
(i)    any Term Loans or Commitments acquired by Holdings, the Borrower or any
Restricted Subsidiary shall be retired and cancelled immediately upon
acquisition thereof;
(ii)    no assignment of Term Loans to Holdings, the Borrower or any Restricted
Subsidiary (x) may be purchased with the proceeds of any ABL Loans or (y) may
occur while an Event of Default has occurred and is continuing hereunder;
(iii)    in connection with each assignment pursuant to this Section 13.6(g),
none of any Affiliated Parent Company, Holdings, the Borrower or any Subsidiary
purchasing any Lender’s Term Loans shall be required to make a representation
that it is not in possession of MNPI with respect to any Public Reporting
Entity, Holdings, Borrower and its Subsidiaries or their respective securities,
and all parties to such transaction may render customary “big boy” letters to
each other (or to the Auction Agent, if applicable);
(iv)    (A) the aggregate outstanding principal amount of the Term Loans of the
applicable Class shall be deemed reduced by the full par value of the aggregate
principal amount of such Term Loans acquired by, or contributed to, any
Affiliated Parent Company, Holdings, the Borrower or such Subsidiary and (B) any
190

--------------------------------------------------------------------------------



scheduled principal repayment installments with respect to the Term Loans of
such Class occurring pursuant to Sections 2.5(b) and (c), as applicable, prior
to the final maturity date for Term Loans of such Class, shall be reduced pro
rata by the par value of the aggregate principal amount of Term Loans so
purchased or contributed (and subsequently cancelled and retired), with such
reduction being applied solely to the remaining Term Loans of the Lenders which
sold or contributed such Term Loans;
(v)    no Affiliated Lender shall have any right to (x) attend or participate in
(including, in each case, by telephone) any meeting (including “Lender only”
meetings) or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Borrower are not then present or
invited thereto, (y) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and one or more Lenders or any other material which is
“Lender only”, except to the extent such information or materials have been made
available to the Borrower or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Term Loans required to be delivered to Lenders pursuant to
Section 2) or receive any advice of counsel to the Administrative Agent or (z)
make any challenge to the Administrative Agent’s or any other Lender’s
attorney-client privilege on the basis of its status as a Lender;
(vi)    except with respect to any amendment, modification, waiver, consent or
other action (a) that pursuant to Section 13.1 requires the consent of all
Lenders, all Lenders directly and adversely affected or specifically such
Lender, (b) that alters the applicable Affiliated Lender’s pro rata share of any
payments given to all Lenders, or (c) affects the applicable Affiliated Lender
(in its capacity as a Lender) in a manner that is disproportionate to the effect
on any Lender in the same Class, the Term Loans held by the applicable
Affiliated Lender shall be disregarded in both the numerator and denominator in
the calculation of any Lender vote (and, in the case of a plan of reorganization
that does not affect the applicable Affiliated Lender in a manner that is
adverse to such Affiliated Lender relative to other Lenders, such Affiliated
Lender shall be deemed to have voted its interest in the Term Loans in the same
proportion as the other Lenders in the same Class) (and shall be deemed to have
been voted in the same percentage as all other applicable Lenders voted if
necessary to give legal effect to this paragraph) (but, in any event, in
connection with any amendment, modification, waiver, consent or other action,
shall be entitled to any consent fee, calculated as if all of the applicable
Affiliated Lender’s Term Loans had voted in favor of any matter for which a
consent fee or similar payment is offered); and
(vii)    no such acquisition by an Affiliated Lender shall be permitted if,
after giving effect to such acquisition, the aggregate principal amount of Term
Loans of any Class held by Affiliated Lenders would exceed 25% of the aggregate
principal amount of all Term Loans, of such Class outstanding at the time of
such purchase; provided that to the extent any assignment to an Affiliated
Lender would result in the aggregate principal amount of the applicable Term
Loans held by Affiliated
191

--------------------------------------------------------------------------------



Lenders exceeding such 25% threshold at the time of such purchase, the purchase
of such excess amount will be void ab initio.
Each Lender that sells its Term Loans pursuant to this Section 13.6 acknowledges
and agrees that (i) Holdings and its Subsidiaries may come into possession of
additional information regarding the Term Loans or the Credit Parties at any
time after a repurchase has been consummated pursuant to an auction or open
market purchase hereunder that was not known to such Lender at the time such
repurchase was consummated and may be information that would have been material
to such Lender’s decision to enter into an assignment of such Term Loans
hereunder (“Excluded Information”), (ii) such Lender will independently make its
own analysis and determination to enter into an assignment of its Term Loans and
to consummate the transactions contemplated by an auction notwithstanding such
Lender’s lack of knowledge of Excluded Information and (iii) none of the direct
or indirect equityholders of Holdings or any of its respective Affiliates, or
any other Person, shall have any liability to such Lender with respect to the
nondisclosure of the Excluded Information.


This Section 13.6 shall be construed so that all Term Loans are at all times
maintained in
“registered form” within the meaning of Section 5f.103-1(c) of the United States
Treasury
Regulations.
13.7    Replacements of Lenders under Certain Circumstances
(a)    The Borrower shall be permitted (x) to replace any Lender with a
replacement bank or institution or (y) terminate the Commitment of such Lender,
as the case may be, and repay all Obligations of the Borrower due and owing to
such Lender relating to the Term Loans and participations held by such Lender as
of such termination date that (a) requests reimbursement for amounts owing
pursuant to Section 2.10 or Section 5.4 (or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Agent or Lender or to any
Governmental Authority on account of any Agent or Lender pursuant to Section
5.4), (b) is affected in the manner described in Section 2.10(a)(iii) and as a
result thereof any of the actions described in such Section is required to be
taken, (c) becomes a Defaulting Lender or (d) refuses to make an Extension
Election pursuant to Section 2.15; provided that, solely in the case of the
foregoing clause (x), (i) no Specified Default shall have occurred and be
continuing at the time of such replacement, (ii) the Borrower shall repay (or
the replacement bank or institution shall purchase, at par) all Term Loans and
other amounts (other than any disputed amounts), pursuant to Section 2.10, 2.11
or 5.4, as the case may be, owing to such replaced Lender prior to the date of
replacement, (iii) the replacement bank or institution, if not already a Lender,
an Affiliate of a Lender or an Approved Fund, and the terms and conditions of
such replacement, shall be reasonably satisfactory to the Administrative Agent
(solely to the extent such consent would be required under Section 13.6), (iv)
the replaced Lender shall be obligated to make such replacement in accordance
with the provisions of Section 13.6 (provided that the Borrower shall be
obligated to pay the registration and processing fee referred to therein unless
otherwise agreed) and (v) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender.
192

--------------------------------------------------------------------------------



(b)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, modification, supplement, waiver, discharge or
termination that pursuant to the terms of Section 13.1 requires the consent of
either (i) all of the Lenders of the applicable Class or Classes directly and
adversely affected or (ii) all of the Lenders of the applicable Class or
Classes, and, in each case, with respect to which the Required Lenders (or
Lenders holding the majority of outstanding loans or commitments in respect of
the applicable Class or Classes, as applicable) or a majority (in principal
amount) of the directly and adversely affected Lenders shall, in each such case,
have granted their consent, then so long as no Event of Default then exists, the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to (x) replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Term Loans and its Commitments hereunder (in
respect of any applicable Class only, at the election of the Borrower) to one or
more assignees reasonably acceptable to the Administrative Agent (to the extent
such consent would be required under Section 13.6) or (y) terminate the
Commitment of such Lender (in respect of any applicable Class only, at the
election of the Borrower), and in the case of a Lender, repay all Obligations of
the Borrower due and owing to such Lender relating to the Term Loans and
participations held by such Lender as of such termination date; provided that:
(a) all Obligations of the Borrower hereunder owing to such Non-Consenting
Lender being replaced (in respect of any applicable Class only, at the election
of the Borrower) shall be paid in full to such Non-Consenting Lender
concurrently with such assignment, and (b) the replacement Lender shall purchase
the foregoing by paying to such Non-Consenting Lender a price equal to the
principal amount thereof plus accrued and unpaid interest thereon. In connection
with any such assignment, the Borrower, Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 13.6.
(c)    Nothing in this Section 13.7 shall be deemed to prejudice any right or
remedy that Holdings or the Borrower may otherwise have at law or at equity.
13.8    Adjustments; Set-off
(a)    Except as contemplated in Section 13.6 or elsewhere herein or in any
other Credit Document, if any Lender (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Term Loans, or interest thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 11.5, or otherwise), in a greater proportion than any such payment to or
Collateral received by any other Lender, if any, in respect of such other
Lender’s Term Loans, or interest thereon, such Benefited Lender shall purchase
for cash from the other Lenders a participating interest in such portion of each
such other Lender’s Term Loan, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.
193

--------------------------------------------------------------------------------



(b)    After the occurrence and during the continuance of an Event of Default,
in addition to any rights and remedies of the Lenders provided by Applicable
Law, each Lender shall have the right, without prior notice to Holdings, the
Borrower, any such notice being expressly waived by Holdings, the Borrower to
the extent permitted by Applicable Law but with the prior written consent of the
Administrative Agent, upon any amount becoming due and payable by the Borrower
hereunder (whether at the Stated Maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final) (other than payroll,
trust, tax, fiduciary, employee health and benefits, pension, 401(k) and petty
cash accounts), in any currency, and any other credits, indebtedness or claims,
in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.
13.9    Counterparts; Electronic Execution
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile or other
electronic transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent. The words “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption or any other Credit Document shall
be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
13.10    Severability
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
13.11    INTEGRATION
THIS WRITTEN AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT OF HOLDINGS, THE BORROWER, THE COLLATERAL AGENT, THE ADMINISTRATIVE
AGENT AND THE LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND (1) THERE
ARE NO PROMISES, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY HOLDINGS, THE
194

--------------------------------------------------------------------------------



BORROWER, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY LENDER RELATIVE
TO SUBJECT MATTER HEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN THE
OTHER CREDIT DOCUMENTS, (2) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES AND (3) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES; PROVIDED THAT THE SYNDICATION PROVISIONS AND THE BORROWER’S AND
HOLDINGS’ CONFIDENTIALITY OBLIGATIONS IN THE COMMITMENT LETTER SHALL REMAIN IN
FULL FORCE AND EFFECT PURSUANT TO THE TERMS THEREOF.
13.12    GOVERNING LAW
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
13.13    Submission to Jurisdiction; Waivers
Each party hereto irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York, in
each case sitting in New York City in the Borough of Manhattan, and appellate
courts from any thereof;
(b)    consents that any such action or proceeding shall be brought in such
courts and waives (to the extent permitted by Applicable Law) any objection that
it may now or hereafter have to the venue of any such action or proceeding in
any such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address set forth on Schedule 13.2 or at such other address of which the
Administrative Agent shall have been notified pursuant to Section 13.2;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or, in the case of the
Administrative Agent, the Collateral Agent and the Lenders, shall limit the
right to sue in any other jurisdiction;
(e)    subject to the last paragraph of Section 13.5, waives, to the maximum
extent not prohibited by Applicable Law, any right it may have to claim or
recover in any legal
195

--------------------------------------------------------------------------------



action or proceeding referred to in this Section 13.13 any special, exemplary,
punitive or consequential damages; and
(f)    agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Applicable Law.
13.14    Acknowledgments
Each of Holdings and the Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents;
(b)    (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document) are an arm’s-length commercial transaction between Holdings and the
Borrower, on the one hand, and the Administrative Agent, the Lenders and the
other Agents on the other hand, and Holdings, the Borrower and the other Credit
Parties are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated hereby and by
the other Credit Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each of the Administrative Agent and the other Agents, is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary for any of Holdings, the Borrower, any other Credit Parties or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (iii) neither the Administrative Agent nor any other Agent has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of
Holdings, the Borrower or any other Credit Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Credit Document (irrespective of whether the Administrative Agent or any other
Agent has advised or is currently advising Holdings, the Borrower, the other
Credit Parties or their respective Affiliates on other matters) and neither the
Administrative Agent or other Agent has any obligation to Holdings, the
Borrower, the other Credit Parties or their respective Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Credit Documents; (iv) the Administrative Agent,
each other Agent and each Affiliate of the foregoing may be engaged in a broad
range of transactions that involve interests that differ from those of Holdings,
the Borrower and their respective Affiliates, and neither the Administrative
Agent nor any other Agent has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (v) neither the
Administrative Agent nor any other Agent has provided and none will provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Credit Document) and Holdings and the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. Holdings and the Borrower agree not to
claim that the Administrative Agent or any other Agent has rendered advisory
services of any nature or respect, or owes a fiduciary or
196

--------------------------------------------------------------------------------



similar duty to Holdings, the Borrower or any other Affiliates, in connection
with the transactions contemplated hereby or the process leading hereto.
(c)    no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings and the Borrower, on the one hand, and any Lender, on
the other hand.
13.15    WAIVERS OF JURY TRIAL
HOLDINGS, THE BORROWER, EACH AGENT AND EACH LENDER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
13.16    Confidentiality
The Administrative Agent, each other Agent and each Lender shall hold all
non-public information furnished by or on behalf of Holdings, the Borrower or
any Subsidiary of the Borrower in connection with such Person’s evaluation of
whether to become an Agent or Lender hereunder or obtained by such Lender, the
Administrative Agent, or such other Agent pursuant to the requirements of this
Agreement or in connection with any amendment, supplement, modification or
waiver or proposed amendment, supplement, modification or waiver hereto
(including any Incremental Amendment, Refinancing Amendment or Extension
Amendment) or the other Credit Documents (“Confidential Information”),
confidential; provided that the Administrative Agent, each other Agent and each
Lender may make disclosure (a) as required by the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by Applicable Law, regulation or compulsory
legal process (in which case such Lender, the Administrative Agent or such other
Agent shall use commercially reasonable efforts to inform the Borrower promptly
thereof to the extent lawfully permitted to do so (except with respect to any
audit or examination conducted by bank accountants or any self-regulatory
authority or governmental or regulatory authority exercising examination or
regulatory authority)), (b) to such Lender’s or the Administrative Agent’s or
such other Agent’s attorneys, professional advisors, independent auditors,
trustees or Affiliates involved in the Transactions on a “need to know” basis
and who are made aware of and agree to comply with the provisions of this
Section 13.16, in each case on a confidential basis (with such Lender, the
Administrative Agent or such other Agent responsible for such persons’
compliance with this Section 13.16), (c) on a confidential basis to any bona
fide prospective Lender, prospective participant or swap counterparty (in each
case, other than a Disqualified Institution or a Person who the Borrower has
affirmatively denied assignment thereto in accordance with Section 13.6), (d) to
the extent requested by any bank regulatory authority having jurisdiction over a
Lender or its Affiliates (including in any audit or examination conducted by
bank accountants or any self-regulatory authority or governmental or regulatory
authority exercising examination or regulatory authority), (e) to the extent
such information: (i) becomes publicly available other than as a result of a
breach of this Section 13.16 or other confidential or fiduciary obligation owed
by the Administrative Agent, such other Agent or such Lender to the Borrower
197

--------------------------------------------------------------------------------



or its Affiliates or (ii) becomes available to the Administrative Agent, such
other Agent or such Lender on a non-confidential basis from a source other than
Holdings, the Borrower or any Subsidiary or on behalf of Holdings, the Borrower
or any Subsidiary that, to the knowledge (after due inquiry) the Administrative
Agent, such other Agent or such Lender, is not in violation of any
confidentiality obligation owed to the Borrower or its Affiliates, (f) to the
extent the Borrower shall have consented to such disclosure in writing (which
may include through electronic means), (g) as is necessary in protecting and
enforcing the rights of the Administrative Agent, such other Agent or such
Lender with respect to this Agreement or any other Credit Document, (h) for
purposes of establishing any defense available under Applicable Laws, including,
without limitation, establishing a “due diligence” defense, (i) to the extent
independently developed by the Administrative Agent, such other Agent or such
Lender or any Affiliates thereof without reliance on confidential information,
(j) on a confidential basis, to the rating agencies in consultation with the
Borrower, (k) on a confidential basis, to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Term Loans or market data collectors, similar services
providers to the lending industry and service providers to the Administrative
Agent in connection with the administration and management of this Agreement and
the Credit Documents and (l) to ClearPar® or any other pricing settlement
provider. Each Lender, the Administrative Agent and each other Agent agrees that
it will not provide to prospective Transferees or to any pledgee referred to in
Section 13.6 or to prospective direct or indirect contractual counterparties to
any swap or derivative transactions to be entered into in connection with or
relating to Term Loans made hereunder any of the Confidential Information unless
such Person is advised of and agrees to be bound by the provisions of this
Section 13.16 or confidentiality provisions at least as restrictive as those set
forth in this Section 13.16.
13.17    Direct Website Communications
(a)    Holdings and the Borrower may, at their option, provide to the
Administrative Agent any information, documents and other materials that they
are obligated to furnish to the Administrative Agent pursuant to the Credit
Documents, including, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication (provided that such communications described in clauses (A) -
(D) will be delivered pursuant to Section 13.2, including by e-mail) that (A)
relates to a request for a new, or a conversion of an existing, Borrowing or
other extension of credit (including any election of an interest rate or
Interest Period relating thereto), (B) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(C) provides notice of any Default or Event of Default under this Agreement, or
(D) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing or other extension of
credit thereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format reasonably acceptable to the Administrative
Agent at an email address separately identified by the Administrative Agent;
provided that: (i) upon written request by the Administrative Agent, Holdings or
the Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the
198

--------------------------------------------------------------------------------



Administrative Agent and (ii) Holdings or the Borrower shall notify (which may
be by facsimile or electronic mail) the Administrative Agent of the posting of
any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents. Nothing in this Section 13.17 shall prejudice the
right of Holdings, the Borrower, the Administrative Agent, any other Agent or
any Lender to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.
(b)    The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Credit Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.
(c)    Holdings and the Borrower further agree that the Agents may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”), so long as the access to such Platform is limited (i) to the
Agents, the Lenders or any bona fide potential Transferee and (ii) remains
subject the confidentiality requirements set forth in Section 13.16.
(d)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY
OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS
FROM THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. In no event shall any Agent or their Related Parties (collectively,
the “Agent Parties” and each an “Agent Party”) have any liability to Holdings,
the Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of Holdings’, the Borrower’s or any Agent’s transmission of
Communications through the internet, except to the extent the liability of any
Agent Party resulted from such Agent Party’s (or any of its Related Parties’
(other than trustees or advisors)) gross negligence, bad faith or willful
misconduct or material breach of the Credit Documents (as determined in a final
non-appealable judgment of a court of competent jurisdiction).
199

--------------------------------------------------------------------------------



(e)    The Borrower and each Lender acknowledge that certain of the Lenders may
be “public-side” Lenders (Lenders that do not wish to receive material
non-public information with respect to Holdings, the Borrower, the Subsidiaries
of the Borrower or their securities) and, if documents or notices required to be
delivered pursuant to the Credit Documents or otherwise are being distributed
through the Platform, any document or notice that Holdings or the Borrower has
indicated contains only publicly available information with respect to Holdings,
the Borrower and the Subsidiaries of the Borrower and their securities may be
posted on that portion of the Platform designated for such public-side Lenders.
If Holdings or the Borrower has not indicated whether a document or notice
delivered contains only publicly available information, the Administrative Agent
shall post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material nonpublic information with
respect to Holdings, the Borrower, the Subsidiaries of the Borrower and their
securities. Notwithstanding the foregoing, Holdings and the Borrower shall use
commercially reasonable efforts to indicate whether any document or notice
contains only publicly available information.
13.18    USA PATRIOT Act
Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender to identify each Credit Party in accordance with the Patriot Act.
13.19    Payments Set Aside
To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.
13.20    Judgment Currency
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect
200

--------------------------------------------------------------------------------



of any such sum due from it to the Administrative Agent or the Lenders hereunder
or under the other Credit Documents shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
Applicable Law).
13.21    Cashless Rollovers
Notwithstanding anything to the contrary contained in this Agreement or in any
other Credit Document, to the extent that any Lender extends the maturity date
of, or replaces, renews or refinances, any of its then-existing Term Loans by
way of an Incremental Amendment, an Extension Amendment, a Refinancing Amendment
or any other amendment to this Agreement, in each case, to the extent such
extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Credit Document that such payment be made “in Dollars”, “in immediately
available funds”, “in cash” or any other similar requirement.
13.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
201

--------------------------------------------------------------------------------



(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Signature Page Follows]


202